Case 20-34656-KRH               Doc 19     Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                          Document     Page 1 of 242


Dennis F. Dunne, Esq.    (pro hac vice pending)                   Tyler P. Brown, Esq.       (VSB No. 28072)
Andrew M. Leblanc, Esq. (pro hac vice pending)                    Justin F. Paget, Esq.      (VSB No. 77949)
Michael W. Price, Esq.   (pro hac vice pending)                   Jennifer E. Wuebker, Esq. (VSB No. 91184)
Lauren C. Doyle, Esq.    (pro hac vice pending)                   HUNTON ANDREWS KURTH LLP
MILBANK LLP                                                       Riverfront Plaza, East Tower
55 Hudson Yards                                                   951 East Byrd Street
New York, New York 10001                                          Richmond, Virginia 23219
Telephone:       (212) 530-5000                                   Telephone:         (804) 788-8200
Facsimile:       (212) 530-5219                                   Facsimile:         (804) 788-8218

Thomas R. Kreller, Esq. (pro hac vice pending)
MILBANK LLP
2029 Century Park East
33rd Floor
Los Angeles, California 90067
Telephone:       (424) 386-4000
Facsimile:       (213) 629-5063

Proposed Co-Counsel for Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                    )
    In re:                                                          )       Chapter 11
                                                                    )
    GUITAR CENTER, INC. et al.,1                                    )       Case No. 20-34656 (KRH)
                                                                    )
                             Debtors.                               )       (Joint Administration Requested)
                                                                    )

                 DECLARATION OF TIM MARTIN OF GUITAR CENTER, INC.,
             IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Tim Martin, hereby declare under penalty of perjury:

             1.     I am the Executive Vice President and Chief Financial Officer of Guitar Center,

Inc. (and together with the other above-captioned debtors and debtors in possession, the “Debtors”,




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
      Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
      & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
      Canyon Rd., Westlake Village, CA 91362.
Case 20-34656-KRH            Doc 19     Filed 11/22/20 Entered 11/22/20 11:55:01        Desc Main
                                       Document     Page 2 of 242



the “Company”, or “Guitar Center”).2 I have served in this role since joining Guitar Center in

October of 2012.

        2.       I have nearly two decades of experience as a senior financial executive, acting

primarily as Chief Financial Officer for large retailers. From 2009 to 2012, I served as Chief

Financial Officer of Lands’ End, a leading direct merchant of clothing and home decor. Before

that, I spent three years at Coldwater Creek, Inc., a multi-specialty retailer, serving as Chief

Financial Officer from 2007 to 2009 and as Vice President of Finance and Chief Accounting

Officer from 2006 to 2007. Prior to these roles, I served as Chief Accounting Officer and Vice

President of Finance and Global Commercial Operations for Amgen Inc., a pharmaceutical

company, and as Chief Financial Officer of a division of Gap Inc., a leading international specialty

retailer.

        3.       The Debtors, known for their iconic Hollywood, California Guitar Center music

store and their family of brands Guitar Center, Music & Arts, Musician’s Friend and Woodwind

and Brasswind, are the leading United States retailers of musical instruments and related products

and services.

        4.       The Debtors have commenced these chapter 11 cases to implement a

comprehensive restructuring pursuant to a restructuring support agreement and “prepackaged”

chapter 11 plan overwhelmingly supported by stakeholders spanning the Debtors’ capital

structure, including:

         holders of 100% in aggregate principal amount of the Debtors’ senior secured

             superpriority notes;

         holders of over 71% in aggregate principal amount of the Debtors’ senior secured notes;


2
    A corporate organizational chart is attached to this Declaration as Exhibit A.

                                                         2
Case 20-34656-KRH            Doc 19     Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                       Document     Page 3 of 242



         holders of 84% in aggregate principal amount of the Debtors’ senior unsecured

             cash/PIK notes; and

         the holder of substantially all of the Debtors’ existing common equity.

        5.       The restructuring transactions contemplated by the Restructuring Support

Agreement3 and the Plan4 will allow the Debtors to achieve certain objectives that are critical to

their survival: (a) to continue operations without interruption, including minimizing any potential

adverse effects to the Debtors’ businesses, customers, employees, and trade partners; (b) to

consummate an expedient emergence from these cases; and (c) to ensure ample liquidity and

emerge with a de-leveraged capital structure well-positioned for future success. The Debtors

believe, and all of their major stakeholders resoundingly concur, that a smooth and fast path to

Plan confirmation and emergence from chapter 11 is imperative as the Debtors strive to maximize

the value of their operations and maintain their critical relationships with all of their key

constituents. Delay and distraction will jeopardize those objectives.

        6.       The restructuring transactions are essential to the Debtors’ survival during these

difficult times. The Debtors are the largest national omni-channel musical instrument retailer,

serving their customers in over 500 brick and mortar locations nationwide and through their direct

sales websites. The Debtors employ approximately 13,000 people5 and generated over $2.3 billion

in revenue in fiscal year 2019. Prior to the outbreak of the COVID-19 pandemic, the Debtors had




3
    The “Restructuring Support Agreement”, a copy of which is attached as Exhibit B.

4
    The consensual plan of reorganization (the “Plan”).

5
    Of the more than 8,750 employees that were furloughed at the peak of the COVID-19 pandemic, as of the Petition
    Date, only approximately 900 remain furloughed due to ongoing store closures and reduced hours.


                                                          3
Case 20-34656-KRH        Doc 19     Filed 11/22/20 Entered 11/22/20 11:55:01            Desc Main
                                   Document     Page 4 of 242



been enjoying sustained comparable sales growth over 10 straight quarters. However, like many

retailers, COVID-19 wiped out much of the Debtors’ progress.

       7.      Despite the implementation of numerous cost saving measures, the liquidity

constraints caused by the Debtors’ significant debt burden and upcoming maturities, coupled with

the economic upheaval created by the persistence of the COVID-19 pandemic, could not be

resolved through short-term measures. By mid-summer 2020, the Debtors were working in earnest

on a dual-track process to: gauge potential investors’ interest in making a new equity investment

in Guitar Center and engage with the holders of the Debtors’ outstanding funded indebtedness to

explore potential long-term solutions to the Debtors’ capital structure, hopefully with the benefit

of some infusion of new capital.

       8.      On November 13, 2020, the Debtors and their key stakeholders executed the

Restructuring Support Agreement outlining the key terms of the Joint Pre-Packaged Chapter 11

Plan of Guitar Center, Inc. et al. and comprehensive debtor in possession financing arrangements.

The Restructuring Support Agreement provides for, among other things: (a) an equity infusion of

up to $165 million, from a consortium of parties including the Debtors’ existing equity sponsor

and two co-investors; (b) $375 million in Debtor-In-Possession financing provided by certain of

its existing noteholders and ABL lenders; (c) and a capital raise of $335 million in new senior

secured notes. The restructuring transactions will reduce the Debtors’ overall funded debt burden

by approximately $800 million, while maintaining ordinary course operations and unimpairing all

non-funded debt creditors.

       9.      In accordance with the Restructuring Support Agreement, on November 20, 2020,

the Debtors commenced solicitation of votes on the Plan from the holders of claims in the two




                                                4
Case 20-34656-KRH         Doc 19    Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                   Document     Page 5 of 242



classes of claims entitled to vote—the senior secured noteholders and the senior unsecured

cash/PIK noteholders.

       10.     On November 20, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

to effectuate a consensual Plan under chapter 11 of title 11 of the United States Code (as amended,

the “Bankruptcy Code”).

       11.     Contemporaneously with the commencement of these cases, and in addition to the

Plan and the disclosure statement for the Plan, the Debtors filed a number of motions seeking

different types of “first day” relief, including a motion approving the Debtors’ debtor-in-

possession financing (collectively, the “First Day Motions”). The First Day Motions are designed:

(a) to protect and preserve the Debtors’ key relationships with its employees, vendors, other supply

chain participants, and customers; (b) to provide the Debtors with adequate and readily available

liquidity to meet their needs during these cases, which were commenced during the critical holiday

selling season; and (c) to establish a prompt and efficient schedule for Plan confirmation that will

provide all parties with visibility into and certainty around the Debtors’ quick emergence from

chapter 11. With the support of the vast majority of its capital structure already in hand, the

Debtors believe they are in a prime position to achieve all of these objectives.

       12.     I submit this Declaration: (a) to assist the Court and all parties in interest in

understanding the comprehensive restructuring the Debtors have negotiated with their major

constituents and the Debtors’ intent to utilize these cases to successfully implement that

restructuring on an expedited basis; and (b) in support of the Debtors’ chapter 11 petitions and the

relief sought in the First Day Motions.

       13.     I am familiar with the Debtors’ day-to-day operations, business and financial

affairs, and books and records. Except as otherwise indicated in this Declaration, all facts set forth



                                                  5
Case 20-34656-KRH         Doc 19    Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                                   Document     Page 6 of 242



in this Declaration are based upon my personal knowledge, input by the Debtors’ management

team and advisors, my review of relevant documents and information concerning the Debtors’

operations, financial affairs, and restructuring initiatives, or my opinions based on my experience

and knowledge.

       14.     I am over the age of 18 and authorized to submit this declaration on behalf of the

Debtors. If called upon to testify, I could and would testify competently to the facts set forth in

this Declaration.

                                           Introduction

       15.     From its opening in 1959 as a single organ store in Hollywood, California, Guitar

Center has become the largest and most iconic retailer in the United States musical instrument

market. Embracing the rock and roll culture that came to define the 1960s, Guitar Center found

immediate success jettisoning its organ business for guitars and related equipment. This success

led to a monumental expansion of operations and the launch of Guitar Center onto the national

scene. With an enterprise retail footprint of over 500 locations nationwide, there is no musical

instrument retailer that has ingrained itself so deeply into the fabric of American culture and into

the lives of those who wish to share in the musical experience.

       16.     Guitar Center’s businesses appeal to all segments of the musical industry landscape,

primarily through two business lines. Its widely-recognized “Guitar Center” core brand offers a

broad assortment of musical offerings. High-end and exclusive products and services including

new, used, and vintage guitars, amplifiers, percussion instruments, keyboards, live sound, DJ and

recording equipment, lessons, repair services, and instrument rentals are sold through retail stores

located across an extensive national footprint, as well as a best-in-class, digital platform offering

the largest portfolio of brands available online.



                                                    6
Case 20-34656-KRH         Doc 19    Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                   Document     Page 7 of 242



          17.   The Guitar Center brand is complemented by the “Music & Arts” business, a

leading band and orchestral provider of products and services, appealing primarily to a younger

demographic entering organized music.

          18.   The Debtors’ operations are led by an experienced and highly-qualified

management team, supported by the Company’s equity sponsor, Ares Management LLC (“Ares”,

“Sponsor”, or the “Sponsor Support Party”). Before the novel Coronavirus pandemic (“COVID-

19”), the Company had a substantial liquidity cushion, was improving its operations through a

number of strategic initiatives, and was proactively engaging with creditors to deleverage its

capital structure and extend its debt maturities to build a healthier balance sheet. Indeed, the

Company experienced significant growth of net revenues and consolidated Adjusted EBITDA

through the fiscal years ended February 3, 2019 and February 2, 2020. The Debtors’ management

team further led the business to 10 straight quarters of comparable store sales growth during that

period, while paying all of their debts as they came due, including all principal, interest, and trade

credit.

          19.   But COVID-19 hit the Debtors, just as it hit other retailers, and wiped out much of

the Company’s progress. In March 2020, national, state, and local governments in the United

States imposed shelter-in-place and stay at home orders that required the temporary closure of

nearly all of Guitar Center’s stores and offices and dramatically restricted supply chain operations.

These unprecedented events severely impacted Guitar Center’s business and liquidity.

          20.   To address these challenges, the Debtors entered into a series of transactions over

the course of May through July 2020 with their principal debtholders to receive short-term

accommodations and to finance upcoming interest and maturity payments. As further described

below, the Company: (a) exchanged a majority of its unsecured notes for a new issuance of



                                                  7
Case 20-34656-KRH        Doc 19    Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                  Document     Page 8 of 242



unsecured notes, thereby avoiding approximately $9 million of cash interest, and (b) issued new

superpriority secured notes to finance the payment of its April 15, 2020 interest due on its existing

secured notes (the “Secured Notes”).

       21.     In addition, the Debtors engaged in aggressive cost-savings and reduction

measures, including significantly reducing capital expenditures, limiting inventory purchases,

deferring payments to vendors and landlords and negotiating rent abatements, furloughing

employees, reducing executive/management salaries, eliminating non-essential expenses, delaying

the payment of incentive bonuses earned for 2019, and seeking government relief under the

Coronavirus Aid, Relief and Economic Security (“CARES”) Act.

       22.     Those efforts helped improve Guitar Center’s short-term liquidity position, but the

persistence of the COVID-19 pandemic created extensive, ongoing economic uncertainty that

could not be resolved through short-term measures.          These risks were exacerbated by the

approaching maturity of approximately $1.0 billion of secured debt in 2021 and concerns about

whether a refinancing of that debt would be possible under such uncertain circumstances.

       23.     To navigate these ongoing market conditions, the Debtors knew they needed to

proactively address their liquidity position and capital structure. The Debtors, with the advice of

their legal and financial advisors, redoubled their efforts to analyze the Debtors’ financing needs

and consider Guitar Center’s capital structure alternatives. By mid-summer, the Debtors were

working in earnest on a dual-track process to: (i) gauge potential investors’ interest in making a

new equity investment in Guitar Center; and (ii) engage with the holders of the Debtors’

outstanding funded indebtedness to explore potential long-term solutions to the Debtors’ capital

structure, hopefully with the benefit of some infusion of new capital.




                                                 8
Case 20-34656-KRH        Doc 19    Filed 11/22/20 Entered 11/22/20 11:55:01            Desc Main
                                  Document     Page 9 of 242



       24.     To kick off the capital raise portion of the process, financial advisors reached out

to twenty potential equity investors in the first week of August 2020. Fourteen parties expressed

interest, signed non-disclosure agreements, and received investor information packages and virtual

data room access. Three potential equity investors advanced to the next phase, conducting weeks

of additional diligence. Ultimately, The Carlyle Group (together with certain affiliates, “Carlyle”

or the “Carlyle Co-Investor”) emerged as the frontrunner to provide, alongside the Sponsor

Support Party, up to $165 million of new equity investment. Brigade Capital Management L.P.

(together with certain affiliates, “Brigade” or the “Brigade Co-Investor”), one of the Debtors’

largest existing noteholders and a long-time investor in the Debtors’ capital stack, later joined

Carlyle and the Sponsor Support Party as part of the co-investor group.

       25.     Concurrent with the equity raise process, the Debtors were working with their legal

and financial advisors to engage in restructuring discussions with the holders of the Debtors’

outstanding funded indebtedness. Specifically, the Debtors engaged in extensive discussions with

an ad hoc group of holders of the Debtors’ senior secured notes that was represented by Stroock

& Stroock & Lavan, LLP, as counsel, and Province, Inc., as financial advisor (the “Stroock

Group”). Following extensive due diligence and exploration of potential restructuring alternatives,

the Debtors and the Stroock Group began closing in on terms that ultimately would become the

underpinnings of a comprehensive restructuring transaction to be implemented through a

chapter 11 plan of reorganization.

       26.     As the capital raise process with Carlyle and the Sponsor Support Party began to

converge with the formulation of the restructuring transaction with the Stroock Group, the Debtors

also began in-depth discussions about the restructuring process with Brigade, the largest holder of

the Debtors’ Senior Unsecured Cash/PIK Notes and holder of the Debtors’ Senior Secured



                                                9
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 10 of 242



Superpriority Notes and Senior Secured Notes. With the critical holiday retail season approaching,

the parties worked hard and moved quickly to negotiate with Brigade for a consensual treatment

of its existing debt holdings. In connection with those discussions, Brigade also expressed a desire

to participate in the restructuring as an additional co-investor in the new capital raise.

       27.     The Debtors’ efforts on all of these fronts bore much fruit, culminating in the

execution of the Restructuring Support Agreement in mid-November. The Restructuring Support

Agreement sets forth the terms of a comprehensive restructuring for the Debtors, including all

necessary financings, that have been negotiated with, and will be supported by, the members of

the Stroock Group (who in the aggregate hold approximately $32.9 million of Superpriority

Secured Notes, $439.7 million of Secured Notes and $20.8 million of Unsecured Notes), other

holders of the Debtors’ notes (who in the aggregate hold approximately $18.5 million of

Superpriority Notes, $2.8 million of Secured Notes and $305.9 million of Unsecured Notes), and

Carlyle, Brigade and the Sponsor Support Party, as co-investors of $55 million each in new capital

to be infused into the Reorganized Debtors under the Plan.

       28.     If confirmed and consummated, the Plan will substantially deleverage Guitar

Center’s balance sheet and allow the Debtors to emerge from these cases as a stronger, better-

capitalized enterprise positioned for sustained success. The Restructuring Support Agreement

evidences a remarkable level of support for the Plan throughout the Debtors’ capital structure. The

Restructuring Support Agreement also provides support for a Plan that will leave the Debtors’

general unsecured creditors unimpaired (other than the holders of unsecured notes).

       29.     In short, the Restructuring Support Agreement puts the Debtors on the optimal path

to maximize stakeholder recoveries and ensure that Guitar Center can efficiently emerge from

chapter 11 and continue to fulfill its role as the industry-leader in the musical instrument market.



                                                  10
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                 Document    Page 11 of 242



       30.       The Restructuring Support Agreement is tied to agreements from members of the

Stroock Group to provide DIP financing in the form of a term loan (the “Term DIP Facility”; the

agent under the Term DIP Facility, “Term DIP Agent” and the lenders, the “Term DIP Lenders”).

In addition, subject to approval of the Bankruptcy Court, certain prepetition ABL lenders will

provide the Debtors with an asset-based loan DIP facility (the “ABL DIP Facility,” and together

with the Term DIP Facility, the “DIP Facilities”). The DIP Facilities are a critical element of the

restructuring to provide the Company with the liquidity needed to fund these cases, timely pay its

employees, vendors and other operational expenses in full in the ordinary course (the “Trade

Claims”) and pay in full in cash the obligations outstanding under the Prepetition ABL Facility

upon the initial funding under the DIP Facilities.

       31.       Upon emergence, the Debtors will pay in full all obligations owing under the DIP

Facilities with proceeds from: (a) new $335 million first lien debt to be issued by the Debtors

upon emergence (the “New First Lien Debt”); (b) a $165 million new equity investment (the “New

Common Equity”); and (c) a $375 million new secured asset-based financing facility to be entered

by the Debtors upon emergence (the “New ABL Facility”).                As contemplated under the

Restructuring Support Agreement, the Debtors also will make an exit payment to the lenders of

the DIP Term Loan Facility.

       32.       To familiarize the Court with the Debtors, their business, the circumstances leading

to these chapter 11 cases, and the relief the Debtors are seeking in the motions and applications

filed today, this declaration is organized as follows:

                Part I provides a general overview of the Debtors’ corporate history and
                 operations;

                Part II provides an overview of the Debtors’ prepetition corporate and capital
                 structure;


                                                  11
Case 20-34656-KRH             Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                    Document    Page 12 of 242



                   Part III describes the circumstances leading to these chapter 11 cases;

                   Part IV describes the Debtors’ proposed debtor-in-possession financing;

                   Part V describes the Restructuring Support Agreement; and

                   Part VI sets forth an overview of the relief requested in each of the first day
                    pleadings.

                       PART I: CORPORATE HISTORY AND OPERATIONS

                    The Debtors’ Business Operations

          33.       The Debtors operate two business segments: the “Guitar Center” and “Music &

Arts” business. In total, the Debtors operate over 510 stores and employ approximately 13,000

people.

          34.       The Guitar Center segment offers new, used and vintage guitars, amplifiers,

percussion instruments, keyboards, live sound, DJ, and recording equipment through retail stores

and online, along with lessons, repair services, and instrument rentals offered in the Debtors’

stores. The Guitar Center segment also includes Guitar Center Professional, AVDG, and the

“Musician’s Friend” and “Music 123” branded website. As of the Petition Date, the Debtors

operate 296 Guitar Center stores across the United States, as well as the guitarcenter.com website.

          35.       The Music & Arts segment specializes in rentals and sales of band and orchestra

music equipment to students, parents, schools and educators. Most of the Debtors’ Music & Arts

stores provide music lessons and also sell a limited assortment of guitars, amplifiers, percussion

instruments, and keyboards. The Music & Arts segment also includes the Woodwind and

Brasswind e-commerce and catalogue business that specializes in sales of band and orchestra

instruments. As of the Petition Date, the Debtors’ Music & Arts business operates 229 stores

across the United States, as well as the musicarts.com and wwbw.com branded websites.




                                                    12
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 13 of 242



       36.     The in-store experience has been essential to Guitar Center’s success. Nationwide,

amateur and professional musicians who visit Guitar Center stores can pick a guitar off the wall,

plug into the amp of their choice, and rock out. There are 296 Guitar Center stores and 229 Music

& Arts stores across the country. The Debtors own the Guitar Center flagship store in Hollywood

and a portion of their corporate office space. The rest of the Debtors’ operations—including retail

stores, field offices, an office and support center, business headquarters, distribution and

fulfillment centers, warehouses and hubs, and customer contact centers—are leased.

               The Debtors’ Corporate History

       37.     The Guitar Center story began in 1959 when its

founder, Wayne Mitchell, purchased The Organ Center—a

small appliance and home organ store in Hollywood, California.

As Beatlemania washed onto American shores in 1964, and rock

and roll took grip of Americans’ collective consciousness, Mr.

Mitchell recognized, and seized, an opportunity. The future of

musical instrument retailing did not lay in organs. Americans wanted guitars. Americans wanted

amps. But not just any guitars and amps—Vox-brand guitars and amps, the same equipment used

by the Beatles. So in 1964, the same year as the Beatles’ momentous debut on American soil, Mr.

Mitchell ditched the organs, replaced them with the equipment rock-obsessed Americans craved,

and rebranded his Hollywood store the “Vox Guitar Center.”




                                                13
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                Document    Page 14 of 242




The timing could not have been better. Rock and roll music had become a cultural juggernaut, and

bands like the Beatles, the Rolling Stones, the Kinks, and others sparked an unprecedented demand

for guitars and amps. “Vox Guitar Center” soon became “Guitar Center,” and what would become

the nation’s largest and most iconic musical instrument retailer was born.

       38.     While the talent of the Beatles and those artists that followed was undeniably

singular, so was Mr. Mitchell’s ability to curate an in-store experience that tapped into the

burgeoning, rock-inspired counter-culture. In sharp contrast to the staid and established music

stores in Southern California, Guitar Center sought out musicians to sell its equipment to

customers, and encouraged customers to “touch, feel, play” the instruments at their leisure. Guitar

Center was an experience—immersive and perfectly suited to the time. Buoyed by the massive

success of its Hollywood store, Guitar Center embarked on a period of unmatched expansion in

the musical retail industry.


                                                14
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01           Desc Main
                                 Document    Page 15 of 242



        39.     Guitar Center opened a second store

in San Francisco in 1972. The San Francisco store

was followed by yet another, in San Diego, the

following year. With its retail presence in California

cemented, Guitar Center took the show on the road.

The Company opened stores in major cities across the U.S., such as Minneapolis, Dallas, Houston,

and Chicago. By this time, Guitar Center had expanded its inventory to include drums, keyboards,

accessories, and pro audio and recording equipment. The new stores, with their high ceilings and

open floor space to support massive merchandising, heralded the inception of the musical

instrument “superstore.”




        40.     In November 1984, Guitar Center relocated its flagship Hollywood store to its

current 30,000-square-foot location on Sunset Boulevard, which remains one of the nation’s

largest and most iconic retail stores of its kind.



                                                     15
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                               Document    Page 16 of 242




The grand reopening of the Hollywood store also inaugurated the world-famous “Rockwalk”—a

sidewalk gallery where hundreds of artists who have made significant contributions to the music

industry have pressed their prints in the sidewalk—among them: Aerosmith, Alice Cooper, Chuck

Berry, James Brown, the Doobie Brothers, B.B. King, Jerry Lee Lewis, Little Richard, Smokey

Robinson, Roy Orbison, Van Halen, Stevie Wonder, and others the world over.

       41.     Guitar    Center’s   monumental

growth persisted in the 1990s. The Company

opened nearly 70 stores throughout the decade,

earning it the moniker: “The largest musical

instrument retailer in the world.” Store grand

openings took place at a rate of one or two stores a month, surpassing all other musical instrument

retailers. And by March 1997, Guitar Center became the first publicly traded company in the

music retail industry.


                                                16
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 17 of 242




                                                    42.        Guitar Center’s success and growth

                                            continued through the turn of the century. In 1999,

                                            Guitar Center acquired Musician’s Friend—then the

                                            world’s largest mail-order and e-commerce retailer of

                                            musical       instruments.    This   forward-thinking

                                            acquisition helped Guitar Center diversify its market

                                            share beyond the brick and mortar retail segment of

the music industry and into the direct e-commerce space, focusing on self-serve musicians. Guitar

Center further expanded into the music education, family, and student market through its

acquisitions, in 2001, of American Music Group—a musical instrument cataloger and retailer

specializing in the rental and sale of band instruments and accessories to music educators, band

directors, and students—and, in 2005, of Music & Arts—a music products retailer which primarily

serves beginning musicians and emphasizes rentals, music lessons, and band and orchestral

instrument sales. In 2007, Guitar Center acquired substantially all of the assets of The Woodwind

& The Brasswind and Music123, a direct response retailer of musical instruments. Finally,

between 2017 and 2020, Guitar Center acquired substantially all of the assets of three residential

and commercial audio-visual design and integration businesses to form its AVDG business.

       43.     The Debtors operated as a public company until October 2007 when entities

substantially owned by affiliates of Bain Capital Partners, LLC (“Bain Capital”) and a co-investor

acquired ownership of the Debtors. In 2014, the Debtors undertook a series of transactions to

restructure their capitalization. As part of this recapitalization, Ares—which held certain of the

Debtors’ notes at the time—acquired majority ownership of the outstanding voting securities.



                                               17
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                Document    Page 18 of 242



Then in December 2017, Ares purchased all of the common shares owned by Bain Capital and its

co-investor. Ares is now the owner of substantially all of the outstanding voting equity.

               Management and Key Initiatives

       44.     Following a decades-long career at various retailers, Ron Japinga joined Guitar

Center in July 2014 and has served as President and CEO since September 2016. Since then,

Guitar Center has been on a growth trajectory—both in terms of store numbers, and its slate of in-

store offerings. The Company’s retail store growth strategy includes increasing sales at existing

Guitar Center and Music & Arts locations and opening new locations. During 2019, the Company

added five new Guitar Center stores and converted one outlet store to a permanent location, and

opened a new Guitar Center location during the first half of 2020. Store growth is also fundamental

to the Music & Arts growth model, and the Company opened 67 net new stores in 2018 and 2019

plus had a net gain of one store through the first half of 2020.

       45.     A key initiative ushered in by Guitar Center’s current management is transforming

stores into full-service music shops, offering in-store lessons, repairs, and rentals. Most Guitar

Center stores have space for music lessons following an aggressive campaign in which more than

half were opened or retrofitted in 2017 and 2018. This focus on the service sector of the music

business, rather than just merchandise sales, increased margins, boosted customer engagement,

and generated steady income streams. These services also served to help insulate Guitar Center

from online only retailers.

       46.     In addition, over the past several years, the Company developed and implemented

a new centralized order management system, a new e-commerce platform, a new enterprise

resource planning system for Music & Arts, a new digital product management platform, a new

inventory demand planning system and a new customer relationship management system.



                                                 18
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                Document    Page 19 of 242



         47.    At the beginning of the year, the Company made the strategic decision to

consolidate and streamline its e-commerce operations. This change allowed the Debtors to operate

the e-commerce brands more efficiently and offer customers a more comprehensive inventory

assortment. Even during a global pandemic, the Company was able to quickly develop a curbside

pickup app, greatly improving socially-distanced business operations.

          PART II: PREPETITION CORPORATE AND CAPITAL STRUCTURE

         48.    The Debtors’ corporate and capital structure, as explained below, is demonstrated

in Exhibit A.

                Corporate Structure

         49.    Guitar Center Holdings, Inc. (“Holdings”) is the parent company that wholly owns

Guitar Center, Inc. Holdings has no business activities or operations other than its ownership of

the common stock of Guitar Center, Inc.

         50.    Guitar Center, Inc. is a wholly owned subsidiary of Holdings. All of the Debtors’

operating activities are conducted through Guitar Center, Inc. and its wholly owned subsidiaries.

The remaining Debtors fall under the umbrella of Guitar Center, Inc. These entities include Guitar

Center Stores, Inc., GTRC Services, Inc., GC Business Solutions Inc., Guitar Center Gift Card

Company, LLC, Music & Arts Instructor Services, LLC, and AVDG, LLC.

                Capital Structure

         51.    As of the Petition Date, the Debtors had outstanding funded debt in the aggregate

principal amount of approximately $1,329.8 million under five financing arrangements described

below.

                1.     Prepetition ABL Facility

         52.    As of the Petition Date, Guitar Center and Guitar Center Stores, Inc., as borrowers,

the other Debtors, as guarantors, Wells Fargo Bank, National Association, as agent (the

                                                 19
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 20 of 242



“Prepetition ABL Agent”), and certain lenders were parties to an asset-based revolving credit

agreement, dated as of April 2, 2014 (as amended, restated, amended and restated, or otherwise

modified from time to time, the “Prepetition ABL Facility” and the revolving credit facility and

certain other financial accommodations provided thereunder, the “Prepetition ABL Facility”). The

Prepetition ABL Facility provided for a senior secured revolving credit facility, with a maximum

availability of $375.0 million, subject to a borrowing base (and as reduced by the level of

outstanding letters of credit).   As of November 20, 2020, approximately $279 million in

borrowings and approximately $7.6 million of letters of credit were outstanding under the

Prepetition ABL Facility.

       53.     The obligations of the borrowers and guarantors under the Prepetition ABL Facility

are secured by (a) a first-priority lien on the Debtors’ inventory, accounts receivable, cash and

deposit accounts, and proceeds of the foregoing (the “ABL Priority Collateral”), and (b) a third-

priority lien on the Debtors’ capital stock, intellectual property, and other assets that do not

constitute ABL Priority Collateral and proceeds of the foregoing (the “Notes Priority Collateral”),

in each case, subject to certain permitted liens and exceptions.

               2.      Superpriority Secured Notes

       54.     As of the Petition Date, Guitar Center had an aggregate principal amount of

approximately $35.7 million of obligations outstanding under its 10.000% Senior Secured

Superpriority Notes due 2022 (the “Superpriority Secured Notes”). The Superpriority Secured

Notes were issued pursuant to an indenture, dated May 15, 2020 (as amended, restated, amended

and restated, supplemented or otherwise modified from time to time, the “Superpriority Secured

Notes Indenture”), between Guitar Center, as issuer, the other Debtors, as guarantors, and The

Bank of New York Mellon Trust Company, N.A., as trustee and collateral agent (in such capacity,

the “Superpriority Secured Notes Trustee”). The Superpriority Secured Notes are subject to a
                                                20
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                               Document    Page 21 of 242



Repayment Premium (as defined under the Superpriority Secured Notes Indenture) of 17.50% of

the aggregate principal amount of Superpriority Secured Notes redeemed, accelerated (including

upon the occurrence of a bankruptcy or insolvency event) or otherwise repaid.

       55.     The obligations under the Superpriority Secured Notes are secured by (a) a first-

priority lien on the Notes Priority Collateral, (b) a second-priority lien on the ABL Priority

Collateral, in each case, subject to certain permitted liens and exceptions, and (c) generally, as

between the Superpriority Secured Notes and the Prepetition Senior Secured Notes (as defined

below), first priority liens on and security interests in all “Shared Collateral,” as defined in the

Notes Intercreditor Agreement (as defined below), in which the agent for the Superpriority Secured

Notes and the agent for the Secured Notes both hold security interests.

               3.      Secured Notes

       56.     As of the Petition Date, Guitar Center had an aggregate principal amount of

approximately $640.0 million outstanding under its 9.500% Senior Secured Notes due 2021 (the

“Secured Notes”). The Secured Notes were issued pursuant to an indenture, dated March 16, 2018

(as amended, restated, amended and restated, supplemented or otherwise modified from time to

time, the “Secured Notes Indenture”), between Guitar Center, as issuer, certain of Guitar Center’s

affiliates, as guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee and

collateral agent (in such capacity, the “Secured Notes Trustee”).

       57.     The obligations under the Secured Notes are secured by (a) a third-priority lien on

the ABL Priority Collateral, (b) a second-priority lien on the Notes Priority Collateral, in each

case, subject to certain permitted liens and exceptions and (c) generally, as between the

Superpriority Secured Notes and the Prepetition Senior Secured Notes, second priority liens on

and security interests in all “Shared Collateral,” as defined in the Notes Intercreditor Agreement,



                                                21
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                                 Document    Page 22 of 242



in which the agent for the Superpriority Secured Notes and the agent for the Secured Notes both

hold security interests.

               4.      Prepetition Intercreditor Agreements

       58.     The Prepetition ABL Agent, the Superpriority Secured Notes Trustee, and the

Secured Notes Trustee are parties to an amended and restated intercreditor agreement, dated

May 15, 2020, (the “Secured Parties’ Intercreditor Agreement”), acknowledged by the Debtors,

which governs: (1) the relative lien priorities of the secured parties with respect to the Prepetition

ABL Facility, the Superpriority Secured Notes, and the Secured Notes; (2) the rights of the

respective secured parties to take enforcement actions against collateral; and (3) waivers of certain

rights of certain of the secured parties with respect to, among other things: (a) the provision of

debtor-in-possession financing to the Debtors; (b) the ability to seek adequate protection under the

Bankruptcy Code; and (c) the ability to contest certain asset sales in a bankruptcy case.

       59.     In addition, the Superpriority Secured Notes Trustee and the Secured Notes Trustee

are also parties to the Intercreditor Agreement, dated May 15, 2020 (the “Notes Intercreditor

Agreement” and, together with the Secured Parties’ Intercreditor Agreement, the “Intercreditor

Agreements”), acknowledged by the Debtors, which contain provisions setting forth, among other

things: (1) the relative lien priorities as between the Superpriority Secured Notes and the Secured

Notes; (2) the rights of the parties to take enforcement actions against collateral; and (3) waivers

of certain rights of certain parties with respect to, among other things: (a) the provision of debtor-

in-possession financing to the Debtors; (b) the ability to seek adequate protection under the

Bankruptcy Code; and (c) the ability to contest certain asset sales in a bankruptcy case.

               5.      Unsecured Notes

       60.     As of the Petition Date, Guitar Center had an aggregate principal amount of

approximately $5.8 million of obligations outstanding under its 2018-issued 13.000% Cash/PIK

                                                 22
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                                Document    Page 23 of 242



Notes due 2022 (the “2018 Unsecured Cash/PIK Notes”). The 2018 Unsecured Cash/PIK Notes

were issued pursuant to an indenture, dated April 16, 2018 (as amended, restated, amended and

restated, supplemented or otherwise modified from time to time, the “2018 Cash/PIK Notes

Indenture”), between Guitar Center, as issuer, the guarantors named therein, and The Bank of New

York Mellon Trust Company, N.A. as trustee (in such capacity, the “2018 Unsecured Notes

Trustee”). On May 15, 2020, the indenture governing the 2018 Unsecured Cash/PIK Notes was

amended by a supplemental indenture that, among other things, released each of the subsidiary

guarantees of the 2018 Unsecured Cash/PIK Notes and eliminated or modified substantially all of

the restrictive covenants with respect to the 2018 Unsecured Cash/PIK Notes. Accordingly, as of

the Petition Date, the 2018 Unsecured Cash/PIK Notes were solely the unsecured obligations of

Guitar Center, and were not guaranteed by any other Debtors.

       61.      In addition, as of the Petition Date, Guitar Center had an aggregate principal amount

of approximately $379.3 million of obligations outstanding under its 2020-issued 13.000%

Cash/PIK Notes due 2022 (as amended, restated, amended and restated, supplemented or otherwise

modified from time to time, the “2020 Unsecured Cash/PIK Notes”, and together with the 2018

Cash/PIK Notes, the “Unsecured Notes”). The 2020 Unsecured Cash/PIK Notes were issued

pursuant to an indenture, dated May 15, 2020 (the “2020 Cash/PIK Notes Indenture”), between

Guitar Center, as issuer, the guarantors named therein, and Wilmington Savings Fund Society FSB,

as trustee (in such capacity, the “2020 Unsecured Notes Trustee”). As described below, the 2020

Unsecured Cash/PIK Notes were issued in a series of exchanges for approximately $354.2 million

in aggregate principal amount of 2018 Unsecured Cash/PIK Notes in the 2020 Refinancing

Transactions.




                                                 23
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 24 of 242



       62.     On July 7, 2020, holders of more than 50% in aggregate amount of the then-

outstanding 2020 Unsecured Cash/PIK Notes removed The Bank of New York Mellon Trust

Company, N.A. as trustee of the 2020 Unsecured Cash/PIK Notes and appointed Wilmington

Savings Fund Society FSB as successor trustee (in such capacity, the “2020 Unsecured Notes

Trustee”) of the 2020 Unsecured Cash/PIK Notes.

               6.     Prepetition Equity

       63.     The Debtors are controlled by one or more investment funds affiliated with the

Sponsor Support Party. The board of directors of Guitar Center Holdings, Inc. is responsible for

governing the Debtors’ business and affairs. The Debtors are privately held, and the majority of

the members of the board of directors of Holdings are entitled to be selected by the Sponsor

Support Party. As of the Petition Date, the board of directors of Holdings was comprised of nine

members, four of which are investment professionals employed by the Sponsor Support Party.

             PART III: EVENTS LEADING TO THESE CHAPTER 11 CASES

               The Company’s Prior Efforts to Deleverage Began To Be Reflected in its
               Bottom-Line Results

       64.     One driver of the present need to restructure is the Company’s long-dated debt load,

which the Company’s current management inherited.           However, over several iterations of

corporate restructurings and debt refinancings, all conducted out-of-court, the Company

nonetheless had engaged in a multi-year effort to deleverage its balance sheet with the support of

the Sponsor Support Party.

       65.     In particular, in April 2014, the Debtors entered into a series of transactions to

restructure the debt and equity capitalization of both Holdings and Guitar Center. Among other

elements of these transactions, the Sponsor agreed to equitize approximately $560.0 million in

aggregate amount of unsecured notes of Holdings and Guitar Center it then-held in exchange for


                                                24
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 25 of 242



convertible preferred stock in Holdings and preferred equity in Guitar Center. In doing so, the

Sponsor acquired a majority ownership of the outstanding voting securities of Holdings. In

December 2017, the Sponsor increased its ownership by purchasing all other common shares of

Holdings resulting in ownership of substantially all outstanding voting equity in Holdings.

               1.     The 2018 Refinancing Transactions

       66.     By 2017 and into 2018, the Company faced two strategic challenges: (1) addressing

the next maturity wall on its debt and (2) maintaining its positive financial performance stemming

from the strategic initiatives described above. In light of the Company’s heavy debt load, the

Company’s management determined to finance continued operational growth through additional

working capital flexibility. Accordingly, the Company, with the support of the Sponsor Support

Party, entered into a series of transactions (collectively, the “2018 Refinancing Transactions”)

aimed at reducing its cash interest obligations while extending maturities to allow the Company to

continue to grow its business. The 2018 Refinancing Transactions resulted in, among other things:

(a) modifications to the Prepetition ABL Facility; (b) the issuance of $635 million in aggregate

principal amount of the Secured Notes; and (c) the issuance of the 2018 Cash/PIK Notes and

warrants in exchange for substantially all of the Company’s then-outstanding senior unsecured

notes due 2020. The 2018 Refinancing Transactions supported the Company’s sustained growth

over 10 straight quarters up until the COVID-19 pandemic.

       67.     However, the 2018 Refinancing Transactions, while allowing the Company’s

management to execute effectively on its goals, the Company remained highly levered (the 2018

Refinancing Transactions did not reduce the Company’s funded debt obligations) and, in fact,




                                               25
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                           Desc Main
                                   Document    Page 26 of 242



increased its effective interest rate, particularly with respect to the paid-in-kind notes.6 As a result,

the Debtors suffered consolidated net losses of $42.8 million and $61.9 million in the 2018 and

2019 fiscal years, respectively. Because of the positive trends underlying the operations of the

Company’s business, these pitfalls were nonetheless sustainable in predictable circumstances and

fit in with management’s operational expectations.

                 2.       The 2020 Refinancing Transactions

        68.      The onset of the COVID-19 pandemic upset the delicate balance between servicing

the Company’s longstanding heavy debt burden and continuing to finance its long-term growth

initiatives.   In light of these unexpected challenges, the Company engaged in a series of

transactions over the course of May through July 2020 with their principal debtholders to receive

short-term accommodations and to finance upcoming interest and maturity payments (collectively,

the “2020 Refinancing Transactions”).

        69.      In a multi-pronged process, the Company: (a) exchanged a substantial majority of

the 2018 Unsecured Cash/PIK Notes for 2020 Unsecured Cash/PIK Notes, resulting in the

effective deferral of a significant portion of the cash portion of the interest payments due on the

2018 Unsecured Cash/PIK Notes on April 15, 2020; (b) issued the Superpriority Secured Notes7

to certain Secured Noteholders, the net proceeds of which were used to fund the April 15, 2020

cash interest payment due on the Secured Notes and related fees and expenses of the 2020

Refinancing Transactions; and (c) exchanged a majority of the remaining then-outstanding senior




6
    As an example, interest expenses increased by 49.6% from $84.8 million to $126.8 million in the 2018 fiscal year
    and further increased by 11.5% to $141.4 million in the 2019 fiscal year.
7
    A 10% PIK fee on the principal amount of the Prepetition Superpriority Secured Notes was payable at closing to
    such purchasers and therefore increased the total balance due under the Prepetition Superpriority Secured Notes
    to approximately $35.7 million upon issuance.

                                                        26
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 27 of 242



unsecured notes that matured on April 15, 2020 for additional Secured Notes, and repaid the

remaining un-exchanged senior unsecured notes due 2020 in cash.

       70.     Although the Debtors achieved some additional near-term liquidity relief as a result

of the 2020 Refinancing Transactions, the business remained highly leveraged and continued to

face the challenges caused by the COVID-19 pandemic.

               The Impact of the COVID-19 Pandemic on the Debtors’ Businesses

       71.     Until the COVID-19 worldwide pandemic struck, requiring Guitar Center to close

nearly 100% of its retail operations, the Debtors’ business had been on extraordinarily sound

footing. This is a testament to the strategic initiatives put in place by management prior to the

onset of the pandemic and the difficult, but necessary, cost-saving initiatives management

implemented to keep the company afloat amidst continuing uncertainty regarding the pandemic

and its world-wide impact.

       72.     However, the Debtors’ liquidity concerns were dramatically accelerated by the

COVID-19 pandemic, the ordered shutdown of non-essential businesses throughout the United

States, and the closure of the Debtors’ retail locations, which resulted in a significant decrease to

net sales and Adjusted EBITDA during the first quarter and coincided with interest and maturity

payments on their debt due in April 2020. In addition, while the Debtors’ e-commerce fulfillment

centers largely continued operating during this period, with limited interruptions from closures,

retail and e-commerce facility closures collectively had a significant negative impact on the

Debtors’ net sales in the first half of 2020.

       73.     In late April 2020, the Debtors began to commence limited operations at a number

of their retail stores as allowed by government orders, including fulfilling online orders from retail

store inventory, offering curbside service and opening with reduced hours and limited occupancy.

By the end of May 2020, most of the Debtors’ stores were operating in a limited capacity under
                                                 27
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                Document    Page 28 of 242



one of these models, but they have continued to experience intermittent closures at certain stores

based on store-specific pandemic-related circumstances. When reopening stores, the Debtors

emphasized health, and maintained extensive safety and distancing protocols to protect associates

and customers. These protocols, while necessary, have increased costs and decreased overall

productivity.

       74.      During this period, the Debtors saw strong online demand partially offset decreases

from in-store purchases. Digitally-enabled Guitar Center sales increased 130% and sales from all

online brands increased 64% over Q2 of 2019. The Company’s omni-channel and online sales

initiatives prepared them well for the shift in online buying caused by the pandemic. The Debtors

also adapted by migrating their lessons businesses to an online platform.

       75.      The Debtors took aggressive steps to mitigate the impact of pandemic-related

events on their liquidity during the first half of 2020. These steps included, among others:

significantly reducing capital expenditures; postponing or reducing inventory purchases;

managing vendor and rent obligations; furloughing a significant number of retail store employees

and corporate office staff; enacting temporary salary reductions for executives and certain

members of management; temporarily suspending employer matching contributions to 401(k)

plans; eliminating non-essential expenses; and delaying the payment of incentive bonuses earned

for 2019. At the height of the pandemic, Guitar Center took the devastating step of furloughing

over 8,750 of its at the time 13,000+ employees. The Debtors are in the process of bringing

furloughed employees back to work and hiring new employees to the extent furloughed employees

decide to terminate their employment instead of returning to work. The Debtors expect to complete

this process by the end of 2020. As of the Petition Date, only approximately 874 remain

furloughed due to reduced hours and workload.



                                                28
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                               Document    Page 29 of 242



       76.     The Debtors demonstrated their ability to manage the business in a proactive and

adaptable manner while prioritizing the health and safety of customers and associates. Despite the

Debtors’ best efforts to take careful and effective steps to reduce costs and preserve liquidity, the

pandemic has not abated and the Debtors’ upcoming maturities have not moved.

               Exploration of Strategic Alternatives

       77.     Even with management’s aggressive cost reduction and cash conservation

measures and the liquidity relief provided by the 2020 Refinancing Transactions, the COVID-19

pandemic continued to adversely affect the Debtors’ financial position, operations, and cash flows.

For the first half of fiscal year 2020, Guitar Center’s consolidated net sales decreased 19.6%

compared to the first half of fiscal year 2019, and Guitar Center had negative consolidated

unadjusted EBITDA for the first half of fiscal year 2020 of $1.0 million, compared to positive

consolidated unadjusted EBITDA of $66.0 million for the first half of 2019.

       78.     The ongoing COVID-19 pandemic also created great uncertainty for the business

going forward and made forecasting an expected recovery difficult. It was management’s belief

that the business was susceptible to a second COVID-19 wave and potential government response,

and that, in the face of such an eventuality, the Company may not be able to successfully

implement the same liquidity preservation measures as it did in early 2020. Furthermore, the

Company was approaching the maturity of its Prepetition ABL Facility and Secured Notes in 2021,

and any refinancing transaction in the capital markets would likely be challenging even if the

Company was on a path to recovery.

       79.     As a result, the Company determined that it needed to aggressively pursue strategic

options to optimize its long-term capital structure and position its business for future growth. In

connection with those efforts, the board of directors of Guitar Center (the “Board”) engaged its



                                                 29
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                                Document    Page 30 of 242



financial and legal advisors, and ultimately, as discussed further below, established an independent

Transaction Committee to assist in evaluating strategic alternatives.

        80.     In August 2020, at the direction of the Board, representatives of the Debtors’

financial advisors launched a dual-track process to (i) gauge potential investors’ interest in making

a new equity investment in Guitar Center and (ii) engage with the holders of the Debtors’

outstanding funded indebtedness to develop and negotiate a long-term solution to the Debtors’

capital structure.

        81.     The Debtors’ financial advisors reached out to twenty potential equity investors,

including the Sponsor Support Party and other third-parties, regarding a potential new money

investment transaction to recapitalize the business. Fourteen parties expressed interest and, upon

signing non-disclosure agreements (“NDAs”), were provided with, among other things, an investor

information package and access to a virtual data room with more than 20,000 pages of the Debtors’

documents.

        82.     Certain potential equity investors declined to proceed for various reasons including

(i) an unwillingness to invest in the retail sector, (ii) valuation considerations and concern about

expected continuing leverage, and (iii) concerns with the complexity of a potential transaction. By

mid-September 2020, the Debtors received three non-binding indications of interest. Through

September and into October 2020, the remaining three potential equity investors participated in

management presentations and performed additional diligence via an expanded data room and

follow-up discussions with the management team. Ultimately, in late October 2020, Carlyle

emerged as the frontrunner to provide, alongside the Sponsor Support Party and, ultimately,

Brigade (which, as discussed below, held positions in the Senior Unsecured Cash/PIK Notes,

Senior Secured Priority Notes and Senior Secured Notes), $165 million (subject to reduction in



                                                 30
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                               Document    Page 31 of 242



accordance with the Restructuring Support Agreement) of new common equity capital in a

transaction to be implemented through a plan of reorganization.

       83.     At the same time, the Debtors worked with their legal and financial advisors to

formulate a restructuring proposal for the holders of the Debtors’ outstanding funded indebtedness.

In early September 2020, the Debtors’ financial advisors commenced a dialogue with the advisors

to an ad hoc group of holders of Secured Notes (the “Ad Hoc Group of Noteholders”).

       84.     The Debtors and the Ad Hoc Group of Noteholders, together with their respective

advisors, negotiated extensively. The parties exchanged multiple rounds of proposals and counter-

proposals between mid-September 2020 and early November 2020 in an effort to reach a

framework for a restructuring plan for the Debtors.

       85.     As discussions with the Ad Hoc Group of Noteholders advanced, the Debtors and

their advisors initiated discussions with Brigade, which held approximately 80% of the Debtors’

Senior Unsecured Cash/PIK Notes and also held positions in the Debtors’ Senior Secured

Superpriority Notes and Senior Secured Notes.

       86.     In October 2020, as discussions with the Company’s debt holders further advanced

and the possibility of a complex recapitalization transaction that might involve participation by the

Sponsor achieved greater traction, the Board unanimously agreed to appoint a new independent

director and establish a capital structure and transaction committee (the “Transaction Committee”).

The Transaction Committee was given the responsibility to consider, evaluate and negotiate

strategic initiatives, including any restructuring, capital-raising and/or other balance sheet

transactions that would be in the best interests of the Debtors and their respective creditors and

equity holders. No representative or investment professional of the Sponsor is a member of the

Transaction Committee, positioning the Transaction Committee to evaluate transaction proposals



                                                 31
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 32 of 242



involving potential participation of the Sponsor.     Following its formation, the Transaction

Committee guided the Company’s negotiation with the Company’s noteholders for a number of

weeks and considered the advice of the Company’s financial and legal advisors to evaluate the

transactions contemplated by the Restructuring Support Agreement. Ultimately, after careful

consideration of the proposed transaction and potential alternatives and ample opportunity to

deliberate among themselves and ask questions, the Transaction Committee determined to

recommend that the Board approve the Restructuring Support Agreement and the underlying

transactions, including the New Equity Investment. In making this determination, the Transaction

Committee consulted with the Company’s financial and legal advisors to fully consider the

material facts, the pecuniary interests of the Sponsor and the interests of directors on the Board

that are investment professionals of the Sponsor in the transactions contemplated by the

Restructuring Support Agreement, whether the transactions contemplated by the Restructuring

Support Agreement are fair, just, and reasonable to the Company as to terms and process under

applicable law, the strategic alternatives available, and the terms of the Restructuring Support

Agreement and related documents. On this basis, the Transaction Committee determined that it

was advisable and in the best interests of the Company and its respective stakeholders, creditors

and other parties in interest to enter into the Restructuring Support Agreement and related

documents, and recommended that the Board approve the Company’s entry into the Restructuring

Support Agreement and related documents.

  PART IV: THE PROPOSED DIP FINANCING AND NEW EQUITY INVESTMENT

               The Proposed DIP Financing

       87.     The Debtors and their advisors conducted an exhaustive process to identify sources

of DIP financing to ensure the success of these cases. This included contacting twenty potential

financers, entering into NDAs and providing data room access to eleven, and ultimately receiving

                                               32
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                 Document    Page 33 of 242



four term sheets. A detailed summary of the solicitation and marketing process, as well as the

terms of the DIP Facilities, is set forth in the Winthrop Declaration8 filed in conjunction with the

DIP Motion. The Debtors and their advisors conducted extensive negotiations with potential DIP

lenders, including existing members of the Debtors’ capital structure. This process resulted in two

sources of DIP financing—the Term DIP Facility and the ABL DIP Facility—that, collectively,

will be critical to the Debtors’ ability to operate postpetition, to ensure sufficient liquidity to stock

sufficient inventory and minimize business disruptions during the crucial holiday season, and

stabilize the Debtors during the administration of these cases.

        88.     The Term DIP Facility, provided by the Stroock Group and certain other holders of

Superpriority Secured Notes and Brigade, consists of a $325 million term loan. Additionally, the

ABL DIP Facility, provided by Wells Fargo, consists of a $50 million ABL facility. The terms of

the DIP Facilities are described more fully in the DIP Motion (as defined below) and the Winthrop

Declaration.

        89.     As detailed in the Winthrop Declaration, the proposed DIP Facilities are (a) the

product of arm’s length negotiations, (b) the best available DIP financing option for the Debtors,

and (c) in the best interests of the Debtors and their estates.

                New Money Equity Raise

        90.     The Debtors and their advisors conducted an exhaustive process to raise capital

through equity as part of the Company’s restructuring. As a result of this process, which is

described in full detail in the Winthrop Declaration, it was ultimately agreed that Carlyle, the



8
    The Declaration Of Eric Winthrop In Support Of Debtors’ Motion For Entry Of Interim And Final Orders:
    (i) Authorizing Them To Obtain Postpetition Financing; (ii) Authorizing The Use Of Cash Collateral;
    (iii) Granting Liens And Superpriority Administrative Expense Claims; (iv) Granting Adequate Protection;
    (v) Modifying The Automatic Stay; (vi) Scheduling A Final Hearing; And (vii) Granting Related Relief.



                                                    33
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 34 of 242



Sponsor Support Party, and Brigade would participate pro rata in a contemplated $165 million

capital raise for 100% equity ownership in the reorganized entity (subject to warrant and MIP

dilution).

        91.    As detailed in the Winthrop Declaration, the proposed New Money Equity Raise is

(a) the product of arm’s length negotiations, (b) the best available new money equity financing

option for the Debtors, and (c) in the best interests of the Debtors and their estates.

               PART V: THE RESTRUCTURING SUPPORT AGREEMENT

        92.    The Debtors actively engaged with their existing capital structure to set the

Company on the best path towards a successful and speedy emergence from these cases. After

several weeks of fulsome, arms’-length negotiations, with the approval of the Board following the

recommendation of the Transaction Committee, the Debtors executed the Restructuring Support

Agreement on November 13, 2020 with the Creditor Support Parties and the Investor Support

Parties (as each is defined in the Restructuring Support Agreement). The Restructuring Support

Agreement contemplates a comprehensive fully-consensual reorganization achieved through the

Plan. The Restructuring Support Agreement commits the Creditor Support Parties and the Investor

Support Parties (as applicable) to, among other things: (i) support the Plan and the consummation

of the Restructuring Transactions (as that term is defined in the Restructuring Support Agreement)

that will result in a substantial deleveraging of the Debtors’ balance sheet by nearly $800 million;

(ii) contemporaneously provide the Debtors with a $165 million (subject to reduction in

accordance with the Restructuring Support Agreement) infusion from the issuance of the New

Common Equity; (iii) vote their Claims, as applicable, in favor of the Plan; (iv) not take any action

inconsistent with the Plan; and (iv) commit to provide the financing under the DIP Facilities.




                                                  34
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                              Document    Page 35 of 242



       93.    As set forth in the Restructuring Support Agreement, the Debtors and the Support

Parties agreed to mutually support confirmation of the Plan and the consummation of the

Restructuring Transactions (as defined therein), which contemplates, among other things:

             the entry into the $325 million Term DIP Facility, which will be refinanced with
              the proceeds of the New Common Equity investment, the New First Lien Debt
              and/or the New ABL Facility, with Claims arising from the Term DIP Facility to
              be repaid in full in cash on the Effective Date;

             the entry into the $50 million ABL DIP Facility, which will be refinanced with
              the proceeds of the New ABL Facility, with any Claims arising from the ABL
              DIP Facility to be repaid in full in cash on the Effective Date;

             the entry, upon emergence from the Chapter 11 Cases, into the $375 million New
              ABL Facility;

             the issuance, upon emergence from the Chapter 11 Cases, of the $335 million
              New First Lien Debt;

             the issuance, upon emergence from the Chapter 11 Cases, of $160 million in new
              preferred equity of the reorganized company (the “New Preferred Equity”) to
              satisfy, along with an aggregate $450 million cash distribution, Secured Notes
              Claims (whose holders may further elect to participate in a “cash out” option for
              up to $30 million of their New Preferred Equity);

             the issuance, upon emergence from the Chapter 11 Cases, of $2 million in new
              junior preferred equity of the reorganized company (the “New Junior Preferred
              Equity”) to the holders of prepetition Unsecured Notes;

             the $165 million New Common Equity investment by the Investor Support Parties
              (subject to reduction in accordance with the Restructuring Support Agreement) in
              exchange for: (a) 100% of the common equity of the Reorganized Company, to be
              issued upon emergence from the Chapter 11 Cases and subject to dilution by a
              new management incentive plan, new warrants and all subsequent issuances of
              common equity; and (b) new warrants (“Warrants”) to purchase New Common
              Equity;

             the satisfaction of Prepetition ABL Claims by the Effective Date;

             the satisfaction of Superpriority Secured Notes Claims by the Effective Date; and

             the unimpairment of General Unsecured Claims.




                                              35
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                          Desc Main
                                  Document    Page 36 of 242



        94.      The Restructuring Support Agreement carries the support of the Debtors, their

equity holders and new financing parties, which includes Creditor Support Parties who collectively

hold: (a) 100% of the Superpriority Secured Notes; (b) in excess of 71% of the Secured Notes; and

(c) in excess of 84% of the Unsecured Notes, the latter two of which constitute the only classes of

impaired creditors under the Plan. After the deleveraging of the Company’s balance sheet outlined

above, the Debtors will be better capitalized to fund their operational needs. The evolution of the

consensual restructuring and the structure of the Plan emphasize the key purpose of the Plan and

the relief sought in the First Day Motions: minimize any potential adverse effects to the Debtors’

businesses, customers, employees, and trade partners and consummate an expedient emergence

from these cases.

        95.      The Debtors believe that entry into the Restructuring Support Agreement and

consummation of the Restructuring Transactions represent a comprehensive solution to address

the Debtors’ liquidity and capital structure. Following the Debtors’ emergence from the Chapter

11 Cases, the Debtors’ business will be recapitalized and the Debtors will be well-positioned to

execute on and invest in their strategic growth initiatives and continue serving their customers.

                              PART VI: THE FIRST DAY MOTIONS9

        96.      The Debtors have filed a number of First Day Motions seeking orders granting

various forms of relief necessary to facilitate the efficient administration of these cases. I am

familiar with the contents of each First Day Motion and believe that the relief sought in each First

Day Motion: (i) is necessary to enable the Debtors to operate as debtors in possession with minimal

disruption; (ii) constitutes a critical element in maximizing value of the Debtors’ estates; and




9
    Capitalized terms used but not otherwise defined in this Declaration have the meanings ascribed to them in the
    respective First Day Motions.

                                                       36
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                                Document    Page 37 of 242



(iii) best serves the Debtors’ estates’ and creditors’ interests. The facts set forth in each First Day

Motion are incorporated in this Declaration by reference.

               1.      Motion for an Order: (I) Setting an Expedited Hearing on “First Day
                       Motions” and (II) Granting Related Relief (the “Motion for Expedited
                       First Day Hearing”)

       97.     The Debtors seek an order: (a) setting an expedited hearing on the First Day

Motions; (b) deeming the Debtors’ Notice of Filing of Chapter 11 Petitions and First Day Motions

and of Proposed Hearing on First Day Motions to be adequate and appropriate under the

circumstances; and (c) granting certain related relief described in the Motion for Expedited First

Day Hearing.

       98.     I understand that Local Bankruptcy Rule 9013-1 allows the setting of a hearing on

an expedited basis if the circumstances so warrant. Here, prompt entry of the relief requested in

the First Day Motions is critical to maintaining the Debtors’ operations and value of their estates.

The Debtors will suffer immediate and irreparable harm if the relief requested in the First Day

Motions is not heard and granted on an expedited basis. I believe that an expedited hearing on the

First Day Motions is appropriate under these circumstances. Therefore, on behalf of the Debtors,

I respectfully submit that the Motion for Expedited First Day Hearing should be approved.

               2.      Debtors’ Motion for Entry of an Order: (I) Directing Joint
                       Administration of Chapter 11 Cases; and (II) Granting Related Relief
                       (the “Joint Administration Motion”)

       99.     In the Joint Administration Motion, the Debtors seek entry of an order directing the

joint administration of their chapter 11 cases for procedural purposes only and granting certain

related relief, including authority to file monthly operating reports on a consolidated basis. Given

the integrated nature of the Debtors’ operations, many of the filings, hearings, and orders in these

cases will affect each Debtor. I believe that joint administration of these cases will decrease

administrative costs by allowing the Debtors to avoid duplicative filings that would be required

                                                  37
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                 Document    Page 38 of 242



absent the requested relief. It will also allow parties in interest to monitor these cases with greater

ease and efficiency.

        100.    I believe that joint administration of these cases will not harm or otherwise

adversely affect any party in interest because the Joint Administration Motion seeks only

administrative, and not substantive, consolidation of the Debtors’ estates. Instead, parties in

interest will benefit from the cost reductions associated with joint administration. Accordingly,

the joint administration of these cases is in the best interests of the Debtors’ estates, their creditors,

and all other parties in interest. On behalf of the Debtors, I respectfully submit that the Joint

Administration Motion should be approved.

                3.      Debtors’ Motion for Entry of Interim and Final Orders: (I)
                        Authorizing Them to Obtain Postpetition Financing; (II) Authorizing
                        the Use of Cash Collateral; (III) Granting Liens and Superpriority
                        Administrative Expense Claims; (IV) Granting Adequate Protection;
                        (V) Modifying the Automatic Stay; and (VI) Granting Related Relief
                        (the “DIP & Cash Collateral Motion”)

        101.    Pursuant to the DIP Motion, the Debtors seek entry of interim and final orders

authorizing the Debtors to, among other things: (i) obtain a $325 million term DIP financing and

a $50 million ABL DIP financing; (ii) borrow, upon entry of an interim order, up to $325 million

under the Term DIP Facility and $50 million under the ABL DIP Facility; (iii) indefeasibly pay

the Prepetition ABL Obligations in full; (iv) grant superpriority administrative claims against each

Debtor and grant valid non-avoidable, perfected senior priming liens on and security interests in

all DIP Collateral to secure the DIP Obligations, which liens shall be subject to certain exceptions

including the Carve Out and the rankings and priorities set forth in the Interim Order; and (v)

provide adequate protection to the holders of Prepetition Obligations as and to the extent set forth

in the DIP Orders.




                                                   38
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                                Document    Page 39 of 242



        102.    As described in this Declaration, the Debtors are facing liquidity constraints and

urgently require financing under the proposed DIP Facilities to operate their businesses and to fund

these cases. I believe that the DIP Facility provides the Debtors with much-needed immediate

access to liquidity and allows for the continued operation of the Debtors’ businesses. The amounts

borrowed under the DIP Facilities will be used to fund the cost of these cases and provide the

Debtors with the requisite liquidity to pay their ongoing operational needs, such as payments to

employees, vendors, and others in the Debtors’ value chain, preventing any disruptions in the flow

of merchandise that might otherwise result.

        103.    Without the DIP Facilities, I believe that substantial value degradation would occur

as a result of the Debtors’ inability to continue ordinary course operations, which would not only

impact revenue generation, but would also risk negatively impacting the Debtors’ employees,

losing the confidence of the Debtors’ vendors and customers, and jeopardizing the Debtors’ ability

to effect a successful reorganization.

        104.    Furthermore, as evidenced in the Restructuring Support Agreement, the Debtors’

key stakeholders support the Debtors’ need for the DIP Facility and the Debtors’ related budget,

including the contemplated use of the DIP Facility proceeds.

        105.    Accordingly, and as detailed further in the DIP Declaration in support of the DIP

Facility, I believe that the Debtors’ entry into the DIP Facility will provide critical liquidity and is

in the best interests of the Debtors’ stakeholders and estates.

                4.      Debtors’ Motion For Entry of an Order: (I) Establishing Certain
                        Notice, Case Management, and Administrative Procedures; and
                        (II) Granting Related Relief (the “Case Management Motion”)

        106.    In the Case Management Motion, the Debtors seek entry of an order authorizing

them to establish certain noticing, case management, and administrative procedures (the “Case

Management Procedures”) and granting certain related relief, including, among other things:
                                                  39
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 40 of 242



(a) directing that matters requiring notice under Bankruptcy Rule 2002(a)(2)-(6) be served only on

individuals and entities identified on a shortened mailing list and those creditors who, in

accordance with Local Bankruptcy Rules 2002-1 and 9013-1(M), file a request that they receive

notices pursuant to Bankruptcy Rule 2002; (b) allowing electronic service of all documents (except

complaints and summonses) for the Service List; and (c) directing that all matters be heard at

periodic omnibus hearings to be scheduled in advance by the Court.

       107.    I believe that the establishment of the Case Management Procedures will promote

the efficient and orderly administration of these cases, thus providing significant administrative

convenience and cost savings for the Debtors. Therefore, I respectfully submit that this Court

should grant the Case Management Motion.

               5.     Debtors’ Application for Entry of an Order Authorizing Retention
                      and Appointment of Prime Clerk LLC as Claims, Noticing, and
                      Administrative Agent, Effective as of the Petition Date (the “Claims
                      and Noticing Agent Retention Application”)

       108.    In the Claims and Noticing Agent Retention Application, the Debtors seek entry of

an order appointing Prime Clerk LLC (“Prime Clerk”) as their Claims, Noticing, and

Administrative Agent in these cases, effective as of the Petition Date, to, among other tasks,

assume the responsibility for the distribution of notices and the maintenance, processing, and

docketing of proofs of claim filed against the Debtors, preparation of the creditor matrix, plan

solicitation, tabulation, and distribution, on the terms, and subject to the conditions, of the

engagement agreement between Prime Clerk and the Debtors.

       109.    The Debtors anticipate that they will need to provide notices to thousands of

persons and entities in these cases. In light of the number of such parties, I believe that the

appointment of a claims and noticing agent will provide the most effective and efficient means,

and relieve the Debtors and/or the Clerk’s office of the administrative burden, of noticing and


                                               40
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                                Document    Page 41 of 242



processing proofs of claim and other essential tasks, and is, thus, in the best interests of the

Debtors’ estates and creditors. It is my understanding, based on all proposals considered by the

Debtors from claims and noticing agents, that Prime Clerk’s rates are competitive and reasonable

given its expertise.

       110.    Based on my discussions with the Debtors’ advisors, I believe that the Debtors’

selection of Prime Clerk to act as the Claims, Noticing, and Administrative Agent is appropriate

under the circumstances and in the best interest of the estates. Accordingly, on behalf of the

Debtors, I respectfully submit that the Court should approve the Claims and Noticing Agent

Retention Application.

               6.      Debtors’ Motion for Entry of an Order: (I) Authorizing the Debtors
                       to File Consolidated Lists of (A) Creditors in Lieu of Submitting a
                       Mailing Matrix for Each Debtor, and (B) Thirty Largest Unsecured
                       Creditors; (II) Authorizing the Debtors to Redact Certain Personal
                       Identification Information; and (III) Granting Related Relief (the
                       “Consolidated Creditor List Motion”)

       111.    Pursuant to the Consolidated Creditor List Motion, the Debtors seek entry of an

order: (i) authorizing them to (a) file a consolidated Creditor List in lieu of submitting a separate

mailing matrix for each Debtor; and (b) file a consolidated list of their thirty (30) largest unsecured

creditors in lieu of filing such lists for each Debtor; (ii) authorizing the Debtors to redact certain

personal identification information; and (iii) granting certain related relief.

       112.    The Debtors are prepared to make the Creditor List available in electronic form to

any party in interest who requests it and in non-electronic form (at the requesting party’s sole cost

and expense) in lieu of submitting a mailing matrix as specified in Exhibit 5. Thus, I respectfully

submit that there is no need for the Debtors to provide the mailing matrix formatted in accordance

with Local Bankruptcy Rule 1007-1(H)(1) and Exhibit 5. Additionally, I believe that compiling

separate largest creditor lists for each Debtor in accordance with Bankruptcy Rule 1007(d) would


                                                  41
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                  Document    Page 42 of 242



consume an excessive amount of the Debtors’ time and resources, and filing a consolidated list of

the Debtors’ thirty (30) largest creditors would more appropriately reflect the Debtors’ liabilities

on an enterprise level.

        113.    Furthermore, I believe that it is appropriate to authorize the Debtors to redact from

the Creditor List, as well as from any paper filed or to be filed with the Court in these cases, the

home addresses of current and former employees and customers of the Debtors—because: (a) such

information can be used to perpetrate identity theft, harassment, or stalking; and (b) such disclosure

risks violating the California Consumer Privacy Act of 2018, exposing the Debtors to potential

civil liability and significant financial penalties.

        114.    On behalf of the Debtors, I respectfully submit that the Court should approve the

Consolidated Creditor List Motion.

                7.        Debtors’ Motion for Entry of an Order: (I) Scheduling a Combined
                          Hearing to Approve the Disclosure Statement and Confirm the Plan;
                          (II) Establishing Objection Deadlines; (III) Approving the Form and
                          Manner of Combined Notice; (IV) Approving Solicitation Procedures
                          and Ballots; (V) Approving Procedures for Assumption and Rejection
                          of Executory Contracts and Unexpired Leases; (VI) Granting Certain
                          Extensions; and (VII) Granting Related Relief (the “Combined
                          Hearing Motion”)

        115.    Pursuant to the Combined Hearing Motion, the Debtors seek entry of an order: (i)

scheduling a combined hearing on the adequacy of the Disclosure Statement, the confirmation of

the Plan, the proposed assumption of Executory Contracts and Unexpired Leases, and any other

matter properly before the Court (the “Combined Hearing”); (ii) establishing December 10, 2020,

as the deadline (the “Objection Deadline”) for filing objections to the relief sought; (iii) approving

the form and manner of various notices and the solicitation procedure; and (iv) granting an

extension of time within which (a) the Debtors must file their Statements and Schedules, and (b)




                                                   42
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                               Document    Page 43 of 242



the U.S. Trustee must convene a meeting of creditors required by section 341(e) of the Bankruptcy

Code.

        116.   Subject to this Court’s availability, the Debtors request that this Court approve the

following schedule:

               Key Dates and Deadlines                     Proposed Schedule

         Voting Record Date                       November 17, 2020

         Commencement of Solicitation             November 20, 2020

         Petition Date                            November 21, 2020

         Plan Supplement Filing Deadline          December 7, 2020

         Voting Deadline                          December 10, 2020 at 5:00 p.m. (ET)

         Objection Deadline                       December 10, 2020 at 5:00 p.m. (ET)

         Deadline for Plan Proponents to File December 14, 2020
         a Brief in Support of Confirmation of
         the Plan.

         Deadline for Plan Proponents to File December 16, 2020 at 12:00 p.m. (ET)
         a Reply Brief to an Objection.

         Combined Hearing and Second Day December 17, 2020 at 9:00a.m. (ET)
         Hearing

        117.   The Confirmation Schedule reflects milestones that were heavily negotiated as part

of the Restructuring Support Agreement, and I believe that the proposed Confirmation Schedule

provides ample time for any interested party to participate in these cases and will preserve

significant value for the Debtors’ estates and their stakeholders. The form and manner of providing

various notices described in the Combined Hearing Motion, including with respect to the notice of

commencement of these cases, the date and time of the Combined Hearing, and the date and time

for objecting to confirmation of the Plan is appropriate under the circumstances and provides



                                                43
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                                  Document    Page 44 of 242



parties with a reasonable opportunity to be heard and object. Lastly, the extensions of time with

respect to the filing of the Debtors’ schedules and SOFAs and convening the Section 341(a)

Meeting are reasonable.

        118.    I believe that the relief requested in the Combined Hearing Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their businesses in chapter 11 without disruption, and will permit

the Debtors to emerge from chapter 11 expeditiously and consistent with the milestones set forth

in the Restructuring Support Agreement. Accordingly, on behalf of the Debtors, I respectfully

submit that this Court should approve the Scheduling Motion.

                8.        Debtors’ Motion for Entry of Interim and Final Orders:
                          (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                          Management System and Maintain Existing Bank Accounts and
                          Business Forms, (B) Continue Using Credit Cards, and (C) Engage in
                          Intercompany Transactions; (II) Providing Administrative Expense
                          Priority for Postpetition Intercompany Claims; (III) Granting an
                          Extension With Respect to Compliance With the Requirements of
                          Section 345(b) of the Bankruptcy Code; and (IV) Granting Related
                          Relief (the “Cash Management Motion”)

        119.    Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders: (a) authorizing them to (i) continue to operate their Cash Management System and

maintain existing Bank Accounts and Business Forms, (ii) continue using Credit Cards, and (iii)

engage in Intercompany Transactions; (b) providing administrative expense priority for

postpetition Intercompany Claims; (c) granting an extension of time within which the Debtors

must comply with the requirements of section 345(b) of the Bankruptcy Code; and (d) granting

certain related relief.

        120.    I believe that the Cash Management System is similar to those used by other

companies of similar size and complexity. I believe that the continuation of the Cash Management

System is critical to the Debtors’ ongoing operations. Requiring the Debtors to alter the way in
                                                   44
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 45 of 242



which they collect and disburse cash would be expensive, time-consuming, burdensome, and

unnecessarily disruptive to the Debtors’ operations, thus needlessly reducing the value of the

Debtors’ estates to the detriment of their creditors. Maintaining the current Cash Management

System will facilitate the Debtors’ transition into chapter 11, minimizing delays in paying

postpetition debts and eliminating administrative inefficiencies. Finally, maintaining the current

Cash Management System will allow the Debtors’ treasury and accounting employees to focus on

their daily responsibilities and thereby maximize the value of the Debtors’ estates.

       121.    The Cash Management System is organized around the Main Concentration

Account. Funds from the Main Concentration Account are transferred automatically to fund a

majority of the Debtors’ disbursements, including payroll, benefit obligations, operational

expenses, and other business disbursements.       The majority of the Debtors’ other accounts

(including the depository accounts, which are used to receive sales proceeds, receipts, and other

collections) are zero-balance accounts, and, therefore, any funds remaining in these accounts at

the end of each day are swept back to the Main Concentration Account.

       122.    Of the six (6) Banks, four (4) are designated as authorized depositories under the

U.S. Trustee Guidelines. The remaining two (2) Banks are not authorized depositories. However,

both of those two (2) Banks are insured by the FDIC, and the Bank Accounts held at such Banks

generally hold less than $50,000, well below the coverage limits of FDIC insurance. I believe that

the Debtors’ funds in all of their Bank Accounts are secure.

       123.    On a monthly basis, the Debtors pay approximately $100,000 in Bank Fees. It is

difficult for the Debtors to calculate the precise amount of prepetition Bank Fees due as of the

Petition Date because of the fluidity of Bank Account funding and activity. Pursuant to the Cash




                                                45
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                               Document    Page 46 of 242



Management Motion, the Debtors seek authority to pay all Bank Fees in the ordinary course,

including any prepetition amounts.

       124.    The Debtors’ treasury department oversees the cash collection and disbursements

and maintains records of any payments made among the Debtors. These payments result in the

daily creation of intercompany receivables and payables, reflected as journal entries in the

respective Debtors’ accounting systems.         If the Intercompany Transactions were to be

discontinued, the Cash Management System and the Debtors’ ordinary course operations would

be disrupted to the detriment of the Debtors’ estates and their creditors.

       125.    The Debtors maintain company-paid Credit Cards issued by Wells Fargo for the

use of their salaried employees. The Debtors rely on the ability of their employees to pay for

expenses incurred in the ordinary course and to make other work-related purchases necessary to

fulfill their day-to-day professional obligations. Permitting the Debtors to continue using the

Credit Cards and incurring related expenses will ensure that the Debtors’ employees are able to

fulfill their daily professional obligations and prevent significant disruption to the Debtors’

business operations.

       126.    Furthermore, to avoid unnecessary expense, the Debtors request a waiver of the

U.S. Trustee Guidelines with respect to marking their existing Business Forms with a “Debtor-in-

Possession” or “DIP” stamp.

       127.    Based on all of the foregoing, I respectfully request that the Court approve the Cash

Management Motion.




                                                 46
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 47 of 242



                9.     Debtors’ Motion for Entry of Interim and Final Orders:
                       (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries,
                       Other Compensation, and Reimbursable Expenses, and (B) Continue
                       Employee Benefits Programs; and (II) Granting Related Relief (the
                       “Wages Motion”)

         128.   Pursuant to the Wages Motion, the Debtors seek entry of interim and final orders

authorizing them to: (a) pay prepetition Employee Compensation and amounts owing under the

Benefits Programs in the ordinary course of business; and (b) continue, in their discretion, to pay

Employee Compensation and administer the Benefits Programs.

         129.   The Debtors employ approximately 13,000 Employees on a full- and part-time

basis. Approximately 11,500 Employees are paid on an hourly basis, and approximately 1,500

Employees earn a salary. Approximately seventy (70) hourly Employees at four (4) store locations

are unionized. As a result of the COVID-19 pandemic, approximately 900 Employees remain

furloughed due to ongoing store closures and reduced hours. The Debtors are in the process of re-

hiring furloughed Employees and hiring new employees as needed to fill open positions.

Additionally, the Debtors have begun hiring seasonal Employees to bolster their workforce

through the holiday season. In total, the Debtors expect to have approximately 12,600 active

Employees through the end of January.

         130.   In addition to the Employees, the Debtors also utilize the services of Temporary

Workers sourced from various Staffing Agencies to fulfill certain duties on a short- and long-term

basis.   The Debtors also employ Independent Contractors to perform specialized services,

primarily information technology systems management and private label product design. The

number of Independent Contractors and Temporary Workers fluctuate based on the Debtors’

specific needs at any given time and typically account for less than 1% of the Debtors’ total

workforce.



                                                47
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 48 of 242



       131.    As of the Petition Date, the Debtors estimate that the amount of accrued but unpaid

obligations owed to Employees on account of Employee Compensation is approximately $7.9

million, including Deductions. I have been advised that, as of the Petition Date, no Employee is

owed Employee Compensation in excess of $13,650. In addition, as of the Petition Date, the

Debtors estimate that they owe approximately $200,000 to the Staffing Agencies on account of

services rendered by the Temporary Workers prior to the Petition Date, and $75,000 on account

of services rendered by the Independent Contractors prior to the Petition Date. The Debtors also

maintain a number of Commission and Bonus Programs that the Debtors seek to continue in the

ordinary course for their non-Insider Employees.

       132.    In addition, the Debtors pay and incur a number of obligations related to their

Employees in connection with: (a) federal and state withholdings; (b) payroll services; (c) expense

reimbursement; (d) certain incentive programs; (e) health insurance, including, medical, dental,

vision; (f) life and accidental death and dismemberment insurance; (g) disability benefits; (h)

workers’ compensation benefits; (i) retirement plans; (j) employee assistance programs; (k) paid

time off; and (l) other benefits that the Debtors have historically directly or indirectly provided to

the Employees in the ordinary course of business, as further described in the Wages Motion.

       133.    The Debtors provide paid Vacation Time to Employees that accrues based on the

Employee’s level, area of employment, years of service, and date of hire. The Debtors estimate

that, as of the Petition Date, the aggregate amount of accrued but unused Vacation Time is

approximately $9.1 million. The Debtors currently have approximately seventy (70) Employees

with accrued but unused Vacation Time in excess of $13,650. As of the Petition Date, the Debtors

do not believe that they have any outstanding cash obligations on account of Vacation Time. When




                                                 48
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                                 Document    Page 49 of 242



an Employee’s employment terminates, any accrued but unpaid Vacation Time is paid with such

Employee’s final paycheck.

        134.     I believe that the vast majority of Employees rely exclusively on the Employee

Compensation and Benefits Programs to pay their daily living expenses and support their families.

Accordingly, Employees will be exposed to significant financial hardship if the Debtors are not

permitted to continue the Employee Compensation and Benefits Programs in the ordinary course

of business. I believe that absent the continuation of the Employee Compensation and Benefits

Programs, the Debtors run the risk of Employees leaving at this very critical time. A significant

portion of the value of the Debtors’ business is tied to their workforce, which cannot be replaced

without significant efforts, which efforts may not be successful given the overhang of these cases.

I therefore believe that payment of the prepetition obligations with respect to the Employee

Compensation and Benefits Programs will give the Debtors the greatest likelihood of retaining

their Employees and thus is necessary and critical to the Debtors’ efforts to preserve the value of

their estates.

        135.     In addition, the Debtors request that the Court modify the automatic stay under

section 362 of the Bankruptcy Code to permit the Employees, solely to the extent they may assert

claims under the workers’ compensation program, to proceed with such claims. I believe that

staying the workers’ compensation claims could have a detrimental effect on the financial well-

being and morale of the Employees and ultimately lead to the departure of certain Employees who

are critical to the Debtors’ operations.

        136.     Accordingly, I respectfully submit that the Court should grant the relief sought in

the Wages Motion.




                                                 49
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                                Document    Page 50 of 242



               10.     Debtors’ Motion for Entry of Interim and Final Orders: (I)
                       Authorizing the Debtors to (A) Continue and Renew Their Insurance
                       Policies and Honor Obligations Thereunder, and (B) Continue Surety
                       Bond Program; And (II) Granting Related Relief (the “Insurance
                       Motion”)

       137.    In the Insurance Motion, the Debtors seek entry of an order: (a) authorizing them

to (i) maintain prepetition insurance coverage, including renewing, supplementing, or purchasing

new Insurance Policies in the ordinary course of business, (ii) pay all amounts that become due on

account of the Insurance Policies, including (x) all premiums and all Insurance Broker fees, (y) all

Insurance Deductibles, and (z) all Claims Administrator fees, all in the ordinary course, without

regard to whether such obligations accrued or arose before or after the Petition Date, and

(iii) continue their Surety Bond Program; and (b) granting certain related relief.

       138.    The Debtors maintain approximately twenty-eight (28) Insurance Policies that

provide coverage for, among other things, directors’ and officers’ liability, employment practices

liability, commercial general liability, automobile liability, property liability, and cargo liability.

With the exception of the Debtors’ property, ocean cargo, and automobile Insurance Policies, the

entire annual premium for each of the Insurance Policies is prepaid upon renewal on May 15th of

each year. The premium for the Debtors’ property Insurance Policy is paid in two installments in

each of June and November. The premium for the Debtors’ ocean cargo Insurance Policy is paid

in three installments in each of May, August, and November.                On November 25, 2020,

approximately $790,000 will become due on account of the final installment payments for the

2020 premiums with respect to the property and ocean cargo Insurance Policies. The annual

premium for the Debtors’ automobile Insurance Policy is paid in seven monthly installments from

June through January, which cover the full 12-month period. The Debtors have three remaining

premium installment payments to make on their automobile Insurance Policy for the current



                                                  50
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                               Document    Page 51 of 242



coverage period. The payments will come due in December and January and total approximately

$166,300.

       139.    As of the Petition Date, the Debtors have thirty-two (32) outstanding surety bonds

issued for the benefit of certain third parties, mostly governmental or other public or regulatory

agencies, to secure payment or performance of certain of the Debtors’ obligations on account of,

among other things, duties, taxes, and fees for merchandise imported from foreign countries for

the benefit of U.S. Customs. The aggregate annual premiums for the Surety Bonds are

approximately $65,000. The Debtors remit annual premium payments when the bonds are issued

or renewed. The Debtors do not believe any premiums are outstanding on account of the Surety

Bonds as of the Petition Date.

       140.    I believe that any interruption in insurance coverage or in the Surety Bond Program

would expose the Debtors to a number of risks, including: (a) the possible incurrence of direct

liability for the payment of claims that otherwise would have been covered by the Insurance

Policies; (b) the possible incurrence of material costs and other losses that otherwise would have

been reimbursed, such as attorneys’ fees for certain covered claims; (c) the possible inability to

obtain similar types and levels of insurance or surety bond coverage on terms as favorable as the

present coverage; and (d) the possible incurrence of higher costs for re-establishing lapsed

Insurance Policies or cancelled Surety Bonds or obtaining new coverage. In short, I believe that

maintaining the Insurance Policies and the Surety Bond Program will enable the Debtors to avoid

the incurrence of significant liabilities and therefore represents a sound exercise of their business

judgment.

       141.    I believe that the continuation of the Insurance Policies and the Surety Bond

Program is also imperative to the Debtors’ continued operation and ability to restructure.



                                                 51
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 52 of 242



Therefore, I believe that the relief requested in the Insurance Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest. Accordingly, on behalf of the

Debtors, I respectfully submit that the Court should approve the Insurance Motion.

               11.     Debtors’ Motion for Entry of Interim and Final Orders:
                       (I) Authorizing the Payment of Certain Taxes and Fees; and
                       (II) Granting Related Relief (the “Taxes Motion”)

       142.    Pursuant to the Taxes Motion, the Debtors seek entry of interim and final orders

authorizing them to pay and remit, as applicable, Taxes and Fees that accrued prior to the Petition

Date and that will become due during the pendency of these cases. The Debtors estimate that

approximately $26,070,000 in Taxes and Fees is due as of Petition Date, approximately $8,547,000

of which may come due within twenty-one (21) days after the Petition Date.

       143.    I believe that the payment of the Taxes and Fees in the ordinary course of business

is imperative to the Debtors’ ability to successfully reorganize. Failure to pay the Taxes and Fees

could materially disrupt the administration of these cases in several ways. Initially, unpaid Taxes

and Fees may result in penalties, including liens on the Debtors’ property, the accrual of interest,

or both. Prolonged delays in payment may also result in the suspension of the Debtors’ licensing

to operate their businesses, which would effectively terminate their restructuring. In addition, the

Authorities, including the IRS, are likely to initiate Audits, which would unnecessarily divert the

Debtors’ attention from the administration of these cases. Further, the Authorities may assert that

the Debtors’ directors and officers are personally liable for payment of certain of the Taxes and

Fees even if the failure to pay such Taxes and Fees was not a result of malfeasance on the part of

the directors and officers. I believe that any such litigation would be unnecessarily distracting for

the Debtors’ directors and officers, as well as this Court, which may be asked to rule on numerous

motions seeking injunctions relating to potential court actions. I respectfully submit that is in the



                                                 52
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                                Document    Page 53 of 242



best interests of the Debtors’ estates to eliminate the possibility of these distractions and to enable

the Debtors to continue operating without interruption.

        144.    Additionally, I understand that the failure to pay certain Taxes and Fees could

impair the Debtors’ ability to operate their businesses in the relevant jurisdictions. If the Debtors

do not pay these Taxes and Fees, notwithstanding the prohibition against discrimination contained

in section 525 of the Bankruptcy Code, the Authorities may seek to prevent the Debtors from

continuing operations in their respective jurisdictions, thereby disrupting the Debtors’ operations.

Finally, I believe that the Debtors’ other unsecured creditors would not be prejudiced if the Court

grants the Taxes Motion because the value of preserving the Debtors’ estates will inure to the

benefit of the Debtors’ estates and their creditors.

        145.    For the foregoing reasons, I believe that the relief requested in the Taxes Motion is

in the best interests of the Debtors’ estates, their creditors, and all other parties in interest and is

critical to the Debtors’ continued, uninterrupted operations during the pendency of these cases.

Accordingly, on behalf of the Debtors, I respectfully request that this Court approve the Taxes

Motion.

                12.     Debtors’ Motion for Entry of Interim and Final Orders:
                        (I) Approving the Debtors’ Proposed Adequate Assurance of Payment
                        for Future Utility Services; (II) Prohibiting Utility Companies from
                        Altering, Refusing, or Discontinuing Services; (III) Approving the
                        Debtors’ Proposed Procedures for Resolving Additional Assurance
                        Requests; and (IV) Granting Related Relief (the “Utilities Motion”)

        146.    Pursuant to the Utilities Motion, the Debtors seek entry of interim and final orders:

(a) approving the Proposed Adequate Assurance of payment for future utility services;

(b) prohibiting Utility Companies from altering, refusing, or discontinuing services; (c) approving

the proposed procedures for resolving Additional Assurance Requests; and (d) granting certain




                                                  53
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                                Document    Page 54 of 242



related relief. Assuring the receipt of the Utility Services on an uninterrupted basis is essential to

the Debtors’ business operations.

       147.     The Debtors have provided thirty-one (31) of the Utility Companies with cash

deposits, escrow agreements, or letters of credit, and estimate that the amount currently held as

deposits or prepayments with respect to the Utility Services is approximately $580,483. To

provide additional assurance of payment, the Debtors propose to deposit into a segregated account

$662,184 to be maintained for the duration of these cases. The Adequate Assurance Deposit

represents an amount sufficient to cover one half of the Postpetition Monthly Cost, less the amount

of the Prepetition Deposits for each respective Utility Company, and may be applied to any

postpetition defaults in the payment to the Utility Companies. The Utility Companies will be the

sole beneficiaries of the Adequate Assurance Account; other creditors will have no interest in the

Adequate Assurance Account or the Adequate Assurance Deposit until any funds from the

Adequate Assurance Account are returned to the Debtors pursuant to the terms set forth in the

proposed orders granting the relief sought by the Utilities Motion.

       148.    In addition, the proposed Adequate Assurance Procedures will allow the Utility

Companies to request additional adequate assurance while allowing the Debtors to administer their

chapter 11 estates with as little interruption to the Utility Services as possible, and ensure that all

key stakeholder groups obtain notice of such request before it is honored.

       149.    The Debtors rely on their Utility Service Providers, Engie and Cass, to process

payments for their Utility Services. The Utility Service Providers allow the Debtors to maintain

and remain current on approximately $1.5 million of monthly utility costs across hundreds of

Utility Companies. Cass handles nearly all of the Debtors’ telecommunications-related Utility

Services. Pursuant to the Cass Agreement, the Debtors remit to Cass the amounts invoiced for the



                                                  54
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 55 of 242



applicable Utility Services plus a monthly service fee of approximately $6,600. Engie handles

nearly all of the Debtors’ other Utility Services. Pursuant to the Engie Agreement, the Debtors

remit to Engie the amounts invoiced for the applicable Utility Services plus a monthly service fee

of approximately $3,200. I believe it necessary for the Debtors to be able to pay the Service Fees,

both those amounts owed prepetition—approximately $16,000—and as they come due in the

ordinary course of business.

       150.    Therefore, I believe that the relief requested in the Utilities Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should approve the Utilities Motion.

               13.     Debtors’ Motion for Entry of An Order: (I) Authorizing the Debtors
                       to Maintain and Administer Certain Customer Programs and to
                       Honor Certain Related Prepetition Obligations; and (II) Granting
                       Related Relief (the “Customer Programs Motion”)

       151.    Pursuant to the Customer Programs Motion, the Debtors seek entry of an order (a)

authorizing them to continue to maintain and administer their Customer Programs and to honor

certain prepetition obligations related to the Customer Programs; and (b) granting certain related

relief. I believe that the Debtors’ businesses depend upon the loyalty of their customers. To

maximize customer loyalty, the Debtors have maintained the Customer Programs in the ordinary

course of business to reward and incentivize existing customers and to attract new customers to

the Debtors’ stores and websites. The Debtors operate six (6) Customer Programs: (a) the Refund

and Exchange Program; (b) the Rewards Program; (c) the Gear Card Rewards Program; (d) the

Gift Card Program; (e) Purchase Deposits; and (f) the Layaway Program. I believe that being

unable to continue any of these Customer Programs may cause irreparable harm to the Debtors’

business, goodwill, customer base, and market share.




                                                 55
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 56 of 242



       152.   Under the Refund and Exchange Program, as is customary in the retail industry, the

Debtors have historically allowed their customers to return or exchange merchandise (with limited

exceptions) within forty-five (45) days of purchase so long as it is returned in saleable

condition and accompanied with a return authorization code. As of the Petition Date,

approximately $6,961,036 of credit issued for returned merchandise remains outstanding.

       153.   In the ordinary course of business, the Debtors also offer the Rewards

Program. Among other benefits, the Rewards Members receive eight points for every dollar spent

at Musician’s Friend (with various promotions doubling or tripling point earnings), ultimately

resulting in Reward Certificates of five dollars for every 500 points that may be applied towards

their next purchase. Reward Certificates are not redeemable for cash and expire six months from

a Rewards Member’s last purchase. As of the Petition Date, approximately $10,769,296 worth of

Reward Certificates remain outstanding. Assuming a historical percentage of Reward Certificates

are redeemed within the prescribed periods, the Reward Certificates represent a contingent

prepetition claim of approximately $2,844,227.

       154.   The Guitar Center brand offers its customers a private-label credit card, the Gear

Card, which is issued and serviced by a third-party provider. Holders of the Gear Card

automatically receive Rewards Points under the Gear Card Rewards Program towards five-percent

back on purchases made within the Guitar Center brand of stores. Rewards Points convert to ten

dollar e-certificates for every $200 spent. The e-certificates expire ninety (90) days after

issuance. As of the Petition Date, approximately $4,291,304 worth of Reward Points remain

outstanding. Assuming a historical percentage of Reward Points are redeemed within the

prescribed periods, the Reward Points represent a contingent prepetition claim of

approximately $2,374,566.



                                                 56
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                               Document    Page 57 of 242



       155.    Like many retailers, the Debtors maintain a Gift Card Program that allows their

customers to purchase physical, pre-paid, non-expiring Gift Cards, which can be redeemed for

merchandise at a later date. Gift Cards are issued in various denominations and are sold in the

Debtors’ retail stores, online, and at certain third-party vendor locations. The Debtors pay a

monthly fee of approximately $5,000 to outside vendors to administer the Gift Card Program. As

of the Petition Date, approximately $13,307,736 in issued and unredeemed Gift Cards remain

outstanding.

       156.    In the ordinary course of business, the Debtors require Purchase Deposits to be

placed on certain merchandise or services, such as custom orders, special orders, or prepaid music

lessons. The Debtors retain Purchase Deposits until the applicable customer receives the product

or service, at which point the Debtors apply the Purchase Deposit against the cost of such good or

service. As of the Petition Date, the Debtors hold approximately $9,908,549 in Purchase

Deposits.

       157.    The Debtors also offer a layaway program at their Guitar Center stores that allows

a customer to pay for products over a thirty day period. Under the Layaway Program, a customer

deposits 25% of the purchase price towards an item, and must pay the balance and pick up the item

within the prescribed period. There are no fees, and deposits are 100% refundable. Layaways are

cancelled if a customer does not pay the balance or pick up the item timely, and the customer’s

deposit is credited to an account in the customer’s name. As of the Petition Date, approximately

$1,684,952 in deposits under the Layaway Program remain outstanding.

       158.    In addition to cash, the Debtors accept Non-Cash Payments. To process the Non-

Cash Payments, the Debtors are party to Payment Processing Agreements with the Payment

Processing Companies. Pursuant to the Payment Processing Agreements, funds on account of the



                                               57
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 58 of 242



Non-Cash Payments are remitted to the Debtors on a daily basis, net of any Chargebacks, returns,

and processing fees. Processing Fees vary, but generally are in the range of one to five

percent (with the exception of the Gear Card, which charges no transaction fees). I believe that,

absent the ability to pay the Processing Obligations, the Debtors’ businesses would be disrupted.

       159.    Accordingly, on behalf of the Debtors, I respectfully submit that the Court should

approve the Customer Programs Motion.

               14.     Debtors’ Motion for Entry of Interim and Final Orders: (I)
                       Authorizing the Payment of Prepetition Obligations Owed to Trade
                       Creditors in the Ordinary Course of Business; (II) Granting
                       Administrative Expense Priority to all Undisputed Obligations on
                       Amount of Outstanding Orders; and (III) Granting Related Relief
                       (the “All Trade Vendors Motion”)

       160.    Pursuant to the All Trade Vendors Motion, the Debtors request interim and final

authority to pay, in the ordinary course, the undisputed prepetition claims of their creditors that

provide goods or services, and other similar entities that are essential to maintaining the going

concern value of the Debtors’ enterprise, in each case, subject to the procedures and conditions

described in the All Trade Vendors Motion.

       161.    I understand that, on an aggregate basis, the Debtors estimate that the amount owed

to the Trade Creditors for goods delivered or services provided prior to the Petition Date should

not exceed $129.6 million Of these amounts, I am advised that approximately $3.6 million and

$68.1 million, respectively, is attributable to lien claims and claims entitled to priority under

section 503(b)(9) of the Bankruptcy Code. Of the aggregate amount, the Debtors are requesting

the authority to pay up to $97.4 million on an interim basis, prior to a final hearing.

       162.    Many of the Trade Creditors are providers of specialized goods and services that

cannot be replaced in a feasible manner, if at all, due to their specialized qualifications or

commitments pursuant to the Debtors’ customer contracts. Due to, among other things, the


                                                 58
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                  Document    Page 59 of 242



specialized nature of the goods and services required to operate the Debtors’ business lines, the

Debtors have limited alternatives to such Trade Creditors when going to the market for such

necessary goods and services. Having to replace any such vendor could result in substantially

higher costs for the Debtors’ estates or worse, and may risk delays that could harm the Debtors’

value. Additionally, twenty percent of the Debtors’ vendors operate in foreign jurisdiction.

       163.    The Debtors’ strong relationships with these vendors, as well as the vendors that

provide supporting services, is what makes the Debtors the leading destination for musical

instruments and related products and services. If the Debtors are unable to stock Merchandise due

to strained business relationships, they will not have customers in their physical or virtual stores.

This disruption would impact the Debtors’ other business lines as well: fewer sales will adversely

impact the Debtors’ sale of future services, maintenance, lessons, and replacement parts.

       164.    Failure to pay prepetition Trade Claims would result in a loss of value to Guitar

Center’s business lines, which would be unable to continue operating without the Trade Creditors.

I understand that the Debtors have concluded that if they do not pay the Trade Claims, their value

will be reduced by amounts well in excess of amounts that the Debtors seek authorization to pay.

Not only could failing to make payments to the Debtors’ Trade Creditors jeopardize the Debtors’

supply of critical goods and services, but it could also jeopardize the Debtors’ relationships with

their customers. Payment of the Trade Claims is thus necessary for the Debtors to maintain their

operations and thus preserve the value of their businesses. Few, if any, of the Trade Claimants

have contracts with the Debtors that allow the Debtors to compel the continuation of services

during a chapter 11 case.

       165.    The following chart summarizes the different categories of Trade Creditors and

Trade Claims to whom the Trade Creditors Motion applies.



                                                 59
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                Document    Page 60 of 242



                             Category:         Estimated Claim:

                             Trade Vendor      $57.9 million
                             Claims
                             Lien Claims       $3.6 million
                             503(b)(9)         $68.1 million
                             Claims
                             Aggregate:        $129.6 million

        166.    On behalf of the Debtors, I respectfully submit that the Court should approve the

All Trade Vendors Motion.

                15.     Debtors’ Motion for Entry of Interim and Final Orders:
                        (I) Approving Notification and Hearing Procedures for Certain
                        Transfers of and Declarations of Worthlessness with Respect to
                        Common Stock; and (II) Granting Related Relief (the “NOL Motion”)

        167.    Pursuant to the NOL Motion, the Debtors seek entry of interim and final orders: (a)

approving certain notification and hearing procedures related to certain transfers of, or declarations

of worthlessness with respect to, the Common Stock or any Beneficial Ownership thereof; (b)

directing that any purchase, sale, other transfer of, or declaration of worthlessness with respect to,

Common Stock or any Beneficial Ownership thereof in violation of the Stock Transfer Procedures

shall be null and void ab initio; and (c) granting certain related relief.

        168.    The Debtors estimate that they have approximately $213.38 million of federal NOL

carryforwards, tax credits of approximately $1.98 million, and interest expense carryforwards of

approximately $136.78 million. I understand that the value of the Tax Attributes may inure to the

benefit of the Debtors’ stakeholders because they may be utilized by the Debtors or the reorganized

Debtors to offset taxable income or, potentially, in connection with transactions consummated

during these cases or after a chapter 11 plan goes effective. I believe that the termination or

limitation of the Tax Attributes would be materially detrimental to all parties in interest in these

cases, and that implementation of the Stock Transfer Procedures is necessary and appropriate to



                                                  60
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                                 Document    Page 61 of 242



preserve the value of the Tax Attributes for the benefit of the Debtors’ estates, and thereby enhance

recoveries for the Debtors’ stakeholders.

        169.      The Procedures are the mechanism by which the Debtors propose to monitor and,

if necessary, object to certain transfers of Beneficial Ownership of Common Stock and

declarations of worthlessness with respect to Beneficial Ownership of Common Stock to ensure

preservation of the Tax Attributes. By establishing and implementing the Procedures, the Debtors

believe that they will be in a position to object to transactions that may give rise to an “ownership

change” that would threaten their ability to preserve the value of their Tax Attributes for the benefit

of the estates.

        170.      Accordingly, on behalf of the Debtors, I respectfully submit that the Court should

approve the NOL Motion.



                             [Remainder of page intentionally left blank]




                                                  61
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                               Document    Page 62 of 242



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.



Dated: November 22, 2020                     /s/ Tim Martin
       Richmond, VA
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                          Document    Page 63 of 242



                                  Exhibit A

                        Corporate and Capital Structure
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                          Document    Page 64 of 242
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                          Document    Page 65 of 242



                                   Exhibit B

                        Restructuring Support Agreement
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 66 of 242
                                                                                     Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES AS TO
ANY CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE
WITH ALL APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND OTHER
APPLICABLE LAWS. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE EXECUTION DATE ON THE TERMS DESCRIBED IN THIS
AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.

                          RESTRUCTURING SUPPORT AGREEMENT

         This RESTRUCTURING SUPPORT AGREEMENT (including any exhibits, schedules, or
annexes attached to this Agreement, as amended, supplemented or otherwise modified, this “Agreement”)
is entered into as of November 13, 2020 (the “Execution Date”), by and among:

        (i)     Guitar Center, Inc., a Delaware corporation (“Guitar Center”), Guitar Center Holdings,
                Inc., a Delaware corporation (“Holdings”), and those subsidiaries of Guitar Center that
                are party to this Agreement (together with Guitar Center and Holdings, the “Company
                Parties”);

        (ii)    the holders (including their Related Persons) of Secured Notes Claims that have executed
                and delivered counterpart signature pages to this Agreement or a Joinder (together with
                their successors and assigns, the “Secured Notes Support Parties”);

        (iii)   the holders (including their Related Persons) of Superpriority Secured Notes Claims that
                have executed and delivered counterpart signature pages to this Agreement or a Joinder
                (together with their successors and assigns, the “Superpriority Secured Notes Support
                Parties”);

        (iv)    the holders (including their Related Persons) of Unsecured Notes Claims that have
                executed and delivered counterpart signature pages to this Agreement or a Joinder
                (together with their successors and assigns, the “Unsecured Notes Support Parties” and
                together with the Secured Notes Support Parties and the Superpriority Secured Notes
                Support Parties, the “Creditor Support Parties”);

        (v)     Ares PE Extended Value Fund LP, in its capacity as a holder of the Existing Common
                Equity and in its capacity as a participant in the New Common Equity Investment (together
                with its successors and assigns, in such capacities, the “Sponsor Support Party”);

        (vi)    Brigade Capital Management, LP, as investment manager for certain funds or accounts,
                as a participant in the New Common Equity Investment (together with its successors and
                assigns, in such capacity, the “Brigade Co-Investor”); and

        (vii)   CSP IV Acquisitions, L.P., as a participant in the New Common Equity Investment
                (together with its successors and assigns, the “Carlyle Co-Investor”; together with the
                Brigade Co-Investor, the “Co-Investors”, and each individually a “Co-Investor”;
                together with the Brigade Co-Investor and the Sponsor Support Party, the “Investor
                Support Parties”, and each individually an “Investor Support Party”; and together with
                the Creditor Support Parties, the “Support Parties”).
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 67 of 242


        Each of the parties described in this preamble is referred to in this Agreement as a “Party” and
they are collectively referred to as the “Parties.”

                                               RECITALS

        WHEREAS, the Company Parties and the Support Parties have in good faith and at arms’ length
negotiated or been apprised of certain restructuring and recapitalization transactions with respect to the
Company Parties’ capital structure on the terms: (a) set forth in this Agreement; and (b) as specified in the
Restructuring Term Sheet attached as Exhibit A (as amended, supplemented or otherwise modified, the
“Restructuring Term Sheet,” and such transactions as described in and implemented in accordance with
the terms of this Agreement and the Restructuring Term Sheet, including the transactions set forth in the
DIP Facility Term Sheets, Governance Term Sheet and New Preferred Equity Term Sheet (collectively, the
“Term Sheets”), the “Restructuring Transactions”);

      WHEREAS, the Company Parties intend to implement the Restructuring Transactions by
commencing voluntary cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the cases
commenced, the “Chapter 11 Cases”);

        WHEREAS, certain of the Creditor Support Parties (the “Term DIP Commitment Parties”) have
provided a commitment, on a several and not joint basis, to provide the Term DIP Facility, in accordance
with and subject to the terms and conditions set forth in the Term DIP Commitment Letter and the Term
DIP Term Sheet annexed to the Term DIP Commitment Letter (as amended, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement, the “Term DIP Facility Term
Sheet”) and pursuant to the terms and conditions to be set forth in the DIP Order and the Term DIP Credit
Agreement;

         WHEREAS, it is contemplated that certain of the Company Parties’ lenders under the ABL Credit
Agreement (the “ABL DIP Commitment Parties”; and together with the Term DIP Commitment Parties,
the “DIP Commitment Parties”) will provide the ABL DIP Facility, in accordance with and subject to the
terms and conditions set forth in the ABL DIP Term Sheet attached as Annex 1-2 to the Restructuring Term
Sheet (as amended, supplemented or otherwise modified from time to time in accordance with the terms of
this Agreement, the “ABL DIP Facility Term Sheet”) and pursuant to the terms and conditions to be set
forth in the DIP Order and the ABL DIP Credit Agreement;

        WHEREAS, in accordance with and subject to the terms and conditions set forth in the
Restructuring Term Sheet and pursuant to the terms and conditions set forth in the New Common Equity
Commitment Letters and the terms and conditions to be set forth in the New Common Equity Investment
Agreement, the Investor Support Parties have agreed, on a several and not joint basis, to provide the New
Common Equity Investment;

        WHEREAS, subject to the terms of this Agreement, the Parties have agreed to take certain actions
in support of the Restructuring Transactions; and

        WHEREAS, the Parties desire to express their mutual support and commitment in respect of the
Restructuring Transactions, including with respect to the consummation of the Plan on the terms and
conditions contained in this Agreement and the Restructuring Term Sheet.

       NOW, THEREFORE, in consideration of the covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Party, intending to be legally bound by this Agreement, agrees as follows:



                                                     2
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                 Document    Page 68 of 242


                                            AGREEMENT

        1.      Definitions. The following terms shall have the following definitions:

“2018 Cash/PIK Notes” means Guitar Center’s 13.000% Senior Unsecured Cash/PIK Notes due 2022
issued pursuant to the 2018 Cash/PIK Notes Indenture.

“2018 Cash/PIK Notes Claims” means any Claim derived from, based upon, or arising under the 2018
Cash/PIK Notes Indenture.

“2018 Cash/PIK Notes Indenture” means the Indenture, dated as of April 16, 2018, between Guitar Center
and the Trustee governing the 2018 Cash/PIK Notes (as amended, restated, amended and restated, or
otherwise modified from time to time).

“2020 Cash/PIK Notes” means Guitar Center’s 13.000% Senior Unsecured Cash/PIK Notes due 2022
issued pursuant to the 2020 Cash/PIK Notes Indenture.

“2020 Cash/PIK Notes Claims” means any Claim derived from, based upon, or arising under the 2020
Cash/PIK Notes Indenture.

“2020 Cash/PIK Notes Indenture” means the Indenture, dated as of May 15, 2020, between Guitar Center
and the Trustee governing the 2020 Cash/PIK Notes (as amended, restated, amended and restated, or
otherwise modified from time to time).

“ABL Claims” means any Claim derived from, based upon, or arising under the ABL Loan Documents.

“ABL Credit Agreement” means the asset-based revolving credit agreement, dated as of April 2, 2014,
by and among Guitar Center and the other parties to such agreement (as amended, restated, amended and
restated, or otherwise modified from time to time).

“ABL DIP Credit Agreement” means the credit agreement evidencing the ABL DIP Facility in
accordance with the terms and conditions of, and subject in all respects to, the ABL DIP Facility Term
Sheet and the DIP Order.

“ABL DIP Commitment Parties” has the meaning set forth in the recitals to this Agreement.

“ABL DIP Facility” means the $50 million debtor-in-possession asset-based loan facility to be provided
to the Company Parties in accordance with the terms and conditions of, and subject in all respects to, the
ABL DIP Facility Term Sheet and the DIP Order.

“ABL DIP Facility Term Sheet” has the meaning set forth in the recitals to this Agreement.

“ABL Loan Documents” means, collectively, the ABL Credit Agreement and any security documents and
any other collateral, guarantee, and ancillary documents executed in connection with the ABL Credit
Agreement.

“Ad Hoc Group” means those Creditor Support Parties represented by Stroock and Province.

“Ad Hoc Group Advisors” means (a) Stroock, (b) Province, (c) one local Virginia counsel and (d) to the
extent approved by the Company Parties (such consent not to be unreasonably withheld, delayed or
conditioned) any other advisors retained by the Ad Hoc Group that may be reasonably necessary in

                                                    3
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                  Document    Page 69 of 242


connection with the Restructuring Transactions.

“Ad Hoc Group New Equity Funding Option” means the right, but not the obligation, of each member
of the Ad Hoc Group, on a pro rata basis or as otherwise agreed, to provide the New Common Equity
Commitment Investment after a Triggering Event, on substantially similar terms and conditions as set forth
in the New Common Equity Commitment Letter, which right shall be exercisable within five (5) Business
Days following the time period described in sub-clause (A) of the definition of Replacement Failure in
Section 11(g) to the extent that the Company Parties have failed to replace such Defaulting Investor Support
Party at such time.

“Affiliate” with respect to any specified Entity means any other Entity directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Entity. For purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by,” and
“under common control with”), as used with respect to any Entity, shall mean the possession, directly or
indirectly, of the right or power to direct or cause the direction of the management or policies of such Entity,
whether through the ownership of voting securities, by agreement, or otherwise.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Agreement Effective Date” has the meaning set forth in Section 2 of this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the Agreement Effective
Date (or, in the case of a Joining Party, the date on which such Joining Party becomes a Party to this
Agreement) to the Termination Date applicable to such Party.

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term sheet, discussion, or
agreement with respect to a sale, disposition, new-money investment, restructuring, reorganization, merger,
amalgamation, acquisition, consolidation, dissolution, debt investment, equity investment, liquidation,
tender offer, recapitalization, refinancing (including any debtor-in-possession financing or exit financing),
plan of reorganization, share exchange, business combination, or similar transaction involving any one or
more Company Parties or the debt, equity, or other interests in any one or more Company Parties that is an
alternative to one or more of the Restructuring Transactions.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District of Virginia
presiding over the Chapter 11 Cases.

“Brigade Co-Investor” has the meaning set forth in the recitals of this Agreement.

“Business Day” means any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the Laws of, or are in fact closed in, the state of New York.

“Carlyle Co-Investor” has the meaning set forth in the recitals of this Agreement.

“Chapter 11 Cases” has the meaning set forth in the recitals of this Agreement.

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Co-Investors” has the meaning set forth in the preamble to this Agreement.


                                                       4
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                 Document    Page 70 of 242


“Co-Investor Advisors” means (a) Paul, Weiss, (b) Debevoise & Plimpton LLP, (c) GLC Advisors & Co.,
LLC, (d) one local Virginia counsel for each Co-Investor and (e) to the extent approved by the Company
Parties (such consent not to be unreasonably withheld, delayed or conditioned), any other advisors retained
by any of the Co-Investors that may be reasonably necessary in connection with the Restructuring
Transactions.

“Co-Investor Termination Events” has the meaning set forth in Section 11(e) of this Agreement.

“Company Claims/Interests” means any Claim against or Interest in any Company Party, including,
without limitation, the ABL Claims, the Secured Notes Claims, the Superpriority Secured Notes Claims,
the 2018 Cash/PIK Notes Claims, the 2020 Cash/PIK Notes Claims and the Existing Common Equity.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Company Termination Events” has the meaning set forth in Section 11(f) of this Agreement.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan.

“Creditor Support Parties” has the meaning set forth in the preamble to this Agreement.

“Debtors” means the Company Parties that commence the Chapter 11 Cases in accordance with this
Agreement.

“Defaulting Investor Support Party” has the meaning set forth in Section 11(g) of this Agreement.

“Definitive Documents” has the meaning set forth in Section 3(a) of this Agreement.

“DIP Commitment Parties” has the meaning set forth in the recitals to this Agreement.

“DIP Credit Agreements” means the ABL DIP Credit Agreement and the Term DIP Credit Agreement.

“DIP Facility” means, collectively, the ABL DIP Facility and the Term DIP Facility.

“DIP Facility Term Sheets” means, collectively, the ABL DIP Facility Term Sheet and the Term DIP
Facility Term Sheet.

“DIP Loan Documents” means, collectively, the DIP Credit Agreements and any security documents and
any other collateral, guarantee, and ancillary documents executed in connection with the DIP Credit
Agreements, including the DIP Order.

“DIP Motion” means the motion filed by the Debtors seeking entry of an interim and final DIP Order.

“DIP Order” means the interim or final, as applicable, order of the Bankruptcy Court setting forth the
terms of debtor-in-possession financing and use of cash collateral, which shall be consistent with the DIP
Facility Term Sheets.

“Disclosure Statement” means the related disclosure statement with respect to the Plan containing
“adequate information” (as that term is defined in Section 1125(a)(1) of the Bankruptcy Code) with respect
to the Plan and the transactions contemplated thereby and this Agreement.



                                                    5
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                 Document    Page 71 of 242


“Disclosure Statement Order” means the order of the Bankruptcy Court approving the Disclosure
Statement.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Existing Common Equity” means Holdings’ outstanding common shares, together with any and all
outstanding and unexercised or unvested warrants, options or rights to acquire Holdings’ currently
outstanding common equity.

“First Day Pleadings” means the first-day pleadings that the Company Parties determine are necessary or
desirable to file.

“Governance Term Sheet” means the term sheet setting forth the terms and governance of Reorganized
Guitar Center attached as Annex 3 to the Restructuring Term Sheet, as amended, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Guitar Center” has the meaning set forth in the preamble to this Agreement.

“Holdings” has the meaning set forth in the preamble to this Agreement.

“Indentures” means, collectively, the 2018 Cash/PIK Notes Indenture, the 2020 Cash/PIK Notes
Indenture, the Secured Notes Indenture and the Superpriority Secured Notes Indenture.

“Initial Secured Notes Support Parties” means, collectively, the Secured Notes Support Parties who are
signatories to this Agreement as of the Agreement Effective Date.

“Initial Superpriority Secured Notes Support Parties” means, collectively, the Superpriority Secured
Notes Support Parties who are signatories to this Agreement as of the Agreement Effective Date.

“Interest” means, collectively, (i) any capital stock (including common stock and preferred stock), limited
liability company interests, transferable interests, partnership interests or other equity, ownership,
beneficial or profits interests of any Company Party, and (ii) any options, warrants, securities, stock
appreciation rights, phantom units, incentives, commitments, calls, redemption rights, repurchase rights or
other agreements, arrangements or rights of any kind that are convertible into, exercisable or exchangeable
for, or otherwise permit any Person to acquire, any capital stock (including common stock and preferred
stock), limited liability company interests, transferable interests, partnership interests or other equity,
ownership, beneficial or profits interests of any Company Party (in each case whether or not arising under
or in connection with any employment agreement).

“Investor Support Parties” has the meaning set forth in the preamble to this Agreement.

“Joinder” has the meaning set forth in Section 8(a)(ii) of this Agreement.

“Joining Party” has the meaning set forth in Section 8(a)(ii) of this Agreement.

“Law” means any federal, state, local, or foreign law (including common law), statute, code, ordinance,
rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated, issued, or
entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).


                                                     6
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                  Document    Page 72 of 242


“Management Incentive Plan” means the Management Incentive Plan to be implemented with respect to
Reorganized Guitar Center on or after the Plan Effective Date, for distributions of the New Common Equity
to its participants on terms and conditions set forth in the Restructuring Term Sheet and otherwise
reasonably acceptable to the Company Parties and, subject to Section 3(c), the Required Support Parties.

“Milestones” has the meaning set forth in Section 4 of this Agreement.

“New ABL Agreement” means the credit agreement evidencing the New ABL Facility (as defined in the
Term Sheet).

“New ABL Documents” means, collectively, the New ABL Agreement and any security documents and
any other collateral, guarantee, and ancillary documents executed in connection with the New ABL
Agreement.

“New Common Equity” means the common stock, limited liability company membership units, or
functional equivalent of such interests of Reorganized Guitar Center to be issued on the Plan Effective Date
subject to the terms and conditions set forth in the Restructuring Term Sheet and the New Common Equity
Documents.

“New Common Equity Commitment Letters” means the letters evidencing the commitment of the
Investor Support Parties and, following the exercise of the Ad Hoc Group New Equity Funding Option, the
members of the Ad Hoc Group who have exercised such option, to provide the New Common Equity
Investment in the forms attached as Exhibit C to this Agreement.

“New Common Equity Documents” means the New Common Equity Investment Agreement, the New
Common Equity Commitment Letters and any ancillary documents executed in connection with the New
Common Equity Investment.

“New Common Equity Investment” means, collectively, the new common equity investment by each of
the Investor Support Parties or their affiliated designees (or, to the extent applicable, the members of the
Ad Hoc Group who have exercised the Ad Hoc Group New Equity Funding Option) in Reorganized Guitar
Center in the aggregate amount, and on the terms and subject to the conditions, set forth in the Restructuring
Term Sheet and the New Common Equity Documents.

“New Common Equity Investment Agreement” means the agreement evidencing the New Common
Equity Investment in the form attached as Exhibit D to this Agreement and, following the exercise of the
Ad Hoc Group New Equity Funding Option, any agreements evidencing the New Common Equity
Investment by the members of the Ad Hoc Group who have exercised such option.

“New Corporate Governance Documents” means the form of certificate or articles of incorporation,
bylaws, limited liability company agreement, partnership agreement, certificates of designation and such
other applicable formation, organizational and governance documents (if any) of Reorganized Guitar
Center, including the Warrants, the material terms of each of which shall be included in the Plan
Supplement.

“New Equity” means, collectively, the New Common Equity, New Preferred Equity, New Junior Preferred
Equity and the Warrants.

“New First Lien Indenture” means the indenture governing Reorganized Guitar Center’s new $335
million aggregate principal amount of New First Lien Debt described in the Restructuring Term Sheet.


                                                      7
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 73 of 242


“New First Lien Documents” means, collectively, the New First Lien Indenture and any security
documents and any other collateral, guarantee, and ancillary documents executed in connection with the
New First Lien Indenture.

“New Junior Preferred Equity” means the junior preferred equity to be issued by Reorganized Guitar
Center on the Plan Effective Date in the aggregate amount, and on the terms and subject to the conditions,
set forth in the Restructuring Term Sheet.

“New Junior Preferred Equity Documents” means the certificates of designation and any other
documents executed or entered into in connection with the New Junior Preferred Equity.

“New Preferred Equity” means the preferred equity to be issued by Reorganized Guitar Center on the
Plan Effective Date in the aggregate amount, and on the terms and subject to the conditions, set forth in the
New Preferred Equity Term Sheet.

“New Preferred Equity Term Sheet” means the term sheet attached as Annex 2 to the Restructuring Term
Sheet, as amended, supplemented or otherwise modified from time to time in accordance with the terms of
this Agreement.

“New Preferred Equity Documents” means the certificates of designation and any other documents
executed or entered into in connection with the New Preferred Equity.

“Party” has the meaning set forth in the preamble of this Agreement.

“Paul, Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison, LLP.

“Petition Date” means the first date of commencement of the Chapter 11 Cases.

“Plan” means the Debtors’ joint plan of reorganization that will effectuate the Restructuring Transactions
on the terms and conditions set forth in this Agreement and the Restructuring Term Sheet.

“Plan Effective Date” means the occurrence of the effective date of the Plan according to its terms.

“Plan Supplement” means the compilation of documents and forms of documents, agreements, schedules,
and exhibits to the Plan to be filed by the Debtors with the Bankruptcy Court.

“Province” means Province, Inc.

“Qualified Marketmaker” means an Entity that (a) holds itself out to the public or the applicable private
markets as standing ready in the ordinary course of business to purchase from customers and sell to
customers Company Claims/Interests (or enter with customers into long and short positions in Company
Claims/Interests), in its capacity as a dealer or market maker in Company Claims/Interests and (b) is, in
fact, regularly in the business of making a market in claims against issuers or borrowers (including debt
securities or other debt).

“Qualified Marketmaker Joinder Date” has the meaning set forth in Section 8(f) of this Agreement.

“Related Persons” means, collectively, beneficial owners, general partners or investment managers,
investment advisors, sub-advisors, or managers of discretionary accounts acting for or on behalf of
beneficial owners of the applicable Company Claims/Interests.


                                                     8
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 74 of 242


“Reorganized Guitar Center” means, as determined by the Company Parties and the Investor Support
Parties, either (a) Holdings, Guitar Center, or any of their successors or assigns, by merger, consolidation,
reorganization, or otherwise, on and after the Plan Effective Date, or (b) a new corporation, limited liability
company, or partnership that may be formed to, among other things, directly or indirectly acquire
substantially all of the assets and/or stock of the Debtors and issue the New Equity to be distributed pursuant
to the Plan.

“Replacement Failure” has the meaning set forth in Section 11(g) of this Agreement.

“Required Creditor Support Parties” means each of the Required Secured Notes Support Parties and the
Required Superpriority Secured Notes Support Parties.

“Required Creditor Termination Events” has the meaning set forth in Section 11(c) of this Agreement.

“Required Secured Notes Support Parties” means, as of the relevant date of determination, the Initial
Secured Notes Support Parties that collectively hold greater than 50% of the aggregate outstanding principal
amount of Secured Notes that are held by all Initial Secured Notes Support Parties; provided, however that
to the extent that the Initial Secured Notes Support Parties collectively hold less than 50% of the aggregate
outstanding principal amount of all Secured Notes, then such term shall mean the Secured Notes Support
Parties that collectively hold greater than 50% of the aggregate outstanding principal amount of Secured
Notes that are held by all Secured Notes Support Parties.

“Required Superpriority Secured Notes Support Parties” means, as of the relevant date of
determination, the Initial Superpriority Secured Notes Support Parties that collectively hold greater than
50% of the aggregate outstanding principal amount of Superpriority Secured Notes that are held by all
Initial Superpriority Secured Notes Support Parties; provided, however that to the extent that the Initial
Superpriority Secured Notes Support Parties collectively hold less than 50% of the aggregate outstanding
principal amount of all Superpriority Secured Notes, then such term shall mean the Superpriority Secured
Notes Support Parties that collectively hold greater than 50% of the aggregate outstanding principal amount
of Superpriority Secured Notes that are held by all Superpriority Secured Notes Support Parties.

“Required Support Parties” means each of the Required Creditor Support Parties, the Sponsor Support
Party and each of the Co-Investors.

“Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

“Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

“Secured Notes” means Guitar Center’s 9.500% Senior Secured Notes due 2021 issued pursuant to the
Secured Notes Indenture.

“Secured Notes Claims” means any Claim derived from, based upon, or arising under the Secured Notes
Indenture.

“Secured Notes Indenture” means the Indenture, dated as of March 16, 2018, between Guitar Center and
the Trustee governing the Secured Notes (as amended, restated, amended and restated, or otherwise
modified from time to time).

“Secured Notes Support Parties” has the meaning set forth in the preamble to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

                                                      9
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                 Document    Page 75 of 242




“Schedule of Rejected Contracts” means the schedule of executory contracts and unexpired leases to be
rejected by the Debtors pursuant to the Plan, if any, as the same may be amended, modified, or
supplemented from time to time.

“Solicitation Materials” means all solicitation materials with respect to the Plan, including the Disclosure
Statement and related ballots.

“Sponsor Support Party” has the meaning set forth in the preamble to this Agreement.

“Sponsor Support Party Advisors” means (a) Kirkland & Ellis LLP and (b) one local Virginia counsel.

“Sponsor Termination Events” has the meaning set forth in Section 11(d) of this Agreement.

“Stroock” means Stroock & Stroock & Lavan, LLP.

“Superpriority Secured Notes” means Guitar Center’s 10.000% Senior Secured Superpriority Notes due
2022 issued pursuant to Superpriority Secured Notes Indenture.

“Superpriority Secured Notes Claims” means any Claim derived from, based upon, or arising under the
Superpriority Secured Notes Indenture.

“Superpriority Secured Notes Indenture” means the Superpriority Secured Notes Indenture, dated as of
May 15, 2020, between Guitar Center and the Trustee governing the Superpriority Secured Notes (as
amended, restated, amended and restated, or otherwise modified from time to time).

“Superpriority Secured Notes Support Parties” has the meaning set forth in the preamble to this
Agreement.

“Support Parties” has the meaning set forth in the preamble to this Agreement.

“Support Party Termination Events” means, collectively, the Required Creditor Termination Events, the
Sponsor Termination Events and the Co-Investor Termination Events.

“Term DIP Commitment Letter” means the letter evidencing the commitment by the Term DIP
Commitment Parties to provide the Term DIP Facility and attached as Exhibit B to this Agreement.

“Term DIP Commitment Parties” has the meaning set forth in the recitals to this Agreement.

“Term DIP Credit Agreement” means the credit agreement evidencing the Term DIP Facility in
accordance with the terms and conditions of, and subject in all respects to, the Term DIP Facility Term
Sheet and the DIP Order.

“Term DIP Facility” means the $325 million debtor-in-possession term loan facility to be provided to the
Company Parties in accordance with the terms and conditions of, and subject in all respects to, the Term
DIP Facility Term Sheet and the DIP Order.

“Term DIP Facility Term Sheet” has the meaning set forth in the recitals to this Agreement.

“Term Sheets” has the meaning set forth in the recitals to this Agreement.


                                                    10
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                                Document    Page 76 of 242


“Termination Date” means the date on which termination of this Agreement as to a Party is effective in
accordance with Section 11 of this Agreement.

“Termination Events” means, collectively, the Support Party Termination Events and the Company
Termination Events.

“Triggering Event” has the meaning set forth in Section 11(g) of this Agreement.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as trustee under each of the
Superpriority Secured Notes Indenture, the Secured Notes Indenture, the 2018 Cash/PIK Notes Indenture
and the 2020 Cash/PIK Notes Indenture, as applicable, and in each case, together with its successors and
assigns.

“Unsecured Notes” means the 2018 Cash/PIK Notes and the 2020 Cash/PIK Notes.

“Unsecured Notes Claims” means the 2018 Cash/PIK Notes Claims and the 2020 Cash/PIK Notes Claims.

“Unsecured Notes Support Parties” has the meaning set forth in the recitals to this Agreement.

“Warrant Documents” means the agreements and documents executed or entered into in connection with
the Warrants.

“Warrants” means the warrants to purchase New Common Equity on the terms set forth in the
Restructuring Term Sheet and the New Common Equity Investment Agreement.

        2.      Effectiveness of the Agreement. This Agreement shall become effective and binding upon
each of the Parties at 12:00 a.m., prevailing Eastern Time on the date on which all of the following
conditions have been satisfied or waived in accordance with this Agreement (the “Agreement Effective
Date”):

                (a)      each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Support Parties;

               (b)    each of the following shall have executed and delivered counterpart signature
pages of this Agreement to counsel to the Company Parties and each of the other Support Parties, as
applicable:

                       (i)      holders of at least 66-2/3% of the aggregate principal amount of
outstanding Secured Notes, inclusive of validly executed but unsettled trades;

                        (ii)    holders of at least 66-2/3% of the aggregate principal amount of
outstanding Superpriority Secured Notes, inclusive of validly executed but unsettled trades;

                       (iii)   holders of at least 66-2/3% of the aggregate principal amount of
outstanding Unsecured Notes, inclusive of validly executed but unsettled trades; and

                       (iv)    each Investor Support Party.

                (c)      each of the Term DIP Commitment Parties shall have executed and delivered
counterpart signature pages of the Term DIP Commitment Letter to counsel to the Company Parties and
each of the Support Parties.


                                                  11
Case 20-34656-KRH             Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                    Document    Page 77 of 242


        3.      Definitive Documents.

                 (a)    The transactions contemplated by this Agreement will be implemented pursuant to
various agreements and related documentation (the “Definitive Documents”), in each case on the same
economic terms and otherwise consistent in all material respects with this Agreement and the Restructuring
Term Sheet. The Definitive Documents governing the Restructuring Transactions shall consist of this
Agreement (including, for the avoidance of doubt, and all the exhibits, term sheets, annexes and schedules
attached hereto) and each of the following:

                        (i)      the Plan and its exhibits, ballots, and solicitation procedures;

                        (ii)     the Confirmation Order;

                        (iii)    the Disclosure Statement;

                        (iv)     the order of the Bankruptcy Court approving the Disclosure Statement and
                                 the other Solicitation Materials;

                        (v)      the First Day Pleadings and all orders sought pursuant to the First Day
                                 Pleadings;

                        (vi)     the DIP Order, the DIP Credit Agreements and the other DIP Loan
                                 Documents;

                        (vii)    the New First Lien Indenture, the other New First Lien Documents, the
                                 New ABL Agreement, the other New ABL Documents, the New Preferred
                                 Equity Documents and the New Junior Preferred Equity Documents;

                        (viii)   the New Common Equity Documents and the Warrant Documents;

                        (ix)     the New Corporate Governance Documents;

                        (x)      the Management Incentive Plan and, if any, post-Plan Effective Date
                                 management employment agreements;

                        (xi)     the Schedule of Rejected Contracts and any and all motions filed to
                                 assume, assume and assign or reject an executory contract or unexpired
                                 lease and the orders of the Bankruptcy Court approving such motions; and

                        (xii)    any and all other agreements and other motions, pleadings, orders and
                                 other documentation (other than retention and fee applications) necessary
                                 to effectuate the Restructuring Transactions or that is contemplated by the
                                 Plan, including, without limitation, the Plan Supplement.

                (b)      The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date, including all exhibits, annexes, schedules, amendments and supplements relating to
such Definitive Documents, are subject to negotiation and completion. Upon completion, the Definitive
Documents shall contain terms, conditions, representations, warranties, and covenants consistent with this
Agreement, including, for the avoidance of doubt, the Term Sheets, as they may be modified, amended, or
supplemented in accordance with Section 15. Further, the Definitive Documents, including any Definitive
Documents not executed or in a form attached to this Agreement as of the Execution Date, and any


                                                     12
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 78 of 242


amendment or modification thereto, shall be in form and substance reasonably acceptable to the Company
Parties and subject to Section 3(c) of this Agreement, the Required Secured Notes Support Parties and:

                (1)      for those Definitive Documents set forth in clauses (i)-(v) of Section 3(a) of this
                         Agreement, reasonably acceptable to each of the Sponsor Support Party and each
                         Co-Investor;

                (2)      for those Definitive Documents set forth in clause (vi) of Section 3(a) of this
                         Agreement, reasonably acceptable to each of the Term DIP Commitment Parties,
                         the Sponsor Support Party and each Co-Investor; and

                (3)      for those Definitive Documents set forth in clauses (vii)-(xii) of Section 3(a) of
                         this Agreement, reasonably acceptable to each of the Sponsor Support Party and
                         each Co-Investor.

                 (c)     The rights of the Required Secured Notes Support Parties set forth in Section 3(b)
with respect to the Definitive Documents described in (i) Section 3(a)(viii) shall be applicable only with
respect to those portions of such Definitive Documents relating to the amount of the New Common Equity
Investment, the timing of, and conditions to, consummation of the New Common Equity Investment and
other such terms that could have a material impact on the rights and obligations of the Secured Notes
Support Parties and/or the holders of the New Preferred Equity with respect to the Restructuring
Transactions pursuant to this Agreement and the Restructuring Term Sheet, (ii) Section 3(a)(ix) shall be
applicable only with respect to those portions of such Definitive Documents relating to the rights and
obligations of the holders of New Preferred Equity, whether directly or indirectly, and (iii) Section 3(a)(x)
shall only be applicable if and to the extent such documents have an adverse economic impact on the New
Preferred Equity; provided, however, that to the extent one or more members of the Ad Hoc Group exercise
their rights under the Ad Hoc Group New Equity Funding Option, such Ad Hoc Group members shall have
the same consent rights as the Co-Investors as it relates to the Definitive Documents described herein.

        4.       Milestones. The following milestones (the “Milestones”) shall apply to this Agreement
unless extended or waived in writing (which may be by email) by the Company Parties and the Required
Support Parties:

                 (a)     no later than November 18, 2020 (but in any event prior to the commencement of
the Chapter 11 Cases), the Company Parties shall have paid in full in cash all of the reasonable and
documented fees and expenses of the Ad Hoc Group Advisors, the Co-Investor Advisors and the Sponsor
Support Parties to the extent that (i) such fees and expenses are payable as of the Agreement Effective Date
and (ii) the Company Parties have received an invoice for such fees and expenses at least one (1) Business
Day prior to the Agreement Effective Date;

               (b)     no later than November 18, 2020 (but in any event prior to the commencement of
the Chapter 11 Cases), the Company Parties shall have paid in full in cash all of the reasonable and
documented fees and expenses under the Term DIP Commitment Letter;

                  (c)     no later than November 18, 2020, each of the Investor Support Parties (or their
Affiliates party to the New Common Equity Investment Agreement and New Common Equity Commitment
Letters) shall have executed and delivered counterparty signature pages to the New Common Equity
Investment Agreement and New Common Equity Commitment Letters to counsel to the Company Parties
and each of the other Support Parties;

                (d)      no later than November 19, 2020, the Company Parties shall commence


                                                     13
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 79 of 242


solicitation of the Plan in accordance with section 1126(b) of the Bankruptcy Code;

               (e)      no later than November 22, 2020, the Company Parties shall commence the
Chapter 11 Cases and file the First Day Pleadings;

               (f)     no later than one (1) day following the Petition Date, the Debtors shall file with
the Bankruptcy Court the DIP Motion (including the proposed DIP Order);

               (g)      no later than one (1) day following the Petition Date, the Debtors shall file with
the Bankruptcy Court the Plan, the Disclosure Statement and a motion seeking approval of, and scheduling
a combined hearing on, the Plan and Disclosure Statement;

                (h)     no later than two (2) Business Days following the Petition Date, the Bankruptcy
Court shall have entered an interim DIP Order;

              (i)      no later than forty-five (45) calendar days following the Petition Date, the
Bankruptcy Court shall have entered a final DIP Order;

               (j)     no later than forty-five (45) calendar days following the Petition Date, the
Bankruptcy Court shall have entered the Confirmation Order and an order approving the Disclosure
Statement (which order may be the Confirmation Order); and

                 (k)     no later than February 1, 2021, the Plan Effective Date shall have occurred.

In addition, to the extent the failure to achieve the Milestones set forth in clauses (a) through (j) is on
account of the events or circumstances surrounding the virus known as COVID-19, the Required Support
Parties and the Company Parties agree to negotiate in good faith with respect to a reasonable extension of
any of the dates set forth above, as appropriate. Further, notwithstanding anything in this Agreement to the
contrary, with respect to the Milestones set forth in clauses (g) though (i), the applicable dates shall be
subject to reasonable adjustment to accommodate the Bankruptcy Court’s calendar and any such adjustment
will not give rise to a termination right pursuant to Section 11 of this Agreement solely as a result of such
adjustment.

        5.      Mutual Representations of the Parties. Solely on its own behalf and not on behalf of any
other Party, severally and not jointly, each Party represents and warrants that, as of the date such Party
executes and delivers this Agreement, the following statements are true, correct and complete:

                  (a)    (i) such Party has all requisite corporate, partnership, limited liability company or
similar authority to: (1) execute this Agreement, and (2) carry out the transactions and perform its
obligations as contemplated in this Agreement; (ii) the execution and delivery of this Agreement and the
performance of such Party’s obligations (except with respect to Company Parties’ obligation to commence
the Chapter 11 Cases and file the First Day Pleadings) under this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar action on its part; and (iii)
the performance of the Company Parties’ obligation to commence the Chapter 11 Cases and file the First
Day Pleadings under this Agreement will have been duly authorized by all necessary corporate, partnership,
limited liability company or other similar action on its part prior to or on such commencement;

                 (b)     the execution, delivery and performance by such Party of this Agreement does not
violate: (i) any provision of law, rule or regulation applicable to it; or (ii) its charter or bylaws (or other
similar governing documents);



                                                      14
Case 20-34656-KRH              Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                                     Document    Page 80 of 242


                 (c)      this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms; however, as to enforcement of remedies, such
enforceability is subject to applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general principles of equity; and

                 (d)      the execution, delivery and performance by such Party of this Agreement does not
and will not require any material registration or material filing with, material consent or material approval
of, or material notice to, or other material action to, with or by, any federal, state or other governmental
authority or regulatory body, other than: (i) those which have been obtained, taken or made, or will be
obtained, taken or made; and (ii) if such Party is a Company Party, any filings with the U.S. Securities
Exchange Commission and applicable state securities laws or “blue sky” laws deemed necessary or
advisable.

        6.      Additional Representations of the Support Parties.

                (a)    Solely on its own behalf and not on behalf of any other Support Party, each Sponsor
Support Party and each Creditor Support Party, severally and not jointly, represents and warrants that, as
of the date such Support Party executes and delivers this Agreement, the following statements are true,
correct and complete:

                         (i)      such Support Party either: (A) is the sole legal and beneficial owner of the
aggregate principal amount or number of shares, as applicable, of Company Claims/Interests set forth below
its name on the signature page of this Agreement (or the Joinder); or (B) has sole investment and voting
discretion with respect to such Company Claims/Interests in respect of matters relating to such Company
Claims/Interests, as applicable, contemplated by this Agreement and has the power and authority to bind
the beneficial owner(s) of such Company Claims/Interests to the terms of this Agreement;

                        (ii)    such Support Party has full power and authority to act on behalf of, vote
and consent to matters concerning such Company Claims/Interests in respect of matters relating to the
Restructuring Transactions and other transactions contemplated by this Agreement;

                          (iii)    other than as permitted under this Agreement, the Company
Claims/Interests, as applicable, held by such Support Party are and shall continue to be free and clear of
any pledge, lien, security interest, charge, claim, equity, option, proxy, voting restriction, right of first
refusal or other limitation on disposition, or encumbrances of any kind, that would materially and adversely
affect in any way such Creditor Support Party’s performance of its obligations under this Agreement at the
time such obligations are required to be performed;

                        (iv)    the aggregate principal amount of Superpriority Secured Notes, Secured
Notes and Unsecured Notes held by such Support Party as of the date of this Agreement is set forth below
its name on the signature pages to this Agreement. Further, such Support Party has made no prior
assignment, sale or other transfer of, and has not entered into any other agreement to assign, sell or
otherwise transfer, in whole or in part, any portion of its right, title, or interests in such Company
Claims/Interests that are subject to this Agreement, the terms of which agreement would render such
Support Party unable to comply with its obligations under this Agreement;

                 (b)      Solely on its own behalf and not on behalf of any other Support Party, each Support
Party, severally and not jointly, represents and warrants that, as of the date such Support Party executes and
delivers this Agreement, the following statements are true, correct and complete:

                         (i)      such Support Party has: (i) such knowledge and experience in financial


                                                     15
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                  Document    Page 81 of 242


and business matters of this type that it is capable of evaluating the merits and risks of entering into this
Agreement and of making an informed investment decision; (ii) conducted an independent review and
analysis of the business and affairs of the Company Parties, in consultation with its advisors, that it
considers sufficient and reasonable for purposes of entering into this Agreement; and (iii) had the
opportunity to speak with representatives of the Company Parties and to obtain and review information
from the Company Parties sufficient to make an investment decision;

                           (ii)    such Support Party is (i) a “Qualified Institutional Buyer” as defined in
Rule 144A under the Securities Act; (ii) an “institutional accredited investor” (as set forth under Rule
501(a)(1), (2), (3), and (7) of Regulation D under the Securities Act) or (iii) a non-U.S. person in an offshore
transaction pursuant to Regulation S under the Securities Act;

                         (iii)     such Support Party acknowledges and agrees that: (i) it is relying entirely
on its independent review and analysis of the business and affairs of the Company Parties, in consultation
with its own advisors; (ii) it has not relied upon any oral or written representations and warranties of any
kind or nature by the Company Parties or any of their Affiliates or advisors, except as specifically set forth
in this Agreement or in the Definitive Documents; and (iii) none of the Company Parties nor any of their
Affiliates or advisors has made any representations or warranties, express or implied, regarding any of the
Company Parties or any aspect of the transactions contemplated by this Agreement, except as set forth in
this Agreement or the Definitive Documents; and

                         (iv)    such Support Party has no fiduciary or similar duty to any person or entity
that would prevent it from taking any action required of it under this Agreement.

        7.       Agreements of the Support Parties.

                (a)      Subject to the terms and conditions of this Agreement, during the Agreement
Effective Period, each of the Secured Notes Support Parties, the Superpriority Secured Notes Support
Parties, the Unsecured Notes Support Parties and the Sponsor Support Party, in respect of all its Company
Claims/Interests agrees, severally and not jointly, that it shall:

                       (i)     negotiate in good faith the terms of, and, to the extent a party to such
Definitive Document, execute and implement, each Definitive Document;

                        (ii)    support the Restructuring Transactions and exercise each and every
Company Claim/Interest and any powers or rights available to it (including in any creditors’ meeting or in
any process requiring voting or approval to which they are legally entitled to participate) in favor of any
matter requiring approval to the extent necessary to implement the Restructuring Transactions and not
change or withdraw (or cause to be changed or withdrawn) any such vote;

                         (iii)    support, consent to be bound by, and not oppose or (to the extent
applicable) opt out of the releases, exculpation, discharge, and injunction provisions of the Plan;

                           (iv)    during the Agreement Effective Period and subject to receipt by such
Support Party of the Solicitation Materials, to the extent such Support Party is entitled to vote to accept or
reject the Plan pursuant to its terms: (1) vote (or cause to be voted), as applicable, each of its Company
Claims/Interests to accept the Plan by delivering (or causing to be delivered) its duly executed and
completed ballot accepting the Plan by the applicable voting deadline following the commencement of the
solicitation of the Plan; (2) not object (or cause any other Entity to object) to the Plan; (3) consent (or cause
to consent) to and, if applicable, not opt out of (or cause not opt out of), the releases set forth in the Plan;
and (4) except as expressly set forth in this Agreement, not change, withdraw, amend, or revoke (or cause


                                                       16
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 82 of 242


to be changed, withdrawn, amended, or revoked) any vote or election referred to in clauses (1) and (3)
above; provided, however, that such vote may be revoked (and, upon such revocation, deemed void ab
initio) by such Support Party at any time following the termination of the Agreement Effective Period
applicable to such Support Party (it being understood that any termination of the Agreement Effective
Period applicable to a Support Party shall entitle such Support Party to change its vote in accordance with
section 1127(d) of the Bankruptcy Code);

                         (v)  cooperate in good faith with and provide reasonable assistance to the
Company Parties in obtaining additional support for the Restructuring Transactions from the Company
Parties’ other stakeholders;

                        (vi)     not, and not direct any other person to, exercise any right or remedy for
the enforcement, collection, or recovery of any Company Claims/Interests except in a manner consistent
with this Agreement, the Plan, or the Definitive Documents;

                         (vii)   give any notice, order, instruction, or direction to the applicable Trustee
necessary to cause such Trustee (1) to take action in support of the Restructuring Transactions, (2) not to
object to, delay, impede or take any other action to interfere, directly or indirectly, in any respect with the
approval, acceptance or implementation of the Restructuring Transactions, and (3) to give effect to the
Restructuring Transactions;

                         (viii) provide promptly upon request by the Company Parties or their advisors
the aggregate principal amount of each of such Support Party’s Claims against the Debtors, on an issuance-
by-issuance basis as of the date of such request;

                         (ix)     not authorize, agree, resolve or consent to actions in contravention of any
of the foregoing; and

                      (x)     use its commercially reasonable efforts to take any and all actions that may
be reasonably necessary or advisable to carry out the purposes and intent of this Agreement and to
consummate the Restructuring Transactions.

                (b)      Subject to the terms and conditions of this Agreement, during the Agreement
Effective Period, each of the Secured Notes Support Parties, the Superpriority Secured Notes Support
Parties, the Unsecured Notes Support Parties and the Sponsor Support Party, in respect of all its Company
Claims/Interests agrees, severally and not jointly, that it shall not directly or indirectly:

                         (i)     (x) object to, delay, impede or take any other action to interfere, directly
or indirectly, in any respect with the approval, acceptance or implementation of the Restructuring
Transactions, including the DIP Facility; or (y) encourage any person or Entity (including any Support
Party, the Trustee or any holder of any Company Claims/Interests) to do any of the foregoing;

                      (ii)      take any other actions in contravention of this Agreement, the
Restructuring Term Sheet, or the Definitive Documents, or to the material detriment of the Restructuring
Transactions;

                          (iii)    file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments of such documents) that, in whole or in
part, is materially inconsistent with the approval of this Agreement, the Restructuring Term Sheet, the Plan
or the Restructuring Transactions;



                                                      17
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                           Desc Main
                                   Document    Page 83 of 242


                        (iv)     initiate, or cause to be initiated on its behalf, any litigation or proceeding
of any kind with respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated in this Agreement against the Company Parties or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this Agreement;

                         (v)     object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or interfere with the
automatic stay arising under section 362 of the Bankruptcy Code;

                         (vi)   object to or commence any legal proceeding challenging, the adequate
protection granted or proposed to be granted to the holders of the Superpriority Secured Notes Claims and
the Secured Notes Claims under the DIP Order;

                       (vii)    object to or commence any legal proceeding challenging the liens or
claims (including the priority of such liens or claims) granted or proposed to be granted to the DIP
Commitment Parties under the DIP Order;

                          (viii) directly or indirectly, through any person, seek, solicit, encourage,
propose, support, assist, engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring Proposal or object to or take any other
action that would reasonably be expected to prevent, interfere with, delay, or impede the solicitation,
approval of the Disclosure Statement, or the confirmation and consummation of the Plan and the
Restructuring Transactions;

                          (ix)    other than in accordance with Section 8 of this Agreement and any
applicable order of the Bankruptcy Court pertaining to the preservation of tax attributes, pledge, encumber,
assign, sell, or otherwise transfer, including by the declaration of a worthless stock deduction for any tax
year ending on or prior to the Plan Effective Date, offer, or contract to pledge, encumber, assign, sell, or
otherwise transfer, in whole or in part, any portion of its right, title, or interests in any of its Interests in the
Company Parties to the extent such pledge, encumbrance, assignment, sale or other transfer will impair any
of the Company Parties’ tax attributes; or

                          (x)      fail to authorize, agree, resolve or consent to actions in contravention of
any of the foregoing.

                (c)      Subject to the terms and conditions of this Agreement, during the Agreement
Effective Period, each of the Co-Investors agrees, severally and not jointly, that it shall:

                      (i)    negotiate in good faith the terms of, and, to the extent a party to such
Definitive Document, execute and, subject to the terms and conditions of the New Common Equity
Documents, implement, each Definitive Document;

                          (ii)     use commercially reasonable efforts to support the Restructuring
Transactions;

                         (iii)   cooperate in good faith with and provide reasonable assistance to the
Company Parties in obtaining additional support for the Restructuring Transactions from the Company
Parties’ other stakeholders; and

                      (iv)    use its commercially reasonable efforts to take any and all actions that may
be reasonably necessary or advisable to carry out the purposes and intent of this Agreement and to


                                                         18
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 84 of 242


consummate the Restructuring Transactions.

                (d)     Subject to the terms and conditions of this Agreement, during the Agreement
Effective Period, each of the Co-Investors agrees, severally and not jointly, that it shall not directly or
indirectly:

                         (i)     (x) object to, delay, impede or take any other action to interfere, directly
or indirectly, in any respect with the approval, acceptance or implementation of the Restructuring
Transactions, including the DIP Facility; or (y) encourage any person or Entity (including any Support
Party, the Trustee or any holder of any Company Claims/Interests) to do any of the foregoing;

                      (ii)      take any other actions in contravention of this Agreement, the
Restructuring Term Sheet, or the Definitive Documents, or to the material detriment of the Restructuring
Transactions;

                          (iii)    file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments of such documents) that, in whole or in
part, is materially inconsistent with the approval of this Agreement, the Restructuring Term Sheet, the Plan
or the Restructuring Transactions;

                        (iv)     initiate, or cause to be initiated on its behalf, any litigation or proceeding
of any kind with respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated in this Agreement against the Company Parties or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this Agreement or the Equity
Commitment Letter;

                          (v)     directly or indirectly, through any person, seek, solicit, encourage,
propose, support, assist, engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring Proposal or object to or take any other
action that would reasonably be expected to prevent, interfere with, delay, or impede the solicitation,
approval of the Disclosure Statement, or the confirmation and consummation of the Plan and the
Restructuring Transactions; or

                         (vi)     fail to authorize, agree, resolve or consent to actions in contravention of
any of the foregoing.

        (e)      During the Agreement Effective Period and following a Triggering Event, the non-
Defaulting Investor Support Parties shall have the option to replace any Defaulting Investor Support
Party, and shall otherwise use commercially reasonable efforts to replace any Defaulting Investor Support
Party with another person or entity (except as described in Section 11(g) of this Agreement, on
substantially the same terms as such Defaulting Investor Support Party) and, if such replacement is not
made within five (5) Business Days of the applicable Triggering Event, provide the Ad Hoc Group with
the Ad Hoc Group New Equity Funding Option.

         (f)     During the Agreement Effective Period, each Creditor Support Party agrees, to forbear
from the exercise of its rights (including any right of set-off) or remedies it may have under any of the
Indentures and any agreement contemplated thereby or executed in connection therewith, as applicable, and
under applicable U.S. or non-U.S. law or otherwise, in each case, with respect to any breaches, defaults,
events of defaults or potential defaults by any of the Company Parties. Each Creditor Support Party
specifically agrees that this Agreement constitutes a direction to the Trustee (with respect to each Indenture)
to refrain from exercising any remedy available or power conferred to the Trustee against any Company


                                                      19
Case 20-34656-KRH              Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                                     Document    Page 85 of 242


Party or any of their respective assets except as necessary to effectuate the Restructuring Transactions.

         (g)      Notwithstanding anything to the contrary set forth in this Agreement, (i) other than as
expressly contemplated under the Term DIP Commitment Letter, ABL DIP Facility Term Sheet and New
Common Equity Documents, nothing in this Agreement shall require any Support Party to incur any
expenses, liabilities or other obligations, or agree to any commitments, undertakings, concessions,
indemnities or other arrangements that could result in expenses, liabilities or other obligations (including
any indemnification obligations) to any Support Party; and (ii) nothing in this Agreement shall (x) affect
the ability of any Support Party to consult with any other Support Party, the Company Parties, or any other
party in interest in the Chapter 11 Cases (including any official committee and the United States Trustee);
(y) impair or waive the rights of any Support Party to assert or raise any objection permitted under this
Agreement in connection with the Restructuring Transactions; or (z) prevent any Support Party from
enforcing this Agreement or any other Definitive Document or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement or any Definitive Document.

        8.      Transfers of Claims.

                 (a)     So long as this Agreement has not terminated with respect to such Support Party,
each Support Party agrees that it shall not sell, transfer, assign or otherwise dispose of any Company
Claims/Interests, as applicable, or any option on such Company Claims/Interests or any right or interest
(voting or otherwise) in any of its Company Claims/Interests (including any participation in such Claims),
except to a party that:

                         (i)      is a Support Party; or

                        (ii)     agrees to be bound by all of the terms of this Agreement (as the same may
 be modified from time to time after the date of this Agreement in accordance with the terms of this
 Agreement) (a “Joining Party”) by executing and delivering to the Company Parties a Joinder in the form
 of Exhibit E attached to this Agreement (the “Joinder”) on or prior to the date of the relevant transfer, in
 which case such transferee shall be deemed to be a Support Party and a Party for purposes of this
 Agreement.

Any such Claims sold, assigned or transferred to a Support Party pursuant to the foregoing shall
automatically be deemed to be subject to the terms of this Agreement. Subject to Section 8(a)(ii), the
Company shall be deemed to have acknowledged that any such transfer duly made in accordance with this
Section 8(a) shall be binding upon the transferee. Any transfer of Claims by a Support Party that does not
comply with the procedures set forth in this Agreement shall be void ab initio and without effect without
the need for further action.

                  (b)      This Agreement shall in no way be construed to preclude any Support Party from
acquiring additional Company Claims/Interests. Such additional Company Claims/Interests shall be subject
to all of the terms of this Agreement, including the obligations set forth in Section 7 of this Agreement.

                (c)     Each Support Party agrees to notify the Company and counsel to the Required
Creditor Support Parties in writing of each acquisition or disposition of any Company Claims/Interests,
including the aggregate principal amount acquired or disposed of, within three (3) Business Days of the
consummation of such transaction.

                 (d)     A Joinder may also be used by any holder of Company Claims/Interests that is not
party to this Agreement on the Execution Date who wishes to become a party to this Agreement as set forth
in Section 23 of this Agreement.


                                                     20
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 86 of 242


                (e)      Following its execution of a Joinder, the Joining Party shall be deemed to be a
Support Party and a Party for all purposes under this Agreement. On the appropriate schedule of its Joinder,
each Joining Party shall indicate the aggregate principal amount of Company Claims/Interests held by such
Joining Party. Upon consummation of the transfer of such Claims to the Joining Party, the Joining Party
makes the representations and warranties of the Support Parties set forth in Sections 5 and 6 of this
Agreement to the other Parties.

                 (f)     Notwithstanding anything to the contrary in this Agreement, (i) any Support Party
may transfer any of its Company Claims/Interests to an entity that is acting in its capacity as a Qualified
Marketmaker without the requirement that the Qualified Marketmaker be or become a Support Party;
provided, however, that the Qualified Marketmaker subsequently transfers all right, title and interest in such
Company Claims/Interests to a transferee that is or becomes a Support Party as provided above, and (ii) to
the extent any Support Party is acting in its capacity as a Qualified Marketmaker, it may transfer any
Company Claims/Interests that it acquires from a holder of such Company Claims/Interests that is not a
Support Party without the requirement that the transferee be or become a Support Party. Notwithstanding
the foregoing, if, at the time of the proposed transfer of any Company Claims/Interests to a Qualified
Marketmaker, such Company Claims/Interests (x) may be voted on the Plan or any Alternative
Restructuring Proposal, the proposed transferor Support Party must first vote such Company
Claims/Interests in accordance with the requirements of Section 7 of this Agreement, or (y) have not yet
been and may not yet be voted on the Plan or any Alternative Restructuring Proposal and such Qualified
Marketmaker does not transfer such Company Claims/Interests to a subsequent transferee prior to the fifth
(5th) Business Day prior to the expiration of the voting deadline (such date, the “Qualified Marketmaker
Joinder Date”), such Qualified Marketmaker shall be required to (and the transfer documentation to the
Qualified Marketmaker shall have provided that it shall), on the first (1st) Business Day immediately
following the Qualified Marketmaker Joinder Date, become a Support Party with respect to such Company
Claims/Interests in accordance with the terms of this Agreement and vote such Company Claims/Interests
in accordance with the requirements of Section 7 of this Agreement (provided, that the Qualified
Marketmaker shall automatically, and without further notice or action, no longer be a Support Party with
respect to such Company Claims/Interests at such time that the transferee of such Company Claims/Interests
becomes a Support Party with respect to such Company Claims/Interests).

                 (g)     Notwithstanding anything to the contrary in this Section 8, the restrictions set forth
in this Section 8 shall not apply to the grant of any liens or encumbrances on any claims and interests in
favor of a bank or broker-dealer holding custody of such claims and interests in the ordinary course of
business and which lien or encumbrance is released upon the transfer of such claims and interests.

        9.       Commitments of the Company Parties.

                 (a)     Affirmative Covenants. Subject to the terms and conditions of this Agreement
(including Section 10 of this Agreement), during the Agreement Effective Period, each Company Party
agrees, severally and jointly, that it shall:

                        (i)     use commercially reasonable efforts to consummate the Restructuring
Transactions in accordance with this Agreement;

                         (ii)  to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated in this Agreement, use
commercially reasonable efforts to take all steps reasonably necessary and desirable to address any such
impediment;

                         (iii)    use commercially reasonable efforts to obtain any and all required


                                                      21
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 87 of 242


regulatory and/or third-party approvals for the Restructuring Transactions;

                        (iv)     negotiate in good faith the terms of, and use commercially reasonable
efforts to execute and deliver the Definitive Documents and any other required agreements to effectuate
and consummate the Restructuring Transactions;

                        (v)     provide draft copies of all Definitive Documents and material motions and
pleadings to be filed in the Chapter 11 Cases to counsel to the Required Creditor Support Parties, the
Sponsor Support Party and each of the Co-Investors as soon as reasonably practicable, but in no event less
than three (3) Business Days prior to the date when the Company Parties intend to file such documents,
and, without limiting any approval rights set forth in this Agreement, consult in good faith with counsel to
the Required Creditor Support Parties, the Sponsor Support Party and each of the Co-Investors regarding
the form and substance of any such proposed filing. Notwithstanding the foregoing, in the event that not
less than three (3) Business Days’ notice is not reasonably practicable under the circumstances, the
Company Parties shall provide draft copies of any such motions, documents, or the pleadings to counsel to
the applicable Required Creditor Support Parties, the Sponsor Support Party and each of the Co-Investors
as soon as otherwise reasonably practicable before the date when the Company intends to file any such
motion, documents, or other pleading;

                         (vi)      use commercially reasonable efforts to oppose and object to the efforts of
any person seeking to object to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring Transactions (including, if applicable, the filing of
timely filed objections or written responses) to the extent such opposition or objection is reasonably
necessary or desirable to facilitate implementation of the Restructuring Transactions;

                        (vii)    use commercially reasonable efforts to cooperate with the non-Defaulting
Investor Support Parties to replace any Defaulting Investor Support Party (except as described in Section
11(g) of this Agreement, on substantially the same terms as such Defaulting Investor Support Party) and, if
such replacement is not made within five (5) Business Days of the applicable Triggering Event, provide the
Ad Hoc Group with the Ad Hoc Group New Equity Funding Option;

                         (viii) use commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or organized;

                        (ix)   use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent reasonably prudent; and

                          (x)  pay in full and in cash all of the reasonable and documented fees, costs
and expenses of the Ad Hoc Group Advisors, the Co-Investor Advisors and the Sponsor Support Party
Advisors as they come due, including paying in full in cash at least one (1) day prior to the Petition Date
any outstanding reasonable and documented fees, costs and expenses of the Ad Hoc Group Advisors and
the Co-Investor Advisors for which an invoice is provided to the Company at least one (1) Business Day
prior to the Petition Date;

                          (xi)    use commercially reasonable efforts to provide, and direct their
employees, officers, advisors and other representatives to use commercially reasonable efforts to provide,
to the Creditor Support Parties, the Sponsor Support Party and each of the Co-Investors and their legal and
financial advisors (i) reasonable access to the Company Parties’ books and records during normal business
hours on reasonable advance notice to the Company Parties’ representatives and without disruption to the
operation of the Company Parties’ business, (ii) reasonable access to the management and advisors of the
Company Parties during normal business hours on reasonable advance notice to such persons, without


                                                     22
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                   Document    Page 88 of 242


disruption to the operation of the Company Parties’ business, and no more than twice a month, and (iii) such
other information as reasonably requested and to the extent reasonably necessary in connection with the
Restructuring Transactions by the Creditor Support Parties, the Sponsor Support Party and each of the Co-
Investors or their legal and financial advisors, in each case, consistent with the access and information
provided to the lenders under the DIP Loan Documents. Notwithstanding the foregoing, (1) if such access
or information would result in the disclosure of competitively sensitive information, information
concerning the valuation of the Company Parties, personal information that would expose the Company
Parties to the risk of liability or that otherwise could cause significant competitive harm to any Company
Party if the Restructuring Transactions are not consummated, such access or information may be provided
on a professional-eyes-only basis, and (2) in no event shall the Company Parties be required to provide such
access or information if such access or information (a) would result in the waiver or loss of the attorney-
client privilege, work-product privilege or any other legal privilege or similar doctrine or (b) would be in
violation of applicable Laws or the provisions of any agreement to which any Company Party is bound or
would violate any fiduciary duty;

                         (xii)    timely file a formal response in opposition to any objection filed with the
Bankruptcy Court by any person with respect to the DIP Facility (or motion filed by such person that seeks
to interfere with the DIP Facility) or any of the adequate protection granted pursuant to the DIP Order or
otherwise;

                         (xiii) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (i) directing the appointment of a trustee or examiner
(with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii)
converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (iii) dismissing the
Chapter 11 Cases;

                          (xiv) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order modifying or terminating the Company Parties’
exclusive right to file and/or solicit acceptances of a plan of reorganization, as applicable; and

                          (xv)    in consultation with the Support Parties, use commercially reasonable
efforts to preserve or otherwise maximize net operating loss deductions, tax basis, and similar favorable tax
attributes of the Company Parties and Reorganized Guitar Center to the extent practicable, as determined
by the Company Parties in good faith.

                 (b)    Negative Covenants. Subject to the terms and conditions of this Agreement
(including Section 10 of this Agreement), during the Agreement Effective Period, each Company Party
agrees, severally and not jointly, that it shall not directly or indirectly, and shall not directly or indirectly
encourage any other Entity to:

                        (i)     object to, delay, impede, or take any other action or inaction that could
interfere with or prevent acceptance, approval, implementation, or consummation of the Restructuring
Transactions;

                      (ii)    take any action that is inconsistent with, or is intended to frustrate or
impede approval, implementation and consummation of the Restructuring Transactions;

                        (iii)    modify the Plan, in whole or in part, in a manner that is not consistent with
this Agreement in all material respects;

                          (iv)    file any pleading, motion, declaration, supporting exhibit or Definitive


                                                       23
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 89 of 242


Document with the Bankruptcy Court or any other court (including any modifications or amendments of
such documents) that, in whole or in part, is not consistent with this Agreement, the Plan, or other Definitive
Documents and is in contravention of the consent and approval rights of the applicable Support Parties in
accordance with this Agreement; or

                        (v)    take any action or fail to take any action, which action or failure, as
applicable, would cause a change to the tax status of Holdings.

        10.      Additional Provisions Regarding Company Parties’ Commitments.

                 (a)      Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party (including in its capacity as a Debtor) or the governing body of
a Company Party, or its directors, managers, and officers, to take any action or to refrain from taking any
action to the extent such person or persons determines, based on the advice of counsel, that taking or failing
to take such action (including the termination of this Agreement under Section 11(f)(i) of this Agreement)
would be inconsistent with applicable Law or its or their fiduciary obligations under applicable Law. This
Section 10(a) shall not impede any Party’s right to terminate this Agreement pursuant to Section 11 of this
Agreement, including on account of any action or inaction the Company Party or a governing body of a
Company Party may take pursuant to this Section 10(a) of this Agreement.

                  (b)     Notwithstanding anything to the contrary in this Agreement, but subject to the
terms of Section 10(a), each Company Party and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or representatives, shall have the right to
(i) consider and respond to Alternative Restructuring Proposals; (ii) provide access to non-public
information concerning any Company Party to any Entity or enter into confidentiality agreements or
nondisclosure agreements with any Entity; (iii) maintain or continue discussions or negotiations with
respect to Alternative Restructuring Proposals; and (iv) enter into or continue discussions or negotiations
with holders of Claims against or Interests in a Company Party, any other party in interest in the Chapter
11 Cases (including any official committee and the United States Trustee), or any other Entity regarding
the Restructuring Transactions or Alternative Restructuring Proposals. The Company Parties shall:
(x) provide a copy of any written Alternative Restructuring Proposal (and notice of, and a written summary
of, any oral Alternative Restructuring Proposal) within two (2) Business Days of the Company Parties’ or
their advisors’ receipt of such Alternative Restructuring Proposal to counsel to each of the Support Parties;
(y) provide such information to counsel to the Support Parties as reasonably requested by the Support
Parties or as necessary to keep the Support Parties informed as to the status and substance of discussions
regarding Alternative Restructuring Proposals with the person(s) making such Alternative Restructuring
Proposals; and (z) provide prompt notice to counsel to the Support Parties of the entry of any confidentiality
agreement with the Company regarding Alternative Restructuring Proposals.

                  (c)      Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the Restructuring
Transactions; or (b) prevent any Company Party from enforcing this Agreement or contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.

        11.      Termination of Obligations.

              (a)      This Agreement may be terminated as to all Parties by the mutual written consent
of the Company and the Required Support Parties.

                 (b)     This Agreement will automatically terminate upon the Plan Effective Date.



                                                      24
Case 20-34656-KRH               Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                      Document    Page 90 of 242


                (c)     This Agreement may be terminated as to all Parties by the Required Creditor
Support Parties upon the occurrence of any of the following events (the “Required Creditor Termination
Events”):

                          (i)

                                (A)     upon the material breach by any Company Party of any of the
undertakings, representations, warranties or covenants of the Company set forth in this Agreement,
including such Company Party’s obligations set forth in Section 9;

                                 (B)     upon the material breach by any Investor Support Party of any of
the undertakings, representations, warranties or covenants of such Investor Support Party set forth in this
Agreement, including such Investor Support Party’s obligations set forth in Section 7; and

in each case, which breach in any of the foregoing clauses (A)-(B) remains uncured for a period of five (5)
Business Days after written notice of such breach is provided by the Required Creditor Support Parties to
the Company Parties and the breaching Parties, unless such material breach is the result of any act, omission,
or delay on the part of any Creditor Support Party in violation of its obligations under this Agreement;

                          (ii)    if any Company Party executes or seeks approval of any of the Definitive
Documents (including any modification or amendments to such Definitive Documents) (x) in a form that
is inconsistent with or not permitted by this Agreement and (y) in contravention of the consent and approval
rights of the applicable Support Parties in accordance with this Agreement, which occurrence remains
uncured (to the extent curable) for five (5) Business Days after such Required Creditor Support Parties
provide written notice to the Company Parties;

                        (iii)   upon the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any final, non-appealable injunction, ruling or order that
would reasonably be expected to make illegal or otherwise prevent the consummation of the transactions
contemplated by this Agreement and any Definitive Documents contemplated by this Agreement;

                          (iv)    if the Company Parties: (A) withdraw the Plan; (B) publicly announce
their intention not to support the Restructuring Transactions; (C) provide notice to counsel to the Support
Parties pursuant to Section 10(b); or (D) publicly announce, or execute a definitive written agreement with
respect, to an Alternative Restructuring Proposal;

                          (v)     if any Company Party: (A) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any Secured Notes Claims, Superpriority Secured Notes Claims, Unsecured
Notes Claims, lien, or interest held by any Creditor Support Parties arising under or relating to the
Indentures; or (B) shall have supported any application, adversary proceeding, or cause of action referred
to in the immediately preceding clause (A) filed by a third party, or consents to the standing of any such
third party to bring such application, adversary proceeding, or cause of action;

                           (vi)      other than as contemplated under this Agreement, if any Company Party
takes any of the following actions: (A) voluntarily commencing any case or filing any petition seeking
bankruptcy, winding up, dissolution, liquidation or other substantially similar relief under any federal, state
or foreign bankruptcy, insolvency, receivership or substantially similar law now or in effect after the date
of this Agreement; (B) applying for or consenting to the appointment of a receiver, administrator, receiver,
trustee, custodian, sequestrator, conservator or substantially similar official for the Company or for a
substantial part of its assets; (C) filing an answer admitting the material allegations of a petition filed against
it in any such proceeding; or (D) making a general assignment or arrangement for the benefit of creditors;


                                                        25
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                  Document    Page 91 of 242


                        (vii)    if the Bankruptcy Court enters an order denying confirmation of the Plan
and such order remains in effect for fourteen (14) calendar days after entry of such order;

                         (viii) other than as contemplated under this Agreement, upon the entry of an
order by the Bankruptcy Court, or the filing of a motion or application by any Company Party seeking an
order (without the prior written consent of the Required Support Parties), (A) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code, (B) appointing an
examiner with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code or a trustee in one or more of the Chapter 11 Cases of a Company Party, or (C) rejecting this
Agreement;

                        (ix)     if the Company Parties fail to meet any Milestone, which has not been
waived or extended in a manner consistent with this Agreement, unless such failure is the result of any act,
omission, or delay on the part of any Required Creditor Support Party in violation of its obligations under
this Agreement;

                        (x)     if the Debtors enter into any commitment or agreement to receive or obtain
debtor in possession financing, cash collateral usage, and/or other debtor in possession financing
arrangements, other than as expressly contemplated in the DIP Loan Documents;

                         (xi)     if the Debtors’ use of cash collateral or the DIP Facility has been validly
terminated (or, in the case of the DIP Facility, accelerated) in accordance with the DIP Order and the DIP
Loan Documents;

                        (xii)   entry of an order of the Bankruptcy Court setting forth the terms of debtor-
in-possession financing and use of cash collateral, in each case, on terms that are materially inconsistent
with the Term DIP Facility Term Sheet;

                    (xiii) upon the termination of the New Common Equity Commitment Letters or
the New Common Equity Investment Agreement;

                            (xiv) the board of directors, board of managers, or such similar governing body
of any Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or applicable Law
or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring Proposal;

                         (xv)      any Company Party (i) files, amends or modifies, or files a pleading
seeking approval of any Definitive Document or authority to amend or modify any Definitive Document in
a manner that is inconsistent with or not permitted by this Agreement (including with respect to the consent
rights afforded the Creditor Support Parties under this Agreement) without the prior written consent of the
Required Creditor Support Parties and the Investor Support Parties, and such breach remains uncured for a
period of three (3) Business Days after written notice of such breach is provided to the Company Parties,
(ii) revokes the Restructuring Transaction without the prior consent of the Required Creditor Support
Parties and the Investor Support Parties, or (iii) publicly announces its intention to take any such acts listed
in the foregoing clause (i) or (ii) or is otherwise inconsistent with the consent rights afforded such Parties
under this Agreement;

                         (xvi)    upon a Replacement Failure; or

                         (xvii)   this Agreement is terminated by any of the Co-Investors or the Sponsor
Support Party.


                                                      26
Case 20-34656-KRH               Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                      Document    Page 92 of 242


                (d)     This Agreement may be terminated as to the Sponsor Support Party by the Sponsor
Support Party upon the occurrence of any of the following events (the “Sponsor Termination Events”):

                          (i)

                                (A)     upon the material breach by any Company Party of any of the
undertakings, representations, warranties or covenants of the Company set forth in this Agreement,
including such Company Party’s obligations set forth in Section 9;

                                (B)     upon the material breach by any Co-Investor of any of the
undertakings, representations, warranties or covenants of such Co-Investor set forth in this Agreement,
including such Co-Investor’s obligations set forth in Section 7; and

                               (C)     upon the material breach by Creditor Support Parties holding
greater than 50% of the aggregate outstanding principal amount of either (x) the Secured Notes that are
held by all Secured Notes Support Parties or (y) the Superpriority Secured Notes that are held by all
Superpriority Secured Notes Support Parties,

in each case, which breach in any of the foregoing clauses (A)-(C) remains uncured for a period of five (5)
Business Days after written notice of such breach is provided by the Sponsor Support Party to the Company
Parties and the breaching Parties, unless such material breach is the result of any act, omission, or delay on
the part of the Sponsor Support Party in violation of its obligations under this Agreement;

                          (ii)    if any Company Party executes or seeks approval of any of the Definitive
Documents (including any modification or amendments to such Definitive Documents) (x) in a form that
is inconsistent with or not permitted by this Agreement and (y) in contravention of the consent and approval
rights of the applicable Support Parties in accordance with this Agreement, which occurrence remains
uncured (to the extent curable) for five (5) Business Days after such Sponsor Support Party provide written
notice to the Company Parties;

                        (iii)   upon the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any final, non-appealable injunction, ruling or order that
would reasonably be expected to make illegal or otherwise prevent the consummation of the transactions
contemplated by this Agreement and any Definitive Documents contemplated by this Agreement;

                          (iv)    if the Company Parties: (A) withdraw the Plan; (B) publicly announce
their intention not to support the Restructuring Transactions; (C) provide notice to counsel to the Support
Parties pursuant to Section 10(b); or (D) publicly announce, or execute a definitive written agreement with
respect, to an Alternative Restructuring Proposal;

                           (v)       other than as contemplated under this Agreement, if any Company Party
takes any of the following actions: (A) voluntarily commencing any case or filing any petition seeking
bankruptcy, winding up, dissolution, liquidation or other substantially similar relief under any federal, state
or foreign bankruptcy, insolvency, receivership or substantially similar law now or in effect after the date
of this Agreement; (B) applying for or consenting to the appointment of a receiver, administrator, receiver,
trustee, custodian, sequestrator, conservator or substantially similar official for the Company or for a
substantial part of its assets; (C) filing an answer admitting the material allegations of a petition filed against
it in any such proceeding; or (D) making a general assignment or arrangement for the benefit of creditors;

                        (vi)     if the Bankruptcy Court enters an order denying confirmation of the Plan
and such order remains in effect for fourteen (14) calendar days after entry of such order;


                                                        27
Case 20-34656-KRH               Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                      Document    Page 93 of 242


                         (vii)    other than as contemplated under this Agreement, upon the entry of an
order by the Bankruptcy Court, or the filing of a motion or application by any Company Party seeking an
order (without the prior written consent of the Required Support Parties), (A) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code, (B) appointing an
examiner with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code or a trustee in one or more of the Chapter 11 Cases of a Company Party, or (C) rejecting this
Agreement;

                        (viii) if the Company Parties fail to meet any Milestone, which has not been
waived or extended in a manner consistent with this Agreement, unless such failure is the result of any act,
omission, or delay on the part of any Sponsor Support Party in violation of its obligations under this
Agreement, including such Sponsor Support Party’s failure to meet its obligations set forth in Section 4(a);

                        (ix)    if the Debtors enter into any commitment or agreement to receive or obtain
debtor in possession financing, cash collateral usage, and/or other debtor in possession financing
arrangements, other than as expressly contemplated in the DIP Loan Documents;

                         (x)      if the Debtors’ use of cash collateral or the DIP Facility has been validly
terminated (or, in the case of the DIP Facility, accelerated) in accordance with the DIP Order and the DIP
Loan Documents;

                    (xi)    upon the termination of the New Common Equity Commitment Letters or
the New Common Equity Investment Agreement (other than as a result of a breach thereof by the Sponsor
Support Party);

                            (xii)    the board of directors, board of managers, or such similar governing body
of any Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or applicable Law
or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring Proposal;

                           (xiii) any Company Party (i) files, amends or modifies, or files a pleading
seeking approval of any Definitive Document or authority to amend or modify any Definitive Document in
a manner that is inconsistent with or not permitted by this Agreement (including with respect to the consent
rights afforded the Sponsor Support Party under this Agreement) without the prior written consent of the
Sponsor Support Party, and such breach remains uncured for a period of three (3) Business Days after
written notice of such breach is provided to the Company Parties, (ii) revokes the Restructuring Transaction
without the prior consent of the Sponsor Support Party, or (iii) publicly announces its intention to take any
such acts listed in the foregoing clause (i) or (ii) or is otherwise inconsistent with the consent rights afforded
such Parties under this Agreement;

                       (xiv) upon a Replacement Failure (other than if the Sponsor Support Party is the
Defaulting Investor Support Party that causes such Replacement Failure); or

                        (xv)       this Agreement is terminated by any of the Co-Investors or the Required
Creditor Support Parties.

                (e)     This Agreement may be terminated as to any Co-Investor, by such Co-Investor
upon the occurrence of any of the following events (the “Co-Investor Termination Events”):

                          (i)



                                                       28
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                          Desc Main
                                   Document    Page 94 of 242


                                (A)     upon the material breach by any Company Party of any of the
undertakings, representations, warranties or covenants of the Company set forth in this Agreement,
including such Company Party’s obligations set forth in Section 9;

                                (B)      upon the material breach by any other Investor Support Party of
any of the undertakings, representations, warranties or covenants of such Investor Support Party set forth
in this Agreement, including such Investor Support Party’s obligations set forth in Section 7; and

                               (C)     upon the material breach by Creditor Support Parties holding
greater than 50% of the aggregate outstanding principal amount of either (x) the Secured Notes that are
held by all Secured Notes Support Parties or (y) the Superpriority Secured Notes that are held by all
Superpriority Secured Notes Support Parties,

in each case, which breach in any of the foregoing clauses (A)-(C) remains uncured for a period of five (5)
Business Days after written notice of such breach is provided by the terminating Co-Investor to the
Company Parties and the breaching Parties, unless such material breach is the result of any act, omission,
or delay on the part of the terminating Co-Investor in violation of its obligations under this Agreement;

                         (ii)    if any Company Party executes, seeks approval of, or obtains Bankruptcy
Court approval of any of the Definitive Documents (including any modification or amendments to such
Definitive Documents) (x) in a form that is inconsistent with or not permitted by this Agreement and (y) in
contravention of the consent and approval rights of such Co-Investor in accordance with this Agreement,
which occurrence remains uncured (to the extent curable) for five (5) Business Days after such Co-Investor
provides written notice to the Company Parties;

                        (iii)   upon the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any final, non-appealable injunction, ruling or order that
would reasonably be expected to make illegal or otherwise prevent the consummation of the transactions
contemplated by this Agreement and any Definitive Documents contemplated by this Agreement;

                          (iv)    if the Company Parties: (A) withdraw the Plan; (B) publicly announce
their intention not to support the Restructuring Transactions; (C) provide notice to counsel to the Support
Parties pursuant to Section 10(b); or (D) publicly announce, or execute a definitive written agreement with
respect, to an Alternative Restructuring Proposal;

                           (v)       other than as contemplated under this Agreement, if any Company Party
takes any of the following actions: (A) voluntarily commencing any case or filing any petition seeking
bankruptcy, winding up, dissolution, liquidation or other substantially similar relief under any federal, state
or foreign bankruptcy, insolvency, receivership or substantially similar law now or in effect after the date
of this Agreement; (B) applying for or consenting to the appointment of a receiver, administrator, receiver,
trustee, custodian, sequestrator, conservator or substantially similar official for the Company or for a
substantial part of its assets; (C) filing an answer admitting the material allegations of a petition filed against
it in any such proceeding; or (D) making a general assignment or arrangement for the benefit of creditors;

                        (vi)     if the Bankruptcy Court enters an order denying confirmation of the Plan
and such order remains in effect for fourteen (14) calendar days after entry of such order;

                         (vii)    other than as contemplated under this Agreement, upon the entry of an
order by the Bankruptcy Court, or the filing of a motion or application by any Company Party seeking an
order (without the prior written consent of the Required Support Parties), (A) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code, (B) appointing an


                                                        29
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                  Document    Page 95 of 242


examiner with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code or a trustee in one or more of the Chapter 11 Cases of a Company Party, or (C) rejecting this
Agreement;

                        (viii) if the Company Parties fail to meet any Milestone, which has not been
waived or extended in a manner consistent with this Agreement, unless such failure is the result of any act,
omission, or delay on the part of the terminating Co-Investor in violation of its obligations under this
Agreement, including such Co-Investor’s failure to meet its obligations set forth in Section 4(a);

                        (ix)    if the Debtors enter into any commitment or agreement to receive or obtain
debtor in possession financing, cash collateral usage, and/or other debtor in possession financing
arrangements, other than as expressly contemplated in the DIP Loan Documents;

                         (x)      if the Debtors’ use of cash collateral or the DIP Facility has been validly
terminated (or, in the case of the DIP Facility, accelerated) in accordance with the DIP Order and the DIP
Loan Documents;

                        (xi)  upon the termination of any of the New Common Equity Commitment
Letters or the New Common Equity Investment Agreement (other than as a result of a breach thereof by
the terminating Co-Investor);

                            (xii)    the board of directors, board of managers, or such similar governing body
of any Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or applicable Law
or (ii) in the exercise of its fiduciary duties (or otherwise), to pursue an Alternative Restructuring Proposal;

                          (xiii) any Company Party (i) files, amends or modifies, or files a pleading
seeking approval of any Definitive Document or authority to amend or modify any Definitive Document in
a manner that is inconsistent with or not permitted by this Agreement (including with respect to the consent
rights afforded such Co-Investor under this Agreement) without the prior written consent of such Co-
Investor, and such breach remains uncured for a period of three (3) Business Days after written notice of
such breach is provided to the Company Parties, (ii) revokes the Restructuring Transaction without the prior
consent of such Co-Investor, or (iii) publicly announces its intention to take any such acts listed in the
foregoing clause (i) or (ii) or is otherwise inconsistent with the consent rights afforded such Parties under
this Agreement;

                         (xiv) upon a Replacement Failure (other than if the terminating Co-Investor is
the Defaulting Investor Support Party that causes such Replacement Failure); or

                        (xv)      this Agreement is terminated by the Sponsor Support Party or the Required
Creditor Support Parties.

In the event this Agreement is validly terminated by the Brigade Co-Investor as to itself, then each Creditor
Support Party that is affiliated with, or managed or advised by, Brigade Capital Management, L.P. shall
have the right to terminate this Agreement as to itself.

                (f)     This Agreement may be terminated as to all Parties by the Company Parties upon
the occurrence of any of the following events (the “Company Termination Events”):

                       (i)     upon the election of a governing body of a Company Party to terminate
this Agreement in accordance with Section 10(a) of this Agreement;


                                                      30
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 96 of 242


                        (ii)     upon the material breach by the Creditor Support Parties holding greater
than 37-1/2% of the aggregate outstanding principal amount of either (x) the Secured Notes that are held
by all Secured Notes Support Parties or (y) the Superpriority Secured Notes that are held by all Superpriority
Secured Notes Support Parties or an Investor Support Party of any of the undertakings, representations,
warranties or covenants of such Creditor Support Parties or Investor Support Party set forth in this
Agreement, including any such Creditor Support Parties’ or Investor Support Party’s obligations under
Section 7, which breach remains uncured (to the extent curable) for a period of five (5) Business Days after
written notice of such breach is provided by the Company Parties to such Creditor Support Parties or
Investor Support Party, unless such material breach is the result of any act, omission, or delay on the part
of any Company Party in violation of its obligations under this Agreement;

                        (iii)   upon the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any final, non-appealable injunction, ruling or order that
would reasonably be expected to make illegal or otherwise prevent the consummation of the transactions
contemplated by this Agreement or any Definitive Documents contemplated by this Agreement;

                   (iv)   upon the termination of the Term DIP Commitment Letter, the New
Common Equity Commitment Letters or the New Common Equity Investment Agreement;

                         (v)      upon a Replacement Failure; or

                        (vi)     if the Bankruptcy Court enters an order denying confirmation of the Plan
and such order remains in effect for fourteen (14) calendar days after entry of such order.

                 (g)      Notwithstanding anything in this Section 11 to the contrary, in the event that any
Investor Support Party (a “Defaulting Investor Support Party”) (i) breaches this Agreement, the New
Common Equity Commitment Letter to which it is party or the New Common Equity Investment
Agreement in a manner that would give rise a termination right under this Section 11 (without giving effect
to this Section 11(g)) or (ii) fails to fund its obligations under such New Common Equity Commitment
Letter or the New Common Equity Investment Agreement within the applicable time periods set forth
therein (each of clauses (i) and (ii), a “Triggering Event”), then no Party shall be entitled to terminate this
Agreement pursuant to this Section 11 solely on account of such Triggering Event unless and until (A) the
Company Parties fail to replace such Defaulting Investor Support Party with a non-Defaulting Investor
Support Party or its designee on substantially the same terms as the Defaulting Investor Support Party (other
than the aggregate amount of the New Common Equity Investment, which may be decreased to an aggregate
amount of no less than $150 million) within five (5) Business Days of the applicable Triggering Event; and
(B) the Ad Hoc Group does not exercise the Ad Hoc Group New Equity Funding Option within five (5)
Business Days of the end of the period described in clause (A) (a “Replacement Failure”). For the
avoidance of doubt, nothing in this Section 11(g): (1) limits the rights of any Party to exercise a
Termination Event that is not directly caused by the applicable Triggering Event; (2) limits the rights of
any Party to exercise a Termination Event following a Replacement Failure; or (3) obligates any Party to
provide the New Common Equity Investment associated with any Defaulting Investor Support Party.

                (h)       Upon the valid termination of this Agreement by the Company Parties or the
Required Creditor Support Parties pursuant to this Section 11, unless waived under this Agreement,
including pursuant to Section 15, this Agreement shall terminate as to all Parties. Notwithstanding the
foregoing, in the case of a valid termination with a respect to an Investor Support Party pursuant to
Section 11(d) or (e), this Agreement shall terminate solely as to such Investor Support Party. Upon such
termination, each Party subject to such termination shall be released from its commitments, undertakings
and agreements under or related to this Agreement, including, with respect to the Investor Support Parties,
the commitments, undertaking, and agreements with respect to the New Common Equity Documents. Upon


                                                      31
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 97 of 242


any such termination and except as expressly set forth in this Agreement, there shall be no liability or
obligation on the part of any such applicable Party under or related to this Agreement. Notwithstanding the
foregoing, in no event shall any such termination relieve any such applicable Party from: (i) liability for its
breach or non-performance of its obligations under this Agreement before the date of such termination; or
(ii) any obligations under this Agreement that expressly survive any such termination under this Agreement,
including pursuant to Section 20 of this Agreement.

       12.       Good Faith Cooperation. During the Agreement Effective Period applicable to the Parties
and subject to the terms and conditions of this Agreement, the Parties shall cooperate with each other in
good faith to complete the Restructuring Transactions and the other transactions contemplated by this
Agreement, in each case, in accordance with the terms of this Agreement and the other Definitive
Documents.

         13.      Automatic Stay. The Debtors acknowledge and agree, and shall not dispute, that after the
commencement of the Chapter 11 Cases, the giving of a written notice of termination by the Required
Creditor Support Parties, the Sponsor Support Party or any of the Co-Investors pursuant to this Agreement
shall not be a violation of the automatic stay of section 362 of the Bankruptcy Code (and the Debtors hereby
waive, to the greatest extent possible, the applicability of the automatic stay to the giving of such
termination notice), and no cure period contained in this Agreement shall be extended or tolled without the
prior written consent of the Required Creditor Support Parties, the Sponsor Support Party and each of the
Co-Investors.

        14.     Specific Performance. Each of the Parties acknowledges and agrees that money damages
would not be a sufficient remedy for any breach of this Agreement by any Party. Accordingly, each non-
breaching Party shall be entitled to specific performance and injunctive or other equitable relief as a remedy
for any such breach, including, without limitation, any order of a court of competent jurisdiction requiring
any Party to comply with any of its obligations under this Agreement. Each Party further agrees to waive
any requirement for the securing or posting of a bond in connection with such remedy.

        15.      Amendments and Waivers.

        (a)     This Agreement may not be modified, amended, or supplemented, and no condition or
requirement of this Agreement may be waived, in any manner except in accordance with this Section 15.

        (b)     This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (i) each Company Party, (ii) the
Required Creditor Support Parties, (iii) the Sponsor Support Party, and (iv) each of the Co-Investors.
Notwithstanding the foregoing, if the proposed modification, amendment, waiver, or supplement has a
material, disproportionate, and adverse effect on any of the Company Claims/Interests held by a Creditor
Support Party as compared to other Creditor Support Parties holding the same Company Claims/Interests,
then the consent of each such affected Creditor Support Party shall also be required to effectuate such
modification, amendment, waiver, or supplement.

        (c)      Any proposed modification, amendment, waiver, or supplement that does not comply with
this Section 15 shall be ineffective and void ab initio.

         (d)    The waiver by any Party of a breach of any provision of this Agreement shall not operate
or be construed as a further or continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in exercising, any right, power, or
remedy under this Agreement shall operate as a waiver of any such right, power, or remedy or any provision
of this Agreement, nor shall any single or partial exercise of such right, power, or remedy by such Party


                                                      32
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                  Document    Page 98 of 242


preclude any other or further exercise of such right, power, or remedy or the exercise of any other right,
power, or remedy. All remedies under this Agreement are cumulative and are not exclusive of any other
remedies provided by Law.

         16.    Representation by Counsel. Each Party acknowledges that it has had the opportunity to be
represented by counsel in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide any Party with a defense
to the enforcement of the terms of this Agreement against such Party based upon lack of legal counsel, shall
have no application and is expressly waived.

          17.     Governing Law; Trial by Jury Waiver. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving effect to the principles of
conflict of laws that would require or permit the application of the law of any other jurisdiction. By its
execution and delivery of this Agreement, each of the Parties irrevocably and unconditionally agrees for
itself that any legal action, suit or proceeding against it with respect to any matter under or arising out of or
in connection with this Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may only be brought in either the United States District Court for the Southern
District of New York or any New York state court, in each case, sitting in the Borough of Manhattan of the
City of New York. Notwithstanding the foregoing consent to jurisdiction, upon commencement of the
Chapter 11 Cases, each of the Parties agree that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, to the extent possible, in the Bankruptcy Court, and solely
in connection with claims arising under this Agreement: (a) irrevocably submits to the exclusive jurisdiction
of the Bankruptcy Court; (b) waives any objection to laying venue in any such action or proceeding in the
Bankruptcy Court; and (c) waives any objection that the Bankruptcy Court is an inconvenient forum or does
not have jurisdiction over any Party. EACH PARTY UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.

         18.   Execution Date. Each Party shall be bound to the terms of this Agreement as of the
Agreement Effective Date. Notwithstanding the foregoing, any Joining Party shall be bound by the terms
of this Agreement as of the date that such Joining Party executes the Joinder.

         19.     Notices. All demands, notices, requests, consents and other communications under this
Agreement shall be in writing and shall be delivered by email, courier or registered or certified mail (return
receipt requested) to the address or email address (or at such other address or email address as shall be
specified by like notice) set forth on Schedule 1 attached to this Agreement. All such demands, notices,
requests, consents and other communications shall be deemed given when received, and any demand,
notice, request, consent or other communication transmitted by email, shall be deemed given upon being
sent, in each case, at the addresses or email addresses set forth on Schedule 1 attached to this Agreement.

        20.      Survival. Notwithstanding (i) any transfer of Company Claims/Interests in accordance with
Section 8 or (ii) the termination of this Agreement in accordance with its terms, the agreements and
obligations of the Parties in Sections 9(a)(x), 16, 17, 19, 21, 22, 23, 24, 25, 26, 27, 28, 29 and 30, and in
this Section 20, shall survive such sale and/or termination and shall continue in full force and effect for the
benefit of the Support Parties and the Company in accordance with the terms of this Agreement.

        21.     Successors and Assigns; Severability. This Agreement is intended to bind and inure to the
benefit of the Parties and their respective permitted successors, assigns, heirs, executors, estates,
administrators and representatives. The Parties may not assign their rights and obligations under this
Agreement except in accordance with this Agreement including Section 8 of this Agreement unless
otherwise agreed by the Company Parties and the Required Support Parties. The invalidity or
unenforceability at any time of any provision of this Agreement in any jurisdiction shall not affect or


                                                       33
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                  Document    Page 99 of 242


diminish in any way the continuing validity and enforceability of the remaining provisions of this
Agreement or the continuing validity and enforceability of such provision in any other jurisdiction.

        22.      Third-Party Beneficiary. Unless expressly stated in this Agreement, this Agreement is
intended for the benefit of the Parties and no other person or entity shall be a third-party beneficiary of this
Agreement or have any rights under this Agreement.

         23.     Counterparts; Additional Support Parties. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. The signature pages executed by the Support Parties shall be delivered to:
(a) each of the other Support Parties in a redacted form that removes the Support Parties’ holdings
information; and (b) the Company and Stroock in an unredacted form. Execution copies of this Agreement
may be delivered by facsimile, electronic mail or otherwise, each of which shall be deemed to be an original
for the purposes of this paragraph. Any holder of Company Claims/Interests that is not already an existing
Support Party to this Agreement may execute the Joinder and, in doing so, shall become a Joining Party
and shall thereafter be deemed to be a “Support Party” and a Party for all purposes under this Agreement.
With respect to the Company Claims/Interests held by the Joining Party, the Joining Party makes the
representations and warranties of the Support Parties set forth in Sections 5 and 6 of this Agreement to the
other Parties.

         24.     Entire Agreement. This Agreement (including the Term Sheets) and the Term DIP
Commitment Letter, New Common Equity Commitment Letters and New Common Equity Investment
Agreement constitute the entire agreement of the Parties with respect to the subject matter of this Agreement
and supersedes all prior agreements (oral and written) among the Parties and all other prior negotiations
with respect to the subject matter of this Agreement, but shall not supersede the Definitive Documents. The
Parties acknowledge and agree, however, that any confidentiality agreements previously executed between
the Company and any Support Party shall continue in full force and effect as provided in such
confidentiality agreement.

         25.     Several Obligations. The agreements, representations and obligations of the Support
Parties under this Agreement are, in all respects, several and not joint. Any breach of this Agreement by a
Support Party shall not result in liability for any other Support Party. No Support Party shall be responsible
in any way for the performance of the obligations of any other Support Party under this Agreement, and
nothing contained in this Agreement, and no action taken by any Support Party pursuant to this Agreement
shall be deemed to constitute the Support Parties as a partnership, an association or joint venture of any
kind, or create a presumption that the Support Parties are in any way acting other than in their individual
capacities.

        26.     Headings; Other Definitional and Interpretative Provisions. The section headings of this
Agreement are for convenience of reference only and shall not, for any purpose, be deemed a part of this
Agreement and shall not affect the interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or words of like import.
References to any agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms of this Agreement. References to any person
include the successors and permitted assigns of that person. References from or through any date mean,
unless otherwise specified, from and including or through and including, respectively. References to
Schedules or Exhibits are to be construed to refer to schedules or exhibits to this Agreement, unless
otherwise stated.




                                                      34
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                 Document    Page 100 of 242


         27.      Settlement Discussions. This Agreement is part of a proposed settlement of matters that
could otherwise be the subject of litigation among the Parties to this Agreement. Nothing in this Agreement
shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any applicable state
rules of evidence and any other applicable law, foreign or domestic, this Agreement and all negotiations
relating to this Agreement shall not be admissible into evidence in any proceeding other than to prove the
existence of this Agreement or in a proceeding to enforce the terms of this Agreement.

          28.     Publicity. With respect to this Agreement or the transactions contemplated by this
Agreement, either before or after the Termination Date, none of the Company Parties shall (i) use the name
of any Support Party in any press release without such Support Party’s prior written consent or
(ii) disseminate to any news media any material press releases or make any public filings that relate to this
Agreement or the Restructuring Transactions (including the initial press release announcing the
Restructuring Transactions), in either case, the Company Parties first: (x) submit such press releases or
public filings to counsel for the Support Parties for review and potential suggestions and comments and (y)
receive the prior written consent (by email or otherwise) of counsel for the Support Parties. Notwithstanding
the foregoing, no Company Party shall be required to obtain consent pursuant to the preceding sentence to
the extent any communication is consistent with information that has been previously been disseminated in
compliance with the obligations set forth in the preceding sentence. Either before or after the Termination
Date, the Company Parties shall not disclose to any person, other than legal, accounting, financial and other
advisors to the Company Parties, the principal amount or percentage of any Superpriority Secured Notes,
Secured Notes or 2020 Cash/PIK Notes held by any Support Party. Notwithstanding the foregoing, the
Company Parties shall be permitted to disclose at any time the aggregate principal amount of, and aggregate
percentage of, the Superpriority Secured Notes held by the Superpriority Secured Notes Support Parties as
a group, the Secured Notes held by the Secured Notes Support Parties as a group or the 2020 Cash/PIK
Notes held by the Unsecured Notes Support Parties as a group. With respect to this Agreement or the
transactions contemplated by this Agreement, either before or after the Termination Date, none of the
Support Parties shall: (i) use the name of any Company Party in any press release or (ii) disseminate to any
news media any press releases, public filings, public announcements or other public communications
unless, in either case, the Support Parties first: (x) submit such press releases, public filings, public
announcements or other public communications to counsel for the Company Parties for review and potential
suggestions and comments and (y) receive the prior written consent (by email or otherwise) of the Company
Parties. Nothing contained in this Section 28 shall be deemed, however, to waive, restrict, amend or modify
the terms of any existing or future confidentiality or non-disclosure agreement between the Company and
any Support Party.

         29.       No Offer or Solicitation. This Restructuring Agreement is not and shall not be deemed to
be an offer or a solicitation of offer to purchase (for cash or exchange) the New Equity or any other security
or a solicitation for votes in favor of the Plan in the Chapter 11 Cases by the Support Parties or a solicitation
to tender or exchange any of the Superpriority Secured Notes Claims, Secured Notes Claims, Unsecured
Notes Claims or Existing Common Equity. The acceptances of the Support Parties with respect to the Plan
will not be solicited until such Support Party has received the Disclosure Statement and the other
Solicitation Materials, each as approved or ratified by the Bankruptcy Court.

         30.     Rules of Construction. This Agreement is the product of negotiations among the Company
Parties and the Support Parties, and in the enforcement or interpretation of this Agreement, is to be
interpreted in a neutral manner, and any presumption with regard to interpretation for or against any Party
by reason of that Party having drafted or caused to be drafted this Agreement, or any portion of this
Agreement, shall not be effective in regard to the interpretation of this Agreement. The Company Parties
and the Support Parties were each represented by counsel during the negotiations and drafting of this
Agreement and continue to be represented by counsel.


                                                       35
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                                Document    Page 101 of 242


        31.       Fiduciary Duties. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall create any fiduciary duty on the part of either of the Company or any members,
partners, managers, managing members, officers, directors, employees, advisors, principals, attorneys,
professionals, accountants, investment bankers, consultants, agents or other representatives of the Company
or its affiliated entities, in each case, in any such person’s capacity as a member, partner, manager,
managing member, officer, director, employee, advisor, principal, attorney, professional, accountant,
investment banker, consultant, agent or other representative of the Company or their affiliated entities.
Nothing in this Agreement shall create any fiduciary duty of any of the Support Parties to each other, any
other person, the Company or any of the Company’s creditors or other stakeholders.

                               [Remainder of page intentionally left blank]




                                                    36
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01            Desc Main
                                  Document    Page 102 of 242


                                               Schedule 1

                                            Notice Addresses

If to the Company Parties:

        Guitar Center, Inc.
        5795 Lindero Canyon Road
        Westlake Village, CA 91362
        Attn: Michael Pendleton, General Counsel

        with a copy to

        Milbank LLP
        55 Hudson Yards
        New York, NY 10001
        Attn:
        Dennis Dunne
        Adam Moses
        Michael Price
        DDunne@milbank.com
        AMoses@milbank.com
        MPrice@milbank.com

If to a Secured Notes Support Party or a Superpriority Secured Notes Support Parties:

        To the individual named on such Support Party’s signature page

        with a copy to:

        Stroock & Stroock & Lavan LLP
        180 Maiden Lane
        New York, NY 10038
        Attn:
        Kristopher Hansen
        Allison Miller
        Jonathan Canfield
        khansen@stroock.com
        amiller@stroock.com
        jcanfield@stroock.com

If to an Unsecured Notes Support Party:

        To the individual named on such Support Party’s signature page

        with a copy to:

        Debevoise & Plimpton LLP
        919 Third Avenue
        New York, NY 10022
        Attn:
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                                 Document    Page 103 of 242


        Sidney P. Levinson
        Kevin M. Schmidt
        Daniel E. Stroik
        slevinson@debevoise.com
        kmschmidt@debevoise.com
        destroik@debevoise.com

If to the Sponsor Support Party:

        Ares PE Extended Value Fund LP
        2000 Avenue of the Stars
        Suite 1200
        Los Angeles, California 90067
        Attn:
        Abraham Zilkha
        Eric Waxman
        azilkha@aresmgmt.com
        ewaxman@aresmgmt.com

        with a copy to

        Kirkland & Ellis LLP
        2049 Century Park East, 37th Floor
        Los Angeles, California 90067
        Attn:
        Philippa Bond
        Michael Woronoff
        pippa.bond@kirkland.com
        michael.woronoff@kirkland

If to the Brigade Co-Investor:

        To the individual named on the Brigade Co-Investor’s signature page

        with a copy to:

        Debevoise & Plimpton LLP
        919 Third Avenue
        New York, NY 10022
        Attn:
        Sidney P. Levinson
        Kevin M. Schmidt
        Daniel E. Stroik
        slevinson@debevoise.com
        kmschmidt@debevoise.com
        destroik@debevoise.com

If to the Carlyle Co-Investor:

        To the individual named on the Carlyle Co-Investor’s signature page
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                             Document    Page 104 of 242


      with a copy to:

      Paul, Weiss, Rifkind, Wharton & Garrison LLP
      1285 Avenue of the Americas
      New York, New York 10019-6064
      Attn:
      Paul Basta
      Angelo Bonvino
      Jacob Adlerstein
      pbasta@paulweiss.com
      abonvino@paulweiss.com
      jadlerstein@paulweiss.com
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 105 of 242


                                  EXHIBIT A

                             Restructuring Term Sheet

                                   [Attached.]
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 106 of 242



                                         GUITAR CENTER, INC.
                                     RESTRUCTURING TERM SHEET

This restructuring term sheet (the “Term Sheet”) summarizes certain terms and conditions (and does not
purport to summarize all of the terms and conditions) of the proposed restructuring described below (the
“Restructuring”). Terms not defined in this Term Sheet shall have the meanings given to them in the
Restructuring Support Agreement (the “Agreement”) to which this Term Sheet is attached.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN
OFFER TO SELL OR BUY, OR THE SOLICITATION OF AN OFFER TO SELL OR BUY, ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES AS TO ANY CHAPTER 11 PLAN
WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH
OFFER OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH APPLICABLE
PROVISIONS OF SECURITIES, BANKRUPTCY, AND OTHER APPLICABLE LAWS.

Without limiting the generality of the foregoing, this Term Sheet and the undertakings contemplated in
connection with the Restructuring described below are subject in all respects to the negotiation, execution,
and delivery of definitive documentation in form and substance consistent with this Term Sheet and
otherwise acceptable to the Debtors and the Required Support Parties.

This Term Sheet is provided as part of a settlement proposal in furtherance of settlement discussions and
is entitled to protection from any use or disclosure to any party or person pursuant to Federal Rule of
Evidence 408 and any applicable statutes, doctrines, or rules protecting the use or disclosure of
confidential information and information exchanged in the context of settlement discussions.

                  SUMMARY OF PRINCIPAL TERMS OF PROPOSED RESTRUCTURING

This Term Sheet sets forth certain key terms of the proposed Restructuring with respect to the existing
debt, equity interests and other obligations of Guitar Center, Inc. (“Guitar Center”), Guitar Center
Holdings, Inc. (“Holdings”), and each of the direct and indirect subsidiaries of Guitar Center (collectively
with Guitar Center and Holdings, the “Debtors”). As set forth in the Agreement, the Restructuring will
be implemented pursuant to the Plan and the other Definitive Documents.

The Restructuring contemplates, among other things:

    (i)     the commencement of voluntary chapter 11 bankruptcy cases of the Debtors (the “Chapter
            11 Cases”) in the United States Bankruptcy Court for the Eastern District of Virginia,
            Richmond Division (the “Bankruptcy Court”);

    (ii)    the filing of and solicitation of acceptances for a joint chapter 11 plan of reorganization (the
            “Plan”) on the terms and conditions set forth in this Term Sheet;

    (iii)   a $325 million secured debtor-in-possession facility (the “Term DIP Facility”), on the terms
            and subject to the conditions set forth in the Term DIP Facility Term Sheet attached to this
            Term Sheet as Annex 1-1, the net proceeds of which are contemplated to be used (A) to fund
            a paydown in full in cash all outstanding Prepetition ABL Claims, (B) to fund the Chapter 11
            Cases and (C) for general corporate purposes during the pendency of the Chapter 11 Cases;

    (iv)    a $50 million secured asset based debtor-in-possession facility (the “ABL DIP Facility” and
            together with the Term DIP Facility, the “DIP Facility”), on the terms and subject to the
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                  Document    Page 107 of 242


              conditions set forth in the ABL DIP Facility Term Sheet attached to this Term Sheet as Annex
              1-2, the net proceeds of which are contemplated to be used (A) to fund the Chapter 11 Cases
              and (B) for general corporate purposes during the pendency of the Chapter 11 Cases;

   (v)        entry upon emergence into a $375 million secured asset based financing facility on prevailing
              market terms (as of the date of the Agreement) that are acceptable or reasonably acceptable,
              as applicable pursuant to the Agreement, to the Support Parties (the “New ABL Facility”);

   (vi)       the issuance upon emergence of $335 million in aggregate principal amount of senior secured,
              first lien indebtedness pursuant to an indenture on prevailing market terms (as of the date of
              the Agreement) that are acceptable or reasonably acceptable, as applicable pursuant to the
              Agreement, to the Support Parties (the “New First Lien Debt”);

   (vii)      the issuance upon emergence of $160 million in New Preferred Equity to the holders of
              Prepetition Secured Notes Claims on the terms and conditions set forth in the New Preferred
              Equity Term Sheet attached to this Term Sheet as Annex 2;

   (viii)     the issuance upon emergence of $2 million in New Junior Preferred Equity to the holders of
              Prepetition Unsecured Notes Claims on the terms set forth in this Term Sheet; and

   (ix)       a $165 million new common equity investment by the Investor Support Parties (unless as
              otherwise provided in the Agreement) (the “New Common Equity Investment”) in exchange
              for (a) 100% of the New Common Equity issued upon emergence, which shall be subject to
              dilution by the Management Incentive Plan, the Warrants and all subsequent issuances of
              common equity, and (b) the Warrants, in each case, on the terms and subject to the conditions
              set forth in this Term Sheet and the New Common Equity Commitment Letters attached to
              the Agreement as Exhibit C.

                                   PREPETITION FUNDED INDEBTEDNESS

Prepetition ABL              As of the Execution Date, approximately $265,000,000 in aggregate principal
Credit Agreement             amount, plus all accrued and unpaid interest, fees, reimbursement obligations,
                             prepayment premiums and other obligations, remains outstanding under the
                             asset-based revolving credit agreement, dated as of April 2, 2014, among
                             Guitar Center and the other parties to such agreement (as amended, restated or
                             otherwise modified, the “Prepetition ABL Credit Agreement”, and
                             collectively with any security documents and any other collateral, guarantee,
                             and ancillary documents executed in connection with the Prepetition ABL
                             Credit Agreement, the “Prepetition ABL Loan Documents”).

                             “Prepetition ABL Claims” means any Claims derived from, based upon, or
                             arising under the Prepetition ABL Loan Documents.

Prepetition                  As of the Execution Date, approximately $32,500,000 in aggregate principal
Superpriority Notes          amount, plus all accrued and unpaid interest, fees, reimbursement obligations,
                             prepayment premiums and other obligations, remains outstanding under the
                             indenture, dated as of May 15, 2020, between Guitar Center and the Trustee
                             governing the Prepetition Superpriority Notes1 (as amended, supplemented or


   1
          “Prepetition Superpriority Notes” means Guitar Center’s 10.000% Senior Secured Superpriority Notes due

                                                        2
Case 20-34656-KRH            Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                  Document    Page 108 of 242


                             otherwise modified, the “Prepetition Superpriority Notes Indenture”).

                             “Prepetition Superpriority Notes Claims” means any Claims derived from,
                             based upon, or arising under the Prepetition Superpriority Notes Indenture.

Prepetition Secured          As of the Execution Date, approximately $640,000,000 in aggregate principal
Notes                        amount, plus all accrued and unpaid interest, fees, reimbursement obligations,
                             prepayment premiums and other obligations, remains outstanding under the
                             indenture, dated as of March 16, 2018, between Guitar Center and the Trustee
                             governing the Secured Notes2 (as amended, supplemented or otherwise
                             modified, the “Prepetition Secured Notes Indenture”).

                             “Prepetition Secured Notes Claims” means any Claims derived from, based
                             upon, or arising under the Prepetition Secured Notes Indenture.

Prepetition Unsecured        As of the Execution Date, approximately $385 million in aggregate principal
Notes                        amount, plus all accrued and unpaid interest, fees, reimbursement obligations,
                             prepayment premiums and other obligations, remains outstanding on account
                             of the 2018 Unsecured Cash/PIK Notes3 and the 2020 Cash/PIK Notes4
                             (collectively, the “Prepetition Unsecured Notes”).

                             The “Prepetition Unsecured Notes Claims” means any Claims derived from,
                             based upon, or arising under the Prepetition Unsecured Notes.

                                 TREATMENT OF CLAIMS AND INTERESTS

        The following is a summary of the treatment to be received on or as soon as practicable after the
Plan Effective Date by holders of Claims against, and Interests in, the Debtors pursuant to the Plan.

Administrative,              Allowed administrative, priority, and tax Claims will be satisfied in full, in
Priority, and Tax            cash, or otherwise receive treatment consistent with the provisions of section
Claims                       1129(a)(9) of the Bankruptcy Code.

ABL DIP Facility             The ABL DIP Facility shall be refinanced on the Plan Effective Date with the
Claims                       proceeds of the New ABL Facility.

                             On the Plan Effective Date, Claims arising out of the ABL DIP Facility (the



2022 issued pursuant to the Superpriority Notes Indenture.
    2
         “Prepetition Secured Notes” means Guitar Center’s 9.500% Senior Secured Notes due 2021 issued pursuant
to the Prepetition Secured Notes Indenture.
    3
         “2018 Unsecured Cash/PIK Notes” means Guitar Center’s 13.000% Senior Unsecured Cash/PIK Notes due
2022 issued pursuant to the indenture, dated as of April 16, 2018, between Guitar Center and the Trustee governing
the 2018 Cash/PIK Notes (as amended, supplemented or otherwise modified, the “2018 Cash/PIK Notes
Indenture”).
    4
        “2020 Unsecured Cash/PIK Notes” means Guitar Center’s 13.000% Senior Unsecured Cash/PIK Notes due
2022 issued pursuant to the indenture, dated as of May 15, 2020, between Guitar Center and the Trustee governing
the 2020 Cash/PIK Notes (as amended, supplemented or otherwise modified, the “2020 Cash/PIK Notes
Indenture”).


                                                         3
Case 20-34656-KRH              Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                              Desc Main
                                    Document    Page 109 of 242


                              “ABL DIP Facility Claims”) shall be repaid in full in cash.

Term DIP Facility             The Term DIP Facility shall be refinanced on the Plan Effective Date with the
Claims                        proceeds of the New Common Equity Investment, the New First Lien Debt, the
                              New ABL Facility and/or cash on hand.

                              On the Plan Effective Date, (a) Claims arising out of the Term DIP Facility (the
                              “Term DIP Facility Claims”) shall be repaid in full in cash; and (b) each
                              holder of a Term DIP Facility Claim shall receive its pro rata share of the 3.0%
                              exit payment payable in cash in accordance with the DIP Facility Term Sheet.

Prepetition ABL               In exchange for the full and final satisfaction, settlement, release and discharge
Claims                        of the Prepetition ABL Claims, to the extent not satisfied during the Chapter
                              11 Cases, each holder of a Prepetition ABL Claim shall be paid in full for all
                              outstanding amounts on the Plan Effective Date.

                              Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept).

Prepetition                   In exchange for the full and final satisfaction, settlement, release and discharge
Superpriority Notes           of the Prepetition Superpriority Notes Claims, each holder of a Prepetition
Claims                        Superpriority Notes Claim shall be paid in full in cash (including the
                              makewhole amount) on the Plan Effective Date.

                              Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept).

Prepetition Secured           In exchange for the full and final satisfaction, settlement, release and discharge
Notes Claims                  of the Prepetition Secured Notes Claims, each holder of a Prepetition Secured
                              Notes Claim shall receive on the Plan Effective Date its pro rata share of: (a)
                              cash in the aggregate amount of $450 million; and (b) 100% of the New
                              Preferred Equity.5

                              Voting: Impaired; Entitled to Vote.

Other Secured Claims          Except to the extent that a holder of an other secured Claim, if any, agrees to a
                              less favorable treatment, in exchange for the full and final satisfaction,
                              settlement, release and discharge of such Claim, at the option of the Debtors or
                              the Reorganized Debtors,6 as applicable, but with the consent of the Required
                              Creditor Support Parties and each of the Investor Support Parties: (a) such
                              holder shall receive cash in an amount equal to the allowed amount of such
                              Claim on the later of the Plan Effective Date and the date that is ten (10)

    5
          The Plan will provide a mechanism by which holders of allowed Prepetition Secured Notes Claims may,
subject to and effective as of the Plan Effective Date and solely at the options of each such holder, in lieu of receiving
their pro rata shares of the New Preferred Equity, elect to convey a portion of such New Preferred Equity to the
Carlyle Co-Investor on a dollar-for-dollar basis in exchange for cash in an amount equal to the face amount of such
portion of New Preferred Equity on the terms and conditions set forth in the New Preferred Equity Term Sheet. The
Carlyle Co-Investor will not be required to fund more than $30 million in the aggregate pursuant to this mechanism.
For the avoidance of doubt, the Carlyle Co-Investor shall not purchase more than $30 million in the aggregate of the
New Preferred Equity on the Plan Effective Date pursuant to this cash-out mechanism.
    6
        “Reorganized Debtors” means, on and after the Plan Effective Date, all Debtors, including Reorganized
Guitar Center.


                                                            4
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                             Document    Page 110 of 242


                        business days after the date such Claim becomes an allowed Claim; (b) such
                        Claim shall be reinstated; (c) such holder shall receive the collateral securing
                        such Claim and payment of interest required under section 506(b) of the
                        Bankruptcy Code; or (d) such holder shall receive such other treatment as will
                        render such Claim unimpaired.

                        Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept).

Prepetition Unsecured   In exchange for the full and final satisfaction, settlement, release and discharge
Notes Claims            of the Prepetition Unsecured Notes Claims, each holder of a Prepetition
                        Unsecured Notes Claim shall receive its pro rata share of 100% of the New
                        Junior Preferred Equity.

                        Voting: Impaired; Entitled to Vote.

General Unsecured       Except to the extent that a holder of a general unsecured Claim (other than a
Claims (other than      Prepetition Unsecured Notes Claim), if any, agrees to a less favorable
Unsecured Notes         treatment, to the extent not satisfied during the Chapter 11 Cases, in exchange
Claims)                 for the full and final satisfaction, settlement, release and discharge of such
                        Claim: (a) such holder shall receive cash in an amount equal to the allowed
                        amount of such Claim on the later of the Plan Effective Date and the date that
                        is ten (10) business days after the date such Claim becomes an allowed Claim
                        or (b) such holder shall receive such other treatment as will render such Claim
                        unimpaired. The election of clause (a) or (b) in the foregoing sentence shall be
                        at the option of the Debtors or the Reorganized Debtors, as applicable, subject
                        to the consent of the Required Creditor Support Parties and each of the Investor
                        Support Parties.

                        Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept).

Intercompany Claims     Intercompany Claims shall be reinstated, compromised, or cancelled, as
                        determined by the Debtors but with the consent of the Required Creditor
                        Support Parties and each of the Investor Support Parties.

                        Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept) / Impaired;
                        Not Entitled to Vote (Presumed to Reject).

Intercompany            Intercompany Interests shall be reinstated for administrative convenience,
Interests               unless otherwise determined by the Debtors, but with the consent of each of the
                        Investor Support Parties.

                        Voting: Unimpaired; Not Entitled to Vote (Presumed to Accept) / Impaired;
                        Not Entitled to Vote (Presumed to Reject).

Existing Equity         All existing Interests, including the Existing Common Equity, shall be
Interests               cancelled on the Plan Effective Date. No holder of the any Interest will receive
                        or retain any distribution, property, or other value on account of any existing
                        Interests.

                        Voting: Impaired; Not Entitled to Vote (Presumed to Reject).



                                                  5
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                            Document    Page 111 of 242


                           OTHER TERMS OF THE RESTRUCTURING

Critical Vendors       The Debtors shall seek to obtain Bankruptcy Court approval to pay 503(b)(9)
                       creditors or otherwise treat certain creditors as “critical vendors” and make
                       payments to such 503(b)(9) creditors or such “critical vendors” on account of
                       their prepetition claims. Any such payments shall be made pursuant to orders
                       reasonably acceptable to the Required Support Parties.

ABL DIP Facility       Certain lenders under the Prepetition ABL Credit Agreement will provide the
                       Debtors with the financing under the ABL DIP Facility on the terms and
                       conditions set forth in the ABL DIP Facility Term Sheet.

Term DIP Facility      Certain holders of the Prepetition Secured Notes will provide the Debtors with
                       the financing under the Term DIP Facility on the terms and conditions set forth
                       in the Term DIP Facility Term Sheet.

New First Lien Debt    On the Plan Effective Date, the New First Lien Debt shall be issued in the
                       aggregate principal amount of $335 million pursuant to an indenture (or such
                       other document as agreed by the Required Support Parties) on prevailing
                       market terms (as of the date of the Agreement) that are acceptable or reasonably
                       acceptable, as applicable pursuant to the Agreement, to the Support Parties.

New Preferred Equity   On the Plan Effective Date, the New Preferred Equity shall be issued to each
                       holder of a Prepetition Secured Notes Claim, on a pro rata basis, on the terms
                       and conditions set forth in the New Preferred Equity Term Sheet attached to
                       this Term Sheet as Annex 2 and otherwise acceptable or reasonably acceptable,
                       as applicable pursuant to the Agreement, to the Support Parties.

New Junior Preferred   On the Plan Effective Date, the New Junior Preferred Equity shall be issued to
Equity                 each holder of a Prepetition Unsecured Notes Claim, on a pro rata basis, on the
                       terms and conditions set forth in this Term Sheet and otherwise acceptable or
                       reasonably acceptable, as applicable pursuant to the Agreement, to the Investor
                       Support Parties and, subject to Section 3(c) of the Agreement, the Required
                       Creditor Support Parties.

                       The New Junior Preferred Equity shall be perpetual and shall be issued with an
                       aggregate liquidation preference of $2 million. Reorganized Guitar Center
                       shall have the right to redeem the New Junior Preferred Equity at any time at a
                       redemption price equal to the liquidation preference; provided that under no
                       circumstances shall the New Junior Preferred Equity be repaid or redeemed in
                       whole or in part if any shares of New Preferred Equity remain outstanding. The
                       New Junior Preferred Equity shall accrue dividends at a rate of 0% per annum.
                       The terms of the New Junior Preferred Equity shall not include any operational
                       or financial covenants on Reorganized Guitar Center or its subsidiaries.
                       Holders of New Junior Preferred Equity shall not be entitled to any voting
                       rights, other than such rights as required by applicable law.

New Common Equity      On the Plan Effective Date, the Debtors shall consummate the New Common
Investment             Equity Investment, on the terms set forth in this Term Sheet and the New
                       Common Equity Documents, in exchange for 100% of the New Common
                       Equity of Reorganized Guitar Center issued on the Plan Effective Date (the


                                                 6
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                         Document    Page 112 of 242


                    “New Common Equity”). The New Common Equity shall be subject to
                    dilution by the Management Incentive Plan and the Warrants.

Warrants            Pursuant to the New Common Equity Investment, Reorganized Guitar Center
                    will issue two tranches of warrants to the Brigade Co-Investor (or its designee)
                    (the “Warrants”) as follows:

                        •   one tranche to purchase up to 7.5% of the common equity of
                            Reorganized Guitar Center as of the Plan Effective Date at any exercise
                            price per share/unit equal to (i) $165 million divided by (ii) the number
                            of shares/units issued on the Plan Effective Date pursuant to the new
                            Common Equity Investment; and

                        •   a second tranche of Warrants to purchase up to 7.5% of the common
                            equity of Reorganized Guitar Center as of the Plan Effective Date at
                            any exercise price per share/unit equal to (i) $264 million divided by
                            (ii) the number of shares/units issued on the Plan Effective Date
                            pursuant to the new Common Equity Investment.

                    The Warrants will have customary anti-dilution protection for splits and
                    combinations. Subject to customary exceptions (including, without limitation,
                    for issuances (i) to landlords, lenders and strategic partners, in each case, for
                    bona fide business purposes or (ii) pursuant to the Management Incentive Plan),
                    the Warrants will also have anti-dilution protection for issuances below 95%
                    of fair market value at the time of such issuance (a “Below FMV Issuance”),
                    but only if the directors designated by Brigade do not approve such issuance
                    and notify the Company prior to such issuance that they believe such issuance
                    is a Below FMV Issuance. The Warrants shall expire upon the earlier of (i) 50
                    years from the Plan Effective Date, (ii) a change of control transaction or sale
                    of the Company to a SPAC, (iii) an underwritten IPO or (iv) a direct listing that
                    would constitute a qualified IPO. The Warrants shall have the same liquidity
                    rights and obligations as the New Common Equity. Upon a liquidity event, the
                    Warrants shall become exercisable for reference consideration received in such
                    liquidity event.

Plan Releases,      The Plan shall include release, exculpation, and injunction provisions as
Exculpation, and    described in the document attached to this Term Sheet as Annex 4.
Injunctions

Corporate           The terms and conditions of the new corporate governance documents of the
Governance          Reorganized Debtors (including the bylaws, certificates of incorporation,
                    limited liability company agreements, stockholders’ agreements or similar
                    documents, among other governance documents) shall be as described in the
                    Governance Term Sheet attached to this Term Sheet as Annex 3 and otherwise
                    acceptable or reasonably acceptable, as applicable pursuant to the Agreement,
                    to the Support Parties.




                                              7
Case 20-34656-KRH     Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                           Document    Page 113 of 242


Management            On or after the Plan Effective Date, the Reorganized Debtors shall adopt and
Incentive Plan        implement a management incentive plan on the terms and conditions
                      reasonably acceptable to the Company Parties and Investor Support Parties,
                      and subject to Section 3(c) of the Agreement, the Required Secured Notes
                      Support Parties (the “Management Incentive Plan”). The Reorganized
                      Debtors shall reserve exclusively for directors and management employees a
                      pool of shares of new common stock (or equivalent equity units) representing
                      10-12% of the New Common Equity (calculated on a fully diluted basis) for
                      awards under the Management Incentive Plan, with the final amount of such
                      pool being reasonably acceptable to the Company Parties and each of the
                      Investor Support Parties.

Survival of           Any obligations of the Debtors pursuant to corporate charters, bylaws, limited
Indemnification       liability company agreements, or other organizational documents to indemnify
Obligations and D&O   current and former officers, directors, agents, or employees with respect to all
Insurance             present and future actions, suits, and proceedings against the Debtors or such
                      directors, officers, agents or employees, based upon any act or omission for or
                      on behalf of the Debtors, other than actions arising out of the intentional fraud,
                      gross negligence or willful misconduct of such directors, officers, agents or
                      employees, will not be discharged or impaired by confirmation of the Plan. All
                      such obligations (other than obligations arising out of the intentional fraud,
                      gross negligence or willful misconduct of such directors, officers, agents or
                      employees) will be deemed and treated as executory contracts to be assumed
                      by the Debtors under the Plan and will continue as obligations of the
                      Reorganized Debtors.

                      In addition, after the Plan Effective Date, the Reorganized Debtors will not
                      terminate or otherwise reduce the coverage under any directors’ and officers’
                      insurance policies in effect or purchased as of the Petition Date, and all
                      members, managers, directors and officers of the Debtors who served in such
                      capacity at any time prior to the Plan Effective Date or any other individuals
                      covered by such insurance policies, will be entitled to the full benefits of any
                      such policy for the full term of such policy regardless of whether such
                      members, managers, directors, officers or other individuals remain in such
                      positions after the Plan Effective Date.

                      On or prior to the Plan Effective Date, the Reorganized Debtors shall, and shall
                      be permitted to, obtain a “tail” insurance policy with a claims period of at least
                      six years from and after the Plan Effective Date from an insurance carrier with
                      the same or better credit rating as the Company Parties’ current insurance
                      carrier with respect to directors’ and officers’ liability insurance and fiduciary
                      liability insurance with benefits and levels of coverage at least as favorable as
                      the Company Parties’ existing policies with respect to matters existing or
                      occurring at or prior to the Plan Effective Date (including in connection with
                      the Agreement or the Restructuring Transactions).

Employee              All employment agreements and severance policies, and all employment,
Compensation and      compensation and benefit plans, policies, and programs of the Debtors
Benefit Programs      applicable to any of its employees and retirees, including, without limitation,
                      all workers’ compensation programs, savings plans, retirement plans, SERP
                      plans, healthcare plans, disability plans, severance benefit plans, incentive

                                                8
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                            Document    Page 114 of 242


                       plans, bonus plans, retention plans, life and accidental death and
                       dismemberment insurance plans, shall be assumed by the Reorganized Debtors
                       pursuant to the Plan (in each case as may have been amended prior to or in
                       connection with the Restructuring Transactions).

Unexpired Leases and   As of and subject to the occurrence of the Plan Effective Date and the payment
Executory Contracts    of any applicable cure amount, all executory contracts and unexpired leases to
                       which any Debtor is a party shall be assumed or deemed assumed, unless such
                       contract or lease: (a) was previously assumed or rejected; (b) was previously
                       expired or terminated pursuant to its own terms; (c) is the subject of a motion
                       to reject, assume, or assume and assign filed on or before the entry of the
                       Confirmation Order; or (d) is designated by the Debtors specifically as an
                       executory contract or unexpired lease to be rejected on the Schedule of
                       Rejected Contracts, if any (which such schedule may be amended or
                       supplemented). Consistent with the above, the Debtors shall assume all
                       prepetition indemnity agreements and director and officer insurance policies,
                       as may be modified.

Exemption Under        The Plan and Confirmation Order shall provide that the issuance of any
Section 1145 of the    securities under the Plan, including the New Preferred Equity and New
Bankruptcy Code        Common Equity, will be exempt from securities laws in accordance with
                       section 1145 of the Bankruptcy Code to the greatest extent possible and, to the
                       extent the Section 1145 exemption is unavailable, will be issued only to persons
                       that are QIBs or IAIs in reliance on the exemption provided by Section 4(a)(2)
                       under the Securities Act or another applicable exemption. For the avoidance
                       of doubt, the New Common Equity issued under the Management Incentive
                       Plan shall be issued in accordance with applicable exemptions under federal
                       and state securities laws.

Tax Structure          To the extent practicable, the Restructuring shall be structured in a tax efficient
                       manner as determined by mutual agreement of the Debtors and Required
                       Support Parties.

Transaction Expenses   The Debtors shall pay the reasonable fees, costs and expenses of (i) the Ad Hoc
                       Group Advisors, Co-Investor Advisors and Sponsor Support Party Advisors,
                       (ii) the Trustee for the Unsecured Notes, the Prepetition ABL Agent,
                       Prepetition Superpriority Notes Trustee, Prepetition Secured Notes Trustee,
                       and (iii) the administrative agents and collateral agents under the DIP Facility
                       (the “DIP Agents”) ((i)-(iii) collectively, the “Transaction Expenses”).

Governing Law          New York law shall govern this term sheet and parties shall consent to the
                       exclusive jurisdiction of New York courts. Notwithstanding the foregoing,
                       after the Petition Date, the Bankruptcy Court shall have exclusive jurisdiction
                       over all matters arising out of or in connection with the Restructuring.

Retention of           The Plan, as applicable, will provide for a broad retention of jurisdiction by the
Jurisdiction           Bankruptcy Court for (i) resolution of Claims, (ii) allowance of compensation
                       and expenses for pre-Effective Date services, (iii) resolution of motions,
                       adversary proceedings, or other contested matters, (iv) entry of such orders as
                       necessary to implement or consummate the Plan and any related documents or



                                                  9
Case 20-34656-KRH              Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                                Desc Main
                                    Document    Page 115 of 242


                               agreements, and (v) other customary purposes.

Conditions Precedent           The occurrence of the Plan Effective Date will be subject to customary
to Plan Effective Date         conditions to effectiveness, including:
                                   (i)      the Agreement shall be in full force and effect, there shall be no
                                            default thereunder or Termination Event that has occurred and is
                                            continuing unless waived in writing by the applicable Support
                                            Parties, and the Agreement shall not have been terminated in
                                            accordance with its terms;
                                    (ii)    the Plan shall have been confirmed and the Disclosure Statement
                                            approved, and the other Definitive Documents (as applicable) shall
                                            be in full force and effect, and in form and substance consistent in
                                            all respects with this Term Sheet and the Agreement and otherwise
                                            acceptable or reasonably acceptable, as applicable pursuant to the
                                            Agreement, to the Support Parties;
                                    (iii)   the Bankruptcy Court shall have entered the Confirmation Order,
                                            which order shall be a Final Order,7 in form and substance consistent
                                            in all material respects with this Term Sheet and the Agreement and
                                            otherwise acceptable or reasonably acceptable, as applicable
                                            pursuant to the Agreement, to the Support Parties;
                                    (iv)    all conditions precedent to the effectiveness of the New Common
                                            Equity Investment, including the conditions precedent in the New
                                            Common Equity Documents, shall have been satisfied or duly
                                            waived and the Debtors shall have received the New Common
                                            Equity Investment;
                                   (v)      the Debtors shall not be in default under the Term DIP Facility or
                                            the ABL DIP Facility, or the order(s) approving the Term DIP
                                            Facility and ABL DIP Facility;
                                    (vi)    the New Common Equity Documents shall be in full force and
                                            effect, consistent in all material respects with this Term Sheet and
                                            the Agreement, and otherwise acceptable or reasonably acceptable,
                                            as applicable pursuant to the Agreement, to the Support Parties,
                                            there shall be no default thereunder, and the New Common Equity
                                            Documents shall not have been terminated in accordance with their
                                            terms;
                                    (vii)   the New Common Equity and the Warrants shall have been issued
                                            and delivered in accordance with the terms set forth in the
                                            Agreement and the New Common Equity Documents;
                                    (viii) the New Preferred Equity Documents shall be in full force and
                                           effect, consistent with the economic terms and otherwise consistent


7
  “Final Order” means an order, ruling, or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) that (i) is in full force and effect, (ii) is not stayed, and (iii) is no longer subject to review, reversal,
vacatur, modification, or amendment, whether by appeal or by writ of certiorari; provided, however, that the
possibility that a motion under Rules 50 or 60 of the Federal Rules of Civil Procedure or any analogous Bankruptcy
Rule (or any analogous rules applicable in such other court of competent jurisdiction) may be filed relating to such
order, ruling, or judgment shall not cause such order, ruling, or judgment not to be a Final Order.

                                                            10
Case 20-34656-KRH             Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                             Desc Main
                                   Document    Page 116 of 242


                                          in all material respects with this Term Sheet, the Agreement, and
                                          the New Preferred Equity Term Sheet, and otherwise acceptable or
                                          reasonably acceptable, as applicable pursuant to the Agreement, to
                                          the Support Parties, and there shall be no default thereunder;
                                  (ix)    all of the Transaction Expenses shall have been paid in full in cash
                                          to the extent that the Company Parties have received an invoice for
                                          such Transaction Expenses at least one (1) Business Day prior to the
                                          Plan Effective Date;
                                  (x)     all conditions precedent to the effectiveness of the New First Lien
                                          Debt shall have been satisfied or duly waived, the New First Lien
                                          Debt shall have been issued, and the New First Lien Documents
                                          shall be in full force and effect, and in form and substance consistent
                                          in all respects with this Term Sheet and the Agreement and
                                          otherwise acceptable or reasonably acceptable, as applicable
                                          pursuant to the Agreement, to the Support Parties, and there shall be
                                          no default thereunder;
                                  (xi)    all conditions precedent to the effectiveness of the New ABL
                                          Facility shall have been satisfied or duly waived and the New ABL
                                          Agreement shall be in full force and effect, and in form and
                                          substance consistent in all respects with this Term Sheet and the
                                          Agreement and otherwise acceptable or reasonably acceptable, as
                                          applicable pursuant to the Agreement, to the Support Parties, and
                                          there shall be no default thereunder;
                                  (xii)   the New Corporate Governance Documents shall be in full force and
                                          effect, in form and substance consistent in all respects with this
                                          Term Sheet, the Governance Term Sheet and the Agreement and
                                          otherwise acceptable or reasonably acceptable, as applicable
                                          pursuant to the Agreement, to the Support Parties;
                                  (xiii) all waiting periods imposed by any governmental entity or Antitrust
                                         Authority8 in connection with the Restructuring Transactions,
                                         including the New Common Equity Investment, shall have
                                         terminated or expired and all authorizations, approvals, consents or
                                         clearances under Antitrust Laws9 in connection with the
                                         transactions contemplated by the New Common Equity Investment
                                         shall have been obtained;
                                  (xiv) (A) the Debtors shall have complied, in all material respects, with
                                        the terms of the Plan that are to be performed by the Debtors on or
                                        prior to the Plan Effective Date and (B) the conditions to the
                                        occurrence of the Plan Effective Date (other than any conditions
                                        relating to the occurrence of the Closing) set forth in the Plan shall


8
  “Antitrust Authorities” means the United States Federal Trade Commission, the Antitrust Division of the United
States Department of Justice, the attorneys general of the several states of the United States and any other foreign or
domestic governmental entity having jurisdiction pursuant to the Antitrust Laws.
9
  “Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal Trade Commission Act, and
any other Law governing agreements in restraint of trade, monopolization, pre-Commission Act, and any other Law
governing agreements in restraint of trade, monopolization, premerger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

                                                          11
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                         Document    Page 117 of 242


                               have been satisfied or, with the prior consent of the Support Parties,
                               waived in accordance with the terms of the Plan;
                        (xv)   all approvals and consents, including Bankruptcy Court approval,
                               that are legally required for the consummation of the Plan and the
                               Restructuring Transactions shall have been obtained, not be subject
                               to unfulfilled conditions and be in full force and effect.
                    The conditions to effectiveness may be waived, in whole or in part, in writing
                    by the Debtors and the Required Support Parties.




                                             12
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 118 of 242


                                   ANNEX 1-1

                           Term DIP Facility Term Sheet
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 119 of 242



  $325 MILLION SENIOR SECURED SUPERPRIORITY DEBTOR IN POSSESSION
                          CREDIT FACILITY

                       SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (this “DIP Term Sheet”) outlines certain terms and
conditions of the DIP Facility referred to below. Capitalized terms used and not defined herein
have the meanings assigned to such terms in the Commitment Letter to which this DIP Term Sheet
is attached as Annex 1 (the “Commitment Letter”).

 Executive Summary:                This DIP Term Sheet provides for a $325 million senior
                                   secured superpriority debtor in possession credit facility, to
                                   be funded in order (i) to refinance the Prepetition ABL
                                   Credit Agreement (as defined below), (ii) to finance the
                                   Debtors and their operations in accordance with the Budget
                                   (as defined below) and (iii) for general working capital
                                   purposes, in each case, in accordance with the Budget (as
                                   defined below).

                                   The DIP Facility will be fully committed to (and funded) by
                                   the financial institutions party to the Commitment Letter
                                   (the “DIP Lenders”) (determined on a pro rata basis among
                                   the DIP Lenders based on the aggregate amount of the
                                   Prepetition Secured Notes Obligations held by the DIP
                                   Lenders (and such DIP Lenders’ related funds and affiliates)
                                   as of the date of the Commitment Letter (the “Pro Rata
                                   Allocations”)) pursuant to the terms and conditions
                                   described in this DIP Term Sheet and the Commitment
                                   Letter.

                                   The DIP Facility shall be repaid in-full, in-cash upon the
                                   Debtors’ (as defined below) emergence from the Chapter 11
                                   Cases through proceeds of new exit debt facilities to be
                                   raised and cash on hand.

 Borrower:                         Guitar Center, Inc. (the “DIP Borrower”), as a debtor and
                                   debtor in possession under chapter 11 of title 11 of the
                                   United States Code, 11 U.S.C. §§ 101-1532, as amended
                                   (the “Bankruptcy Code”). The DIP Borrower and its
                                   affiliated debtors and debtors in possession, collectively, the
                                   “Debtors”.

 DIP Facility:                     A non-amortizing senior secured priming term loan facility
                                   (the “DIP Facility”) with a commitment in an aggregate
                                   principal amount equal to $325 million (such principal
                                   amount, the “Total Aggregate Commitment” and the loans
                                   thereunder, the “DIP Loans”) to be funded in one
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                          Document    Page 120 of 242



                              Borrowing not later than two (2) business days following
                              the entry of the Interim DIP Order (as defined below) (the
                              “Borrowing”) and subject to the satisfaction of the
                              Conditions Precedent to Borrowing and otherwise on the
                              terms and conditions in this DIP Term Sheet, the
                              Commitment Letter and the Operative Documents referred
                              to below.

                              With respect to the DIP Facility, upon satisfaction of the
                              Conditions Precedent to the Borrowing, funds with respect
                              to the Borrowing shall be funded directly to the Debtors for
                              use in accordance with the Budget.

 ABL DIP Facility:            A non-amortizing senior secured priming asset based
                              revolving loan facility (the “ABL DIP Facility”) with a
                              commitment in an aggregate principal amount equal to $50
                              million to be funded in multiple borrowings, which shall
                              include customary advance rates on inventory, accounts
                              receivable, general intangibles and supporting obligations
                              relating to each of the foregoing.

 Guarantors:                  The obligations of the DIP Borrower shall be
                              unconditionally guaranteed, on a joint and several basis, by
                              each other Debtor (each, a “Guarantor” and collectively,
                              the “Guarantors”). Each entity which guarantees (or is
                              required to guarantee) the Prepetition Obligations shall be a
                              Guarantor and a Debtor.

 Case:                        The bankruptcy cases (the “Chapter 11 Cases”) of the
                              Debtors to be filed under chapter 11 of the Bankruptcy Code
                              in the United States Bankruptcy Court for the Eastern
                              District of Virginia, Richmond Division (the “Bankruptcy
                              Court”) (the date of filing of such petition, the “Petition
                              Date”). The Petition Date shall be no later than November
                              28, 2020.

 DIP Agent:                   Delaware Trust Company shall act as administrative agent
                              and collateral agent under the DIP Facility (in such capacity,
                              the “DIP Agent”) on behalf of the DIP Lenders. Any action,
                              exercise of remedies, approval, consent or similar action to
                              be taken or not taken by the DIP Agent in respect of the DIP
                              Facility shall only be taken (or not taken) as may be directed
                              by the Required DIP Lenders (as defined below). The DIP
                              Agent and the DIP Borrower shall enter into an agency fee
                              letter providing for reasonable fees to be payable to the DIP




                                         2
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                            Document    Page 121 of 242



                                Agent to be mutually agreed and acceptable to the DIP
                                Borrower.

 DIP Lenders:                   All obligations of the DIP Lenders under the DIP Facility
                                shall be several and not joint.

 Prepetition ABL Credit         The Credit Agreement dated as of April 2, 2014 (as
 Agreement:                     amended, restated, amended and restated, supplemented or
                                otherwise modified from time to time, the “Prepetition ABL
                                Credit Agreement” and the facility thereunder, the
                                “Prepetition ABL Facility”) by and among the DIP
                                Borrower, the other Borrowers and Guarantors parties
                                thereto, Wells Fargo Bank, National Association, as
                                administrative agent and collateral agent (the “Prepetition
                                ABL Agent”), the lenders from time to time party thereto
                                (the “Prepetition ABL Lenders”) and the other parties
                                thereto. The obligations under the Prepetition ABL Facility
                                are referred to herein as the “Prepetition ABL Obligations”.

 Prepetition Intercreditor      The Amended and Restated Intercreditor Agreement dated
 Agreement:                     as of May 15, 2020 (as amended, restated, amended and
                                restated, supplemented or otherwise modified from time to
                                time, the “Prepetition Intercreditor Agreement”) by and
                                among the Prepetition ABL Agent and the Bank of New
                                York Mellon Trust Company, N.A., in its capacity as the
                                Collateral Agent under the Prepetition Superpriority Notes
                                and Prepetition Secured Notes.

 Prepetition Superpriority      The senior secured superpriority notes (the “Prepetition
 Notes:                         Superpriority Notes”) outstanding under that Indenture,
                                dated as of May 15, 2020 (as amended, restated, amended
                                and restated, supplemented or otherwise modified from time
                                to time, the “Prepetition Superpriority Notes Indenture”)
                                by and among the DIP Borrower, The Bank of New York
                                Mellon Trust Company, N.A., as trustee (the “Prepetition
                                Superpriority Notes Trustee”), and the other parties thereto.
                                The holders of such Prepetition Superpriority Notes are
                                referred to herein as the “Prepetition Superpriority
                                Noteholders”. The obligations under the Prepetition
                                Superpriority Notes are referred to herein as the
                                “Prepetition Superpriority Notes Obligations”.

 Prepetition Secured Notes:     The senior secured notes (the “Prepetition Secured Notes”)
                                outstanding under that Indenture, dated as of March 16,
                                2018 (as amended, restated, amended and restated,
                                supplemented or otherwise modified from time to time, the



                                           3
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                               Document    Page 122 of 242



                                   “Prepetition Secured Notes Indenture”) by and among the
                                   DIP Borrower, The Bank of New York Mellon Trust
                                   Company, N.A., as trustee (the “Prepetition Secured Notes
                                   Trustee”), and the other parties thereto. The holders of such
                                   Prepetition Secured Notes are referred to herein as the
                                   “Prepetition Secured Noteholders”. The obligations under
                                   the Prepetition Secured Notes are referred to herein as the
                                   “Prepetition Secured Notes Obligations” (and together
                                   with the Prepetition Superpriority Notes Obligations and the
                                   Prepetition    ABL      Obligations,      the   “Prepetition
                                   Obligations”).

 Restructuring Support             A restructuring support agreement executed on or prior to
 Agreement:                        the Petition Date and which is mutually acceptable to the
                                   DIP Lenders and the Debtors (the “RSA”).

 Tenor of DIP Facility:            The DIP Facility will mature on the earliest of (such earliest
                                   date, the “Maturity Date”):

                                   (a)   the date that is 12 months after the Petition Date (the
                                         “Scheduled Maturity Date”);

                                   (b)   45 calendar days after the Petition Date, if the order
                                         approving the DIP Facility on a final basis (the “Final
                                         DIP Order” and together with the Interim Order (as
                                         defined below), the “DIP Order”) has not been entered
                                         by the Bankruptcy Court prior to the expiration of such
                                         45-day period;

                                   (c)   the effective date of a plan of reorganization or
                                         liquidation in the Chapter 11 Cases;

                                   (d)   the consummation of a sale of all or substantially all of
                                         the assets of the Debtors pursuant to section 363 of the
                                         Bankruptcy Code or otherwise;

                                   (e)   the date of termination of the DIP Lenders’
                                         commitments and the acceleration of any outstanding
                                         DIP Loans, in each case, under the DIP Facility in
                                         accordance with the terms of the DIP Facility credit
                                         agreement (the “DIP Credit Agreement”) and the
                                         other definitive documentation with respect to the DIP
                                         Facility, which in each case, shall be reasonably
                                         acceptable to the Required DIP Lenders and DIP
                                         Borrower (collectively with the DIP Credit Agreement




                                               4
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 123 of 242



                                       and the related security documents, the “Operative
                                       Documents”); and

                                 (f)   dismissal of the Chapter 11 Cases or conversion of the
                                       Chapter 11 Cases into cases under chapter 7 of the
                                       Bankruptcy Code.

 Closing Date:                   The date of the effectiveness of the Operative Documents
                                 (the “Closing Date”) (which, for the avoidance of doubt,
                                 shall not occur prior to the entry of the Interim DIP Order).

 DIP Facility Interest Rate:     The DIP Loans under the DIP Facility will bear interest at a
                                 rate per annum of 7.00%, compounded monthly and payable
                                 monthly in cash in arrears.

                                 At any time when an Event of Default under the DIP Facility
                                 has occurred and is continuing, all outstanding amounts
                                 under the DIP Facility shall bear interest, to the fullest extent
                                 permitted by law, at the interest rate then applicable plus
                                 2.00% per annum and shall be payable on demand in cash
                                 (the “Default Rate”). Interest on overdue amounts under the
                                 DIP Facility shall also accrue at the Default Rate and shall
                                 be payable in cash.

 DIP Facility Premiums:          A commitment premium payable in cash to the DIP Lenders
                                 equal to 5.00% of each DIP Lender’s initial commitments in
                                 respect of the DIP Facility (the “DIP Facility Premium”)
                                 on the date of execution of the Commitment Letter, which
                                 shall be earned upon execution of the Commitment Letter
                                 and due and payable prior to the commencement of the
                                 Chapter 11 Cases, but in no event later than November 18,
                                 2020.

                                 An exit payment payable in cash to the DIP Lenders equal
                                 to 3.00% of each DIP Lender’s funded DIP Loans or
                                 unfunded commitments under the DIP Facility on the
                                 Maturity Date or on the date of any earlier voluntary or
                                 mandatory prepayment (the “Exit Payment”).

 Adequate Protection:            As adequate protection for any diminution in the value of
                                 the interests of (i) Prepetition Superpriority Noteholders in
                                 the collateral securing the Prepetition Superpriority Notes,
                                 (ii) the Prepetition Secured Noteholders in the collateral
                                 securing the Prepetition Secured Notes, and (iii) the
                                 Prepetition ABL Lenders (solely until the Prepetition ABL
                                 Facility is repaid in full in cash) in the collateral securing



                                             5
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 124 of 242



                             the Prepetition ABL Facility, the Prepetition Superpriority
                             Noteholders, Prepetition Secured Noteholders and
                             Prepetition ABL Lenders will receive, subject in all cases to
                             the Carve-Out, the following as adequate protection: (A)(x)
                             the payment of the reasonable and documented out-of-
                             pocket fees and expenses of legal counsel and financial
                             advisors retained by the ad hoc group of Prepetition
                             Superpriority Noteholders and Prepetition Secured
                             Noteholders that are also DIP Lenders, which shall be
                             Stroock (as defined below), Province (as defined below),
                             local counsel, and any other professionals or consultants as
                             may be retained that may be reasonably necessary in
                             connection with the Transaction, and (y) the payment of the
                             reasonable and documented out-of-pocket fees and
                             expenses of one legal counsel of the Prepetition ABL
                             Lenders (such fees and expenses of counsel to the
                             Prepetition ABL Lenders to only be payable until the
                             Prepetition ABL Facility is repaid in full in cash from the
                             proceeds of the DIP Facility and, as applicable, the ABL
                             DIP Facility, and thereafter only in connection with a
                             challenge brought with respect to the Prepetition ABL
                             Obligations or any actions necessary in order for the
                             Prepetition ABL Agent to transfer and assign possession
                             and control of any collateral securing the Prepetition ABL
                             Facility to the DIP Agent), (B) cash payments of accrued
                             and unpaid interest at the default rate on the Prepetition
                             Superpriority Notes and Prepetition ABL Facility, but not
                             the Prepetition Secured Notes, upon entry of the Interim DIP
                             Order (as defined below) and each date thereafter on which
                             such interest payment would otherwise become due under
                             the Prepetition Superpriority Notes Indenture and
                             Prepetition ABL Credit Agreement until the payment in full
                             of the Prepetition Superpriority Notes or Prepetition ABL
                             Facility, as applicable, (C) validly perfected liens on and
                             security interests in the Debtors’ post-petition Collateral (as
                             defined below) junior only to Permitted Liens (as defined
                             below) and the liens granted to the DIP Lenders under the
                             DIP Facility and existing valid, perfected, and superior liens
                             in the Collateral held by other creditors (except with respect
                             to liens granted to the Prepetition ABL Agent and
                             Prepetition ABL Lenders securing the Revolver Priority
                             Collateral (as defined in the Prepetition ABL Credit
                             Agreement), which liens shall have priority over such liens
                             granted to the DIP Lenders until the Prepetition ABL
                             Obligations are satisfied) and (D) a superpriority
                             administrative expense claim as contemplated by section



                                         6
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 125 of 242



                             507(b) of the Bankruptcy Code, which claim shall have
                             priority over all priority claims other than the claims of the
                             DIP Lenders under the DIP Facility (except with respect to
                             superpriority administrative claims granted to the
                             Prepetition ABL Agent and Prepetition ABL Lenders with
                             respect to Revolver Priority Collateral, which claims shall
                             have priority over such claims granted to the DIP Lenders
                             until the Prepetition ABL Obligations are satisfied) and
                             unsecured claims against the Debtors and their estates, now
                             existing or hereafter arising, of any kind or nature
                             whatsoever, including, without limitation, administrative
                             expenses of the kinds specified in or ordered pursuant to
                             sections 105, 326, 328, 330, 331, 365, 503(a), 506(c),
                             507(a), 507(b), 546(c), 546(d), 726(b), 1113 and 1114 of the
                             Bankruptcy Code or otherwise (collectively, “Adequate
                             Protection”).

 Optional Prepayments and    The DIP Borrower may, upon at least one (1) business day’s
 Commitment Reductions:      notice, prepay or terminate in full (but not in part), with the
                             payment of the Exit Payment but without other premium or
                             penalty, subject to breakage costs, if applicable, the
                             outstanding DIP Loans and unfunded commitments. Once
                             repaid, DIP Loans may not be re-borrowed.

 Mandatory Prepayments:      Mandatory prepayments of the DIP Loans customary for
                             similar debtor-in-possession financings shall be required,
                             including, in an amount equal to (a) 100% of insurance and
                             condemnation proceeds, (b) 100% of net cash proceeds from
                             the issuance of post-petition indebtedness not permitted by
                             the DIP Credit Agreement and (c) 100% of the net cash
                             proceeds of any sale of assets constituting Collateral and
                             other asset sales (other than, while the ABL DIP Facility is
                             outstanding, proceeds of Current Assets Priority Collateral
                             (as defined below)) (subject to carveouts with respect to
                             store closures and inventory and de minimis dollar
                             carveouts to be agreed).

                             All prepayments (within two (2) business day of receipt
                             thereof) shall be applied as follows: first, to pay accrued and
                             unpaid interest on, and expenses in respect of, the
                             obligations under the DIP Facility, to the extent then due and
                             payable; and second, to any principal amounts or other
                             obligations (including the Exit Payment) which are
                             outstanding under the DIP Facility. Other than the Exit
                             Premium, there shall be no premium or penalty payable in
                             connection with mandatory prepayments.



                                         7
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                         Document    Page 126 of 242




 Security:                   All amounts owing by the DIP Borrower under the DIP
                             Facility and by the Guarantors in respect thereof will be
                             secured by a perfected security interest in, with the priority
                             described below under “Priority,” and lien on, substantially
                             all of the Debtors’ tangible and intangible assets, including,
                             without limitation, the following (collectively, the
                             “Collateral”): collateral securing the Prepetition
                             Obligations, cash and cash equivalents, accounts and other
                             receivables, equipment, inventory, fixtures, contract rights,
                             fee owned and ground leased real estate, real property
                             interests, real property leaseholds, investment property,
                             insurance proceeds, deposit accounts (other than payroll,
                             trust and tax accounts), instruments, documents and chattel
                             paper, securities, franchise rights, patents, tradenames,
                             trademarks, copyrights, licenses and all other intellectual
                             property, general intangibles, tax or other refunds,
                             commercial tort claims, equity interests of subsidiaries of
                             each Debtor and the products and proceeds thereof and,
                             subject to entry of the Final DIP Order, any claims and
                             causes of action arising under chapter 5 of the Bankruptcy
                             Code and the proceeds thereof available to the Debtors’
                             bankruptcy estates pursuant to the Bankruptcy Code, subject
                             to the Carve Out and certain other exclusions to be mutually
                             agreed (“Permitted Liens”). The indebtedness under the
                             DIP Facility and guarantees thereof shall rank pari passu in
                             right of payment with the indebtedness under, and
                             guarantees of, the ABL DIP Facility. The liens securing the
                             ABL DIP Facility on Collateral consisting of inventory,
                             accounts receivable, credit card receivables, chattel paper,
                             general intangibles and supporting obligations relating to
                             each of the foregoing, deposit accounts, securities accounts,
                             cash and cash equivalents (in each case, other than the
                             identifiable proceeds of Fixed Asset Priority Collateral (as
                             defined below) and otherwise consistent with the definition
                             of ABL Priority Collateral in the Prepetition Intercreditor
                             Agreement (collectively, the “Current Assets Priority
                             Collateral”) shall rank senior in priority to the liens securing
                             the DIP Facility on the Current Assets Priority Collateral.
                             The liens securing the DIP Facility on Collateral other than
                             the Current Assets Priority Collateral (collectively, the
                             “Fixed Assets Priority Collateral”) shall rank senior in
                             priority to the liens securing the ABL DIP Facility on the
                             Fixed Assets Priority Collateral. The priority of the security
                             interests and related creditor rights between the DIP Facility
                             and the ABL DIP Facility will be as set forth in the



                                         8
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 127 of 242



                             Prepetition Intercreditor Agreement and the DIP Order (the
                             “Intercreditor Arrangement”); provided, in the event of
                             any conflict between any provision in the Prepetition
                             Intercreditor Agreement and a provision in the DIP Order,
                             such provision of the DIP Order shall control.

 Priority:                   Subject in all cases to the Carve-Out, all amounts owing by
                             the DIP Borrower under the DIP Facility and by the
                             Guarantors in respect thereof shall at all times:

                             (a)   pursuant to section 364(c)(1) of the Bankruptcy Code,
                                   be entitled to joint and several superpriority
                                   administrative expense claims status in the Chapter 11
                                   Cases;

                             (b)   pursuant to section 364(c)(2) of the Bankruptcy Code,
                                   be secured by fully perfected first priority liens on all
                                   Collateral that is not subject to valid, perfected,
                                   enforceable, and non-avoidable security interest or
                                   lien as of the Petition Date, including all
                                   unencumbered fee-owned real estate and the proceeds
                                   of any unencumbered ground-leased and space-
                                   leased real estate, and including upon entry of the Final
                                   DIP Order, any claims and causes of action arising
                                   under chapter 5 of the Bankruptcy Code and the
                                   proceeds thereof; provided that with respect to liens
                                   granted to the agents and the lenders under the ABL
                                   DIP Facility in the Current Asset Priority Collateral,
                                   such liens shall have priority over the liens granted to
                                   the DIP Lenders;

                             (c)   pursuant to section 364(d) of the Bankruptcy Code, be
                                   secured by fully perfected first priority and senior
                                   priming liens on all Collateral that secures obligations
                                   under the Prepetition Obligations (provided that (i)
                                   with respect to liens granted to the Prepetition ABL
                                   Agent and Prepetition ABL Lenders securing the
                                   Revolver Priority Collateral (as defined in the
                                   Prepetition ABL Credit Agreement), such liens shall
                                   have priority over the liens granted to the DIP Lenders
                                   until the Prepetition ABL Obligations are satisfied)
                                   and (ii) with respect to liens granted to the agents and
                                   the lenders under the ABL DIP Facility in the Current
                                   Asset Priority Collateral, such liens shall have priority
                                   over the liens granted to the DIP Lenders;




                                         9
Case 20-34656-KRH     Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                           Document    Page 128 of 242



                               (d)   pursuant to section 364(c)(3) of the Bankruptcy Code,
                                     be secured by fully perfected junior priority liens on
                                     all other property of the Debtors that is subject to
                                     Permitted Liens as of the Petition Date (including liens
                                     (if any) perfected subsequent to the Petition Date as
                                     permitted by and in accordance with section 546(b) of
                                     the Bankruptcy Code) but with a priority immediately
                                     junior to such liens.

                               Such liens shall be senior to all administrative expenses of
                               the kind specified in sections 503(b) and 507(b) of the
                               Bankruptcy Code.

                               All liens authorized and granted pursuant to the DIP Orders,
                               as applicable, in each case, entered by the Bankruptcy Court
                               approving the DIP Facility shall be deemed effective and
                               perfected as of the Petition Date and no further filing, notice
                               or act will be required to effect such perfection. The DIP
                               Agent on behalf of the DIP Lenders, shall be permitted, but
                               not required, to make any filings, deliver any notices or take
                               any other acts as may be desirable under state law or other
                               law in order to reflect the perfection and priority of the DIP
                               Agent’s (on behalf of the DIP Lenders) claims described
                               herein, other than the filings of mortgages, which the parties
                               agree shall be perfected through the DIP Orders.

 Carve-Out:                    See Schedule I to this DIP Term Sheet.

 Conditions Precedent to the   The Operative Documents will contain customary
 Borrowing:                    conditions precedent to the Borrowing under the DIP
                               Facility and other conditions deemed by the DIP Agent to
                               be appropriate to the specific transaction, and in any event,
                               including, without limitation:

                               (a)   The filing of the executed RSA.

                               (b)   The preparation, authorization and execution of the
                                     Operative Documents with respect to the DIP Facility,
                                     in form and substance consistent with this DIP Term
                                     Sheet.

                               (c)   No later than 5 calendar days after the Petition Date,
                                     the Bankruptcy Court shall have entered an interim
                                     order approving the DIP Facility on an interim basis
                                     (the “Interim DIP Order”), in form and substance
                                     consistent with this DIP Term Sheet and otherwise



                                          10
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                         Document    Page 129 of 242



                                   reasonably acceptable to the Required DIP Lenders in
                                   their sole discretion, authorizing and approving the
                                   DIP Facility and the transactions contemplated hereby,
                                   including Adequate Protection, and the Interim DIP
                                   Order or the Final DIP Order following its entry shall
                                   be in full force and effect and shall not have been
                                   vacated, reversed, modified, amended or stayed
                                   without the prior written consent of the Required DIP
                                   Lenders, not to be unreasonably withheld or delayed,
                                   or, in the case of a Sacred Rights Amendment, each
                                   DIP Lender.

                             (d)   All premiums, payments, fees and documented out-of-
                                   pocket fees and expenses (including fees and expenses
                                   of counsel and financial advisors) required to be paid
                                   to the DIP Lenders and DIP Agent on or before the
                                   Closing Date (whether incurred before or after the
                                   Petition Date and including estimated fees and
                                   expenses through the Closing Date) shall have been
                                   paid (including, without limitation, payment of the
                                   DIP Facility Premium on or prior to November 18,
                                   2020).

                             (e)   The delivery of a 11-week cash flow projection (the
                                   “Initial DIP Budget”) in the form substantially
                                   consistent with the budget delivered on the date of the
                                   Commitment Letter. Such Initial DIP Budget and all
                                   updates thereto (in accordance with reporting
                                   requirements described herein) shall include the same
                                   line item detail as provided in the Berkeley Research
                                   Group, LLC 11-week cash flow provided on the date
                                   of the Commitment Letter, and will forecast, on a
                                   weekly basis, the period commencing November 23,
                                   2020 through the end of the fiscal month following the
                                   last week of such 11-week period, and on a monthly
                                   basis for each month thereafter through the Maturity
                                   Date; provided that, with the written consent and
                                   approval of the DIP Agent, the Initial Budget may be
                                   updated by the DIP Borrower (but no more than once
                                   per month), which update shall be effective three (3)
                                   calendar days following delivery to the DIP Agent
                                   except to the extent reasonably objected to by the DIP
                                   Agent in writing. Upon effectiveness, such updated
                                   budget shall thereupon become the “budget” for
                                   purposes of the DIP Facility (as so approved, the
                                   “Budget”).



                                        11
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 130 of 242




                             (f)   The DIP Agent shall have a valid and perfected lien on
                                   and security interest in the Collateral with the priority
                                   described herein. All filings, recordations and searches
                                   necessary or desirable in connection with such liens
                                   and security interests shall have been duly made; and
                                   all filing and recording fees and taxes shall have been
                                   duly paid.

                             (g)   Since May 12, 2020, there shall not exist any action,
                                   suit, investigation, litigation or proceeding pending
                                   (other than the Chapter 11 Cases) or threatened in any
                                   court or before any arbitrator or governmental
                                   authority that has or could be reasonably likely to have
                                   a material adverse change or material adverse
                                   condition in or affecting the businesses, assets,
                                   operations or financial condition of the Debtors and
                                   their respective direct and indirect subsidiaries taken
                                   as a whole or any of the transactions contemplated
                                   hereby; provided, that none of (i) the Chapter 11
                                   Cases, actions in connection with the solicitation of
                                   holders of claims and execution of the RSA, the events
                                   and conditions leading up to the Chapter 11 Cases, or
                                   their reasonably anticipated consequences, (ii) the
                                   actions expressly required to be taken pursuant to the
                                   DIP Credit Agreement or the DIP Order and (iii) the
                                   COVID-19 pandemic shall constitute a “material
                                   adverse effect” for any purpose (“Material Adverse
                                   Effect”).

                             (h)   No default or event of default shall exist under the
                                   Operative Documents.

                             (i)   The representations and warranties of the DIP
                                   Borrower and each Guarantor under the Operative
                                   Documents shall be true and correct in all material
                                   respects after giving effect to such funding.

                             (j)   The making of such DIP Loan shall not violate any
                                   requirement of law and shall not be enjoined,
                                   temporarily, preliminarily or permanently.

                             (k)   The DIP Agent shall have received all documentation
                                   and other information required by bank regulatory
                                   authorities under applicable “know-your-customer”
                                   and anti-money laundering rules and regulations,



                                        12
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                            Document    Page 131 of 242



                                      including the U.S. Patriot Act and requested not later
                                      than 5 business days prior to the Closing Date.

                                (l)   An order approving the Debtors’ cash management
                                      system, the form of which is reasonably acceptable to
                                      the Required DIP Lenders, shall have been entered by
                                      the Bankruptcy Court.

                                (m) Orders approving customary “first day” relief, the
                                    form of which is acceptable or reasonably acceptable,
                                    as applicable pursuant to the RSA, to the Required DIP
                                    Lenders, shall have been entered by the Bankruptcy
                                    Court.

                                (n)   The Debtors shall not have entered into, or made any
                                      payment in respect of, any critical vendor agreements
                                      or otherwise entered into any agreement to pay, or
                                      made on a postpetition basis any payment in respect
                                      of, any prepetition trade obligations except as
                                      consented to by the DIP Agent pursuant to an order of
                                      the Bankruptcy Court (which may be via consent to the
                                      “first day” orders).

                                (o)   Other customary conditions precedent and
                                      deliverables    for   similar    debtor-in-possession
                                      financings, reasonably requested by the Required DIP
                                      Lenders and agreed by the DIP Borrower.

 Representations and            The Operative Documents will contain representations and
 Warranties:                    warranties made by the Borrower and the Obligors under the
                                Prepetition ABL Credit Agreement, modified as necessary
                                to reflect the commencement of the Chapter 11 Cases and
                                as is customary for similar debtor-in- possession financings.

 Reporting Requirements:        The Operative Documents will contain financial reporting
                                requirements consistent with the Prepetition ABL Credit
                                Agreement and other reporting requirements customary for
                                similar debtor-in-possession financings, namely, (i)
                                monthly updates of the Budget for each fiscal month of the
                                Debtors to be provided within five (5) business days
                                following the end of any fiscal month of the Debtors, (ii) a
                                weekly cash flow forecast budget to actuals for each line
                                item in a form to be attached to the DIP Credit Agreement
                                and otherwise reasonably acceptable to the DIP Agent, with
                                management commentary on any individual line item with
                                a positive or negative variance of 10.0% or more as



                                           13
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                          Document    Page 132 of 242



                              compared to the Budget (unless the dollar amount
                              corresponding to such percentage variance is less than
                              $1,000,000, in which case no management commentary
                              shall be required) (the “Weekly Variance Report”), (iii)
                              monthly delivery of operating statements and balance sheets
                              for the Debtors and their consolidated subsidiaries within 15
                              business days following the end of the applicable period,
                              (iv) quarterly store-level operating statements for all
                              properties within 45 days following the end of each fiscal
                              quarter; provided that such store-level reporting shall not
                              disclose individual store names or locations, (v) weekly
                              updates on the status of critical vendor agreements
                              (including regarding inventory provided thereunder) and
                              (vi) weekly updates on closures of any store locations
                              related to the COVID-19 pandemic, as applicable.

                              The Operative Documents will contain additional
                              requirements that the Debtors’ counsel provide (when
                              practicable) advance copies of all pleadings and/or filings in
                              the Chapter 11 Cases to be made by the Debtors. The
                              Debtors shall also provide copies of any monthly reporting
                              provided to the Bankruptcy Court or the U.S. Trustee.

 Other Maintenance            The DIP Borrower’s cumulative actual receipts shall not be
 Covenants:                   less than 87.5% of budgeted receipts for the corresponding
                              test period (the “Permitted Collections Budget
                              Variances”).

                              The DIP Borrower’s cumulative actual disbursements
                              (excluding professional fees) will be not more than 15%
                              greater than the budgeted disbursements for the
                              corresponding test period (the “Permitted Expenditures
                              Budget Variances”).

                              The Permitted Collections Budget Variances and Permitted
                              Expenditures Budget Variances, together the “Budget
                              Variances”, in each case, as set forth in the then operative
                              Budget. Notwithstanding anything to the contrary herein,
                              the Debtors and Required DIP Lenders shall agree to include
                              provisions in the Operative Documents providing for the
                              implementation of increased Permitted Expenditures
                              Budget Variances, in the event that the Debtors are able to
                              more rapidly open store locations than anticipated in the
                              Initial DIP Budget; provided, that Permitted Collections
                              Budget Variances shall be adjusted accordingly to the extent
                              agreed.



                                         14
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01            Desc Main
                            Document    Page 133 of 242




                                The Budget Variances shall each be tested against the
                                updated Budget (i) first, on Friday, December 11, 2020 on a
                                cumulative basis for the prior three weeks, (ii) second, on
                                December 18, 2020 on a cumulative basis for the prior three
                                weeks, and (iii) at the end of each week thereafter on a
                                cumulative four week basis for the prior four weeks. The
                                Debtors shall deliver a Weekly Variance Report to the DIP
                                Agent by 12:00 p.m., Eastern time, on Friday of each week.

                                Simultaneously with the delivery of the Weekly Variance
                                Report, the DIP Borrower shall report on liquidity
                                (calculated as consolidated unrestricted book cash plus
                                undrawn availability under the ABL DIP Facility) as of the
                                end of the preceding week (as reported in the Weekly
                                Variance Report), which shall not be less than $35 million.

 Affirmative Covenants:         The Operative Documents will contain the affirmative
                                covenants (a) made under the Prepetition ABL Credit
                                Agreement modified as necessary to reflect customary
                                debtor-in-possession financings provisions and (b) the
                                following additional affirmative covenants required by the
                                DIP Lenders and mutually agreeable to the Debtors: (i) the
                                advance delivery (where practicable) of all material
                                pleadings, motions and other material documents filed with
                                the Bankruptcy Court on behalf of the Debtors in the
                                Chapter 11 Cases to counsel to the DIP Lenders, (ii)
                                compliance with Budget covenants consistent with the
                                section titled “Budget and Variances,” (iii) compliance with
                                the Milestones in the administration of the Chapter 11
                                Cases, and (iv) weekly update meetings and/or calls with the
                                Debtors’ senior management and advisors and the DIP
                                Lenders, if requested.

 Negative Covenants:            The Operative Documents will contain negative covenants
                                (a) made under the Prepetition ABL Credit Agreement
                                modified as necessary to reflect customary debtor-in-
                                possession financings provisions and (b) the following
                                additional negative covenants: (i) incurrence of additional
                                debt and liens, (ii) asset sales, (iii) investments, (iv)
                                restricted payments, (v) fundamental changes and (vi)
                                affiliate transactions.

 Events of Default:             The Operative Documents will contain (a) events of default
                                consistent with the Prepetition ABL Credit Agreement
                                (subject to modification necessary to reflect customary



                                          15
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 134 of 242



                             debtor-in-possession financings provisions) and (b) the
                             following additional events of default (collectively, (a) and
                             (b), the “Events of Default”) (subject to mutually agreeable
                             materiality thresholds and grace periods as applicable):

                             (i)     failure to make any payment when due under the
                                     Operative Documents;

                             (ii)    noncompliance with covenants or breaches in any
                                     material respect of representations and warranties, in
                                     either case, under the Operative Documents;

                             (iii)   cross-default to any prepetition indebtedness in a
                                     principal amount above a threshold to be agreed the
                                     enforcement of which is not stayed by the automatic
                                     stay in the Chapter 11 Cases;

                             (iv)    failure to satisfy or stay execution of judgments
                                     above a threshold to be agreed not subject to
                                     bankruptcy stay;

                             (v)     the existence of certain employee benefit or
                                     environmental liabilities, which would constitute a
                                     Material Adverse Effect;

                             (vi)    any event of default under the ABL DIP Facility that
                                     is not amended or waived;

                             (vii)   change of ownership or control;

                             (viii) a trustee or receiver shall have been appointed in one
                                    or more of the Chapter 11 Cases;

                             (ix)    appointment of a responsible officer or examiner
                                     with enlarged powers relating to the operation of the
                                     business of any Debtor;

                             (x)     granting of relief from any stay of proceeding
                                     (including the automatic stay) so as to allow a third
                                     party to proceed against any asset of the Debtors in
                                     an amount in excess of $2,000,000 in the aggregate;

                             (xi)    entry of an order granting any superpriority claim
                                     which is senior to or pari passu with the DIP
                                     Lenders’ claims under the DIP Facility without the




                                        16
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 135 of 242



                                     prior written consent of the DIP Agent (other than as
                                     described under the caption “Priority” above);

                             (xii)   any Debtor shall have filed, proposed, or supported
                                     a plan of reorganization, plan of liquidation, or a
                                     motion seeking to approve a sale of any material
                                     portion of the Collateral, unless such plan of
                                     reorganization, plan of liquidation, or motion
                                     provides for the payment in full in cash of the DIP
                                     Loans or as otherwise agreed to by the Required DIP
                                     Lenders;

                             (xiii) entry of a final, non-appealable order staying,
                                    reversing, vacating or otherwise materially
                                    modifying, without the prior written consent of the
                                    Required DIP Lenders, not to be unreasonably
                                    withheld or delayed (or, in the case of a Sacred
                                    Rights Amendment, each DIP Lender), the DIP
                                    Facility, or the DIP Order;

                             (xiv)   payment of, or granting adequate protection with
                                     respect to, prepetition debt (other than as
                                     contemplated by the Operative Documents) unless
                                     otherwise agreed by the Required DIP Lenders (not
                                     to be unreasonably withheld or delayed);

                             (xv)    cessation of liens or superpriority claims granted
                                     with respect to the Collateral securing the Debtors’
                                     obligations in respect of the DIP Facility to be valid,
                                     perfected and enforceable in all respects with the
                                     priority described herein;

                             (xvi)   failure to comply with any of the DIP Milestones;

                             (xvii) termination of exclusivity; and

                             (xviii) entry into, or the making of any payment in respect
                                     of, any critical vendor agreements or otherwise entry
                                     into any agreement to pay, or the making of any
                                     payment in respect of, any prepetition trade
                                     obligations except as consented to by the DIP Agent
                                     (which may be via consent to the “first day” orders).

 Remedies:                   Upon the occurrence and during the continuance of an Event
                             of Default, the DIP Agent or the Required DIP Lenders may:




                                        17
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 136 of 242



                                  (i) terminate the DIP Facility and any DIP Loan
                                  Document as to any future liability or obligation of the
                                  DIP Secured Parties (without affecting the outstanding
                                  DIP Obligations or DIP Liens); (ii) declare all DIP
                                  Obligations immediately due and payable; (iii) invoke
                                  the right to charge interest at the default rate under the
                                  DIP Loan Documents; (iv) immediately terminate
                                  and/or revoke the Debtors’ right under the DIP Order
                                  and any other DIP Loan Documents to use any Cash
                                  Collateral; (v) freeze monies or balances in the
                                  Debtors’ accounts; (vi) immediately set-off any and all
                                  amounts in accounts maintained by the Debtors with
                                  the DIP Agent or the DIP Lenders against the DIP
                                  Obligations; (vii) enforce any and all rights against the
                                  DIP Collateral including foreclosure, collection of
                                  accounts receivable, occupying the Debtors’ premises,
                                  sale or disposition of DIP Collateral; (viii) enforce all
                                  guaranty rights under the DIP Loan Documents; (ix)
                                  and take any other actions permitted in the DIP Order;
                                  provided, however, that prior to the exercise of any
                                  right or remedy in clause (iv) through (ix) above, the
                                  DIP Agent or the DIP Lenders, as applicable, shall be
                                  required to provide five (5) business days’ written
                                  notice to the Debtors, counsel to the Unsecured
                                  Creditors’ Committee, and the U.S. Trustee of the DIP
                                  Agent’s intention to exercise remedies.

                             The limited section 362 relief from the stay in favor of the
                             DIP Agent set forth above shall be embodied in any order
                             approving the DIP Facility and the use of cash collateral. At
                             any hearing addressing the exercise of remedies by the DIP
                             Agent under the Operative Documents, the only objection
                             that may be raised by the Debtors shall be whether an Event
                             of Default has in fact occurred and is continuing, and the
                             Debtors shall waive their right to seek any relief, whether
                             under section 105 of the Bankruptcy Code or otherwise, that
                             would in any way impair, limit, restrict or delay the rights
                             and remedies of the DIP Agent under the Operative
                             Documents.

 Milestones:                 The DIP Borrower shall comply with the following chapter
                             11 milestones which Milestones may be extended in writing
                             by the DIP Agent in its sole and absolute discretion (the
                             “Milestones”). In addition, to the extent the failure to
                             achieve the Milestones set forth in clauses (a) through (f)
                             below is on account of the events or circumstances



                                        18
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 137 of 242



                             surrounding the COVID-19 pandemic, the DIP Lenders and
                             the DIP Borrower agree to negotiate in good faith with
                             respect to a reasonable extension of any of the dates set forth
                             below, as appropriate. Further, notwithstanding anything
                             herein to the contrary, with respect to the Milestone set forth
                             in clause (c) below, the applicable date shall be subject to
                             reasonable adjustment to accommodate the Bankruptcy
                             Court’s calendar and any such adjustment will not give rise
                             to an Event of Default solely as a result of such adjustment.

                             (a)   on the Petition Date, the Debtors shall have filed a
                                   motion seeking approval of the DIP Facility;

                             (b)   no later than forty-five (45) calendar days after the
                                   Petition Date, the Bankruptcy Court shall have entered
                                   the Final DIP Order;

                             (c)   no later than one (1) calendar day after the Petition
                                   Date, the Debtors will (unless otherwise provided for
                                   in the RSA) have filed either a motion seeking
                                   approval of a disclosure statement with respect to a
                                   chapter 11 plan that is reasonably consistent with the
                                   RSA and otherwise reasonably acceptable to the
                                   Required DIP Lenders;

                             (d)   no later than forty-five (45) calendar days after the
                                   Petition Date, the Bankruptcy Court shall have entered
                                   an order reasonably acceptable to the Required DIP
                                   Lenders approving an acceptable disclosure statement;

                             (e)   no later than forty-five (45) calendar days after the
                                   Petition Date, the Bankruptcy Court shall have entered
                                   one or more orders reasonably acceptable to the
                                   Required DIP Lenders confirming an acceptable
                                   chapter 11 plan; and

                             (f)   no later than February 1, 2021 the Plan Effective Date
                                   shall have occurred.

 Indemnification:            Usual and customary for debtor-in-possession facilities of
                             this type.

 Expenses:                   Each Debtor shall jointly and severally be obligated to pay
                             all reasonable and documented out-of-pocket costs and
                             expenses of the DIP Lenders and the DIP Agent, including
                             all reasonable and documented fees, expenses and



                                        19
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                          Document    Page 138 of 242



                              disbursements of their respective specified legal counsel,
                              specified financial advisors or other specified professionals
                              retained by the DIP Agent or Required DIP Lenders, which
                              shall be Stroock, Province, local counsel, and any other
                              professionals or consultants as may be retained that may be
                              reasonably necessary in connection with the Transaction in
                              connection with (a) the discussion, negotiation, preparation,
                              execution and delivery of any documents in connection with
                              the proposed financing contemplated by this DIP Term
                              Sheet, including the Operative Documents and the funding
                              of all DIP Loans under the DIP Facility, the administration
                              of the DIP Facility and any amendment, modification or
                              waiver of any provision of the Operative Documents, (b) the
                              interpretation, enforcement or protection of any of their
                              rights and remedies under the Operative Documents or (c)
                              the Chapter 11 Cases.

 Other Bankruptcy Matters:    The DIP Orders shall be consistent with this DIP Term Sheet
                              and otherwise in form and substance reasonably acceptable
                              to the Required DIP Lenders, and all motions relating
                              thereto, shall be in form and substance reasonably
                              acceptable to the Required DIP Lenders and, unless
                              otherwise agreed by the Required DIP Lenders in writing,
                              shall include the following provisions:

                              (a)   modifying the automatic stay to permit the creation
                                    and perfection of the DIP Lenders’ liens on the
                                    Collateral;

                              (b)   prohibiting the assertion of claims arising under
                                    section 506(c) of the Bankruptcy Code against any of
                                    the DIP Agent, the DIP Lenders, the Prepetition
                                    Superpriority Notes Trustee, the Prepetition
                                    Superpriority Noteholders, the Prepetition Secured
                                    Notes Trustee, the Prepetition Secured Noteholders,
                                    the Prepetition ABL Agent, the Prepetition ABL
                                    Lenders, or, except as expressly permitted therein, the
                                    commencement by the Debtors of other actions
                                    adverse to the DIP Agent, the DIP Lenders, the
                                    Prepetition Superpriority Notes Trustee, the
                                    Prepetition Superpriority Noteholders, the Prepetition
                                    Secured Notes Trustee, the Prepetition Secured
                                    Noteholders, the Prepetition ABL Agent, the
                                    Prepetition ABL Lenders, or any of their respective
                                    rights and remedies under the DIP Facility, the
                                    Prepetition Secured Notes Indenture, the Prepetition



                                         20
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                         Document    Page 139 of 242



                                   Superpriority Notes Indenture, the Prepetition ABL
                                   Credit Agreement, as applicable, the DIP Order, or any
                                   other order;

                             (c)   prohibiting the incurrence of any debt with priority
                                   equal to or greater than the DIP Facility;

                             (d)   prohibiting any granting or imposition of liens senior
                                   to the liens granted under the Operative Documents
                                   other than Permitted Liens;

                             (e)   authorizing and approving the DIP Facility and the
                                   transactions contemplated thereby, including the
                                   granting of the superpriority status, security interests
                                   and liens and the payment of all premiums, payments
                                   and fees, referred to herein;

                             (f)   acknowledging the validity and enforceability of the
                                   Prepetition Superpriority Notes Indenture and
                                   Prepetition Secured Notes Indenture, the debt
                                   outstanding thereunder and the liens granted in
                                   connection therewith, subject to a customary
                                   investigation period for other parties-in-interest;

                             (g)   waiving any and all claims or causes of action against
                                   the Prepetition Superpriority Notes Trustee, the
                                   Prepetition Superpriority Noteholders, the Prepetition
                                   Secured Notes Trustee, the Prepetition Secured
                                   Noteholders whether arising prior to or after the
                                   Petition Date including, without limitation, any lender
                                   or noteholder liability claims, any subordination
                                   claims, subject in each case to a customary
                                   investigation period for other parties-in-interest;

                             (h)   providing that the DIP Agent and the DIP Lenders and
                                   their respective counsel, advisors and consultants shall
                                   be entitled to the benefit of a “good faith” finding
                                   pursuant to section 364(e) of the Bankruptcy Code;

                             (i)   providing that the DIP Agent, the DIP Lenders, the
                                   Prepetition Superpriority Notes Trustee, the
                                   Prepetition Superpriority Noteholders, the Prepetition
                                   Secured Notes Trustee, the Prepetition Secured
                                   Noteholders, the Prepetition ABL Agent, the
                                   Prepetition ABL Lenders, in their order of priority
                                   under applicable intercreditor agreements, reserve the



                                        21
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                         Document    Page 140 of 242



                                   right to credit bid (pursuant to section 363(k) of the
                                   Bankruptcy Code and/or applicable law) the DIP
                                   Loans and the Prepetition Obligations, as applicable,
                                   in whole or in part, in connection with any sale or
                                   disposition of assets in the Chapter 11 Cases and shall
                                   not be prohibited from making such credit bid “for
                                   cause” under section 363(k) of the Bankruptcy Code
                                   but any credit bid with respect to the Prepetition
                                   Obligations shall be subject to a customary
                                   investigation period for other parties-in-interest;

                             (j)   providing that in no event shall the DIP Agent or the
                                   DIP Lenders be subject to the equitable doctrine of
                                   “marshaling” or any similar doctrine with respect to
                                   the Collateral;

                             (k)   providing that the DIP Agent, the DIP Lenders, the
                                   Prepetition Superpriority Notes Trustee, the
                                   Prepetition Superpriority Noteholders, the Prepetition
                                   Secured Notes Trustee, the Prepetition Secured
                                   Noteholders, the Prepetition ABL Agent, and the
                                   Prepetition ABL Lenders are entitled to all of the
                                   benefits of section 552(b) of the Bankruptcy Code and
                                   that the “equities of the case” exception thereunder
                                   shall not apply to any of the DIP Agent, the DIP
                                   Lenders, the Prepetition Superpriority Notes Trustee,
                                   the Prepetition Superpriority Noteholders, the
                                   Prepetition Secured Notes Trustee, the Prepetition
                                   Secured Noteholders, the Prepetition ABL Agent, and
                                   or the Prepetition ABL Lenders; and

                             (l)   providing that in no event shall any of the Prepetition
                                   Superpriority Notes Trustee, the Prepetition
                                   Superpriority Noteholders, the Prepetition Secured
                                   Notes Trustee, the Prepetition Secured Noteholders,
                                   the Prepetition ABL Agent, the Prepetition ABL
                                   Lenders, the DIP Agent or the DIP Lenders be subject
                                   to the equitable doctrine of “marshaling” or any
                                   similar doctrine with respect to enforcement of
                                   remedies, but subject in each case to the Intercreditor
                                   Arrangement.

 Assignments:                Customary for similar debtor-in-possession financings;
                             provided that (i) if no Event of Default has occurred and is
                             continuing, the DIP Borrower’s consent shall be required
                             (except with respect to an assignment to any other DIP



                                        22
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                            Document    Page 141 of 242



                                Lender or any entity described in the definition of DIP
                                Lender) for assignments of the DIP Loans, which such
                                consent shall not be unreasonably withheld, conditioned or
                                delayed and (ii) any assignee of the DIP Loans shall have
                                signed a joinder to the RSA prior to becoming a DIP Lender.

 Required DIP Lenders:          DIP Lenders, as of any date of determination, holding
                                greater than 50% of the outstanding DIP Loans and
                                commitments under the DIP Facility held by the DIP
                                Lenders (the “Required DIP Lenders”); provided that the
                                consent of each DIP Lender adversely affected thereby shall
                                be required to any amendment or modification (i) to extend
                                the final maturity of any DIP Loan or to waive or postpone
                                the occurrence of the Maturity Date or modify the definition
                                thereof, (ii) to waive, reduce or postpone any scheduled
                                repayment (but not prepayment) of any DIP Loan, (iii) to
                                waive, reduce or postpone the scheduled date of payment of
                                the interest or interest rate, exit payment, premium or fee
                                payable on any DIP Loan (other than any waiver of default
                                interest), or provide that repayment, satisfaction or
                                discharge of the Obligations under the DIP Loan can occur
                                in any manner other than indefeasible payment in full and in
                                cash (iv) to the definition of Pro Rata Allocation or any
                                waterfall for application of funds thereunder, (v) to reduce
                                the percentage specified in the definition of Required DIP
                                Lenders or any other provision requiring adversely affected
                                or all Lender consent, (viii) to increase the amount or extend
                                the expiry date of any DIP Lender’s commitment and (ix)
                                any change in the priority of payment and liens of the
                                Borrower‘s and Guarantors’ obligations under the DIP
                                Facility (each such amendment or modification, a “Sacred
                                Rights Amendment”).

 Governing Law and              State of New York. Exclusive jurisdiction of the Bankruptcy
 Submission to Jurisdiction:    Court, including with respect to the exercise of the remedies
                                by the DIP Lenders and preservation of the value of the
                                Collateral.

 Counsel to the DIP Lenders:    Stroock & Stroock & Lavan LLP (“Stroock”).

 Financial Advisor to the DIP   Province, Inc. (“Province”).
 Lenders:

 Counsel to the DIP Agent:      Pryor Cashman LLP.




                                           23
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                              Document    Page 142 of 242



                                             Schedule I

                                          DIP Carve Out

   (a) Carve Out. As used in this Interim DIP Order, the “Carve Out” means (i) all fees required

to be paid to (A) the Clerk of the Court and (B) the U.S. Trustee under section 1930(a) of title 28

of the United States Code plus interest at the statutory rate (without regard to the notice set forth

in (iii) below); (ii) all reasonable fees and expenses up to $50,000 (and any interest thereon)

incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice

set forth in (iii) below); (iii) to the extent allowed at any time, whether by a compensation

procedure order, procedural order, or otherwise, all unpaid fees and expenses (including

transaction completion and similar fees) (the “Allowed Professional Fees”) incurred by persons

or firms retained by the Debtors pursuant to section 327, 328 or 363 of the Bankruptcy Code (the

“Debtor Professionals”) and a Creditors’ Committee (if appointed) pursuant to section 328 or

1103 of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

Professionals, the “Professional Persons”) at any time before or on the first business day

following delivery by the DIP Agent or the DIP Term Loan Agent of a Carve Out Trigger Notice

(as defined herein), whether allowed by the Court prior to or after delivery of a Carve Out Trigger

Notice, and (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to

exceed $3,000,000.00 incurred after the first business day following delivery by the DIP ABL

Agent or the DIP Term Loan Agent of the Carve Out Trigger Notice, to the extent allowed at any

time, whether by Interim DIP Order, procedural order or otherwise (the amounts set forth in this

clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing,

“Carve Out Trigger Notice” shall mean a written notice delivered by email (or other electronic

means) by the DIP Agent to the Debtors, their lead restructuring counsel, the U.S. Trustee, and

counsel to a Creditors’ Committee (if appointed), which notice may be delivered following the


                                                 24
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 143 of 242



occurrence and during the continuation of an Event of Default (as defined in and under the DIP

Credit Agreement) stating that the Post-Carve Out Trigger Notice Cap has been invoked.

      (b) Carve Out Reserves.

      (i) The Carve Out Trigger Notice shall be deemed a draw request and notice of borrowing

by the Debtors for loans under the DIP Credit Agreement in an amount equal to the sum of (x) the

amounts set forth in subclauses (a) and (b) of the definition of Carve Out, and (y) the then unpaid

amounts of the Allowed Professional Fees (any such amounts actually advanced shall constitute

DIP Loans), and shall also constitute a demand to the Debtors to utilize all cash on hand as of such

date and any available cash thereafter held by any Debtor to fund a reserve in an amount equal to

the then unpaid amounts of the Allowed Professional Fees (which cash amounts shall reduce, on

a dollar for dollar basis, the draw requests and DIP Loans pursuant to this paragraph 5(5)(i)). The

Debtors shall deposit and hold such amounts in a segregated account in trust exclusively to pay

such unpaid Allowed Professional Fees referred to in paragraph 5(c)(i) (the “Pre-Carve Out

Trigger Notice Reserve”).

      (ii) Carve Out Trigger Notice shall also be deemed a request by the DIP Loan Parties for

loans under the DIP Credit Agreement in an amount equal to the Post-Carve Out Trigger Notice

Cap (any such amounts actually advanced shall constitute DIP Loans) and shall also constitute a

demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice Cap

(which cash amounts shall reduce, on a dollar for dollar basis, the draw requests and applicable

loans under the DIP Credit Agreement pursuant to this paragraph 5(b)(ii)). The DIP Loan Parties

shall deposit and hold such amounts in a segregated account in trust exclusively to pay such

Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-




                                                25
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                               Document    Page 144 of 242



Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice

Reserve, the “Carve Out Reserves”).

      (c) Application of Carve Out Reserves.

      (i)      All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in subclauses (i) through (iii) of the definition of Carve Out (the “Pre- Carve

Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

paid in full. If the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to

clause (iii), below, all remaining funds shall be distributed first to the DIP Agent on account of the

applicable DIP Obligations until the Payment in Full of the DIP Obligations, second to the Debtors.

      (ii) All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in subclause (iv) of the definition of Carve Out (the “Post-Carve Out

Amounts”). If the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, subject

to clause (iii), below, all remaining funds shall be distributed first to the DIP Agent on account of

the applicable DIP Obligations until the Payment in Full of the DIP Obligations, second to the

Debtors.

      (iii) Notwithstanding anything to the contrary in the Prepetition Debt Documents, the DIP

Documents or this Interim DIP Order, if either of the Carve Out Reserves is not funded in full in

the amounts set forth in this paragraph 5(c), then, any excess funds in one of the Carve Out

Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts,

respectively, shall be used to fund the other Carve Out Reserve to the extent of any shortfall in

funding prior to making any payments to the DIP Agent.

      (iv) Notwithstanding anything to the contrary in the Prepetition Debt Documents, DIP Debt

Documents or this Interim DIP Order, following the third business day after delivery of a Carve




                                                 26
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 145 of 242



Out Trigger Notice, the DIP Agent and Prepetition Agents shall not sweep or foreclose on cash

(including cash received as a result of the sale or other disposition of any assets) of the Debtors

until the Carve Out Reserves have been fully funded, but shall have a security interest in any

residual interest in the Carve Out Reserves, with any excess paid as provided in paragraphs (ii)

and (iii) above.

      (v) Notwithstanding anything to the contrary in this Interim DIP Order, (A) the failure of the

Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority of

the Carve Out with respect to any shortfall (as described below), and (B) in no way shall the

Approved Budget, Carve Out, Post-Carve Out Trigger Notice Cap or Carve Out Reserves be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by the Debtors.

      (e) Reservation of Rights. Nothing herein shall be construed to impair the right or ability of

any party to object to the fees, expenses, reimbursement or other compensation of any Professional

Person with respect to the Carve Out provisions.




                                                27
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 146 of 242
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 147 of 242
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 148 of 242


                                    ANNEX 2

                          New Preferred Equity Term Sheet
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                               Document    Page 149 of 242




                                         GUITAR CENTER, INC.
                                NEW PREFERRED EQUITY TERM SHEET

This new preferred equity term sheet (the “New Preferred Equity Term Sheet”) summarizes certain terms
and conditions of the proposed preferred equity to be issued by Reorganized Guitar Center on the Plan
Effective Date in the aggregate amount described below (the “New Preferred Equity”). Terms not defined
in this New Preferred Equity Term Sheet shall have the meanings given to them in the Restructuring Support
Agreement (the “Agreement”) or the Restructuring Term Sheet to which this New Preferred Equity Term
Sheet is attached as Annex 3.

THIS NEW PREFERRED EQUITY TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT
BE CONSTRUED AS) AN OFFER TO SELL OR BUY, OR THE SOLICITATION OF AN OFFER
TO SELL OR BUY, ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES AS TO ANY
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE
WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND OTHER
APPLICABLE LAWS.

TERM                      DESCRIPTION
Issuer                    Reorganized Guitar Center (the “Issuer”).

Type of Security          Preferred Stock of the Issuer (the “New Preferred Stock” and the holders
                          thereof, the “New Preferred Holders”).

Liquidation               Initial aggregate liquidation preference of $160 million on the Plan Effective
Preference                Date (as increased following such date by all accrued and unpaid dividends, the
                          “Liquidation Preference”).

Issue Date                To be issued on the Plan Effective Date in accordance with the Plan.

Dividends                 Dividends shall accrue on a quarterly basis at a compounded rate of 15.00% per
                          annum.

                          Notwithstanding the foregoing, the Issuer shall have the option (exercisable in
                          its sole discretion) to pay dividends in cash; provided, that in no event shall the
                          Issuer pay dividends in cash more than five times prior to the third anniversary
                          of the Plan Effective Date.

Tag-Along Right           In the event one or more holders of common equity of the Issuer (“Common
                          Equity”) transfers Common Equity that results in a person or group (within the
                          meaning of Rules 13d-3 and 13d-5 of the Exchange Act, or any successor
                          provision) other than Investor Support Parties owning 50% or more of the then
                          outstanding Common Equity, each New Preferred Holder shall have the option
                          to participate in such transaction by selling for cash all of such New Preferred
                          Holder’s New Preferred Stock in such transaction at a price equal to the
                          Liquidation Preference at such time plus an amount equal to the agreed make-
                          whole amount that would be payable through the first day following the third
                          anniversary of the Plan Effective Date, using a discount rate equal to the treasury
                          rate plus 50 basis points (the “Make-Whole Premium”) (the “Tag-Along


                                                    1
Case 20-34656-KRH     Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                           Document    Page 150 of 242


                      Right”).

                      The Tag-Along Right shall be subject to customary notice provisions and
                      protections to be negotiated in good faith and mutually agreed between the
                      Company Parties, the Required Secured Notes Support Parties and the Investor
                      Support Parties.

Optional Redemption   From and after the third anniversary of the Plan Effective Date, the Issuer may
                      redeem the New Preferred Stock, in whole or in part, at a redemption price equal
                      to the Liquidation Preference at such time.

                      Prior to the third anniversary of the Plan Effective Date, the Issuer may redeem
                      the New Preferred Stock, in whole or in part, at a redemption price equal to the
                      Liquidation Preference plus the Make-Whole Premium.

Liquidation Event     In the event of any liquidation event (including a sale of all or substantially all of
                      the assets of the Issuer and its subsidiaries, taken as a whole), reorganization,
                      dissolution, winding up, or any voluntary or involuntary bankruptcy, insolvency
                      or similar creditors proceeding, of the Issuer (or any subsidiary or multiple
                      subsidiaries of the Issuer if such subsidiary or subsidiaries owns or operates all
                      or substantially all of the assets of the Issuer and its subsidiaries’ assets,
                      determined on a consolidated basis), automatically and without any action by any
                      person, the claim amount for the New Preferred Stock shall equal the Liquidation
                      Preference plus the Make-Whole Premium for all purposes.

Issuer Covenants      Without the written consent of the holders of at least a majority of the shares of
                      the then outstanding New Preferred Stock, neither the Issuer (nor any of its
                      subsidiaries) shall:

                          (i)      except as otherwise permitted pursuant to the Covenant Qualification
                                   (defined below) (or, if the Covenant Qualification does not apply
                                   pursuant to the last paragraph of this section, subject to
                                   customary/market exceptions and baskets to be negotiated in good
                                   faith and mutually agreed between the Company Parties, the
                                   Required Secured Notes Support Parties and the Investor Support
                                   Parties):
                                         •   make restricted payments to, restricted investments in or
                                             restricted acquisitions of any other Entity;
                                         •   enter into, supplement, modify or terminate any
                                             transaction or agreement between the Issuer and/or its
                                             subsidiaries, on one hand, and any Affiliates of the Issuer
                                             (other than its subsidiaries), on the other hand, unless
                                             (x) approved by a majority of the disinterested directors on
                                             the board of directors of the Issuer and (y) on terms that
                                             are not materially less favorable to the Issuer and/or its
                                             subsidiaries, as applicable, as could be obtained in a bona
                                             fide arm’s length transaction; or
                                         •   incur or guarantee any indebtedness for borrowed money,
                                             and grant any lien on any material assets, property or other

                                                 2
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                         Document    Page 151 of 242


                                           interests; or

                        (ii)     make, declare, pay or set a record date for any dividend or
                                 distribution on, or repurchase or redeem any shares of, its capital
                                 stock (other than (1) dividends or distributions payable solely in
                                 common stock of the Issuer, (2) cash (in an immaterial amount) paid
                                 in lieu of fractional shares in connection with any such dividend
                                 payable solely in common stock of the Issuer, (3) redemptions of
                                 common stock held by employees upon a termination of employment
                                 at no more than fair market value and (4) any dividends or
                                 distributions on, or redemptions, purchases or repurchases of, New
                                 Preferred Stock).

                    Notwithstanding the foregoing, in no event shall the foregoing covenants be any
                    more restrictive on the Issuer or its subsidiaries than, and such foregoing
                    covenants shall be deemed to be qualified by the applicable exceptions and
                    baskets contained in, the conceptually corresponding covenants set forth in the
                    New First Lien Documents, as such covenants are amended, supplemented or
                    modified from time to time in accordance with the New First Lien Documents
                    (the “Covenant Qualification”); provided, that (i) the Covenant Qualification
                    shall not apply if the Investor Support Parties and/or their respective Affiliates
                    collectively purchase on the Plan Effective Date in excess of 20% of the
                    indebtedness issued pursuant to the New First Lien Documents (and in any event,
                    the Investor Support Parties shall be prohibited from renegotiating or amending
                    the covenants to which the Covenant Qualification applies in the New First Lien
                    Documents in connection with any such purchase of indebtedness on the Plan
                    Effective Date); and (ii) following the Plan Effective Date, no amendment,
                    modification or waiver of any applicable covenants in the New First Lien
                    Documents shall apply for purposes of the application of the Covenant
                    Qualification unless such amendments, modifications or waivers are approved by
                    the holders of a majority of the outstanding indebtedness issued pursuant to the
                    New First Lien Documents held by persons other than the Issuer Support Parties
                    and their respective Affiliates (unless otherwise approved by the prior written
                    consent of holders of at least a majority of the shares of the then outstanding New
                    Preferred Stock).

Ranking             Upon any actual liquidation, dissolution or winding up of the Issuer, whether
                    voluntary or involuntary, the New Preferred Holders are entitled to receive out
                    of the assets of the Issuer available for distribution to its equity holders, on a
                    senior, preferred basis, prior to and in preference of any distribution to the holders
                    of (i) any shares of equity junior in right of payment to the New Preferred Stock
                    (including the New Common Equity) and (ii) any other series of preferred stock
                    of the Company (regardless of the date of issuance), an amount of cash per share
                    of New Preferred Stock equal to its Liquidation Preference.

Governance Rights   For so long as at least 30% of the shares of New Preferred Stock issued on the
                    Plan Effective Date continue to be held by the initial holders of such shares (the
                    “Minimum Ownership Threshold”), the holders of a majority of the then
                    outstanding shares of New Preferred Stock shall have the right to nominate (and
                    replace) one (1) non-voting observer (the “Observer”) to the Issuer’s Board of
                    Directors (the “Board”) and to any committee of the Board. In the event that the

                                               3
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                             Document    Page 152 of 242


                        Minimum Ownership Threshold fails at any time to be satisfied, then, at such
                        time, the Observer shall automatically be removed from office and the right to
                        appoint the Observer shall permanently terminate. Subject to the continued
                        satisfaction of the Minimum Ownership Threshold set forth in the first sentence
                        of this section, the initial Observer shall be appointed by the Required Creditor
                        Support Parties as of the Plan Effective Date for an initial term of no less than 12
                        months following the Plan Effective Date. The Issuer agrees to pay reasonable
                        and customary fees to the Observer, in an amount to be mutually agreed among
                        the Issuer, the Observer and the Required Creditor Support Parties, but which
                        shall in no event exceed the fees paid to independent directors in respect of their
                        service as directors (i.e., excluding any additional compensation paid for
                        committee service or similar additional duties). In addition, the Issuer shall
                        reimburse all reasonable and documented out-of-pocket expenses of the Observer
                        in connection with attendance of Board and/or committee meetings.

                        Notwithstanding the foregoing, a majority of the members of the Board shall have
                        the right to: (i) exclude the Observer from its meetings; and (ii) omit or redact
                        from any materials provided to the Observer, certain information, in each case, if
                        such majority reasonably determines (in good faith) that such exclusion, omission
                        or redaction is necessary or appropriate (a) to preserve the attorney-client or any
                        other legal privilege, or where the provision of such information would
                        reasonably be expected to cause the Issuer to breach its obligations with respect
                        to confidential or proprietary information of third parties, or (b) because any
                        actual or potential conflict of interest is present.

Voting Rights           The New Preferred Holders shall have no right to vote on any matters except as
                        set forth in this New Preferred Equity Term Sheet and: (i) with respect to the
                        issuance of any new equity securities of the Issuer that rank pari or senior to the
                        New Preferred Stock; (ii) with respect to any amendments, supplements or
                        modifications to (or waivers that relate to any provision in) the certificate of
                        designation of the New Preferred Stock; and (iii) as otherwise required by law.

Information Rights      Each New Preferred Holder shall have the right to receive the same information
                        (within the same time periods) as the public-side or, as long as such New
                        Preferred Holder certifies in writing, and otherwise evidences, in a form
                        reasonably acceptable to the Issuer that such New Preferred Holder is not a
                        competitor of the Issuer, at the option of each New Preferred Holder, private-side
                        holders of the New First Lien Debt.

Transfer Restrictions   The Plan and Confirmation Order shall provide that the New Preferred Equity
                        shall be issued in reliance on the exemption from the registration requirements of
                        the federal securities laws pursuant to section 1145 of the Bankruptcy Code. The
                        New Preferred Holders shall be subject to transfer restrictions with respect to the
                        New Preferred Stock, including: (i) in compliance with applicable law; (ii) to
                        prohibit transfers to competitors of the Issuer without the approval of the Issuer;
                        (iii) to prevent transfers that would reasonably be expected to require registration
                        or qualification of the New Preferred Stock under the Securities Exchange Act of
                        1934 or state securities or blue sky laws, or require the Company to file reports
                        pursuant to any applicable federal or state securities or blue sky laws; and (iv) to
                        prevent transfers that would cause (x) the Issuer or any of its subsidiaries to be
                        required to register as an investment company under the Investment Company

                                                  4
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                         Document    Page 153 of 242


                    Act of 1940, as amended, or to be subject to regulation under the Investment
                    Advisers Act of 1940 or (y) the assets of the Company or any Subsidiary of the
                    Company to be deemed “Plan Assets” as defined under the Employee Retirement
                    Income Security Act of 1974 or its accompanying regulations (collectively,
                    “ERISA”) or result in any “prohibited transaction” under ERISA.




                                             5
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 154 of 242


                                   ANNEX 3

                              Governance Term Sheet
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 155 of 242




                                        Guitar Center:
                               Corporate Governance Term Sheet

           The below construct assumes three principal stockholders with relatively similar
   levels of common equity ownership as of the closing.

   Board

   1.      Ares - 3 board seats, including Chairman of the Board

   2.      Brigade - 3 seats

   3.      Carlyle - 3 seats

   4.      Each of Ares, Brigade and Carlyle will be entitled to designate one director to
           each committee of the Board

   5.      CEO would also serve on the Board

   6.      Sunset of director rights and other approval rights specified herein upon sell-down
           at ownership thresholds to be agreed (although rights can be assigned to a
           permitted transferee who acquires a majority of the assignor’s position and
           exceeds specified ownership threshold).

   7.      Any duly held meeting of the Board will require a quorum of a majority of the
           members of the Board being present, with at least one director appointed by each
           principal stockholder (in each case subject to sunset rights) required to constitute
           a quorum at any meeting of the Board. Notwithstanding the foregoing, if all of the
           directors appointed by any principal stockholder fail to attend two out of any three
           consecutive validly called Board meetings, the meeting with respect to the second
           such failure shall be adjourned for three days and such director(s) shall not be
           required for a quorum of the reconvened Board meeting. In addition, if the
           directors of a principal stockholder are required to recuse themselves pursuant to
           Section 10 below, the presence of such directors shall not be required for a
           quorum.

   Approval Rights

   8.       Except as set forth in Section 9 below, all board matters will require approval of
           the directors designated by two of three principal stockholders. These decisions
           include (without limitation):

              o Debt financings / recaps / dividends
              o Removal of independent directors, if any
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                            Document    Page 156 of 242




             o Material changes in a significant accounting policy
             o Changes to the Company's independent auditor
             o Approval of the annual budget
             o Compensation of the CEO and direct reports (procedurally to be done
               through compensation committee)
             o Any waiver of terms of stockholders agreement by the Company (which
               shall not include the party benefitting from the waiver)

   9.    The following matters will require approval by the directors designated by all three
         principal stockholders:

             o JV / acquisitions, in each case above $15m (excluding earn-outs); not to
               exceed $60m (including earn-outs) per year
             o divestitures above $15m
             o Equity issuances not subject to preemptive right (not to exceed $100m in
               the first 3 years after closing)
             o Bankruptcy, voluntary dissolution, or winding up of the Company
             o Material changes to nature of the business (note: adding a new line is not a
               material change)
             o Transactions with affiliates (more than 5% equityholders)
             o Sale of the Company/IPO (except pursuant to drag along described below)
             o Changes to size or composition of the board or any of its committees

   10.   If a principal stockholder has a material conflict of interest with respect to a
         proposed transaction directly involving any of its holdings in the securities or
         indebtedness of the Company or any of its subsidiaries (other than its (x) common
         stock, warrants or junior preferred or (y) debt of less than $10m), on the one hand,
         and a matter requiring an approval contemplated in Section 8 or Section 9 above
         (a “Conflicted Holder”), on the other hand, the directors designated by the
         Conflicted Holder will recuse themselves from approving or disapproving such
         matter, and all such applicable matters contemplated by Sections 8 or 9 will
         require approval of the directors designated by all principal stockholders other
         than the Conflicted Holder[s]. For the avoidance of doubt, any transaction the
         proceeds of which would be used to repay, repurchase or make any payment on or
         with respect to such securities or indebtedness will be deemed a conflict of
         interest.

   Preemptive Rights

   11.   Prior to a Qualified IPO (to be defined), each holder of > 5% of the Common
         Stock (with affiliates aggregated for such calculation) will have a preemptive
         right to participate pro rata, on an as converted basis (excluding warrants), in any
         issuance of securities by the Company (subject to customary exceptions for M&A
         activity, debt kicker, management/director/consultant issuance). Equity holders
                                                2
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 157 of 242




          will have ten (10) business days following written notice from the Company to
          exercise preemptive rights. Preemptive rights may assigned to affiliates.

   Transfers of Equity

   12.    No transfers (including indirect transfers) for 2.5 years from closing (other than to
          affiliates or pursuant to the drag-along). For purposes of transfer provisions,
          affiliates will be defined to prohibit circumvention.

   13.    After no transfer period,

              o no transfers to competitors, strategic buyers or entities set forth on an
                agreed upon DQ list, in any case without prior consent. Entities may be
                added to the DQ list from time to time with the approval of two principal
                stockholders.
              o other transfers (other than pursuant to drag along) subject to ROFO in
                favor of Company (and, if not exercised by the Company, in favor of other
                principal stockholders).

   14.    Drag Along:

              o Drag-along right in connection with (i) a sale of at least 80% of the capital
                stock or all or substantially all the assets of the Company to an unaffiliated
                party, (ii) a sale to a non-affiliate SPAC, or (iii) a Qualified IPO, in any
                case if approved by the directors appointed by two of three principal
                stockholders. At least 80% of the consideration received in a drag (other
                than for a Qualified IPO) must be cash or publicly traded securities. In the
                case of a drag-along for less than 100% of the Company’s capital stock or
                assets (other than a Qualified IPO), the value of the sum of (i) the portion
                of the Company retained plus (ii) the consideration received in the sale
                (other than cash and publicly traded securities) may not exceed 20% of the
                total value of the Company.

              o Prior to 4th anniversary of the Closing, the ability to exercise the drag-
                along right will be subject to the following MOIC (based on the initial
                investment in New Common Equity in the Restructuring Transactions,
                which excludes any investment in debt or preferred securities). For
                purposes of (a) a Qualified IPO, MOIC will be determined based on the
                fair market value of any publicly traded securities held by the principal
                stockholder representing its initial investment in New Common Equity,
                calculated as if all such shares held by the principal stockholders

                                                3
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 158 of 242




                 immediately prior to the IPO were sold on the closing date of the IPO at
                 the valuation at pricing of the IPO, and (b) a sale, merger or other similar
                 transaction, including a sale to a SPAC, MOIC will be determined based
                 on the aggregate consideration set forth in the definitive transaction
                 agreement at the time of signing). Mechanism for valuing non-cash
                 consideration TBD.

                  Time period                               MOIC
                  <2nd anniversary of the Closing                                       3.00x
                                                                (2.5x in the case of a QIPO)
                  2nd - 3rd anniversary of the Closing                                  1.75x
                  3rd - 4th anniversary of the Closing                                  1.00x

             o Company and all equity holders will cooperate with any drag-along
               transaction. Company will bear the costs of the drag along transaction.

   15.    Tag along rights for all holders of > 5% of the Common Stock (with affiliates
          aggregated for such calculation) on any transfer (other than to affiliates). Tag
          rights may assigned to affiliates.

   16.    Drag- and tag-along rights shall be subject to customary limitations on
          representations, warranties, restrictive covenants and indemnities and the
          consideration to be received by participating stockholders

   17.    Customary demand and piggyback registration rights post IPO. Cutbacks pro rata
          based on ownership of Common Stock.

   18.    Stockholder agreement terminates upon a Qualified IPO and post Qualified IPO
          board composition to be developed with managing underwriters based on
          prevailing practice at the time for similarly situated companies, other than
          registration rights, and customary provisions regarding confidentiality,
          information rights and waivers of corporate opportunity.

   Individual Consent Rights

   19.    Any amendment to the governance or other organizational documents will require
          the consent of any equity holder (i) that is disproportionately and materially
          adversely affected by such amendment or (ii) if the amendment modifies, reduces
          or removes a specific right granted to a such equity holder; provided that consent
          shall not be required for the grant of rights associated with new equity interests
          otherwise issued in compliance with the agreement and the organizational
          documents that do not discriminate among the existing equity holders.
                                               4
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 159 of 242




   20.     The Company may not repurchase equity of any class not pro rata to shareholding
           (other than customary exceptions for repurchases of management equity upon
           termination of employment) without the consent of any disproportionately
           affected shareholder. Repurchases that are offered on a pro rata basis to each
           equity holder shall be deemed “pro rata,” regardless of whether each equity holder
           elects to participate.

   Other

   21.     Stockholders agreement to contain customary provisions regarding
           confidentiality, information rights and waivers of corporate opportunity.

   22.     Representation that no material side agreements between principal stockholders
           regarding the matters contemplated hereby, including the ownership and
           disposition of Company securities (“side deals”) at effective date. Covenant (i)
           prohibiting side deals in the first 6 months following emergence and thereafter,
           requiring disclosure of side deals between principal stockholders and (ii) requiring
           disclosure of acquisitions or dispositions of any debt or equity of the Company or
           any of its subsidiaries.




                                                5
Case 20-34656-KRH                 Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                              Desc Main
                                       Document    Page 160 of 242




                                                        ANNEX 4

                                       Releases, Exculpation, and Injunctions


Releases by the           Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
Debtors                   on and after the Plan Effective Date, each Released Party10 is, and is deemed released and
                          discharged by the Debtors, the Reorganized Debtors, and their Estates11 (and their
                          respective successors and assigns) from any and all Causes of Action,12 including any
                          derivative claims asserted on behalf of the Debtors, that the Debtors, the Reorganized
                          Debtors, or their Estates would have been legally entitled to assert in their own right
                          (whether individually or collectively) or on behalf of the holder of any Claim or Interest,
                          or that any holder of any Claim or Interest could have asserted on behalf of the Debtors,
                          based on or relating to, or in any manner arising from, in whole or in part:
                             i.     the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                                    transactions, the formulation, preparation, dissemination, negotiation, or filing of
                                    the Agreement, the DIP Facility, the Disclosure Statement, or the Plan;
                            ii.     any Restructuring, contract, instrument, release, or other agreement or document
                                    (including providing any legal opinion requested by any Entity regarding any
                                    transaction, contract, instrument, document, or other agreement contemplated by
                                    the Plan or the reliance by any Released Party on the Plan or the Confirmation
                                    Order in lieu of such legal opinion) created or entered into in connection with the

    10
          “Released Party” means, collectively, and in each case solely in its capacity as such: (a) the Creditor Support
Parties; (b) the Investor Support Parties; (c) the Trustees under the Indentures; (d) the DIP Agents; (e) the DIP
Commitment Parties; (f) all holders of Claims and Interests who vote to accept the Plan; (g) all holders of Claims in
classes that are deemed to accept the Plan; (h) all holders of Claims and Interests in voting classes who abstain from
voting on the Plan and who do not opt out of the releases provided by the Plan; (i) all holders of Claims and Interests
in voting classes who vote to reject the Plan and who do not opt out of the releases provided by the Plan; and (j) with
respect to each of the Debtors, the Reorganized Debtors, and each of the foregoing entities in clauses (a) through (i),
each such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests are
held directly or indirectly), subsidiaries, direct and indirect equity holders, funds, portfolio companies, management
companies; and (k) with respect to each of the Debtors, the Reorganized Debtors, and each of the foregoing Entities
in clauses (a) through (j), each of their respective current and former directors, officers, members, employees, partners,
managers, independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, and other professional advisors. Notwithstanding the foregoing, any
holder of a Claim or Interest that objects to the Plan (and thereby opts out of the releases) or otherwise opts out of the
releases shall not be a “Released Party.”
    11
         “Estate” means as to each Debtor, the estate created for the Debtor in its Chapter 11 Case pursuant to section
541 of the Bankruptcy Code.
     12
           “Causes of Action” means any claims, Claims, Interests, damages, remedies, causes of action, demands,
rights, actions, suits, controversies, proceedings, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties and franchises of any kind or character whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively, matured or unmatured, suspected or
unsuspected, in tort, law, equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or
recoupment and claims on contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise
contest Claims or Interests; (c) claims pursuant to sections 362 or Chapter 5 of the Bankruptcy Code; and (d) such
claims and defenses as fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the
Bankruptcy Code.
Case 20-34656-KRH                 Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                            Desc Main
                                       Document    Page 161 of 242


                                    Agreement, the DIP Facility, the Disclosure Statement, or the Plan;
                          iii.      the Chapter 11 Cases, the DIP Facility, the Disclosure Statement, the Plan, the
                                    filing of the Chapter 11 Cases, the pursuit of confirmation of the Plan, the pursuit
                                    of consummation of the Plan, the administration and implementation of the Plan,
                                    including the issuance or distribution of securities pursuant to the Plan, or the
                                    distribution of property under the Plan or any other related agreement;
                          iv.       any securities issued by the Debtors, the ownership thereof and the assertion or
                                    enforcement of rights and remedies thereunder against the Debtors; any
                                    avoidance actions; and the Indentures; or
                           v.       any other act or omission, transaction, agreement, event, or other occurrence
                                    taking place on or before the Plan Effective Date, in each case related to the
                                    foregoing clauses (i) through (iv).

                          Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
                          not release (i) any post-Plan Effective Date obligations of any party or Entity under the
                          Plan, any Restructuring Transaction, or any document, instrument, or agreement executed
                          to implement the Plan, (ii) the rights of any holder of allowed Claims to receive
                          distributions under the Plan, (iii) any obligations of any party under a contract or lease
                          that has been assumed by the Debtors or the Reorganized Debtors, or (iv) any claims,
                          causes of action, defenses, offsets, rights of setoff, rights of recoupment or avoidance
                          actions asserted as defenses or brought as counterclaims to Claims asserted against the
                          Debtors or the Reorganized Debtors.

Releases by               As of the Plan Effective Date, each Releasing Party13 is, and is deemed to have released
Holders of Claims         and discharged each Debtor, Reorganized Debtor, and Released Party from any and all
and Interests of          Causes of Action, including any derivative claims asserted on behalf of the Debtors, that
the Debtors               such Entity would have been legally entitled to assert (whether individually or
                          collectively), based on or relating to, or in any manner arising from, in whole or in part:

                             i.     the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                                    transactions, the formulation, preparation, dissemination, negotiation, or filing of
                                    the Agreement, the DIP Facility, the Disclosure Statement, or the Plan;




    13
          “Releasing Party” means, collectively, and in each case solely in its capacity as such: (a) the Creditor
Support Parties; (b) the Investor Support Parties; (c) the Trustees under the Indentures; (d) the DIP Agents; (e) the
DIP Commitment Parties; (f) all holders of Claims and Interests who vote to accept the Plan; (g) all holders of Claims
in classes that are deemed to accept the Plan; (h) all holders of Claims and Interests in voting classes who abstain from
voting on the Plan and who do not opt out of the releases provided by the Plan; (i) all holders of Claims and Interests
in voting classes who vote to reject the Plan and who do not opt out of the releases provided by the Plan; (j) all other
holders of Claims and Interests to the fullest extent permitted by law; (k) with respect to each of the foregoing entities
in clauses (a) through (j), each such Entity’s current and former predecessors, successors, Affiliates (regardless of
whether such interests are held directly or indirectly), subsidiaries, direct and indirect equity holders, funds, portfolio
companies, management companies; and (l) with respect to each of the foregoing Entities in clauses (a) through (k),
each of their respective current and former directors, officers, members, employees, partners, managers, independent
contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
investment bankers, and other professional advisors.
Case 20-34656-KRH                Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                             Desc Main
                                      Document    Page 162 of 242



                           ii.     any Restructuring, contract, instrument, release, or other agreement or document
                                   (including providing any legal opinion requested by any Entity regarding any
                                   transaction, contract, instrument, document, or other agreement contemplated by
                                   the Plan or the reliance by any Released Party on the Plan or the Confirmation
                                   Order in lieu of such legal opinion) created or entered into in connection with the
                                   Agreement, the DIP Facility, the Disclosure Statement, or the Plan;

                          iii.     the Chapter 11 Cases, the DIP Facility, the Disclosure Statement, the Plan, the
                                   filing of the Chapter 11 Cases, the pursuit of confirmation of the Plan, the pursuit
                                   of consummation of the Plan, the administration and implementation of the Plan,
                                   including the issuance or distribution of securities pursuant to the Plan, or the
                                   distribution of property under the Plan or any other related agreement;

                          iv.      any securities issued by the Debtors, the ownership thereof and the assertion or
                                   enforcement of rights and remedies thereunder against the Debtors; any
                                   avoidance actions; and the Secured Notes Indenture or the Superpriority Notes
                                   Indenture; or

                           v.      any other act or omission, transaction, agreement, event, or other occurrence
                                   taking place on or before the Plan Effective Date, in each case related to the
                                   foregoing clause (i) through (iv).
                          Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
                          not release (i) any post-Plan Effective Date obligations of any party or Entity under the
                          Plan, any Restructuring Transaction, or any document, instrument, or agreement
                          (including those set forth in the Plan Supplement) executed to implement the Plan or (ii)
                          the rights of any holder of allowed Claims to receive distributions under the Plan.

Exculpation               Except as otherwise specifically provided in the Plan, no Exculpated Party14 shall have or
                          incur, and each Exculpated Party is hereby released and exculpated from any Cause of
                          Action for any Claim related to any act or omission in connection with, relating to, or
                          arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
                          negotiation, filing, or termination of the Agreement and related prepetition transactions,
                          the Disclosure Statement, the Plan, or any Restructuring, contract, instrument, release, or
                          other agreement or document (including providing any legal opinion requested by any
                          Entity regarding any transaction, contract, instrument, document, or other agreement
                          contemplated by the Plan or the reliance by any Exculpated Party on the Plan or the
                          Confirmation Order in lieu of such legal opinion) created or entered into in connection
                          with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit
                          of confirmation of the Plan, the pursuit of consummation of the Plan, the administration
                          and implementation of the Plan, including the issuance of securities pursuant to the Plan,

    14
         “Exculpated Parties” means, collectively, and in each case solely in its capacity as such: (a) the Debtors
and Reorganized Debtors; (b) the Creditor Support Parties; (c) the Investor Support Parties; (d) the Trustees under the
Indentures; (e) the DIP Agents; (f) the DIP Commitment Parties; (g) with respect to each of the foregoing entities in
clauses (a) through (f), each such Entity’s current and former predecessors, successors, Affiliates (regardless of
whether such interests are held directly or indirectly), subsidiaries, direct and indirect equity holders, funds, portfolio
companies, management companies; and (h) with respect to each of the foregoing Entities in clauses (a) through (g),
each of their respective current and former directors, officers, members, employees, partners, managers, independent
contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
investment bankers, and other professional advisors.
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                         Document    Page 163 of 242


               or the distribution of property under the Plan or any other related agreement, except for
               claims related to any act or omission that is determined in a final order to have constituted
               actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall
               be entitled to reasonably rely upon the advice of counsel with respect to their duties and
               responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion
               of the Plan shall be deemed to have, participated in good faith and in compliance with the
               applicable laws with regard to the solicitation of, and distribution of, consideration
               pursuant to the Plan and, therefore, are not, and on account of such distributions shall not
               be, liable at any time for the violation of any applicable law, rule, or regulation governing
               the solicitation of acceptances or rejections of the Plan or such distributions made
               pursuant to the Plan.

Injunctions    Except as otherwise expressly provided in the Plan or for obligations issued or required
               to be paid pursuant to the Plan or the Confirmation Order, all Entities that have held, hold,
               or may hold Claims or Interests that have been released pursuant to the Plan, shall be
               discharged pursuant to the Plan, or are subject to exculpation pursuant to the Plan, are
               permanently enjoined, from and after the Plan Effective Date, from taking any of the
               following actions against, as applicable, the Debtors, the Reorganized Debtors, or the
               Released Parties: (i) commencing or continuing in any manner any action or other
               proceeding of any kind on account of or in connection with or with respect to any such
               Claims or Interests; (ii) enforcing, attaching, collecting, or recovering by any manner or
               means any judgment, award, decree, or order against such Entities on account of or in
               connection with or with respect to any such Claims or Interests; (iii) creating, perfecting,
               or enforcing any lien or encumbrance of any kind against such Entities or the property or
               the estates of such Entities on account of or in connection with or with respect to any such
               Claims or Interests; (iv) asserting any right of setoff, subrogation, or recoupment of any
               kind against any obligation due from such Entities or against the property of such Entities
               on account of or in connection with or with respect to any such claims or interests unless
               such Entity has timely asserted such setoff right in a document filed with the Bankruptcy
               Court explicitly preserving such setoff, and notwithstanding an indication of a claim or
               interest or otherwise that such Entity asserts, has, or intends to preserve any right of setoff
               pursuant to applicable law or otherwise; and (v) commencing or continuing in any manner
               any action or other proceeding of any kind on account of or in connection with or with
               respect to any such claims or interests released or settled pursuant to the Plan.
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 164 of 242


                                  EXHIBIT B

                           Term DIP Commitment Letter

                                   [Attached.]
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                 Document    Page 165 of 242


PERSONAL AND CONFIDENTIAL

November 13, 2020

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362

Attention: Michael Pendleton, General Counsel

       $325 Million Senior Secured Superpriority Debtor-In-Possession Term Loan Credit Facility
                                         Commitment Letter

Ladies and Gentlemen:

         Guitar Center, Inc. (“Guitar Center”, “you” or “your”) has (i) advised the financial institutions,
funds, investment managers or other entities signatory hereto (the “Commitment Parties”, “we”, “us”
or “our”), that Guitar Center and certain of its subsidiaries (the “Subsidiary Debtors”) and Guitar Center
Holdings, Inc., a Delaware corporation and the direct parent of Guitar Center (“Holdings” and,
collectively with Guitar Center and the Subsidiary Debtors, the “Debtors”), are considering filing
voluntary petitions for relief (the “Chapter 11 Cases”) under Chapter 11 of Title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”), and (ii) in connection with the
foregoing, requested that the Commitment Parties agree to commit to provide a senior secured
superpriority debtor-in-possession term loan credit facility for Guitar Center under Sections 364(c) and
364(d) of the Bankruptcy Code in an aggregate principal amount equal to $325 million (the “DIP
Facility”) on the terms and subject to the conditions hereinafter set forth in this commitment letter and
on the terms and subject to the conditions set forth in the DIP Term Sheet attached hereto as Exhibit A
(collectively, this “Commitment Letter”). Unless otherwise specified herein, all references to “$” shall
refer to U.S. Dollars. To the extent not defined in the body of this Commitment Letter, each capitalized
term shall have the meaning assigned to it in the DIP Term Sheet attached hereto as Exhibit A. The
transactions described above are referred to herein as the “Transaction”.

1.      Commitment

To provide assurance that the DIP Facility shall be available on the terms and conditions set forth herein
and in the DIP Term Sheet, each Commitment Party (through one or more of its funds, affiliates or
managed accounts) is pleased to advise Guitar Center of its several, but not joint, commitment (the
“Commitment”) to provide the principal amount of the DIP Facility set forth opposite its name on
Schedule I hereto, on the terms and conditions set forth herein and in the DIP Term Sheet attached hereto
as Exhibit A (the “DIP Term Sheet”), subject solely to the satisfaction or waiver by the Commitment
Parties of the conditions precedent that are applicable to the relevant borrowing set forth herein (including
in the DIP Term Sheet).

2.      Conditions Precedent

The Commitment Parties’ agreements and obligations are subject to the execution and delivery of definitive
loan documents relating to the DIP Facility including, without limitation, the Operative Documents,
consistent with the terms set forth in this Commitment Letter (including the DIP Term Sheet) and otherwise
reasonably acceptable to you and the Commitment Parties.
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 166 of 242



Other than as set forth in the immediately preceding paragraph, the conditions precedent with respect to the
DIP Facility shall be limited to those described in the DIP Term Sheet.

3.      Information

Borrower represents and covenants that (i) all information, documentation and materials that has been or
will be made available to the Commitment Parties and/or their professional advisors by or on behalf of the
Borrower, any other Debtor, or any of their respective representatives in connection with the transactions
contemplated hereunder (collectively, the “Information”) (other than financial projections, forecasts and
other forward-looking statements (collectively, the “Projections”)) is and will be when furnished, when
taken as a whole, complete and correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make the statements contained
therein not misleading; and (ii) the Projections that have been or will be made available to the Commitment
Parties by or on behalf of the Borrower, any other Debtor, or any of their respective representatives have
been and will be prepared in good faith based upon assumptions that are believed by the preparer thereof
to be reasonable at the time such Projections are furnished to the Commitment Parties and on the date
hereof, it being understood and agreed that the Projections are not a guarantee of financial performance and
actual results may differ from the Projections and such differences may be material. You agree that if at
any time prior to the Closing Date, any of the representations in the preceding sentence would be incorrect
in any material respect if the information and Projections were being furnished, and such representations
were being made, at such time, including to the extent that prior to the Closing Date, any event that has
occurred results in or could reasonably be expected to result in a Material Adverse Change (as defined
below), then you will promptly supplement, or cause to be supplemented, the information and Projections
so that such representations will be correct in all material respects under those circumstances; it being
understood, in each case, that such supplement shall cure any breach of such representations and warranties.
The Commitment Parties shall be entitled to rely upon on all such Information and Projections without any
obligation to conduct any independent evaluation or appraisal of the assets or liabilities of the Borrower
and the other Debtors or any other party or to advise or opine on any related solvency issues. You further
understand that in arranging and syndicating the DIP Facility we may use and rely on the Information and
Projections without independent verification thereof.

For purposes hereof, “Material Adverse Change” means any condition, development or event that after
the date hereof has resulted in, or would reasonably be expected to result in a material adverse change in
the operations, assets, revenues or financial condition of Borrower and its subsidiaries taken as a whole
(other than (i) by virtue of the commencement of the Chapter 11 Cases and the events and conditions
typically resulting from and leading up to the filing of the Chapter 11 Cases, (ii) any actions required to be
taken pursuant to the DIP Facility and (iii) the COVID-19 pandemic).

4.      Payment Amounts

As consideration for the Commitment Parties’ commitment hereunder, you agree to pay to the Commitment
Parties the nonrefundable amounts set forth in the Payment Letter dated the date hereof and delivered
herewith (the “Payment Letter”) and all amounts set forth in the DIP Term Sheet.

You agree that, once paid, such payments or any part thereof payable under the Payment Letter and the
Operative Documents shall not be refundable under any circumstances, regardless of whether the
transactions or borrowings contemplated by this Commitment Letter are consummated, except as otherwise
agreed in writing by you and the Commitment Parties. All payments payable shall be paid in immediately
available funds in U.S. Dollars and shall not be subject to reduction by way of withholding, setoff or
counterclaim or be otherwise affected by any claim or dispute related to any other matter. In addition, all
payments payable hereunder shall be paid without deduction for any taxes, levies, imposts, duties,

                                                      2
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                 Document    Page 167 of 242



deductions, charges or withholdings imposed by any national, state or local taxing authority, or will be
grossed up by you for such amounts.

5.      Indemnification and Related Matters

You agree to (a) indemnify and hold harmless each Commitment Party (in its capacity as such) and its
affiliates and their respective officers, directors, employees, agents, advisors, attorneys and other
representatives and successors of each of the foregoing (each, an “Indemnified Person”), from and against
any and all losses, claims, demands, damages and liabilities (collectively, “Losses”) and the reasonable and
documented or invoiced out-of-pocket fees and expenses, joint or several, to which any such Indemnified
Person may become subject, including to the extent arising out of, resulting from, or in connection with,
any actual or threatened claim, litigation, investigation or proceeding (including any inquiry or
investigation) relating to this Commitment Letter (including the DIP Term Sheet), the Transaction, the
Payment Letter, the Chapter 11 Cases or any related transaction contemplated hereby, the DIP Facility or
any use of the proceeds thereof, the commitments furnished pursuant to this Commitment Letter or the
Commitment Parties in connection therewith (any of the foregoing, a “Proceeding”), regardless of whether
any such Indemnified Person is a party thereto and whether or not such Proceedings are brought by you,
your equity holders, affiliates or creditors or any other third person, and to reimburse each such Indemnified
Person promptly for any reasonable and documented or invoiced out-of-pocket legal fees and expenses
incurred in connection with investigating, responding to, or defending any of the foregoing and other
reasonable and documented or invoiced out-of-pocket fees and expenses incurred in connection with
investigating, responding to, or defending any of the foregoing, and (b) reimburse the Commitment Parties
promptly (but in any event within two business days) upon receipt of their demand for any reasonable and
documented out-of-pocket (i) legal or other expenses of Stroock & Stroock & Lavan LLP and one
reasonably necessary local legal counsel and (ii) fees and expenses of Province incurred in connection with
the Chapter 11 Cases, the DIP Facility, the enforcement of this Commitment Letter, the definitive
documentation for the DIP Facility, and any ancillary documents and security arrangements in connection
therewith, but no other third-party financial advisors (other than Province) without your prior written
consent; provided that the foregoing indemnity will not, as to any Indemnified Person, apply to Losses or
related expenses (i) to the extent that they have resulted from the willful misconduct or gross negligence of
such Indemnified Person or any of such Indemnified Person’s controlled affiliates or any of its or their
respective officers, directors, employees, agents, advisors or other representatives or successors of any of
the foregoing or (ii) to the extent arising from a material breach of the obligations of such Indemnified
Person under this Commitment Letter, in each case under clauses (i) and (ii), as determined by a court of
competent jurisdiction in a final and non-appealable decision.

You shall not, without the prior written consent of the Commitment Parties and their affiliates, effect any
settlement of any pending or threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Commitment Party unless (x) such settlement includes an unconditional release of such
Indemnified Person in form and substance satisfactory to such Commitment Party from all liability on
claims that are the subject matter of such Proceedings and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of such Commitment Party or any injunctive
relief or other non-monetary remedy. You acknowledge that any failure to comply with your obligations
under the preceding sentence may cause irreparable harm to such Commitment Party and the other
Indemnified Persons.

The expense reimbursements and indemnification provisions of this Commitment Letter shall constitute
superpriority administrative expenses under Sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code in
the Chapter 11 Cases without the need to file any motion (other than any motion as may be necessary to
obtain the approvals of this Commitment Letter and the Payment Letter), application or proof of claim and


                                                      3
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                 Document    Page 168 of 242



notwithstanding any administrative claims bar date, and shall be immediately payable in accordance with
the terms hereof without further notice or order of the Bankruptcy Court.

Notwithstanding any other provision of this Commitment Letter, no Indemnified Person shall be liable for
(i) any damages arising from the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems except to the extent such damages are found
in a final, non-appealable judgment of a court of competent jurisdiction to have resulted from the willful
misconduct or gross negligence of the Indemnified Person, or (ii) any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits, business or anticipated savings)
in connection with this Commitment Letter, the Transaction (including the DIP Facility and the use of
proceeds thereunder), or with respect to any activities related to the DIP Facility, including the preparation
of this Commitment Letter and the Operative Documents.

6.      Affiliate Activities, Sharing of Information, Absence of Fiduciary Relationships

The Commitment Parties may employ the services of their affiliates in providing the commitments
hereunder and, in connection therewith, may exchange with such affiliates information concerning you and
the other companies that may be the subject of the transactions contemplated by this Commitment Letter,
and, to the extent so employed, such affiliates shall be entitled to the benefits, and be subject to the
obligations, of the Commitment Parties hereunder. The Commitment Parties shall be responsible for their
respective affiliates’ failure to comply with such obligations under this Commitment Letter.

You acknowledge that the Commitment Parties, the DIP Lenders and their respective affiliates may be
providing debt financing, equity capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the transactions described
herein and otherwise. The Commitment Parties will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by such Commitment Parties of services for other companies, and the
Commitment Parties will not furnish any such information to other companies. You also acknowledge that
the Commitment Parties have no obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained from other companies.

You agree that each Commitment Party will act under this Commitment Letter as an independent contractor
and that nothing in this Commitment Letter will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Commitment Parties, on the one hand, and you
and your respective equity holders or your and their respective affiliates on the other hand.

You acknowledge and agree that (i) each Commitment Party, on the one hand, and you, on the other hand,
have an arm’s-length business relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of any Commitment Party, (ii) in connection therewith and with the
process leading to such transaction each Commitment Party and, if applicable, each of its affiliates, is acting
solely as a principal and has not been, is not and will not be acting as an advisor, agent or fiduciary of you,
your management, equity holders, creditors, affiliates or any other person, (iii) with respect to the
transactions contemplated hereby or the process leading thereto, each Commitment Party and, if applicable,
its affiliates, has not assumed (x) an advisory or fiduciary responsibility in favor of you or your affiliates
(irrespective of whether the Commitment Parties or any of their affiliates have advised or are currently
advising you or your affiliates on other matters (which, for the avoidance of doubt, includes acting as a
financial advisor to the Borrower, any other Debtor, or any of their respective affiliates in respect of any
transaction related hereto)) or (y) any other obligation except the obligations expressly set forth in this
Commitment Letter and (iv) you have been advised that the Commitment Parties are engaged in a broad
range of transactions that may involve interests that differ from your interests and that the Commitment

                                                      4
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                         Desc Main
                                 Document    Page 169 of 242



Parties have no obligation to disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship. You further acknowledge and agree that (i) you are responsible for making
your own independent judgment with respect to such transactions and the process leading thereto, (ii) you
are capable of evaluating, and do understand and accept the terms, risks and conditions of the transactions
contemplated hereby, and the Commitment Parties shall have no responsibility or liability to you with
respect thereto, and (iii) the Commitment Parties are not advising the Borrower or any other Debtor as to
any legal, tax, investment, accounting, regulatory or any other matters in any jurisdiction, and you shall
consult with your own advisors concerning such matters and you shall be responsible for making your own
independent investigation and appraisal of the transactions contemplated hereby. Any review by the
Commitment Parties or any of their affiliates of the Borrower, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit of the Commitment Parties and
shall not be on behalf of the Borrower or any other person. The Borrower (x) agrees that it will not claim
that any Commitment Party has rendered any advisory services or assert any claim against any Commitment
Party based on an alleged breach of fiduciary duty by any Commitment Party in connection with this
Commitment Letter and the transactions contemplated hereby or assert any claim based on any actual or
potential conflict of interest that might be asserted to arise or result from the engagement of any
Commitment Party or any of their affiliates acting as a financial advisor to the Borrower, the other Debtors
or any of their respective affiliates, on the one hand, and the engagement of any Commitment Party
hereunder and the transactions contemplated hereby, on the other hand, and (y) waives any claims it may
have against the Commitment Parties for breach of fiduciary duty or alleged breach of fiduciary duty and
agree that the Commitment Parties shall have no liability (whether direct or indirect) to the Borrower, the
other Debtors, or any of their respective affiliates in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the foregoing, including their respective affiliates
and any stockholder, employee, or creditor of any of the foregoing or of any affiliate of the foregoing.

Additionally, you acknowledge and agree that the Commitment Parties are not advising you as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. You shall consult with your own
advisors concerning such matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated hereby, and the Commitment Parties shall not have any
responsibility or liability to you with respect thereto. Any review by any of the Commitment Parties of the
Borrower, the transactions contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Commitment Parties and shall not be on behalf of you or any of your
affiliates.

7.      Assignments; Amendments

This Commitment Letter (i) may not be assigned by you or us without the prior written consent of the
Commitment Parties (and any purported assignment without such consent will be null and void) and the
Borrower, (ii) is intended to be solely for the benefit of the parties hereto (and Indemnified Parties) and (iii)
except as set forth in Section 6 above, is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and Indemnified Parties). Any and all obligations of any
Commitment Party hereunder (including, for the avoidance of doubt, funding obligations) may be
performed and any and all rights of such Commitment Party hereunder may be exercised by or through any
of its respective affiliates and the provisions of Section 5 shall apply with equal force and effect to such
affiliates. This Commitment Letter may not be amended or any term or provision hereof or thereof waived
or otherwise modified except by an instrument in writing signed by each of the parties hereto, and any term
or provision hereof may be amended or waived only by a written agreement executed and delivered by all
parties hereto.




                                                       5
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                 Document    Page 170 of 242



8.      Confidentiality

Please note that this Commitment Letter, the Payment Letter, any of their terms or substance, and any
written communications provided by, or oral discussions with, any Commitment Party in connection with
this arrangement are exclusively for the information of the Borrower and may not be disclosed, directly or
indirectly, by you to any third party or circulated or referred to publicly without our prior written consent,
except, after providing written notice to the Commitment Parties, pursuant to a subpoena or order issued
by a court of competent jurisdiction or by a judicial, administrative or legislative body or committee (in
each case excluding disclosure in the context of the Chapter 11 Cases, which shall be governed by the last
sentence of this paragraph); provided that we hereby consent to your disclosure of (i) this Commitment
Letter, any of its terms or substance, and any written communications provided by, or oral discussions with,
the Commitment Parties in connection with this arrangement to your affiliates that will be Loan Parties
under the DIP Facility and their respective employees, attorneys, financial advisors, officers, directors,
agents and advisors who are directly involved in the consideration of the DIP Facility and who have been
informed by you of the confidential nature of such advice and this Commitment Letter and who have agreed
to treat such information confidentially, (ii) this Commitment Letter or the information contained herein to
the extent required in motions, in form and substance reasonably satisfactory to each Commitment Party,
that may be filed the Bankruptcy Court solely in connection with the Borrower seeking to obtain the entry
of an order approving your execution, delivery and performance of this Commitment Letter and/or the
definitive Operative Documents (but any such disclosure shall be subject to the limitations set forth in in
the last sentence of this paragraph), (iii) this Commitment Letter as required by applicable law (including,
without limitation, antitrust laws) or compulsory legal process (in which case, to the extent permitted by
law, you agree to inform us promptly thereof prior to disclosure) (in each case excluding disclosure in the
context of the Chapter 11 Cases, which shall be governed by the last sentence of this paragraph); (iv) with
the Commitment Parties’ prior written consent to the proposed disclosure and (v) to any official committee
appointed in the Chapter 11 Cases (and their advisors) so long as you obtain from the applicable persons or
entities a confidentiality agreement with respect to such information in form and substance acceptable to
the Commitment Parties (but any such disclosure shall be subject to the limitations set forth in in the last
sentence of this paragraph). Notwithstanding anything to the contrary in the foregoing, in connection with
seeking court approval of this Commitment Letter and the Payment Letter you shall only be permitted to
(i) provide unredacted copies of the Commitment Letter and the Payment Letter to the Bankruptcy Court
and the Office of the United States Trustee in connection with any motion seeking approval of this
Commitment Letter and the Payment Letter, (ii) publicly disclose the Commitment Letter and the Payment
Letter to the extent necessary to obtain approval of the Bankruptcy Court of this Commitment Letter and
the Payment Letter or the DIP Facility, provided, that any disclosure of the Payment Letter pursuant to the
preceding clause (i) and (ii) shall be made via filing under seal or in a redacted manner in form and substance
reasonably satisfactory to the Commitment Parties and, to the extent required, providing an unredacted
copy thereof directly to the Bankruptcy Court and the Office of the United States Trustee and (iii) provide
unredacted copies of the Commitment Letter and the Payment Letter to advisors to any statutory committee
appointed in the Chapter 11 Cases of you or any of the other Debtors, and in each case so long as such
disclosure is on a confidential “professionals’ eyes only” basis.

The Commitment Parties reserve the right to review and approve, in advance, all materials, press releases,
advertisements, and disclosures that you or your affiliates prepare that contain the Commitment Parties’ or
any of their respective affiliates’ names or describe the Commitment Parties’ financing commitment,
provided that such approval shall not be unreasonably withheld or delayed.

Each Commitment Party and its affiliates will use all non-public information provided to it or such affiliates
by or on behalf of you hereunder or in connection with the Transaction solely for (i) the purpose of
providing the commitments hereunder and (ii) the other transactions contemplated by the RSA, and shall
treat confidentially all such information and shall not publish, disclose or otherwise divulge, such
                                                      6
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                        Desc Main
                                 Document    Page 171 of 242



information; provided that nothing herein shall prevent such Commitment Party and its affiliates from
disclosing any such information (i) with your consent, (ii) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process based on the reasonable advice
of counsel (in which case such Commitment Party agrees, to the extent not prohibited by applicable law,
rule or regulation, to inform you promptly thereof prior to disclosure), (iii) upon the request or demand of
any regulatory authority (including any self-regulatory authority) having jurisdiction over such
Commitment Party or any of its affiliates (in which case such Commitment Party agrees (except with respect
to any audit or examination conducted by bank accountants or any regulatory authority (including any self-
regulatory authority) exercising examination or regulatory authority), to the extent not prohibited by
applicable law, rule or regulation, to inform you promptly thereof prior to disclosure), (iv) to the extent that
such information becomes publicly available other than by reason of improper disclosure by such
Commitment Party, any of its affiliates or any of its or their Related Parties in violation of any
confidentiality obligations (including those set forth in this paragraph) owing to you or any of your or
affiliates or any of your Related Parties, (v) to such Commitment Party’s affiliates and to its and their
respective directors, officers, employees, shareholders, legal counsel, independent auditors, professionals
and other experts or agents (such persons, “Related Parties”) who need to know such information in
connection with the Transaction and who are informed of the confidential nature of such information and
who are subject to customary confidentiality obligations of professional practice or who agree to be bound
by the terms of this paragraph (or language substantially similar to this paragraph) (with such Commitment
Party being responsible for such compliance) and (vi) as is necessary or advisable in protecting and
enforcing the Commitment Party’ rights with respect to this Commitment Letter. The Commitment Parties’
and their affiliates’, if any, obligations under this paragraph shall terminate automatically and be superseded
by the confidentiality provisions in the definitive documentation relating to the DIP Facility upon the initial
funding thereunder.

9.      Governing Law and Jurisdiction

Each of the parties hereto for itself and its affiliates agrees that any suit or proceeding arising in
respect of this Commitment Letter or the Commitment Parties’ agreements or obligations hereunder
will be tried exclusively in the Bankruptcy Court or, if the Bankruptcy Court does not have subject
matter jurisdiction, in any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any state court located in
the City and County of New York, and each of the parties hereby submits to the exclusive jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of this Commitment Letter, the Payment Letter, the DIP
Facility or any matter referred to in this Commitment Letter is hereby waived by the parties hereto.
The parties hereto for itself and its affiliates agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Service of any process, summons, notice or document by
registered mail or overnight courier addressed to any of the parties hereto at the addresses above
shall be effective service of process against such party for any suit, action or proceeding brought in
any such court. This Commitment Letter will be governed by and construed in accordance with the
laws of the State of New York.

10.     Miscellaneous

The agreements and obligations of the Commitment Parties hereunder will terminate, unless the
Commitment Parties shall have received this Commitment Letter signed by the Borrower prior to 11:59
p.m. New York City time on November 13, 2020.


                                                       7
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                       Desc Main
                                 Document    Page 172 of 242



Each Commitment Party’s rights under the provisions set forth under Sections 3, 4, 6, 8 and 9 hereof and
this Section 10 will remain in full force and effect regardless of whether definitive Operative Documents
are executed and delivered. Each Commitment Party’s rights under the provisions set forth under Sections
4, 5, 6, 8 and 9 hereof and this Section 10 will remain in full force and effect notwithstanding the expiration
or termination of this Commitment Letter or the Commitment Parties’ agreements and obligations
hereunder. The provisions of Section 5 will be replaced by the applicable provisions of the Operative
Documents once effective.

Notwithstanding any other provision of this Commitment Letter, the obligations under this Commitment
Letter with respect to the DIP Facility are joint and several obligations of the Borrower and the other
Debtors and several, but not joint, among the Commitment Parties. For the avoidance of doubt, the
obligations any Commitment Party hereunder shall be solely in respect of its capacity as Commitment Party
and shall not bind, restrict, or limit the actions of the Commitment Party (or of its affiliates) acting in any
other capacity, including as a Support Party (as defined in the RSA) or as a creditor of, or potential investor
in, any Debtor or its affiliates.

This Commitment Letter may be executed in any number of counterparts, each of which when executed
will be an original, and all of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “executed”, “signed,” “signature,” and words of like import in this Commitment Letter
shall be deemed to include electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform Electronic Transactions
Act. This Commitment Letter and the Payment Letter are the only agreements that have been entered into
among the parties hereto with respect to the DIP Facility and set forth the entire understanding of the parties
with respect thereto and supersedes any prior written or oral agreements among the parties hereto with
respect to the DIP Facility and the Transaction.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-
56 (signed into law October 26, 2001) (the “Patriot Act”)) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of us and each of the DIP Lenders may be required to
obtain, verify and record information that identifies the Borrower and each other Loan Party, which
information may include its name and address and other information that will allow each of us and the
lenders to identify the Borrower and each other Loan Party in accordance with the Patriot Act or the
Beneficial Ownership Regulation, as applicable. This notice is given in accordance with the requirements
of the Patriot Act and is effective for each of us and the DIP Lenders.

                                [Remainder of page intentionally left blank]




                                                      8
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 173 of 242


We are pleased to have been given the opportunity to assist you in connection with the financing for the
Transaction.


                                                 Very truly yours,

                                                 [LENDER]

                                                      By: _________________________________
                                                          Name:
                                                          Title:




                                 [Signature Page to Commitment Letter]
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 174 of 242


We are pleased to have been given the opportunity to assist you in connection with the financing for the
Transaction.


                                                 Very truly yours,

                                                 [LENDER]


                                                      By: _________________________________
                                                          Name:
                                                          Title:




                                 [Signature Page to Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 175 of 242



ACCEPTED AND AGREED AS OF NOVEMBER 13, 2020:

GUITAR CENTER, INC.


By:
Name:
Title:




                        [Signature Page to Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 176 of 242


                                  EXHIBIT A

                               DIP TERM SHEET
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 177 of 242


                                   EXHIBIT C

                       New Common Equity Commitment Letters

                                    [Attached.]
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 178 of 242




                          ARES PE EXTENDED VALUE FUND LP
                             2000 AVENUE OF THE STARS
                                     SUITE 1200
                                LOS ANGELES, CA 90067
November [  ], 2020

Guitar Center Holdings, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362


       Re: Equity Commitment Letter

       Ladies and Gentlemen:
       Reference is made to:
        (i)     the Restructuring Support Agreement (the “Support Agreement”), by and among
Guitar Center, Inc., a Delaware corporation (“Guitar Center”), Guitar Center Holdings, Inc., a
Delaware corporation (“Holdings”), and those subsidiaries of Guitar Center that are party to the
Support Agreement (together with Guitar Center and Holdings, the “Company Parties”), the
Creditor Support Parties (as defined in the Support Agreement), and each of the Investor Support
Parties (as defined in the Support Agreement);
       (ii)   the equity commitment letter, dated on or about the date of this Letter, between
Carlyle Co-Investor (as defined in the Support Agreement) and the Company Parties (the “Carlyle
ECL”);
       (iii)  the equity commitment letter, dated on or about the date of this Letter, between
Brigade Co-Investor (as defined in the Support Agreement) and the Company Parties (the
“Brigade ECL” and together with the Carlyle ECL, the “Other Investor ECLs”); and
        (iv)   the New Common Equity and Warrant Investment Agreement in the form attached
to the Support Agreement (the “Investment Agreement”)
 Capitalized terms used but not defined in this equity commitment letter (the “Letter”) shall have
the meanings given to them in the Support Agreement.
        1.     Commitment. Subject to the terms and conditions set forth in this Letter, the
undersigned Investor Support Party commits that, on the Plan Effective Date, it shall purchase
pursuant to the Investment Agreement, or shall cause the purchase of, 33 1/3% of the New
Common Equity of Reorganized Guitar Center, subject to dilution by the Management Incentive
Plan, the Warrants and any subsequent issuances of common equity of Reorganized Guitar Center,
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 179 of 242



for an aggregate amount not to exceed $55,000,000, as such amount may be increased or reduced
in accordance with this Letter (the “Equity Investment”).

        The Equity Investment and the equity investments received by the other Investor Support
Parties pursuant to the Other Investor ECLs (the “Other Investor Equity Investments” and
together with the Equity Investment, the “Aggregate Investment”) will be made on a several and
not joint basis, and the proceeds thereof will be used solely as contemplated by the Plan. Subject
to the terms and conditions of this Letter and the Other Investor ECLs, the Company Parties shall
cause the remainder of the Aggregate Investment to be funded by the other Investor Support
Parties, as applicable, in accordance with the terms and conditions of each Other Investor ECL.
        Notwithstanding any other provision of this Letter, the undersigned Investor Support Party
shall not be obligated to contribute to, purchase equity or debt of, or otherwise provide funds to,
Reorganized Guitar Center in any amount in excess of the Equity Investment (the “Cap”). Under
no circumstances shall this Letter be enforced without giving full and absolute effect to the Cap.
The undersigned Investor Support Party may effect its Equity Investment directly or indirectly
through one or more Affiliates or designees.

       2.     Conditions. The obligation of the undersigned Investor Support Party to fund its
Equity Investment is subject to:

       (a)     the Support Agreement shall be in full force and effect;

        (b)    there shall be no Co-Investor Termination Event or Sponsor Termination Event
that has occurred and is continuing, unless such event has been waived in writing by the
applicable Investor Support Party;

        (c)    no notice of default shall have been delivered under the Support Agreement
unless such default has been waived or cured in accordance with the terms of the Support
Agreement;

       (d)    other than funding of the Equity Commitment and issuance of the New Common
Equity, each of the conditions to the occurrence of the Plan Effective Date set forth in the
Restructuring Term Sheet shall have been satisfied or waived in accordance with the terms of the
Support Agreement and the Restructuring Term Sheet;

       (e)   each of the conditions to consummation of the transactions contemplated by the
Investment Agreement shall have been satisfied or waived in accordance with its terms;

       (f)     the prior or substantially simultaneous consummation of the Restructuring
Transactions pursuant to the Plan on the terms and conditions set forth in the Support Agreement,
including (without limitation) the conditions precedent in the Restructuring Term Sheet;

       (g)     the prior or substantially simultaneous incurrence of the New First Lien Debt; and

        (h)     the prior or substantially simultaneous funding of each other Investor Party’s pro
rata portion of the Aggregate Investment pursuant to their respective Other Investor ECL and the

                                                2
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 180 of 242



Investment Agreement, unless the Equity Cure (as defined herein) is exercised to fund the
Aggregate Investment.
        3.      Termination. Including without limitation the obligation of the undersigned
Investor Support Party to make the Equity Investment (except as set forth in clause (d) below), this
Letter will terminate automatically and immediately upon the earliest to occur of:

      (a)      the termination of the Support Agreement with respect to the undersigned Investor
Support Party;

       (b)    the termination of either of the Other Investor ECLs; provided that, if either the
Equity Cure or the Ad Hoc Group New Equity Funding Option is exercised to fund the
Aggregate Investment, then this Letter shall not terminate pursuant to this Section 3(b);

        (c)     the termination of the Investment Agreement; and

        (d)    the effectiveness of the Plan (subject to the fulfilment of (i) the undersigned
Investor Support Party’s obligations hereunder and under the Investment Agreement and (ii) the
other Investor Support Parties’ obligations under each of the Other Investor ECLs and under the
Investment Agreement.
        Upon any termination of this Letter, neither the undersigned Investor Support Party nor
any of its Affiliates shall have any further obligations or liabilities under this Letter, or, following
its execution and delivery, the Investment Agreement, in each case whether based upon contract,
tort or any other claim or legal theory, and whether at law or equity. This Section 3 and Sections
4-9, 11 and 12 shall survive any termination of this Letter.
        4.      No Modification; Entire Agreement.

        (a)      This Letter may not be amended, modified or supplemented except by an agreement
in writing signed by each Investor Support Party and the Company. Each other Investor Support
Party is a third party beneficiary of the immediately preceding sentence. Together with the Support
Agreement, the Restructuring Term Sheet, and the Investment Agreement, this Letter constitutes
the sole and entire agreement of the undersigned Investor Support Party or any of its Affiliates, on
the one hand, and the other Company Parties, on the other, with respect to the subject matter
contained in this Letter. This Letter supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect to the subject matter
of this Letter.

        (b)    The Company Parties shall not amend, modify, supplement, assign, terminate or
waive this Letter or any provision of, any of the Other Investor ECLs or the Investment Agreement,
in each case, without the prior written agreement of each Investor Support Party.
        5.      Parties in Interest; Third-Party Beneficiaries; Specific Performance.
        (a)      Except as set forth in Section 4(a), Section 4(b), Section 5(b) and Section 5(c), this
Letter is for the sole benefit of the parties to this Letter. Except as set forth in Section 4(a), Section
4(b), Section 5(b) and Section 5(c), nothing in this Letter, whether express or implied, is intended
to, or shall, confer upon any Person, other than the parties to this Letter, any legal or equitable

                                                    3
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 181 of 242



right, benefit or remedy of any nature whatsoever. Without limiting the foregoing, other than as
expressly set forth in the Support Agreement, creditors of the Company Parties shall have no right
to cause the Company Parties to enforce this Letter.
         (b)     Notwithstanding Section 5(a), (i) the other Investor Support Parties (other than the
undersigned) are each a third-party beneficiary of this Letter and (ii) each Creditor Support Party
is a third-party beneficiary of this Letter, but solely for purposes of this clause (ii) seeking specific
performance of the Company Parties’ right to cause the undersigned Investor Support Party to fund
the Equity Investment to the Reorganized Guitar Center when such funding is required pursuant
to, and in accordance with the terms of, this Letter. For the avoidance of doubt, the Creditor
Support Parties shall not be third-party beneficiaries of this Letter for any other purpose, including,
without limitation, any claim for monetary damages or any other remedy under this Letter, the
Support Agreement or otherwise.

        (c)     Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that in the event that the undersigned Investor Support Party fails to perform its
obligations under this Letter, (i) irreparable damage would occur and (ii) monetary damages, even
if available, may not be an adequate remedy for any such failure to perform this Letter.
Accordingly, subject to the terms and conditions of this Letter, in the event of any such failure to
perform, each of the other Investor Support Parties (other than the undersigned) shall be entitled
to either (x) specific performance to enforce the undersigned Investor Support Party obligations
hereunder to fund the Equity Investment pursuant to the terms and conditions of this Letter, or (y)
within five (5) Business Days of receipt from the Company parties of written notice of the
undersigned Investor Party’s failure to perform, fund (or cause a designee to fund) an amount equal
to its portion (allocated between the remaining other Investor Support Parties pro rata or as they
may otherwise determine) of the Equity Investment hereunder in lieu of the undersigned Investor
Support Party funding such amount (the “Equity Cure”), whereby the other Investor Support
Parties (or its designees) so funding will be entitled to receive a proportionate share of the New
Common Equity of the undersigned Investor Support Party and the undersigned Investor Support
Party will cease to have any further rights or obligations hereunder. If an Equity Cure occurs, the
non-breaching Investor Support Parties participating in the Equity Cure can reduce the Aggregate
Investment Amount from $165 million to not less than $150 million.
        6.      Governing Law; Jurisdiction; Waiver of Jury Trial.

        (a)     This Letter and all suits, proceedings, claims or causes of action (whether in
contract, tort or otherwise) that in any way is, or may be, directly or indirectly based upon, arising
out of, or related to, this Letter or the negotiation, execution, performance, non-performance,
interpretation, termination or construction of this Letter, or the legal relationships of the parties to
this Letter (whether at law or inequity, and whether in contract, tort or otherwise) (each, a
“Proceeding”), shall be construed in accordance with, governed for all purposes by, and enforced
pursuant to the internal substantive laws of the State of New York applicable to contracts executed
and to be wholly performed within New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New York.
       (b)    Any Proceeding or judgment entered by any court in respect thereof shall be
brought exclusively in the United States District Court for the Southern District of New York or

                                                   4
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                               Document    Page 182 of 242



any New York state court, in each case, sitting in the Borough of Manhattan of the City of New
York (collectively, the “Designated Courts”). The parties to this Letter irrevocably agree and
consent to be subject to the exclusive jurisdiction of the Designated Courts for the purpose of any
Proceeding. Notwithstanding the foregoing consent to jurisdiction, upon commencement of the
Chapter 11 Cases, each party to this Letter agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Letter, to the extent possible, in the Bankruptcy
Court, and solely in connection with claims arising under this Letter: (i) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court; (ii) waives any objection to laying venue in any
such action or proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any party to this
Letter.
       (c)     Each party to this Letter agrees that service of any process, summons, notice or
document by United States registered mail addressed to such party at the address of the party set
forth above in the manner provided for the giving of notices in Section 19 of the Support
Agreement shall be effective service of process for any Proceeding brought against such party in
any such court.

        (d)     Each party to this Letter irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or after the date of this Letter have to the laying of venue of any
Proceeding arising out of or relating to this Letter in any Designated Court or any judgment entered
by any of the Designated Courts and also irrevocably waives any claim that any Proceedings
brought in the Designated Courts has been brought in an inconvenient forum. Notwithstanding the
foregoing, if the Chapter 11 Cases are commenced, nothing in this Section 6 shall limit the
authority of the Bankruptcy Court to hear any matter under or arising out of this Letter.

        (e)    Each party acknowledges and agrees that any controversy that is, or may be,
directly or indirectly based upon, arising out of, or related to, this Letter or the negotiation,
execution, performance, non-performance, interpretation, termination or construction of
this Letter, or the legal relationships of the parties to this Letter, is likely to involve
complicated and difficult issues. Therefore, each party irrevocably and unconditionally
waives to the fullest extent permitted by law any right such party may have to a trial by jury
in respect of any Proceeding, in each case, whether now existing or arising after the date of
this Letter, and whether in contract, tort, equity or otherwise. Each party certifies and
acknowledges that (i) no representative, agent or attorney or any other party has
represented, expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) such party understands and has
considered the implications of this waiver, (iii) such party makes this waiver voluntarily and
(iv) each party has been induced to enter into this Letter by, among other things, the mutual
waivers and certifications of this Section 6(d). Any party may file an original counterpart or
a copy of this Letter with any court as written evidence of the consent of the parties to the
waiver of their right to trial by jury.
        7.      No Assignment. The rights and obligations under this Letter may not be assigned
by any party, directly or indirectly (by operation of law or otherwise), without the prior written
consent of the other parties to this Letter. Notwithstanding the foregoing, (a) the undersigned
Investor Support Party’s obligation to fund all or any portion of the Equity Investment set forth in
this Letter and any of its rights herein may be assigned by the undersigned Investor Support Party

                                                   5
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                               Document    Page 183 of 242



to one or more of its controlled Affiliates. Any assignment permitted under this Section 7 shall not
relieve the assigning party of its obligations under this Letter, except to the extent such obligations
are actually satisfied by the applicable assignee or in accordance with Section 5(c) and (b) the
rights of Holdings under this Letter may be assigned to Reorganized Guitar Center. Any attempted
or purported assignment in contravention of this Section 7 shall be null and void and of no force
or effect. The Creditor Support Parties’ rights under Section 5(b) may not be assigned, in whole or
in part, by any Creditor Support Party, directly or indirectly (by operation of law or otherwise),
and any attempted or purported assignment shall be null and void and of no force or effect.
        8.     Counterparts. This Letter may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument. A signature delivered by
facsimile transmission or by electronic mail in portable document format (.pdf) shall be deemed
to be an original signature for all purposes under this Letter.
        9.       Confidentiality. This Letter shall be treated as confidential and is being provided to
the other parties to the Support Agreement solely in connection with the transactions contemplated
by the Support Agreement. This Letter may not be used, circulated, quoted or otherwise referred
to in any document, except with the written consent of the undersigned Investor Support Party.
Notwithstanding the foregoing, the undersigned Investor Support Party may disclose the existence
of this Letter to: (a) its Affiliates and advisors; and (b) to the extent required by law.
       10.     Representations and Warranties. The undersigned Investor Support Party
represents and warrants that:
        (a)    it is duly organized and validly existing under the applicable laws of the jurisdiction
of its formation, and has all limited partnership or equivalent power and authority to execute,
deliver and perform this Letter;
       (b)    its execution, delivery and performance of this Letter has been duly and validly
authorized and approved by all necessary limited partnership or equivalent action;
        (c)     this Letter has been duly and validly executed and delivered by the undersigned
Investor Support Party and constitutes a valid and legally binding obligation of the undersigned
Investor Support Party, enforceable against the undersigned Investor Support Party in accordance
with its terms, except that such enforceability may be: (i) limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar applicable laws of general
application relating to or affecting creditors’ rights generally; and (ii) subject to general equitable
principles (whether considered in a proceeding in equity or at law); and
        (d)    its execution, delivery and performance of this Letter does not and will not violate
its organizational and governing documents, any material contract to which it is a party or any
applicable law.
        11.    No Recourse. Notwithstanding anything that may be expressed or implied in this
Letter or any document or instrument delivered in connection with this Letter or otherwise, and
notwithstanding the fact that the undersigned Investor Support Party may be a partnership:
        (a)    no Person other than the undersigned Investor Support Party and the Company
Parties has any obligations under this Letter and no recourse shall be had against any other Person
under this Letter or under any document or instrument delivered in connection with this Letter, or
for any claim based on, in respect of, or by reason of, such obligations or their creation;
                                                  6
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 184 of 242



        (b)     no personal liability shall attach to (i) any affiliate, stockholder, partner, member,
manager, director, officer, representative, agent or employee of the undersigned Investor Support
Party or any of its successors or assigns, (ii) any affiliate, stockholder, partner, member, manager,
director, officer, representative, agent or employee of any other Investor Support Party or any of
its successors or assigns, or (iii) any affiliate, stockholder, partner, member, manager, director,
officer, representative, agent, employee, successor or assignee of any of the foregoing, in each case
whether current, former or future (each such person or entity, a “Representative”), whether by or
through attempted piercing of the corporate veil, by or through a claim by or on behalf of any
Company Party or the Credit Support Parties against any Representative, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any law, or otherwise; and

        (c)     recourse against the undersigned Investor Support Party pursuant to this Letter shall
be the sole and exclusive remedy of the Company Parties against the undersigned Investor Support
Party or any of its Representatives in respect of any liabilities or obligations arising under, or in
connection with, the Support Agreement, the Investment Agreement or the transactions
contemplated by the Support Agreement or the Investment Agreement.
         The limitation on remedies set forth in this Section 11 shall apply without regard to whether
any claim or action sounds in contract, tort or any other claim or legal theory, and whether at law
or in equity. Without limiting the foregoing, the limitation on remedies set forth in this Section 11
shall apply to any claim or action directly or indirectly (i) arising under, or in connection with, this
Letter, the Investment Agreement or the Support Agreement or in connection with the transactions
contemplated by this Letter, the Investment Agreement or the Support Agreement or (ii) in respect
of any oral representations or warranties made or alleged to have been made in connection with
this Letter, the Investment Agreement or the Support Agreement or in connection with the
transactions contemplated by this Letter or the Support Agreement. The limitations set forth in this
Section 11 fully apply without regard to whether any Investor Support Party breaches its
obligations under the Support Agreement or the Investment Agreement, with the sole exceptions
of (i) the Company Parties’ and each Investor Support Party’s rights to seek specific performance
to cause the undersigned Investor Support Party to fund the Equity Investment under the conditions
and limitations set forth in this Letter and the Investment Agreement and (ii) the Equity Cure.
         12.    Severability. In the event that any provision of this Letter, or the application of this
Letter, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, or incapable of being enforced under any applicable law, the remainder of this
Letter will continue in full force and effect and the application of such provision to other Persons
or circumstances will be interpreted so as reasonably to effect the intent of the parties to this Letter.
The parties to this Letter further agree to replace such void or unenforceable provision of this
Letter with a valid and enforceable provision that will achieve, to the fullest extent possible, the
economic, business and other purposes and effects of such void or unenforceable provision.
Notwithstanding the foregoing, this Letter may not be enforced without giving full force and effect
to the limitations set forth in this Section 12 and Sections 3-9 and 11 of this Letter.
        13.     Miscellaneous. The parties to this Letter agree that they have each been represented
by counsel during the negotiation and execution of this Letter and have participated jointly in the
drafting of this Letter. Consequently, each of the parties to this Letter waives the application of
any law, holding or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or document. The descriptive

                                                   7
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 185 of 242



headings set forth in this Letter are inserted for convenience of reference only and are not intended
to be part of or to describe, interpret, define or limit the scope, extent or intent of this Letter or any
provision of this Letter.

                                 [SIGNATURE PAGE FOLLOWS]




                                                    8
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01            Desc Main
                          Document    Page 186 of 242



                                                  Very truly yours,


                                                  [Ares]

                                                  By: [  ]

                                                  By:      ___________________________
                                                           Name:
                                                           Title:



       Agreed to and accepted:

       GUITAR CENTER HOLDINGS, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER STORES, INC.

       By:   _________________________
             Name:
             Title:

       GTRC SERVICES, INC.

       By:   _________________________
             Name:
             Title:

       GC BUSINESS SOLUTIONS, INC.

       By:   _________________________
             Name:
             Title:




                         [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 187 of 242




       GUITAR CENTER GIFT CARD
       COMPANY, LLC

       By:   _________________________
             Name:
             Title:

       MUSIC & ARTS INSTRUCTOR
       SERVICES, LLC
       By:   _________________________
             Name:
             Title:

       AVDG, LLC
       By:   _________________________
             Name:
             Title:




                       [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 188 of 242




                          BRIGADE CAPITAL MANAGEMENT, LP
                           399 Park Avenue New York, NY 10022
                                   New York, NY 10022

November 13, 2020

Guitar Center Holdings, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362


       Re: Equity Commitment Letter

       Ladies and Gentlemen:
       Reference is made to:
        (i)     the Restructuring Support Agreement (the “Support Agreement”), by and among
Guitar Center, Inc., a Delaware corporation (“Guitar Center”), Guitar Center Holdings, Inc., a
Delaware corporation (“Holdings”), and those subsidiaries of Guitar Center that are party to the
Support Agreement (together with Guitar Center and Holdings, the “Company Parties”), the
Creditor Support Parties (as defined in the Support Agreement), and each of the Investor Support
Parties (as defined in the Support Agreement);
       (ii)   the equity commitment letter, dated on or about the date of this Letter, between
Carlyle Co-Investor (as defined in the Support Agreement) and the Company Parties (the “Carlyle
ECL”);
      (iii)   the equity commitment letter, dated on or about the date of this Letter, between the
Sponsor Support Party (as defined in the Support Agreement) and the Company Parties (the “Ares
ECL” and together with the Carlyle ECL, the “Other Investor ECLs”); and
        (iv)   the New Common Equity and Warrant Investment Agreement in the form attached
to the Support Agreement (the “Investment Agreement”)
 Capitalized terms used but not defined in this equity commitment letter (the “Letter”) shall have
the meanings given to them in the Support Agreement.
        1.     Commitment. Subject to the terms and conditions set forth in this Letter, the
undersigned Investor Support Party commits that, on the Plan Effective Date, it shall purchase
pursuant to the Investment Agreement, or shall cause the purchase of, 33 1/3% of the New
Common Equity of Reorganized Guitar Center, subject to dilution by the Management Incentive
Plan, the Warrants and any subsequent issuances of common equity of Reorganized Guitar Center,
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 189 of 242



for an aggregate amount not to exceed $55,000,000, as such amount may be increased or reduced
in accordance with this Letter (the “Equity Investment”).

         The Equity Investment and the equity investments received by the other Investor Support
Parties pursuant to the Other Investor ECLs (the “Other Investor Equity Investments” and
together with the Equity Investment, the “Aggregate Investment”) will be made on a several and
not joint basis, and the proceeds thereof will be used solely as contemplated by the Plan. Subject
to the terms and conditions of this Letter and the Other Investor ECLs, the Company Parties shall
cause the remainder of the Aggregate Investment to be funded by the other Investor Support
Parties, as applicable, in accordance with the terms and conditions of each Other Investor ECL.
        Notwithstanding any other provision of this Letter, the undersigned Investor Support Party
shall not be obligated to contribute to, purchase equity or debt of, or otherwise provide funds to,
Reorganized Guitar Center in any amount in excess of the Equity Investment (the “Cap”). Under
no circumstances shall this Letter be enforced without giving full and absolute effect to the Cap.
The undersigned Investor Support Party may effect its Equity Investment directly or indirectly
through one or more Affiliates or designees.

       2.     Conditions. The obligation of the undersigned Investor Support Party to fund its
Equity Investment is subject to:

       (a)     the Support Agreement shall be in full force and effect;

        (b)    there shall be no Co-Investor Termination Event or Sponsor Termination Event
that has occurred and is continuing, unless such event has been waived in writing by the
applicable Investor Support Party;

        (c)    no notice of default shall have been delivered under the Support Agreement
unless such default has been waived or cured in accordance with the terms of the Support
Agreement;

       (d)    other than funding of the Equity Commitment and issuance of the New Common
Equity, each of the conditions to the occurrence of the Plan Effective Date set forth in the
Restructuring Term Sheet shall have been satisfied or waived in accordance with the terms of the
Support Agreement and the Restructuring Term Sheet;

       (e)   each of the conditions to consummation of the transactions contemplated by the
Investment Agreement shall have been satisfied or waived in accordance with its terms;

       (f)     the prior or substantially simultaneous consummation of the Restructuring
Transactions pursuant to the Plan on the terms and conditions set forth in the Support Agreement,
including (without limitation) the conditions precedent in the Restructuring Term Sheet;

       (g)     the prior or substantially simultaneous incurrence of the New First Lien Debt; and

        (h)     the prior or substantially simultaneous funding of each other Investor Party’s pro
rata portion of the Aggregate Investment pursuant to their respective Other Investor ECL and the

                                                2
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 190 of 242



Investment Agreement, unless the Equity Cure (as defined herein) is exercised to fund the
Aggregate Investment.
        3.      Termination. Including without limitation the obligation of the undersigned
Investor Support Party to make the Equity Investment (except as set forth in clause (d) below), this
Letter will terminate automatically and immediately upon the earliest to occur of:

      (a)      the termination of the Support Agreement with respect to the undersigned Investor
Support Party;

       (b)     the termination of either of the Other Investor ECLs; provided that, if either the
Equity Cure or the Ad Hoc Group New Equity Funding Option is exercised to fund the Aggregate
Investment, then this Letter shall not terminate pursuant to this Section 3(b);

        (c)     the termination of the Investment Agreement; and

        (d)    the effectiveness of the Plan (subject to the fulfilment of (i) the undersigned
Investor Support Party’s obligations hereunder and under the Investment Agreement and (ii) the
other Investor Support Parties’ obligations under each of the Other Investor ECLs and under the
Investment Agreement.
         Upon any termination of this Letter, neither the undersigned Investor Support Party nor
any of its Affiliates shall have any further obligations or liabilities under this Letter, or, following
its execution and delivery, the Investment Agreement, in each case whether based upon contract,
tort or any other claim or legal theory, and whether at law or equity. This Section 3 and Sections
4-9, 11 and 12 shall survive any termination of this Letter.
        4.      No Modification; Entire Agreement.

        (a)      This Letter may not be amended, modified or supplemented except by an agreement
in writing signed by each Investor Support Party and the Company. Each other Investor Support
Party is a third party beneficiary of the immediately preceding sentence. Together with the Support
Agreement, the Restructuring Term Sheet, and the Investment Agreement, this Letter constitutes
the sole and entire agreement of the undersigned Investor Support Party or any of its Affiliates, on
the one hand, and the other Company Parties, on the other, with respect to the subject matter
contained in this Letter. This Letter supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect to the subject matter
of this Letter.

        (b)    The Company Parties shall not amend, modify, supplement, assign, terminate or
waive this Letter or any provision of, any of the Other Investor ECLs or the Investment Agreement,
in each case, without the prior written agreement of each Investor Support Party.
        5.      Parties in Interest; Third-Party Beneficiaries; Specific Performance.
        (a)      Except as set forth in Section 4(a), Section 4(b), Section 5(b) and Section 5(c), this
Letter is for the sole benefit of the parties to this Letter. Except as set forth in Section 4(a), Section
4(b), Section 5(b) and Section 5(c), nothing in this Letter, whether express or implied, is intended
to, or shall, confer upon any Person, other than the parties to this Letter, any legal or equitable

                                                    3
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 191 of 242



right, benefit or remedy of any nature whatsoever. Without limiting the foregoing, other than as
expressly set forth in the Support Agreement, creditors of the Company Parties shall have no right
to cause the Company Parties to enforce this Letter.
         (b)     Notwithstanding Section 5(a), (i) the other Investor Support Parties (other than the
undersigned) are each a third-party beneficiary of this Letter and (ii) each Creditor Support Party
is a third-party beneficiary of this Letter, but solely for purposes of this clause (ii) seeking specific
performance of the Company Parties’ right to cause the undersigned Investor Support Party to fund
the Equity Investment to the Reorganized Guitar Center when such funding is required pursuant
to, and in accordance with the terms of, this Letter. For the avoidance of doubt, the Creditor
Support Parties shall not be third-party beneficiaries of this Letter for any other purpose, including,
without limitation, any claim for monetary damages or any other remedy under this Letter, the
Support Agreement or otherwise.

        (c)     Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that in the event that the undersigned Investor Support Party fails to perform its
obligations under this Letter, (i) irreparable damage would occur and (ii) monetary damages, even
if available, may not be an adequate remedy for any such failure to perform this Letter.
Accordingly, subject to the terms and conditions of this Letter, in the event of any such failure to
perform, each of the other Investor Support Parties (other than the undersigned) shall be entitled
to either (x) specific performance to enforce the undersigned Investor Support Party obligations
hereunder to fund the Equity Investment pursuant to the terms and conditions of this Letter, or (y)
within five (5) Business Days of receipt from the Company parties of written notice of the
undersigned Investor Party’s failure to perform, fund (or cause a designee to fund) an amount equal
to its portion (allocated between the remaining other Investor Support Parties pro rata or as they
may otherwise determine) of the Equity Investment hereunder in lieu of the undersigned Investor
Support Party funding such amount (the “Equity Cure”), whereby the other Investor Support
Parties (or its designees) so funding will be entitled to receive a proportionate share of the New
Common Equity of the undersigned Investor Support Party and the undersigned Investor Support
Party will cease to have any further rights or obligations hereunder. If an Equity Cure occurs, the
non-breaching Investor Support Parties participating in the Equity Cure can reduce the Aggregate
Investment Amount from $165 million to not less than $150 million.
        6.      Governing Law; Jurisdiction; Waiver of Jury Trial.

        (a)      This Letter and all suits, proceedings, claims or causes of action (whether in
contract, tort or otherwise) that in any way is, or may be, directly or indirectly based upon, arising
out of, or related to, this Letter or the negotiation, execution, performance, non-performance,
interpretation, termination or construction of this Letter, or the legal relationships of the parties to
this Letter (whether at law or inequity, and whether in contract, tort or otherwise) (each, a
“Proceeding”), shall be construed in accordance with, governed for all purposes by, and enforced
pursuant to the internal substantive laws of the State of New York applicable to contracts executed
and to be wholly performed within New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New York.
       (b)    Any Proceeding or judgment entered by any court in respect thereof shall be
brought exclusively in the United States District Court for the Southern District of New York or

                                                   4
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                               Document    Page 192 of 242



any New York state court, in each case, sitting in the Borough of Manhattan of the City of New
York (collectively, the “Designated Courts”). The parties to this Letter irrevocably agree and
consent to be subject to the exclusive jurisdiction of the Designated Courts for the purpose of any
Proceeding. Notwithstanding the foregoing consent to jurisdiction, upon commencement of the
Chapter 11 Cases, each party to this Letter agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Letter, to the extent possible, in the Bankruptcy
Court, and solely in connection with claims arising under this Letter: (i) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court; (ii) waives any objection to laying venue in any
such action or proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any party to this
Letter.
       (c)     Each party to this Letter agrees that service of any process, summons, notice or
document by United States registered mail addressed to such party at the address of the party set
forth above in the manner provided for the giving of notices in Section 19 of the Support
Agreement shall be effective service of process for any Proceeding brought against such party in
any such court.

        (d)     Each party to this Letter irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or after the date of this Letter have to the laying of venue of any
Proceeding arising out of or relating to this Letter in any Designated Court or any judgment entered
by any of the Designated Courts and also irrevocably waives any claim that any Proceedings
brought in the Designated Courts has been brought in an inconvenient forum. Notwithstanding the
foregoing, if the Chapter 11 Cases are commenced, nothing in this Section 6 shall limit the
authority of the Bankruptcy Court to hear any matter under or arising out of this Letter.

        (e)    Each party acknowledges and agrees that any controversy that is, or may be,
directly or indirectly based upon, arising out of, or related to, this Letter or the negotiation,
execution, performance, non-performance, interpretation, termination or construction of
this Letter, or the legal relationships of the parties to this Letter, is likely to involve
complicated and difficult issues. Therefore, each party irrevocably and unconditionally
waives to the fullest extent permitted by law any right such party may have to a trial by jury
in respect of any Proceeding, in each case, whether now existing or arising after the date of
this Letter, and whether in contract, tort, equity or otherwise. Each party certifies and
acknowledges that (i) no representative, agent or attorney or any other party has
represented, expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) such party understands and has
considered the implications of this waiver, (iii) such party makes this waiver voluntarily and
(iv) each party has been induced to enter into this Letter by, among other things, the mutual
waivers and certifications of this Section 6(d). Any party may file an original counterpart or
a copy of this Letter with any court as written evidence of the consent of the parties to the
waiver of their right to trial by jury.
        7.      No Assignment. The rights and obligations under this Letter may not be assigned
by any party, directly or indirectly (by operation of law or otherwise), without the prior written
consent of the other parties to this Letter. Notwithstanding the foregoing, (a) the undersigned
Investor Support Party’s obligation to fund all or any portion of the Equity Investment set forth in
this Letter and any of its rights herein may be assigned by the undersigned Investor Support Party

                                                   5
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                               Document    Page 193 of 242



to one or more of its controlled Affiliates. Any assignment permitted under this Section 7 shall not
relieve the assigning party of its obligations under this Letter, except to the extent such obligations
are actually satisfied by the applicable assignee or in accordance with Section 5(c) and (b) the
rights of Holdings under this Letter may be assigned to Reorganized Guitar Center. Any attempted
or purported assignment in contravention of this Section 7 shall be null and void and of no force
or effect. The Creditor Support Parties’ rights under Section 5(b) may not be assigned, in whole or
in part, by any Creditor Support Party, directly or indirectly (by operation of law or otherwise),
and any attempted or purported assignment shall be null and void and of no force or effect.
        8.     Counterparts. This Letter may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument. A signature delivered by
facsimile transmission or by electronic mail in portable document format (.pdf) shall be deemed
to be an original signature for all purposes under this Letter.
        9.       Confidentiality. This Letter shall be treated as confidential and is being provided to
the other parties to the Support Agreement solely in connection with the transactions contemplated
by the Support Agreement. This Letter may not be used, circulated, quoted or otherwise referred
to in any document, except with the written consent of the undersigned Investor Support Party.
Notwithstanding the foregoing, the undersigned Investor Support Party may disclose the existence
of this Letter to: (a) its Affiliates and advisors; and (b) to the extent required by law.
       10.     Representations and Warranties. The undersigned Investor Support Party
represents and warrants that:
        (a)    it is duly organized and validly existing under the applicable laws of the jurisdiction
of its formation, and has all limited partnership or equivalent power and authority to execute,
deliver and perform this Letter;
       (b)    its execution, delivery and performance of this Letter has been duly and validly
authorized and approved by all necessary limited partnership or equivalent action;
        (c)     this Letter has been duly and validly executed and delivered by the undersigned
Investor Support Party and constitutes a valid and legally binding obligation of the undersigned
Investor Support Party, enforceable against the undersigned Investor Support Party in accordance
with its terms, except that such enforceability may be: (i) limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar applicable laws of general
application relating to or affecting creditors’ rights generally; and (ii) subject to general equitable
principles (whether considered in a proceeding in equity or at law); and
        (d)    its execution, delivery and performance of this Letter does not and will not violate
its organizational and governing documents, any material contract to which it is a party or any
applicable law.
        11.    No Recourse. Notwithstanding anything that may be expressed or implied in this
Letter or any document or instrument delivered in connection with this Letter or otherwise, and
notwithstanding the fact that the undersigned Investor Support Party may be a partnership:
        (a)    no Person other than the undersigned Investor Support Party and the Company
Parties has any obligations under this Letter and no recourse shall be had against any other Person
under this Letter or under any document or instrument delivered in connection with this Letter, or
for any claim based on, in respect of, or by reason of, such obligations or their creation;
                                                  6
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 194 of 242



        (b)     no personal liability shall attach to (i) any affiliate, stockholder, partner, member,
manager, director, officer, representative, agent or employee of the undersigned Investor Support
Party or any of its successors or assigns, (ii) any affiliate, stockholder, partner, member, manager,
director, officer, representative, agent or employee of any other Investor Support Party or any of
its successors or assigns, or (iii) any affiliate, stockholder, partner, member, manager, director,
officer, representative, agent, employee, successor or assignee of any of the foregoing, in each case
whether current, former or future (each such person or entity, a “Representative”), whether by or
through attempted piercing of the corporate veil, by or through a claim by or on behalf of any
Company Party or the Credit Support Parties against any Representative, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any law, or otherwise; and

        (c)     recourse against the undersigned Investor Support Party pursuant to this Letter shall
be the sole and exclusive remedy of the Company Parties against the undersigned Investor Support
Party or any of its Representatives in respect of any liabilities or obligations arising under, or in
connection with, the Support Agreement, the Investment Agreement or the transactions
contemplated by the Support Agreement or the Investment Agreement.
         The limitation on remedies set forth in this Section 11 shall apply without regard to whether
any claim or action sounds in contract, tort or any other claim or legal theory, and whether at law
or in equity. Without limiting the foregoing, the limitation on remedies set forth in this Section 11
shall apply to any claim or action directly or indirectly (i) arising under, or in connection with, this
Letter, the Investment Agreement or the Support Agreement or in connection with the transactions
contemplated by this Letter, the Investment Agreement or the Support Agreement or (ii) in respect
of any oral representations or warranties made or alleged to have been made in connection with
this Letter, the Investment Agreement or the Support Agreement or in connection with the
transactions contemplated by this Letter or the Support Agreement. The limitations set forth in this
Section 11 fully apply without regard to whether any Investor Support Party breaches its
obligations under the Support Agreement or the Investment Agreement, with the sole exceptions
of (i) the Company Parties’ and each Investor Support Party’s rights to seek specific performance
to cause the undersigned Investor Support Party to fund the Equity Investment under the conditions
and limitations set forth in this Letter and the Investment Agreement and (ii) the Equity Cure.
         12.    Severability. In the event that any provision of this Letter, or the application of this
Letter, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, or incapable of being enforced under any applicable law, the remainder of this
Letter will continue in full force and effect and the application of such provision to other Persons
or circumstances will be interpreted so as reasonably to effect the intent of the parties to this Letter.
The parties to this Letter further agree to replace such void or unenforceable provision of this
Letter with a valid and enforceable provision that will achieve, to the fullest extent possible, the
economic, business and other purposes and effects of such void or unenforceable provision.
Notwithstanding the foregoing, this Letter may not be enforced without giving full force and effect
to the limitations set forth in this Section 12 and Sections 3-9 and 11 of this Letter.
        13.     Miscellaneous. The parties to this Letter agree that they have each been represented
by counsel during the negotiation and execution of this Letter and have participated jointly in the
drafting of this Letter. Consequently, each of the parties to this Letter waives the application of
any law, holding or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or document. The descriptive

                                                   7
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 195 of 242



headings set forth in this Letter are inserted for convenience of reference only and are not intended
to be part of or to describe, interpret, define or limit the scope, extent or intent of this Letter or any
provision of this Letter.

                                 [SIGNATURE PAGE FOLLOWS]




                                                    8
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01           Desc Main
                          Document    Page 196 of 242



                                                  Very truly yours,


                                                  [BRIGADE]

                                                  By: [  ]

                                                  By:     ___________________________
                                                          Name:
                                                          Title:



       Agreed to and accepted:

       GUITAR CENTER HOLDINGS, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER STORES, INC.

       By:   _________________________
             Name:
             Title:

       GTRC SERVICES, INC.

       By:   _________________________
             Name:
             Title:

       GC BUSINESS SOLUTIONS, INC.

       By:   _________________________
             Name:
             Title:




                         [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 197 of 242




       GUITAR CENTER GIFT CARD
       COMPANY, LLC

       By:   _________________________
             Name:
             Title:

       MUSIC & ARTS INSTRUCTOR
       SERVICES, LLC
       By:   _________________________
             Name:
             Title:

       AVDG, LLC
       By:   _________________________
             Name:
             Title:




                       [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 198 of 242




                                 CSP IV ACQUISITIONS, L.P.
                                     520 Madison Avenue
                                    New York, NY 10022

November 13, 2020

Guitar Center Holdings, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362

Guitar Center, Inc.
5795 Lindero Canyon Road
Westlake Village, California 91362


       Re: Equity Commitment Letter

       Ladies and Gentlemen:
       Reference is made to:
        (i)     the Restructuring Support Agreement (the “Support Agreement”), by and among
Guitar Center, Inc., a Delaware corporation (“Guitar Center”), Guitar Center Holdings, Inc., a
Delaware corporation (“Holdings”), and those subsidiaries of Guitar Center that are party to the
Support Agreement (together with Guitar Center and Holdings, the “Company Parties”), the
Creditor Support Parties (as defined in the Support Agreement), and each of the Investor Support
Parties (as defined in the Support Agreement);
      (ii)   the equity commitment letter, dated on or about the date of this Letter, between the
Sponsor Support Party (as defined in the Support Agreement) and the Company Parties (the “Ares
ECL”);
       (iii)  the equity commitment letter, dated on or about the date of this Letter, between
Brigade Co-Investor (as defined in the Support Agreement) and the Company Parties (the
“Brigade ECL” and together with the Ares ECL, the “Other Investor ECLs”); and
        (iv)   the New Common Equity and Warrant Investment Agreement in the form attached
to the Support Agreement (the “Investment Agreement”)
 Capitalized terms used but not defined in this equity commitment letter (the “Letter”) shall have
the meanings given to them in the Support Agreement.
        1.     Commitment. Subject to the terms and conditions set forth in this Letter, the
undersigned Investor Support Party commits that, on the Plan Effective Date, it shall purchase
pursuant to the Investment Agreement, or shall cause the purchase of, 33 1/3% of the New
Common Equity of Reorganized Guitar Center, subject to dilution by the Management Incentive
Plan, the Warrants and any subsequent issuances of common equity of Reorganized Guitar Center,
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 199 of 242



for an aggregate amount not to exceed $55,000,000, as such amount may be increased or reduced
in accordance with this Letter (the “Equity Investment”).

         The Equity Investment and the equity investments received by the other Investor Support
Parties pursuant to the Other Investor ECLs (the “Other Investor Equity Investments” and
together with the Equity Investment, the “Aggregate Investment”) will be made on a several and
not joint basis, and the proceeds thereof will be used solely as contemplated by the Plan. Subject
to the terms and conditions of this Letter and the Other Investor ECLs, the Company Parties shall
cause the remainder of the Aggregate Investment to be funded by the other Investor Support
Parties, as applicable, in accordance with the terms and conditions of each Other Investor ECL.
        Notwithstanding any other provision of this Letter, the undersigned Investor Support Party
shall not be obligated to contribute to, purchase equity or debt of, or otherwise provide funds to,
Reorganized Guitar Center in any amount in excess of the Equity Investment (the “Cap”). Under
no circumstances shall this Letter be enforced without giving full and absolute effect to the Cap.
The undersigned Investor Support Party may effect its Equity Investment directly or indirectly
through one or more Affiliates or designees.

       2.     Conditions. The obligation of the undersigned Investor Support Party to fund its
Equity Investment is subject to:

       (a)     the Support Agreement shall be in full force and effect;

        (b)    there shall be no Co-Investor Termination Event or Sponsor Termination Event
that has occurred and is continuing, unless such event has been waived in writing by the
applicable Investor Support Party;

        (c)    no notice of default shall have been delivered under the Support Agreement
unless such default has been waived or cured in accordance with the terms of the Support
Agreement;

       (d)    other than funding of the Equity Commitment and issuance of the New Common
Equity, each of the conditions to the occurrence of the Plan Effective Date set forth in the
Restructuring Term Sheet shall have been satisfied or waived in accordance with the terms of the
Support Agreement and the Restructuring Term Sheet;

       (e)   each of the conditions to consummation of the transactions contemplated by the
Investment Agreement shall have been satisfied or waived in accordance with its terms;

       (f)     the prior or substantially simultaneous consummation of the Restructuring
Transactions pursuant to the Plan on the terms and conditions set forth in the Support Agreement,
including (without limitation) the conditions precedent in the Restructuring Term Sheet;

       (g)     the prior or substantially simultaneous incurrence of the New First Lien Debt; and

        (h)     the prior or substantially simultaneous funding of each other Investor Party’s pro
rata portion of the Aggregate Investment pursuant to their respective Other Investor ECL and the

                                                2
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 200 of 242



Investment Agreement, unless the Equity Cure (as defined herein) is exercised to fund the
Aggregate Investment.
        3.      Termination. Including without limitation the obligation of the undersigned
Investor Support Party to make the Equity Investment (except as set forth in clause (d) below), this
Letter will terminate automatically and immediately upon the earliest to occur of:

      (a)      the termination of the Support Agreement with respect to the undersigned Investor
Support Party;

       (b)     the termination of either of the Other Investor ECLs; provided that, if either the
Equity Cure or the Ad Hoc Group New Equity Funding Option is exercised to fund the Aggregate
Investment, then this Letter shall not terminate pursuant to this Section 3(b);

        (c)     the termination of the Investment Agreement; and

        (d)    the effectiveness of the Plan (subject to the fulfilment of (i) the undersigned
Investor Support Party’s obligations hereunder and under the Investment Agreement and (ii) the
other Investor Support Parties’ obligations under each of the Other Investor ECLs and under the
Investment Agreement.
         Upon any termination of this Letter, neither the undersigned Investor Support Party nor
any of its Affiliates shall have any further obligations or liabilities under this Letter, or, following
its execution and delivery, the Investment Agreement, in each case whether based upon contract,
tort or any other claim or legal theory, and whether at law or equity. This Section 3 and Sections
4-9, 11 and 12 shall survive any termination of this Letter.
        4.      No Modification; Entire Agreement.

        (a)      This Letter may not be amended, modified or supplemented except by an agreement
in writing signed by each Investor Support Party and the Company. Each other Investor Support
Party is a third party beneficiary of the immediately preceding sentence. Together with the Support
Agreement, the Restructuring Term Sheet, and the Investment Agreement, this Letter constitutes
the sole and entire agreement of the undersigned Investor Support Party or any of its Affiliates, on
the one hand, and the other Company Parties, on the other, with respect to the subject matter
contained in this Letter. This Letter supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect to the subject matter
of this Letter.

        (b)    The Company Parties shall not amend, modify, supplement, assign, terminate or
waive this Letter or any provision of, any of the Other Investor ECLs or the Investment Agreement,
in each case, without the prior written agreement of each Investor Support Party.
        5.      Parties in Interest; Third-Party Beneficiaries; Specific Performance.
        (a)      Except as set forth in Section 4(a), Section 4(b), Section 5(b) and Section 5(c), this
Letter is for the sole benefit of the parties to this Letter. Except as set forth in Section 4(a), Section
4(b), Section 5(b) and Section 5(c), nothing in this Letter, whether express or implied, is intended
to, or shall, confer upon any Person, other than the parties to this Letter, any legal or equitable

                                                    3
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 201 of 242



right, benefit or remedy of any nature whatsoever. Without limiting the foregoing, other than as
expressly set forth in the Support Agreement, creditors of the Company Parties shall have no right
to cause the Company Parties to enforce this Letter.
         (b)     Notwithstanding Section 5(a), (i) the other Investor Support Parties (other than the
undersigned) are each a third-party beneficiary of this Letter and (ii) each Creditor Support Party
is a third-party beneficiary of this Letter, but solely for purposes of this clause (ii) seeking specific
performance of the Company Parties’ right to cause the undersigned Investor Support Party to fund
the Equity Investment to the Reorganized Guitar Center when such funding is required pursuant
to, and in accordance with the terms of, this Letter. For the avoidance of doubt, the Creditor
Support Parties shall not be third-party beneficiaries of this Letter for any other purpose, including,
without limitation, any claim for monetary damages or any other remedy under this Letter, the
Support Agreement or otherwise.

        (c)     Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that in the event that the undersigned Investor Support Party fails to perform its
obligations under this Letter, (i) irreparable damage would occur and (ii) monetary damages, even
if available, may not be an adequate remedy for any such failure to perform this Letter.
Accordingly, subject to the terms and conditions of this Letter, in the event of any such failure to
perform, each of the other Investor Support Parties (other than the undersigned) shall be entitled
to either (x) specific performance to enforce the undersigned Investor Support Party obligations
hereunder to fund the Equity Investment pursuant to the terms and conditions of this Letter, or (y)
within five (5) Business Days of receipt from the Company parties of written notice of the
undersigned Investor Party’s failure to perform, fund (or cause a designee to fund) an amount equal
to its portion (allocated between the remaining other Investor Support Parties pro rata or as they
may otherwise determine) of the Equity Investment hereunder in lieu of the undersigned Investor
Support Party funding such amount (the “Equity Cure”), whereby the other Investor Support
Parties (or its designees) so funding will be entitled to receive a proportionate share of the New
Common Equity of the undersigned Investor Support Party and the undersigned Investor Support
Party will cease to have any further rights or obligations hereunder. If an Equity Cure occurs, the
non-breaching Investor Support Parties participating in the Equity Cure can reduce the Aggregate
Investment Amount from $165 million to not less than $150 million.
        6.      Governing Law; Jurisdiction; Waiver of Jury Trial.

        (a)      This Letter and all suits, proceedings, claims or causes of action (whether in
contract, tort or otherwise) that in any way is, or may be, directly or indirectly based upon, arising
out of, or related to, this Letter or the negotiation, execution, performance, non-performance,
interpretation, termination or construction of this Letter, or the legal relationships of the parties to
this Letter (whether at law or inequity, and whether in contract, tort or otherwise) (each, a
“Proceeding”), shall be construed in accordance with, governed for all purposes by, and enforced
pursuant to the internal substantive laws of the State of New York applicable to contracts executed
and to be wholly performed within New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New York.
       (b)    Any Proceeding or judgment entered by any court in respect thereof shall be
brought exclusively in the United States District Court for the Southern District of New York or

                                                   4
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                               Document    Page 202 of 242



any New York state court, in each case, sitting in the Borough of Manhattan of the City of New
York (collectively, the “Designated Courts”). The parties to this Letter irrevocably agree and
consent to be subject to the exclusive jurisdiction of the Designated Courts for the purpose of any
Proceeding. Notwithstanding the foregoing consent to jurisdiction, upon commencement of the
Chapter 11 Cases, each party to this Letter agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Letter, to the extent possible, in the Bankruptcy
Court, and solely in connection with claims arising under this Letter: (i) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court; (ii) waives any objection to laying venue in any
such action or proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any party to this
Letter.
       (c)     Each party to this Letter agrees that service of any process, summons, notice or
document by United States registered mail addressed to such party at the address of the party set
forth above in the manner provided for the giving of notices in Section 19 of the Support
Agreement shall be effective service of process for any Proceeding brought against such party in
any such court.

        (d)     Each party to this Letter irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or after the date of this Letter have to the laying of venue of any
Proceeding arising out of or relating to this Letter in any Designated Court or any judgment entered
by any of the Designated Courts and also irrevocably waives any claim that any Proceedings
brought in the Designated Courts has been brought in an inconvenient forum. Notwithstanding the
foregoing, if the Chapter 11 Cases are commenced, nothing in this Section 6 shall limit the
authority of the Bankruptcy Court to hear any matter under or arising out of this Letter.

        (e)    Each party acknowledges and agrees that any controversy that is, or may be,
directly or indirectly based upon, arising out of, or related to, this Letter or the negotiation,
execution, performance, non-performance, interpretation, termination or construction of
this Letter, or the legal relationships of the parties to this Letter, is likely to involve
complicated and difficult issues. Therefore, each party irrevocably and unconditionally
waives to the fullest extent permitted by law any right such party may have to a trial by jury
in respect of any Proceeding, in each case, whether now existing or arising after the date of
this Letter, and whether in contract, tort, equity or otherwise. Each party certifies and
acknowledges that (i) no representative, agent or attorney or any other party has
represented, expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, (ii) such party understands and has
considered the implications of this waiver, (iii) such party makes this waiver voluntarily and
(iv) each party has been induced to enter into this Letter by, among other things, the mutual
waivers and certifications of this Section 6(d). Any party may file an original counterpart or
a copy of this Letter with any court as written evidence of the consent of the parties to the
waiver of their right to trial by jury.
        7.      No Assignment. The rights and obligations under this Letter may not be assigned
by any party, directly or indirectly (by operation of law or otherwise), without the prior written
consent of the other parties to this Letter. Notwithstanding the foregoing, (a) the undersigned
Investor Support Party’s obligation to fund all or any portion of the Equity Investment set forth in
this Letter and any of its rights herein may be assigned by the undersigned Investor Support Party

                                                   5
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                               Document    Page 203 of 242



to one or more of its controlled Affiliates. Any assignment permitted under this Section 7 shall not
relieve the assigning party of its obligations under this Letter, except to the extent such obligations
are actually satisfied by the applicable assignee or in accordance with Section 5(c) and (b) the
rights of Holdings under this Letter may be assigned to Reorganized Guitar Center. Any attempted
or purported assignment in contravention of this Section 7 shall be null and void and of no force
or effect. The Creditor Support Parties’ rights under Section 5(b) may not be assigned, in whole or
in part, by any Creditor Support Party, directly or indirectly (by operation of law or otherwise),
and any attempted or purported assignment shall be null and void and of no force or effect.
        8.     Counterparts. This Letter may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument. A signature delivered by
facsimile transmission or by electronic mail in portable document format (.pdf) shall be deemed
to be an original signature for all purposes under this Letter.
        9.       Confidentiality. This Letter shall be treated as confidential and is being provided to
the other parties to the Support Agreement solely in connection with the transactions contemplated
by the Support Agreement. This Letter may not be used, circulated, quoted or otherwise referred
to in any document, except with the written consent of the undersigned Investor Support Party.
Notwithstanding the foregoing, the undersigned Investor Support Party may disclose the existence
of this Letter to: (a) its Affiliates and advisors; and (b) to the extent required by law.
       10.     Representations and Warranties. The undersigned Investor Support Party
represents and warrants that:
        (a)    it is duly organized and validly existing under the applicable laws of the jurisdiction
of its formation, and has all limited partnership or equivalent power and authority to execute,
deliver and perform this Letter;
       (b)    its execution, delivery and performance of this Letter has been duly and validly
authorized and approved by all necessary limited partnership or equivalent action;
        (c)     this Letter has been duly and validly executed and delivered by the undersigned
Investor Support Party and constitutes a valid and legally binding obligation of the undersigned
Investor Support Party, enforceable against the undersigned Investor Support Party in accordance
with its terms, except that such enforceability may be: (i) limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar applicable laws of general
application relating to or affecting creditors’ rights generally; and (ii) subject to general equitable
principles (whether considered in a proceeding in equity or at law); and
        (d)    its execution, delivery and performance of this Letter does not and will not violate
its organizational and governing documents, any material contract to which it is a party or any
applicable law.
        11.    No Recourse. Notwithstanding anything that may be expressed or implied in this
Letter or any document or instrument delivered in connection with this Letter or otherwise, and
notwithstanding the fact that the undersigned Investor Support Party may be a partnership:
        (a)    no Person other than the undersigned Investor Support Party and the Company
Parties has any obligations under this Letter and no recourse shall be had against any other Person
under this Letter or under any document or instrument delivered in connection with this Letter, or
for any claim based on, in respect of, or by reason of, such obligations or their creation;
                                                  6
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 204 of 242



        (b)     no personal liability shall attach to (i) any affiliate, stockholder, partner, member,
manager, director, officer, representative, agent or employee of the undersigned Investor Support
Party or any of its successors or assigns, (ii) any affiliate, stockholder, partner, member, manager,
director, officer, representative, agent or employee of any other Investor Support Party or any of
its successors or assigns, or (iii) any affiliate, stockholder, partner, member, manager, director,
officer, representative, agent, employee, successor or assignee of any of the foregoing, in each case
whether current, former or future (each such person or entity, a “Representative”), whether by or
through attempted piercing of the corporate veil, by or through a claim by or on behalf of any
Company Party or the Credit Support Parties against any Representative, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any law, or otherwise; and

        (c)     recourse against the undersigned Investor Support Party pursuant to this Letter shall
be the sole and exclusive remedy of the Company Parties against the undersigned Investor Support
Party or any of its Representatives in respect of any liabilities or obligations arising under, or in
connection with, the Support Agreement, the Investment Agreement or the transactions
contemplated by the Support Agreement or the Investment Agreement.
         The limitation on remedies set forth in this Section 11 shall apply without regard to whether
any claim or action sounds in contract, tort or any other claim or legal theory, and whether at law
or in equity. Without limiting the foregoing, the limitation on remedies set forth in this Section 11
shall apply to any claim or action directly or indirectly (i) arising under, or in connection with, this
Letter, the Investment Agreement or the Support Agreement or in connection with the transactions
contemplated by this Letter, the Investment Agreement or the Support Agreement or (ii) in respect
of any oral representations or warranties made or alleged to have been made in connection with
this Letter, the Investment Agreement or the Support Agreement or in connection with the
transactions contemplated by this Letter or the Support Agreement. The limitations set forth in this
Section 11 fully apply without regard to whether any Investor Support Party breaches its
obligations under the Support Agreement or the Investment Agreement, with the sole exceptions
of (i) the Company Parties’ and each Investor Support Party’s rights to seek specific performance
to cause the undersigned Investor Support Party to fund the Equity Investment under the conditions
and limitations set forth in this Letter and the Investment Agreement and (ii) the Equity Cure.
         12.    Severability. In the event that any provision of this Letter, or the application of this
Letter, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, or incapable of being enforced under any applicable law, the remainder of this
Letter will continue in full force and effect and the application of such provision to other Persons
or circumstances will be interpreted so as reasonably to effect the intent of the parties to this Letter.
The parties to this Letter further agree to replace such void or unenforceable provision of this
Letter with a valid and enforceable provision that will achieve, to the fullest extent possible, the
economic, business and other purposes and effects of such void or unenforceable provision.
Notwithstanding the foregoing, this Letter may not be enforced without giving full force and effect
to the limitations set forth in this Section 12 and Sections 3-9 and 11 of this Letter.
        13.     Miscellaneous. The parties to this Letter agree that they have each been represented
by counsel during the negotiation and execution of this Letter and have participated jointly in the
drafting of this Letter. Consequently, each of the parties to this Letter waives the application of
any law, holding or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or document. The descriptive

                                                   7
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                                Document    Page 205 of 242



headings set forth in this Letter are inserted for convenience of reference only and are not intended
to be part of or to describe, interpret, define or limit the scope, extent or intent of this Letter or any
provision of this Letter.

                                 [SIGNATURE PAGE FOLLOWS]




                                                    8
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                          Document    Page 206 of 242



                                                  Very truly yours,


                                                  CSP IV Acquisitions, L.P.

                                                  By: CSP IV (Cayman 1) General Partner,
                                                  L.P., its general partner
                                                  By: TC Group CSP IV, L.L.C., its
                                                  general partner


                                                  By:     ___________________________
                                                          Name:
                                                          Title:

       Agreed to and accepted:

       GUITAR CENTER HOLDINGS, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER, INC.

       By:   _________________________
             Name:
             Title:

       GUITAR CENTER STORES, INC.

       By:   _________________________
             Name:
             Title:

       GTRC SERVICES, INC.

       By:   _________________________
             Name:
             Title:

       GC BUSINESS SOLUTIONS, INC.

       By:   _________________________
             Name:
             Title:

                         [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 207 of 242




       GUITAR CENTER GIFT CARD
       COMPANY, LLC

       By:   _________________________
             Name:
             Title:

       MUSIC & ARTS INSTRUCTOR
       SERVICES, LLC
       By:   _________________________
             Name:
             Title:

       AVDG, LLC
       By:   _________________________
             Name:
             Title:




                       [Signature Page to Equity Commitment Letter]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01   Desc Main
                         Document    Page 208 of 242


                                   EXHIBIT D

                      New Common Equity Investment Agreement

                                    [Attached.]
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 209 of 242



      NEW COMMON EQUITY AND WARRANT INVESTMENT AGREEMENT

                                                                             November [●], 2020

Ladies and Gentlemen:

        Reference is made to: (i) the Restructuring Support Agreement (the “Support
Agreement”), by and among Guitar Center, Inc., a Delaware corporation (the “Company”),
Guitar Center Holdings, Inc., a Delaware corporation (“Holdings”), those subsidiaries of Guitar
Center that are party to the Support Agreement and the Support Parties (as defined in the Support
Agreement); (ii) the equity commitment letter, dated on or about the date hereof, between the
Sponsor Support Party (as defined in the Support Agreement) and the Company Parties (the “Ares
ECL”); (iii) the equity commitment letter, dated on or about the date hereof, between Carlyle Co-
Investor (as defined in the Support Agreement) and the Company Parties (the “Carlyle ECL”);
(iv) the equity commitment letter, dated on or about the date of this Agreement, between Brigade
Co-Investor (as defined in the Support Agreement) and the Company Parties (the “Brigade ECL”
and together with the Ares ECL and Carlyle ECL, the “Investor ECLs”). Capitalized terms used
but not defined in this New Common Equity and Warrant Investment Agreement (the
“Agreement”) shall have the meanings given to them in the Support Agreement.

        In connection with the Restructuring Transactions, Reorganized Guitar Center proposes to
issue and sell to each Investor Support Party pro rata in accordance with such Investor Support
Party’s commitments as set forth in their respective Investor ECL, 33 1/3% of the New Common
Equity of Reorganized Guitar Center for an aggregate amount not to exceed, in each case,
$55,000,000, as such amount may be increased or reduced in accordance with their applicable
Investor ECL (the “Securities”), and, solely in the case of Brigade Co-Investor, the Warrants,
subject to dilution by the Management Incentive Plan, the Warrants and any subsequent issuances
of common equity of Reorganized Guitar Center, on the terms and conditions set forth in this
Agreement.

       The Securities and the Warrants will be issued on the Plan Effective Date at the Closing.
The Securities and the Warrants will be issued only in book-entry form. The Securities and the
Warrants are being offered and sold in connection with a series of transactions contemplated by
the Support Agreement.

        This Agreement, the Support Agreement, the Definitive Documents, the Securities and the
Warrants, in each case, including all exhibits, schedules and annexes to such documents, are
referred to herein as the “Transaction Documents.”

        The Securities, and solely in the case of Brigade Co-Investor, the Warrants, to be offered
and sold to the Investor Support Parties without being registered with the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933 (as amended, the “Securities Act,”
which term, as used herein, includes the rules and regulations of the SEC promulgated thereunder),
in reliance upon exemptions therefrom.

       The Company hereby confirms its agreements with the Investor Support Parties as follows:
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                             Document    Page 210 of 242



      SECTION 1.          Representations and Warranties. The Company hereby represents
and warrants to the Investor Support Parties:

              (a)    No Registration Required. Subject to compliance by the Investor Support
      Parties with the representations and warranties set forth in Section 3 hereof, it is not
      necessary in connection with the offer, sale and delivery of the Securities and the Warrants
      to the Investor Support Parties, as applicable, in the manner contemplated by this
      Agreement to register the Securities or the Warrants under the Securities Act or any other
      similar blue sky securities laws of any applicable state.

              (b)    Power and Authorization. The Company has all requisite power and
      authority necessary for the execution, delivery and performance of this Agreement and
      each other Transaction Document to which it is (or with respect to the Transaction
      Documents to be entered into at the Closing, will be) a party. The Company has duly
      authorized by all necessary action the execution, delivery and performance of this
      Agreement and each other Transaction Document. This Agreement and each other
      Transaction Document to which the Company is a party (i) has been (or, in the case of
      Transaction Documents to be entered into at Closing, will be) duly executed and delivered
      by the Company, and (ii) is (or in the case of the Transaction Documents to be delivered at
      Closing, will be when executed and delivered) a legal, valid and binding obligation of the
      Company, enforceable against the Company in accordance with the terms hereof or thereof
      except to the extent limited by bankruptcy, insolvency, reorganization, moratorium or
      similar laws affecting creditors’ rights generally or by general equitable principles.

              (c)     Authorization of Securities and Warrants. At the Closing, the Securities
      and the Warrants to be issued to the applicable Investor Support Parties by Reorganized
      Guitar Center will have been duly authorized and, the Securities, when issued and paid for
      as contemplated by this Agreement, and the securities issued upon the exercise of the
      Warrants, when so issued and paid for pursuant to the terms of the Warrants (as applicable),
      will, when issued, be validly issued, duly paid and non-assessable and free and clear of any
      lien, encumbrance, pledge, mortgage, deed of trust, hypothecation, easement, right of way,
      covenant, restriction, encroachment, security interest, or any other claim or charge
      (“Liens”). At the Closing, the Securities and the Warrants to be issued to the Investor
      Support Parties by Reorganized Guitar Center, together with the New Preferred Equity and
      New Junior Preferred Equity issued on the Plan Effective Date pursuant to the Plan and
      any securities issued pursuant to the Management Incentive Plan at or prior to the Closing,
      will constitute all of the issued and outstanding capital securities of Reorganized Guitar
      Center.

              (d)     No Material Adverse Change. Except (i) as otherwise disclosed in the
      Company’s Quarterly Report for the fiscal quarter ended August 1, 2020 (the “Quarterly
      Report”) and (ii) for the transactions contemplated by the Support Agreement, during the
      period beginning August 1, 2020 and ending on the date of this Agreement: (A) there has
      been no material adverse change, or any change, event, circumstance, effect or
      development that could reasonably be expected to result in a material adverse change, in
      (x) the assets, properties, condition, financial or otherwise, or in the earnings, business or
      operations, whether or not arising from transactions in the ordinary course of business, of

                                                2
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                             Document    Page 211 of 242



      the Company and its subsidiaries, considered as one entity (any such change is called a
      “Material Adverse Change”), provided, that (I) the effects of the COVID-19 pandemic
      and (II) any actions taken in connection with the preparation, commencement and
      pendency of the Chapter 11 Cases, in each case, on the assets, properties, condition,
      financial or otherwise, or in the earnings, business or operations, of the Company and its
      subsidiaries, considered as one entity business, shall not be given effect in determining
      whether a Material Adverse Change has occurred; or (y) the ability of the Company and its
      subsidiaries, considered as one entity, to perform their respective obligations hereunder or
      under the other Transaction Documents or to consummate the transactions contemplated
      hereby or thereby; and (B) other than the transactions contemplated by the Transaction
      Documents, the Company and its subsidiaries, considered as one entity, have not incurred
      any material liability or obligation, indirect, direct or contingent, not in the ordinary course
      of business nor entered into any material transaction or agreement not in the ordinary
      course of business.

              (e)     Financial Statements. (a) The audited financial statements of the Company
      and its subsidiaries set forth in the Annual Report for the fiscal year ended February 1,
      2020 (the “Annual Report” and together with the Quarterly Report, the “Company
      Reports”) and the unaudited financial statements of the Company and its subsidiaries set
      forth in the Quarterly Report present fairly in all material respects the consolidated
      financial position of the entities to which they relate as of and at the dates indicated, and
      the consolidated results of its operations and cash flows for the periods specified; and (b)
      such financial statements have been prepared in accordance with generally accepted
      accounting principles in the United States applied on a consistent basis (“GAAP”)
      throughout the periods covered thereby, subject to the limitations set out in the notes to
      such financial statements. Neither the Company nor any of its subsidiaries is party to any
      “off-balance sheet arrangements” (as defined in the Securities Exchange Act of 1934, as
      amended (the “Exchange Act” which term, as used herein, includes the rules and
      regulations of the SEC promulgated thereunder)).

              (f)     Material Misstatements. The Company Reports, as of their respective
      dates, did not contain any untrue statement of a material fact or omit to state any material
      fact necessary in order to make the statements therein, in the light of the circumstances
      under which they were made, not misleading.

              (g)      No Undisclosed Material Liabilities. There are no material liabilities or
      obligations of the Company or its subsidiaries of any kind, whether accrued or fixed,
      contingent, asserted, unasserted, matured or unmatured, known or unknown, absolute or
      otherwise, other than (a) liabilities specifically reflected and adequately provided for in the
      most recent balance sheet included in the Quarterly Report, (b) liabilities incurred in
      connection with the transactions contemplated hereby and by the Support Agreement and
      (c) liabilities incurred in the ordinary course of business in light of the circumstances
      (including, without limitation, the COVID-19 Actions) since the date of the most recent
      balance sheet included in the Quarterly Report (none of which is a liability resulting from
      breach of contract, breach of warranty, tort, infringement or misappropriation, other than a
      breach for which the Company Parties have received a forbearance or waiver pursuant to
      the Support Agreement or otherwise) that would not, individually or in the aggregate,

                                                 3
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                             Document    Page 212 of 242



      reasonably be expected to result in a Material Adverse Change. For purposes of this
      Agreement, “COVID-19 Actions” means any commercially reasonable actions that the
      Company or any of its subsidiaries reasonably determines are necessary or prudent for the
      Company or any of its subsidiaries to take in connection with (a) events related to any
      pandemic or public health emergency caused by COVID-19, (b) mitigating the adverse
      effects of such events, pandemic or public health emergency on the business of the
      Company and its subsidiaries, including in response to third-party supply or service
      disruptions caused by the COVID-19 pandemic and (c) protecting the health and safety of
      customers, employees and other business relationships to ensure compliance with any
      applicable law, recommendations or restrictions imposed by the Centers for Disease
      Control and Prevention or any other governmental authorities or quasi-governmental
      authorities having jurisdiction over the Company or any of its subsidiaries.

            (h)     Incorporation and Good Standing of the Company and its Subsidiaries;
      Capitalization; Subsidiaries.

                       (i)   Each of the Company and the Company’s subsidiaries has been, and
      at the Closing Reorganized Guitar Center will be, duly incorporated or formed, as
      applicable, and is or will be validly existing as a corporation, limited partnership or limited
      liability company, as applicable, in good standing under the laws of the jurisdiction of its
      incorporation or formation, as applicable, and has all requisite corporate, partnership or
      limited liability company, as applicable, power and authority to own, lease and operate its
      properties and to conduct its business as described in the Company Reports, except where
      the failure to be in good standing would not, individually or in the aggregate, reasonably
      be expected to result in a Material Adverse Change and in the case of the Company, to
      enter into and perform its obligations under each of the Transaction Documents to which
      it is a party. The Company and each subsidiary of the Company is, and at the Closing
      Reorganized Guitar Center will be, duly qualified as a foreign corporation, limited
      partnership or limited liability company, as applicable, to transact business and is in good
      standing in each jurisdiction in which such qualification is required, whether by reason of
      the ownership or leasing of property or the conduct of business, except for such
      jurisdictions where the failure to so qualify or to be in good standing would not,
      individually or in the aggregate, reasonably be expected to result in a Material Adverse
      Change.

                      (ii)    Each of the outstanding equity securities of the Company and each
      subsidiary of the Company is duly authorized, validly issued, fully-paid, non-assessable
      and is directly owned of record by Holdings, the Company or a subsidiary of the Company,
      free and clear of any Liens. (A) There are no other equity securities of the Company or
      any subsidiary of the Company authorized, issued, reserved for issuance or outstanding
      and no outstanding or authorized options, warrants, convertible or exchangeable securities,
      subscriptions, rights (including any preemptive rights), stock appreciation rights, calls, puts
      or commitments of any character whatsoever to which Holdings, the Company or any
      subsidiary of the Company is a party or bound requiring the issuance, delivery or sale of
      equity securities of the Company or any subsidiary of the Company or the issuance,
      delivery or sale of other securities of any subsidiary of the Company or securities
      convertible into or exchangeable for the equity securities of the Company or any subsidiary

                                                4
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                             Document    Page 213 of 242



      of the Company, and (B) there are no outstanding or authorized stock appreciation,
      phantom stock, profit participation or similar rights with respect to the equity securities of,
      or other equity or voting interest in, the Company or any subsidiary of the Company to
      which Holdings, the Company or a subsidiary of the Company is bound. Neither the
      Company nor any subsidiary of the Company has any authorized or outstanding bonds,
      debentures, notes or other indebtedness, the holders of which have the right to vote (or
      convertible into, exchangeable for, or evidencing the right to subscribe for or acquire
      securities having the right to vote) with the equity holders of the Company or such
      subsidiary of the Company on any matter. There are no written contracts, agreements,
      indentures, notes, bonds, leases, licenses, commitments, arrangements, undertakings,
      understandings or other legally binding agreements to which Holdings, the Company or
      any subsidiary of the Company is a party or by which Holdings, the Company or any
      subsidiary of the Company is bound to (x) repurchase, redeem or otherwise acquire any
      equity securities of the Company or any subsidiary of the Company or (y) vote or dispose
      of any equity securities of the Company or any subsidiary of the Company. Except for its
      ownership interest in Music Aficionado Inc., neither Holdings, the Company nor any
      subsidiary of the Company owns or controls, directly or indirectly, any equity or voting
      interest in any individual or any corporation, association, partnership, limited liability
      company, joint venture, joint stock or other company, business trust, trust, organization,
      governmental authority or other entity of any kind (each, a “Person”) (other than the
      Company or a subsidiary of the Company), or has any obligation or commitment to acquire
      any such equity or voting interest. Neither the Company nor any subsidiary of the Company
      has any obligation to make any capital contribution or loan (other than loans to employees
      made in the ordinary course of business) to any Person (other than to another wholly-owned
      subsidiary of the Company).

                      (iii) If Reorganized Guitar Center is not Holdings or the Company,
      except as contemplated by the Transaction Documents, immediately prior to the Closing,
      (A) there will be no other equity securities of Reorganized Guitar Center authorized, issued,
      reserved for issuance or outstanding and no outstanding or authorized options, warrants,
      convertible or exchangeable securities, subscriptions, rights (including any preemptive
      rights), stock appreciation rights, calls, puts or commitments of any character whatsoever
      to which Reorganized Guitar Center is bound requiring the issuance, delivery or sale of
      equity securities of Reorganized Guitar Center or securities convertible into or
      exchangeable for the equity securities of Reorganized Guitar Center, other than those that
      would be canceled on the Plan Effective Date at the Closing, (B) there will be no
      outstanding or authorized stock appreciation, phantom stock, profit participation or similar
      rights with respect to the equity securities of, or other equity or voting interest in,
      Reorganized Guitar Center to which Reorganized Guitar Center is bound, (C) there will
      not be any authorized or outstanding bonds, debentures, notes or other indebtedness, (D)
      there will be no written contracts, agreements, indentures, notes, bonds, leases, licenses,
      commitments, arrangements, undertakings, understandings or other legally binding
      agreements to which Reorganized Guitar Center is a party or is bound to (x) repurchase,
      redeem or otherwise acquire any equity securities of Reorganized Guitar Center or (y) vote
      or dispose of any equity securities of Reorganized Guitar Center, (E) Reorganized Guitar
      Center will not own or control, directly or indirectly, any equity or voting interest in any
      Person (other than the Company or a subsidiary of the Company), or have any obligation

                                                5
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                             Document    Page 214 of 242



      or commitment to acquire any such equity or voting interest, and (F) there will be no
      obligation to make any capital contribution or to any Person.

                     (iv)    If Reorganized Guitar Center is not Holdings or the Company,
      except as contemplated by the Transaction Documents, Reorganized Guitar Center (A) will
      be a single purpose entity that does not carry on, and has never carried on, any business,
      does not and has never had, any employees, does not own, and has never owned, any
      property or assets or any interests of any nature or kind whatsoever, and has never entered
      into any transaction and (B) has no obligations, liabilities (whether actual or contingent) or
      indebtedness outstanding and owing to any Person, including any liabilities in respect of
      any judgements, orders, fines, interests, penalties, awards or decrees of any governmental
      authority.

            (i)    Non-Contravention of              Existing     Instruments;       No     Further
      Authorizations or Approvals Required.

                       (i)     Assuming the consents described in clauses (A) through (D) of
      Section 1(i)(ii) are obtained, the execution and delivery by the Company and, if applicable,
      Reorganized Guitar Center, of this Agreement and the other Transaction Agreements, the
      compliance by the Company and, if applicable, Reorganized Guitar Center, with the
      provisions hereof and thereof and the consummation of the transactions contemplated
      herein and therein will not (A) conflict with, or result in a breach, modification or violation
      of, any of the terms or provisions of, or constitute a default under (with or without notice
      or lapse of time, or both), or result in the termination of, or result, except to the extent
      specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause any
      payment or consent to be required under any contract to which the Company or
      Reorganized Guitar Center or any of its subsidiaries will be bound as of the Closing after
      giving effect to the Plan or to which any of the property or assets of the Company or
      Reorganized Guitar Center or any of its subsidiaries will be subject as of the Closing Date
      after giving effect to the Plan, (B) result in any violation of the provisions of the charter,
      bylaws or other constitutive document of the Company or Reorganized Guitar Center or
      any of its subsidiaries (other than, for the avoidance of doubt, a breach or default that would
      be triggered as a result of the Chapter 11 Cases or the undertakings to implement the
      Restructuring Transactions through the Chapter 11 Cases), or (C) result in any breach or
      violation of, or constitute a default under (with or without notice or lapse of time, or both)
      any applicable law, except in each of the cases described in clause (A) or (C) for any
      conflict, breach, modification, violation, default, termination, acceleration or Lien which
      would not, individually or in the aggregate, reasonably be expected to have a Material
      Adverse Change.

                     (ii)   No consent, approval, authorization or other order of, or registration,
      declaration or filing with, any court or other governmental or regulatory authority or
      agency or any other Person (“Consents”) is required for the execution, delivery and
      performance of the Transaction Documents by the Company or, if applicable, Reorganized
      Guitar Center, or the issuance and delivery of the Securities and the Warrants, or
      consummation of the transactions contemplated hereby and thereby, except (A) entry of
      the Confirmation Order, (B) entry by the Bankruptcy Court, or any other court of

                                                6
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                             Document    Page 215 of 242



      competent jurisdiction, of any orders as may be necessary in the Chapter 11 Cases from
      time to time, (C) filings, notifications, authorizations, approvals, consents, clearances,
      ratifications, waivers, registrations, qualifications, designations, declarations or
      termination or expiration of all applicable waiting or review periods under any antitrust
      laws in connection with the transactions contemplated by this Agreement or the other
      Transaction Documents and (D) any other Consents that, if not made or obtained, would
      not, individually or in the aggregate, reasonably be expected to have a Material Adverse
      Change.

             (j)     No Material Actions or Proceedings.

                      (i)    Except as contemplated by the Support Agreement (including,
      without limitation, the Chapter 11 Cases), there are no legal or governmental actions, suits
      or proceedings (whether civil, criminal or administrative and whether brought at law or in
      equity) (collectively, “Actions”) pending or, to the best of the Company’s knowledge,
      threatened (i) against or affecting the Company or any of the Company’s subsidiaries or
      (ii) which has as the subject thereof any property or assets owned or leased by, the
      Company or any of the Company’s subsidiaries and any such Action, if determined
      adversely to the Company or any of the Company’s subsidiaries, would, individually or in
      the aggregate, reasonably be expected to result in a Material Adverse Change or adversely
      affect the consummation of the transactions contemplated by this Agreement.

                     (ii)    Neither the Company nor any of its subsidiaries is a party to or
      subject to the provisions of any material unsatisfied order, judgment, injunction, ruling,
      award, decree or writ adopted or imposed by, including any settlement agreement with,
      any governmental authority (“Orders”).

               (k)    Intellectual Property Rights. Except as disclosed in the Company Reports,
      (i) the Company and the Company’s subsidiaries either own or possess sufficient rights to
      use, pursuant to a valid and binding agreement, all trademarks, trade names, patent rights,
      copyrights, software, domain names, licenses, approvals, trade secrets and other similar
      rights (collectively, “Intellectual Property Rights”) reasonably necessary to conduct their
      businesses as now conducted; (ii) such Intellectual Property Rights will be owned, licensed
      or available for use by the Company and the Company’s subsidiaries on the same terms
      and conditions as exist of the date hereof immediately following the Closing; and (iii) the
      expected expiration of any of such Intellectual Property Rights would not, individually or
      in the aggregate, reasonably be expected to result in a Material Adverse Change. The
      Company and the Company’s subsidiaries have taken all commercially reasonable steps
      and precautions necessary to maintain the confidentiality of and otherwise protect and
      enforce their rights in all Intellectual Property Rights reasonably necessary to conduct their
      businesses as now conducted. None of the Company or any of the Company’s subsidiaries
      has received any written notice of infringement or conflict with asserted Intellectual
      Property Rights of others, which infringement or conflict, if the subject of an unfavorable
      decision, would, individually or in the aggregate, reasonably be expected to result in a
      Material Adverse Change and no claims relating to any such infringement or conflict are
      pending. The conduct of the business of the Company and the Company’s subsidiaries does
      not infringe upon, dilute, misappropriate or otherwise violate any Intellectual Property

                                                7
Case 20-34656-KRH      Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                            Document    Page 216 of 242



      Rights of any third party and to the best of the Company’s knowledge, no third party is
      infringing upon, diluting, misappropriating or otherwise violating any Intellectual Property
      Rights owned by the Company or the Company’s subsidiaries.

             (l)     All Necessary Permits; Compliance with Laws.

                     (i)     Except as disclosed in the Company Reports, (x) the Company and
      each other subsidiary of the Company possess such valid and current certificates,
      authorizations, license, approval or permits issued by the appropriate state, federal or
      foreign regulatory agencies or bodies necessary to own, lease and operate its properties and
      to conduct their respective businesses in all material respects, and (y) none of the Company
      or any subsidiary of the Company has received any written notice of proceedings relating
      to the revocation or modification of, or non-compliance with, any such certificate,
      authorization, license, approval or permit which, individually or in the aggregate, if the
      subject of an unfavorable decision, ruling or finding, would, individually or in the
      aggregate, reasonably be expected to result in a Material Adverse Change.

                     (ii)   The Company and each of its subsidiaries are in compliance with all
      applicable laws and Orders by any governmental authority, except for such violations that
      would not, individually or in the aggregate, reasonably be expected to result in a Material
      Adverse Change.

              (m)     Title to Properties. The Company and each of the Company’s subsidiaries
      has good and marketable title to all the properties and assets reflected as owned in the
      financial statements set forth in the Company Reports, in each case free and clear of any
      Liens and other defects, except as disclosed in the Company Reports and except such as do
      not materially and adversely affect the value of such property and do not materially
      interfere with the use made or proposed to be made of such property by the Company or
      such subsidiary of the Company. The real property, improvements, equipment and personal
      property held under lease by the Company or any subsidiary of the Company are held under
      valid and enforceable leases, with such exceptions as are not material and do not materially
      interfere with the value or use made or proposed to be made of such real property,
      improvements, equipment or personal property by the Company or such subsidiary of the
      Company. Other than in connection with COVID-19 Actions, there exists no default under
      any of the real property leases by the Company or any of the Company’s subsidiaries or,
      to the knowledge of the Company, any other party thereto, except for such defaults that
      would not, individually or in the aggregate, reasonably be expected to result in a Material
      Adverse Change. Neither the Company nor any of the Company’s subsidiaries has leased,
      subleased, licensed or otherwise granted to any Person the right to use or occupy on of the
      Company’s owned or leased real property. The Company has the right to use all real
      property necessary to conduct the Company’s business.

             (n)     Tax Law Compliance.

                     (i)     Except as would not, individually or in the aggregate, reasonably be
      expected to result in a Material Adverse Change: (A) the Company and each of its
      subsidiaries have filed all Tax returns, statements and reports required to have been filed


                                               8
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                   Desc Main
                             Document    Page 217 of 242



      by them and have paid all Taxes required to have been paid by them (including in the
      capacity of a tax withholding agent), (B) the Company has made adequate charges, accruals
      and reserves in accordance with GAAP in the applicable financial statements set forth in
      the Company Reports in respect of all Taxes for all periods as to which the Tax liability of
      the Company or any of its subsidiaries is not yet due and payable, and (C) there are (I) no
      outstanding or pending audits, assessments, disputes or claims concerning any Tax liability
      of the Company or its subsidiaries and (II) no Liens for Taxes on any asset of the Company
      or its subsidiaries, except, in each case of clauses (I) and (II), with respect to Taxes not yet
      due or payable or that are being contested in good faith and for which adequate reserves
      have been established in accordance with GAAP in the applicable financial statements set
      forth in the Company Reports.

                      (ii)    Neither the Company nor any of its subsidiaries is or has been a
      party to any “listed transaction,” as defined in Treasury Regulation Section 1.6011-4(b)(2),
      or any similar provision of state, local, or non-U.S. Tax law.

                       (iii) As used in this Agreement, “Taxes” means (A) all U.S. and non-
      U.S., federal, state and local taxes, including income, gross receipts, license, payroll,
      employment, excise, severance, occupation, premium, windfall profits, customs, duties,
      capital stock, franchise, profits, withholding, unemployment, disability, escheat, unclaimed
      property, real property, personal property, sales, use, transfer, registration, value added,
      alternative or add-on minimum, and estimated, levied by any governmental authority and
      (B) any liability for Taxes of any person (other than the Company or its subsidiaries) arising
      from the application of Treasury Regulation Section 1.1502-6 or any analogous provision
      of state, local or non-U.S. law, by contract, or as a transferee or successor, and including,
      in each case of clauses (A) and (B), any interest, penalties, and additions to Tax imposed
      in connection therewith or with respect thereto.

             (o)     Company Is Not An “Investment Company”. The Company has been
      advised of the rules and requirements under the Investment Company Act of 1940, as
      amended (the “Investment Company Act,” which term, as used herein, includes the rules
      and regulations of the SEC promulgated thereunder). The Company is not, and after receipt
      of payment for the Securities and the Warrants will not be, required to register as an
      “investment company” or an entity “controlled” by an “investment company” under the
      Investment Company Act and will conduct its business in a manner so that it will not be
      required to register as an investment company under the Investment Company Act.

               (p)      Insurance. Each of the Company and its subsidiaries are insured by
      recognized, financially sound institutions with policies in such amounts and with such
      deductibles and covering such risks as management believes are adequate and customary
      for their businesses including, without limitation, policies covering real and personal
      property owned or leased by the Company and its subsidiaries against theft, damage,
      destruction, acts of vandalism, flood, earthquakes and Actions by directors or officers
      acting on behalf of the Company or any of the Company’s subsidiaries. Each such policy
      is in full force and effect (or has been renewed in the ordinary course of business) and none
      of the Company nor any of its subsidiaries is in default with respect to its obligations under
      any such policies as would, individually or in the aggregate, reasonably be expected to

                                                 9
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 218 of 242



      result in Material Adverse Change. The Company has no reason to believe that it or any
      subsidiary will not be able (i) to renew its existing insurance coverage as and when such
      policies expire or (ii) to obtain comparable coverage from similar institutions as may be
      necessary or appropriate to conduct its business as now conducted and at a cost that would
      not, individually or in the aggregate, reasonably be expected to result in a Material Adverse
      Change.

              (q)    Company’s Accounting System. The Company and its subsidiaries
      maintain systems of “internal control over financial reporting” (as defined in Rule 13a-
      15(f) of the Exchange Act) that comply in all material respects with the requirements of
      the Exchange Act and have been designed by or under the supervision of, their respective
      principal executive and principal financial offers, or persons performing similar functions
      to provide reasonable assurance regarding the reliability of financial reporting and the
      preparation of financial statements for external purposes in accordance with GAAP. The
      Company and its subsidiaries maintain a system of accounting controls that is sufficient to
      provide reasonable assurances that: (i) transactions are executed in accordance with
      management’s general or specific authorization; (ii) transactions are recorded as necessary
      to permit preparation of financial statements in conformity with GAAP and to maintain
      accountability for assets; (iii) access to assets is permitted only in accordance with
      management’s general or specific authorization; and (iv) the recorded accountability for
      assets is compared with existing assets at reasonable intervals and appropriate action is
      taken with respect to any differences.

              (r)     Disclosure Controls and Procedures. The Company has established and
      maintains disclosure controls and procedures (as such term is defined in Rules 13a-15 and
      15d-15 under the Exchange Act); such disclosure controls and procedures are designed to
      ensure that material information relating to the Company and its subsidiaries is made
      known to the chief executive officer and chief financial officer of the Company by others
      within the Company or any of its subsidiaries, and such disclosure controls and procedures
      are reasonably effective to perform the functions for which they were established subject
      to the limitations of any such control system; the Company’s auditors and the Audit
      Committee of the Board of Directors of the Company have been advised of: (i) any
      significant deficiencies or material weaknesses in the design or operation of internal
      controls which could adversely affect the Company’s ability to record, process, summarize,
      and report financial data; and (ii) any fraud, whether or not material, that involves
      management or other employees who have a role in the Company’s internal controls; and
      since the date of the most recent evaluation of such disclosure controls and procedures,
      there have been no significant changes in internal controls or in other factors that could
      significantly affect internal controls, including any corrective actions with regard to
      significant deficiencies and material weaknesses.

             (s)     Compliance with and Liability Under Environmental Laws. Except as
      otherwise disclosed in the Company Reports or as would not, individually or in the
      aggregate, reasonably be expected to result in a Material Adverse Change: (i) each of the
      Company and its subsidiaries and their respective operations and facilities are in
      compliance with, and not subject to any known liabilities under, applicable Environmental
      Laws, which compliance includes, without limitation, having obtained and being in

                                               10
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 219 of 242



      compliance with any permits, licenses or other governmental authorizations or approvals,
      and having made all filings and provided all financial assurances and notices, required for
      the ownership and operation of the business, properties and facilities of the Company or its
      subsidiaries under applicable Environmental Laws, and compliance with the terms and
      conditions thereof; (ii) neither the Company nor any of its subsidiaries has received any
      written communication, whether from a governmental authority, citizens group, employee
      or otherwise, that alleges that the Company or any of its subsidiaries is in violation of any
      Environmental Law; (iii) there is no claim, action or cause of action filed with a court or
      governmental authority, no investigation with respect to which the Company has received
      written notice, and no written notice by any person or entity alleging actual or potential
      liability on the part of the Company or any of its subsidiaries based on or pursuant to any
      Environmental Law pending or, to the best of the Company’s knowledge, threatened
      against the Company or any of its subsidiaries or any person or entity whose liability under
      or pursuant to any Environmental Law the Company or any of its subsidiaries has retained
      or assumed either contractually or by operation of law; (iv) neither the Company nor any
      of its subsidiaries is conducting or paying for, in whole or in part, any investigation,
      response or other corrective action pursuant to any Environmental Law at any site or
      facility, nor is any of them subject or a party to any order, judgment, decree, contract or
      agreement which imposes any obligation or liability under any Environmental Law; (v) no
      Lien or other restriction has been recorded pursuant to any Environmental Law with respect
      to any assets, facility or property owned, operated or leased by the Company or any of its
      subsidiaries; and (vi) to the Company’s knowledge, there are no past or present actions,
      activities, circumstances, conditions or occurrences, including, without limitation, the
      Release or threatened Release of any Material of Environmental Concern, that could
      reasonably be expected to result in a material violation of or material liability under any
      Environmental Law on the part of the Company or any of its subsidiaries, including without
      limitation, any such liability which the Company or any of its subsidiaries has retained or
      assumed either contractually or by operation of law.

              For purposes of this Agreement, “Environment” means ambient air, indoor air,
      surface water, groundwater, drinking water, soil, surface and subsurface strata, and natural
      resources such as wetlands, flora and fauna. “Environmental Laws” means the common
      law and all federal, state and local laws or regulations, ordinances, codes, orders, decrees,
      judgments and injunctions issued, promulgated or entered thereunder, relating to pollution
      or protection of the Environment or worker health and safety (as it relates to exposure to
      Materials of Environmental Concern), including without limitation, those relating to (i) the
      Release or threatened Release of Materials of Environmental Concern; and (ii) the
      manufacture, processing, distribution, use, generation, treatment, storage, transport,
      handling or recycling of Materials of Environmental Concern. “Materials of
      Environmental Concern” means any substance, material, pollutant, contaminant,
      chemical, waste, compound, or constituent, in any form, including without limitation,
      petroleum and petroleum products, subject to regulation or which can give rise to liability
      under any Environmental Law. “Release” means any release, spill, emission, discharge,
      deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
      into the Environment, or into, from or through any building, structure or facility.

             (t)     ERISA Compliance.

                                               11
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                             Document    Page 220 of 242



                       (i)     Except as would not, individually or in the aggregate, reasonably be
      expected to result in a Material Adverse Change, each “employee benefit plan” (as defined
      under the Employee Retirement Income Security Act of 1974 (as amended, “ERISA,”
      which term, as used herein, includes the regulations and published interpretations
      thereunder)), but not including any Multiemployer Plan (as defined below), established,
      contributed to or maintained by the Company or its subsidiaries are in compliance in form
      and operation with ERISA, the Code and all applicable laws. “ERISA Affiliate” means,
      with respect to the Company or a subsidiary, any member of any group of organizations
      described in Section 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986 (as
      amended, the “Code,” which term, as used herein, includes the regulations and published
      interpretations thereunder) of which the Company or such subsidiary is a member. No
      “reportable event” (as defined in Section 4043(c) of ERISA) has occurred or is reasonably
      expected to occur with respect to any “employee benefit plan” (as defined under ERISA)
      established or maintained by the Company, its subsidiaries or any of their ERISA
      Affiliates, that would, individually or in the aggregate, reasonably be expected to result in
      a Material Adverse Change. Neither the Company, its subsidiaries nor any of their ERISA
      Affiliates has incurred or reasonably expects to incur any liability under Sections 412,
      4971, 4975 or 4980B of the Code or Section 4062(e) of ERISA that would, individually or
      in the aggregate, reasonably be expected to result in a Material Adverse Change. Each
      “employee benefit plan” (as defined under ERISA) established or maintained by the
      Company or its subsidiaries that is intended to be qualified under Section 401 of the Code
      is so qualified and, to the Company’s knowledge, nothing has occurred, whether by action
      or failure to act, which would reasonably be expected to cause the loss of such qualification
      to the extent any loss of qualified status would, individually or in the aggregate, reasonably
      be expected to result in a Material Adverse Change. Neither the Company, its subsidiaries
      nor any ERISA Affiliate sponsors, maintains, contributes to (or is required to contribute
      to) or has any current or contingent liability or obligation under or with respect to any (i)
      “multiemployer plan” as defined in Section 3(37) of ERISA (a “Multiemployer Plan”);
      (ii) “multiple employer plan” within the meaning of Section 413(c) of the Code; or (iii)
      “multiple employer welfare arrangement” as defined in Section 3(40) of ERISA or (iv) a
      defined benefit pension plan subject to Title IV of ERISA.

                      (ii)   Each employee benefit plan subject to the Patient Protection and
      Affordable Care Act (the “ACA”) has been administered in all material respects, a manner
      to avoid any excise or penalty taxes under the ACA. Neither the Company nor its
      subsidiaries has incurred (whether or not assessed), or is reasonably expected to incur or to
      be subject to, any penalty or Tax with respect to the reporting requirements under Sections
      6055 and 6056 of the Code in relation to a Company Plan, as applicable, or Section 4980H,
      4980B or 4980D of the Code, except, in each case, as would not, individually or in the
      aggregate, reasonably be expected to have a Material Adverse Change. Neither the
      Company nor any of its subsidiaries has any obligation or commitment to “gross up” any
      Person with respect to Taxes under Section 409A or 4999 of the Code. Neither the
      Company nor any of its subsidiaries has any current or contingent material obligation to
      provide, any post-termination or post-retirement health or life insurance benefits to any
      current or former employee. With respect to any “employee benefit plan” (as defined under
      ERISA) sponsored or maintained by the Company or its subsidiaries, no actions, disputes,
      litigation, claims, audits or investigations (other than routine, undisputed claims for

                                               12
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                     Desc Main
                              Document    Page 221 of 242



      benefits in the Ordinary Course of Business) are pending or, to the knowledge of the
      Company, threatened in writing, except as would not, in each case, individually or in the
      aggregate, reasonably be expected to result in a Material Adverse Change. Except as
      provided under the Holdings’ 2015 Stock Incentive Plan and the Holdings’ Preferred Stock
      Unit Plan, neither the execution nor the delivery of this Agreement nor the consummation
      of the transactions contemplated by this Agreement (either alone or in conjunction with
      any other event) will, directly or indirectly, (i) entitle any current or former director, officer,
      employee or other individual service provider of the Company or any of its subsidiaries
      (each, a “Covered Individual”) to any change in control, transaction or retention bonus,
      severance pay or other similar payment or benefit; (ii) accelerate the time of payment,
      funding or vesting or materially increase the amount of compensation or benefits due to
      any Covered Individual; or (iii) result in any payment (whether in cash or property or the
      vesting of property) to any “disqualified individual” (as such term is defined in Treasury
      Regulations Section 1.280G-1) that would, individually or in combination with any other
      such payment, constitute an “excess parachute payment” (as defined in Section 280G(b)(1)
      of the Code).

               (u)     Compliance with Labor Laws. Except as disclosed in the Company
      Reports or as would not, individually or in the aggregate, reasonably be expected to result
      in a Material Adverse Change, (i) there is (A) no unfair labor practice complaint pending
      or, to the best of the Company’s knowledge, threatened against the Company or any of its
      subsidiaries before the National Labor Relations Board, and no grievance or arbitration
      proceeding arising out of or under collective bargaining agreements is pending, or to the
      best of the Company’s knowledge, threatened, against the Company or any of its
      subsidiaries, and (B) no strike, labor dispute, slowdown or stoppage pending or, to the best
      of the Company’s knowledge, threatened against the Company or any of its subsidiaries;
      and (ii) the Company and the Company subsidiaries are in compliance in all material
      respects with all applicable laws relating to labor and employment, including provisions
      thereof relating to employment practices, terms and conditions of employment and wages
      and hours, and are not engaged in any unfair labor practice. The Company and each
      subsidiary are in compliance with the Worker Adjustment and Retraining Notification Act,
      29 U.S.C. §§ 2101, et. seq. (“WARN”) or any similar state or local law, except for such
      non-compliance that, would, individually or in the aggregate, reasonably be expected to
      result in a Material Adverse Change. The Company has timely provided any required
      notices under WARN or any similar state or local law.

              (v)      Related Party Transactions. No relationship, direct or indirect, exists
      between or among any of the Company or any affiliate of the Company, on the one hand,
      and any director, officer, member, stockholder, customer or supplier of the Company or
      any affiliate of the Company, on the other hand, which would be required by the Securities
      Act to be disclosed in a registration statement on Form S-1 which is not so disclosed in the
      Company Reports. Except as otherwise disclosed in the Company Reports or as not
      prohibited by the Securities or the Warrants, there are no outstanding loans, advances
      (except advances for business expenses in the ordinary course of business) or guarantees
      of indebtedness by the Company or any affiliate of the Company to or for the benefit of
      any of the officers or directors of the Company or any affiliate of the Company or any of
      their respective family members.

                                                 13
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                             Document    Page 222 of 242



              (w)     No Unlawful Contributions or Other Payments. None of the Company
      or any of the Company’s subsidiaries, nor any director or officer of the Company or any of
      the Company’s subsidiaries nor, to the knowledge of the Company, any other employee,
      agent, representative, affiliate or other person associated with or acting on behalf of the
      Company or any of the Company’s subsidiaries has, nor will the proceeds of the offering
      of the Securities or the Warrants hereunder be, (i) used any corporate funds for any
      unlawful contribution, gift, entertainment or other unlawful expense relating to political
      activity; (ii) made or taken an act in furtherance of an offer, promise or authorization of
      any direct or indirect unlawful payment or benefit to any foreign or domestic government
      official or employee (including any “foreign official” (as such term is defined in the
      FCPA)) of any government-owned or controlled entity or of a public international
      organization, or any person acting in an official capacity for or on behalf of the foregoing,
      or any political party or party official or any candidate for political office; (iii) violated or
      is in violation of any provision of the Foreign Corrupt Practices Act of 1977, as amended
      (the “FCPA”) or any applicable law or regulation implementing the OECD Convention on
      Combating Bribery of Foreign Public Officials in International Business Transactions, or
      committed an offence under the Bribery Act 2010 of the United Kingdom, or any other
      applicable anti-bribery or anti-corruption law; or (iv) made, offered, agreed or requested
      any unlawful bribe or other unlawful benefit, including, without limitation, any rebate,
      payoff, influence payment, kickback or other unlawful or improper payment or benefit.
      The Company and the Company’s subsidiaries have instituted, maintain and enforce, and
      will continue to maintain and enforce policies and procedures designed to promote and
      ensure compliance with all applicable anti-bribery and anticorruption laws.

              (x)     No Conflict with Money Laundering Laws. The operations of the
      Company and the Company’s subsidiaries are and have been conducted at all times in
      material compliance with applicable financial recordkeeping and reporting requirements,
      including those of the Currency and Foreign Transactions Reporting Act of 1970, as
      amended, the applicable money laundering statutes of all jurisdictions where the Company
      or any of its subsidiaries conducts business, the rules and regulations thereunder and any
      related or similar rules, regulations or guidelines, issued, administered or enforced by any
      governmental agency (collectively, the “Anti-Money Laundering Laws”), and no Action
      by or before any court or governmental agency, authority or body or any arbitrator
      involving the Company or any of the Company’s subsidiaries with respect to the Anti-
      Money Laundering Laws is pending or, to the knowledge of the Company, threatened.

             (y)      No Conflict with Sanctions Laws. None of the Company or any of the
      Company’s subsidiaries, nor any directors or officers of the Company or any of its
      subsidiaries, or to the knowledge of the Company, any employees, agents, affiliates or other
      persons associated with or acting on behalf of the Company or any of the Company’s
      subsidiaries is currently the subject or the target of any sanctions administered or enforced
      by the U.S. government, (including, without limitation, the Office of Foreign Assets
      Control of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
      and including, without limitation, the designation as a “specially designated national” or
      “blocked person”), the United Nations Security Council (“UNSC”), the European Union,
      Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
      “Sanctions”), nor is the Company or any of the Company’s subsidiaries located, organized

                                                 14
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                             Document    Page 223 of 242



      or resident in a country or territory that is the subject or target of Sanctions, including,
      without limitation, Cuba, Iran, North Korea, Sudan Syria, Venezuela and the Crimea region
      of Ukraine (each, a “Sanctioned Country”); and the Company will not directly or
      indirectly knowingly use the proceeds of the offering of the Securities or the Warrants
      hereunder, or lend, contribute or otherwise make available such proceeds to any subsidiary,
      joint venture partner or other person or entity (i) to fund or facilitate any activities of or
      business with any person that, at the time of such funding or facilitation, is the subject or
      target of Sanctions, (ii) to fund or facilitate any activities of or business in any Sanctioned
      Country or (iii) in any other manner that will result in a violation by any person (including
      any person participating in the transaction, whether as underwriter, initial purchaser,
      advisor, investor or otherwise) of Sanctions. For the past five years, the Company and the
      Company’s subsidiaries have not knowingly engaged in, are not now knowingly engaged
      in any dealings or transactions with any person that at the time of the dealing or transaction
      is or was the subject or the target of Sanctions or with any Sanctioned Country.

              (z)     Privacy and Data Security. To the Company’s knowledge, no Person has
      gained unauthorized access to or made any unauthorized use of any Personal Data
      maintained by the Company or any of its subsidiaries. The Company and its subsidiaries
      have taken all steps necessary and appropriate (including implementing and monitoring
      compliance with adequate measures with respect to technical and physical security) to
      ensure that Personal Data and other confidential information is protected against loss and
      against unauthorized access, use, modification, disclosure or other misuse, including
      implementation of commercially reasonable security measures to protect Personal Data and
      confidential information they receive and store in their respective computer systems from
      illegal use by third parties. No Action or investigation is pending or, to the Company’s
      Knowledge, threatened against the Company or its subsidiaries relating to the collection or
      use of Personal Data. The Company and its subsidiaries take commercially reasonable
      actions to protect the confidentiality, integrity and security of its software, databases,
      systems, networks and Internet sites and all information stored or contained therein or
      transmitted thereby from potential unauthorized use, access, interruption or modification
      by third parties. The Company and its subsidiaries have, as of the date hereof, complied in
      all material respects with (i) all applicable laws relating to the use, processing, storage,
      protection, privacy and security of Personal Data, including the California Consumer
      Protection Act, and applicable data breach notification laws, and (ii) their respective
      privacy policies and contractual obligations. For the purposes of this paragraph, “Personal
      Data” means a natural person’s name, street address, telephone number, email address,
      photograph, social security number or tax identification number, driver’s license number,
      passport number, credit card number, bank information, or biometric identifiers or any
      other piece of information that, alone or in combination with other information held by the
      Company or its subsidiaries, allows the identification of or contact with a natural person,
      or can be used to identify a natural person.

             (aa) Brokers and Finders. Neither the Company nor any of its subsidiaries has
      engaged any broker, finder or similar intermediary or incurred any liability for any
      brokerage fees, commissions or finder’s fees in connection with the Restructuring
      Transactions, except with respect to Houlihan Lokey, Inc. or as contemplated by the
      Support Agreement.

                                                15
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 224 of 242



      SECTION 2.         Purchase, Sale and Delivery of the Securities and the Warrants;
Covenants.

              (a)      The Securities and the Warrants. Upon the basis of the representations,
      warranties and agreements set forth herein, and subject to the terms and conditions set forth
      herein, (i) the Company agrees to cause Reorganized Guitar Center to issue and sell to the
      Investor Support Parties, based on their respective entitlement thereto pursuant to this
      Agreement and their respective Investor ECL, all of the Securities and solely in the case of
      Brigade Co-Investor, the Warrants, free and clear of all Liens, and (ii) each Investor
      Support Party severally agrees, based on their respective entitlement thereto pursuant to
      this Agreement and their respective Investor ECL, to purchase from Reorganized Guitar
      Center the Securities and solely in the case of Brigade Co-Investor, the Warrants, free and
      clear of all Liens, in each case, at the Closing. Notwithstanding anything to the contrary
      herein, each of the parties acknowledge and agree the rights, interests and obligations of
      the Investor Support Parties under this Agreement are several and not joint.

               (b)    The Closing. The Closing of the purchase and sale of the Securities and the
      Warrants will take place by telephone conference and electronic exchange of documents at
      a closing on the Plan Effective Date at 10:00 a.m. New York City time (the “Closing” and
      the date of the Closing, the “Closing Date”), or such other time as mutually agreed by the
      parties.

              (c)     Delivery of the Securities and the Warrants. At the Closing, Reorganized
      Guitar Center shall deliver, or cause to be delivered, for the accounts of the Investor
      Support Parties, evidence of the applicable issuance and allocation of the Securities and,
      solely in the case of Brigade Co-Investor, the Warrants, in each case, in book-entry form
      to be purchased by the Investor Support Parties against the irrevocable release of a wire
      transfer of immediately available funds for the amount of the purchase price therefor.

              (d)     Conduct of the Business Generally. From the date of this Agreement until
      the Closing, or the earlier termination of this Agreement in accordance with Section 7,
      without the prior written consent of each Investor Support Party, which shall not be
      unreasonably withheld, conditioned or delayed, the Company and each of its subsidiaries
      shall conduct the business only in the ordinary course of business, taking into account the
      preparation, commencement and pendency of the Chapter 11 Cases. Notwithstanding
      anything to the contrary contained in this Agreement, none of the Restructuring
      Transactions, any COVID-19 Action or any actions taken or not taken in accordance with
      the Transaction Documents shall be deemed to violate or breach this Agreement in any
      way, be deemed to constitute an action taken outside of the ordinary course of business or
      serve as a basis for the Investor Support Parties to terminate this Agreement or assert that
      any of the conditions to the Closing contained herein have not been satisfied.

              (e)    Specific Prohibitions. Without limiting the generality or effect of Section
      2(d), from the date of this Agreement until the Closing Date, or the earlier termination of
      this Agreement in accordance with Section 7, except (A) as otherwise contemplated,
      permitted or required by the Transaction Documents or the Restructuring Transactions, (B)
      as required by any applicable law or applicable Order, (C) in connection with actions taken

                                               16
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                               Document    Page 225 of 242



       in response to a business emergency or other unforeseen operational matters, (D) for any
       COVID-19 Actions or (E) as consented to or approved by each Investor Support Party in
       writing, which consent shall not be unreasonably withheld, conditioned or delayed, none
       of the Company or any of its subsidiaries shall take any of the following actions:

                       (i)    amend its (A) certificate or articles of incorporation, association or
       organization or any limited liability company, operating or partnership agreement adopted
       or filed in connection with the creation, formation or organization or (B) by-laws or equity
       holders agreements to which the Company or any of its subsidiaries is a party relating to
       the organization or governance the Company or such subsidiary, in each case, as amended
       or supplemented, effect any split, combination, reclassification or similar action with
       respect to its capital stock or other equity interests or adopt or carry out any plan of
       complete or partial liquidation or dissolution;

                       (ii)    issue, sell, grant or otherwise dispose of any of its equity interests
       or other securities, or amend any term of any of its outstanding equity interests or other
       securities (excluding issues of equity interests upon the exercise of any convertible equity
       interests outstanding as of the date of this Agreement);

                       (iii)   incur, assume or otherwise become liable in respect of any
       indebtedness;

                       (iv)    enter into any transactions with any Affiliate of the Company or any
       of its subsidiaries other than on an arms’ length basis;

                      (v)    sell or otherwise dispose of any of its assets which would reasonably
       be expected to be material to the Company except in the ordinary course of business;

                     (vi)     make any material change in its methods of accounting or
       accounting practices (except as required by changes in GAAP);

                      (vii) settle, agree to settle or waive any pending Actions (A) involving
       potential payments to any of the Company or any of its subsidiaries or by the Company or
       any of its Subsidiaries after the Closing which are either in excess of $1,000,000 or not
       otherwise in the ordinary course of business of the Company or any of its subsidiaries or
       (B) that admit liability or consent to non-monetary relief;

                       (viii) other than in the ordinary course of business, (A) license or
       otherwise dispose of the rights to use any material patent, material trademark or other
       material Intellectual Property Right or disclose material trade secrets to a third party other
       than pursuant to a confidentiality agreement or (B) abandon, let lapse or cancel any material
       Intellectual Property Right; or

                      (ix)    enter into any contractual obligations to do any of the things referred
       to elsewhere in this Section 2(e).

For the avoidance of doubt, nothing contained in this Agreement (including this Section 2(e)) shall
give any Investor Support Party, directly or indirectly, the right to control or direct the operations

                                                 17
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 226 of 242



of the Company or any of its subsidiaries prior to the Closing Date. Prior to the Closing Date, the
Company and each of its subsidiaries shall exercise, consistent with the terms and conditions of
this Agreement and with past practices, complete control and supervision over their respective
operations.

               (f)    Approvals and Consents.

                        (i)    Within ten (10) Business Days of the date of this Agreement, unless
       the parties hereto agree, acting reasonably, in writing that HSR Approval is not required,
       the Company, Reorganized Guitar Center (if applicable) and any relevant Investor Support
       Party, shall make all filings and submissions necessary under the HSR Act, and to the
       extent mutually determined to be required, any other applicable competition, merger,
       antitrust, or other similar law, ordinance or regulation (“Antitrust Law”), and the parties
       will request any expedited processing available. Payment obligations of any applicable
       filing fees under the HSR Act or any other applicable Antitrust Law shall be paid by the
       Company. For purposes of this Agreement (A) “HSR Act” means the Hart-Scott-Rodino
       Antitrust Improvement Act of 1976, as amended, and the rules and regulations promulgated
       thereunder and (B) “HSR Approval” means the expiration or earlier termination of the
       applicable statutory waiting periods under the HSR Act.

                     (ii)    The Company, Reorganized Guitar Center (if applicable), and any
       Investor Support Party, as required, shall cooperate and furnish to the other parties such
       necessary information and reasonable assistance as the other parties may request in
       connection with its preparation of any filing or submission in connection with obtaining
       HSR Approval, if required.

                       (iii) To the extent permitted by applicable law, each of the Company,
       Reorganized Guitar Center (if applicable) and any Investor Support Party, as required, will
       provide to the other parties copies of all submissions and filings provided to a governmental
       authority pursuant to any applicable Antitrust Law, excluding the HSR Act (provided, that
       in respect of HSR Act submissions or filings, such documents shall only be provided if
       deemed necessary by the Company, Reorganized Guitar Center (if applicable) and any
       Investor Support Party, as required, acting reasonably), and will provide reasonable
       opportunity to comment on such filings and submissions prior to submitting same to the
       governmental authority; notwithstanding the foregoing, submissions, filings or other
       written communications to a governmental authority may be redacted as necessary before
       sharing with the other parties to address reasonable attorney-client or other privilege or
       confidentiality concerns, provided that external legal counsel to the Company, Reorganized
       Guitar Center (if applicable), and any Investor Support Party, as required, shall receive
       non-redacted versions of drafts or final submissions, filings or other written
       communications to the governmental authority on the basis that the redacted information
       will not be shared with their respective clients.

                     (iv)    To the extent permitted by applicable law, the Company,
       Reorganized Guitar Center (if applicable) and any Investor Support Party, as required, will
       promptly inform the other of any material communication received by such party from any
       governmental authority or proposed to be made to any governmental authority, and shall

                                                18
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                             Document    Page 227 of 242



       provide the other party and its counsel an opportunity to attend and participate in any
       meetings of a substantive nature with a governmental authority, with respect to the HSR
       Act or any other applicable Antitrust Law.

                       (v)    Each of the Company, Reorganized Guitar Center (if applicable),
       and any Investor Support Party, as required, will make and use reasonable best efforts to
       obtain HSR Approval, if required, and any other approval of any governmental authority
       required to consummate the transactions contemplated by this Agreement. Without
       limiting the generality of the foregoing, the Company, Reorganized Guitar Center (if
       applicable), and any Investor Support Party, as required, shall each (A) use its respective
       reasonable best efforts to comply as expeditiously as possible with all requests of any
       governmental authority for additional information and documents, including information
       or documents requested under the HSR Act or other applicable Antitrust Law; (B) not (x)
       extend any waiting period under the HSR Act or any applicable Antitrust Law; or (y) enter
       into agreement with any governmental authority not to consummate the transactions
       contemplated by this Agreement, except, in each case, with the prior consent of the other
       parties hereto; and (C) cooperate with the other parties hereto and use reasonable best
       efforts to contest and resist any action, including legislative, administrative or judicial
       action, and to have vacated, lifted, reversed or overturned any Order (whether temporary,
       preliminary or permanent) that delays, restricts, prevents or prohibits the consummation of
       the transactions contemplated by this Agreement. The Company and Reorganized Guitar
       Center (if applicable), and any Investor Support Party, as required, shall not agree to any
       settlements, undertakings, consent decrees, stipulations, Orders or other agreements with
       any governmental authority relating to the transactions contemplated by this Agreement
       except, in each case, with the prior written consent of each Investor Support Party.

                      (vi)   In furtherance of the foregoing, as soon as reasonably possible
       following the date hereof, the Company, Reorganized Guitar Center (if applicable), and
       any Investor Support Party, as required, shall make all such filings and seek all such
       Consents with any other governmental authorities or other Persons whose Consent is
       required for consummation of the transactions contemplated by this Agreement, Including
       under any Permits or Contracts required in connection with the completion of the
       transactions contemplated by this Agreement, and the parties will request any expedited
       processing available and will use their respective reasonable best efforts to cooperate in
       connection with the foregoing.

       SECTION 3.       Representations and Warranties of the Investor Support Parties.
Each Investor Support Party hereby severally, and not jointly, represents and warrants to the
Company that:

               (a)    Status. The Investor Support Party is a “qualified institutional buyer”
       within the meaning of Rule 144A under the Securities Act or an institutional “accredited
       investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
       The Investor Support Party, either alone or together with its representatives, has such
       knowledge, sophistication and experience in business and financial matters so as to be
       capable of evaluating the merits and risks of the prospective investment in the Securities
       and solely in the case of Brigade Co-Investor, the Warrants, as applicable, and has so

                                               19
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                             Document    Page 228 of 242



      evaluated the merits and risks of such investment. The Investor Support Party is able to
      bear the economic risks of such investment in the Securities and solely in the case of
      Brigade Co-Investor, the Warrants, as applicable, and, at the present time and the
      foreseeable future, is able to afford a complete loss of such investment. The Investor
      Support Party has conducted its own independent evaluation, made its own analysis and
      consulted with advisors as it has deemed necessary, prudent or advisable in order for the
      Investor Support Party to make its own determination and decision to execute and deliver
      this Agreement and purchase the Securities, and solely in the case of Brigade Co-Investor,
      the Warrants, as applicable. The Investor Support Party has adequate information to
      evaluate the Securities and the Warrants, as applicable, and has had the opportunity to
      discuss such information with its advisors.

              (b)     Purchase for Investment. The Investor Support Party is purchasing the
      Securities, and solely in the case of Brigade Co-Investor, the Warrants, for its own account
      or for one or more separate accounts maintained by the Investor Support Party or for the
      account of one or more pension or trust funds and not with a view to the distribution thereof,
      provided that the disposition of the Investor Support Party’s property shall at all times be
      within the Investor Support Party’s control. The Investor Support Party understands that
      neither the Securities nor the Warrants have been registered under the Securities Act and
      may be resold only if registered pursuant to the provisions of the Securities Act or if an
      exemption from registration is available, except under circumstances where neither such
      registration nor such an exemption is required by law, and that neither the Company nor
      Reorganized Guitar Center is required to register the Securities or the Warrants. The
      Company may rely upon the truth and accuracy of, and the Investor Support Party’s
      compliance with, the representations, warranties, acknowledgments and understandings of
      such investment and purchase set forth herein in order to determine the availability of such
      exemptions and the eligibility of the Investor Support Party to acquire the Securities, and
      solely in the case of Brigade Co-Investor, the Warrants.

              (c)     Power and Authority. The Investor Support Party has all requisite power
      and authority, and has taken all action necessary to execute, deliver and perform its
      obligations under this Agreement. This Agreement has been duly executed and delivered
      by the Investor Support Party, and (assuming the due authorization, execution and delivery
      of this Agreement and thereof by the other signatories thereto) is a valid and binding
      obligation of the Investor Support Party, enforceable against the Investor Support Party in
      accordance with its terms, except to the extent limited by bankruptcy, insolvency,
      reorganization, moratorium or similar laws affecting creditors’ rights generally or by
      general equitable principles.

             (d)     No Conflicts. Neither the execution, delivery or performance of this
      Agreement nor the compliance by the Investor Support Party with its obligations hereunder
      or thereunder, nor the consummation of the transactions contemplated hereby by the
      Investor Support Party will violate any provision of the organizational documents of the
      Investor Support Party or violate any provision of law, rule, regulation, injunction,
      judgment, order, decree, ruling, charge or other restriction of any governmental authority
      to which the Investor Support Party or any of its subsidiaries is subject, in each case, except
      where such violation would not, individually or in the aggregate, reasonably be expected

                                                20
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                              Document    Page 229 of 242



       to have a material adverse effect on the ability of the Investor Support Party to consummate
       the transactions contemplated by this Agreement.

               (e)     Consents. Assuming the consents described in clauses (A) through (D) of
       Section 1(i)(ii) are obtained, no Consents are required for the valid authorization,
       execution, delivery or performance by the Investor Support Party of this Agreement or the
       consummation of the transaction contemplated by this Agreement, except where such
       failure to obtain such Consent would not, individually or in the aggregate, reasonably be
       expected to have a material adverse effect on the ability of the Investor Support Party to
       consummate the transactions contemplated by this Agreement.

        SECTION 4.        Conditions to the Obligations of the Investor Support Parties, the
Company and Reorganized Guitar Center. The obligations of each of the parties to this
Agreement to consummate the transactions contemplated by this Agreement shall be subject to the
satisfaction or waiver by all parties hereto, prior to or at the Closing, of each of the following
additional conditions:

               (a)     no law shall have been enacted, adopted or issued by any governmental
       entity that prohibits the transactions contemplated by this Agreement;

               (b)    all waiting periods imposed by any governmental entity in connection with
       the transactions contemplated by this Agreement shall have terminated or expired and all
       authorizations, approvals, consents or clearances (including HSR Approval, if required)
       under applicable Antitrust Laws in connection with the transactions contemplated by this
       Agreement shall have been obtained;

               (c)    the Support Agreement shall be in full force and effect and there shall be no
       Co-Investor Termination Event or Sponsor Termination Event that has occurred and is
       continuing unless waived in writing by the applicable Investor Support Party and there
       shall be no notice of default having been delivered under the Support Agreement that has
       not been waived or cured in accordance with the terms of the Support Agreement;

               (d)    other than funding of the equity commitment and issuance of the New
       Common Equity, each of the conditions to the occurrence of the Plan Effective Date set
       forth in the Restructuring Term Sheet shall have been satisfied or waived in accordance
       with the terms of the Support Agreement and the Restructuring Term Sheet;

               (e)     the prior or substantially simultaneous consummation of the transactions
       contemplated by each of the Investor ECLs and on the terms and conditions set forth in
       therein, unless the Equity Cure (as defined in the applicable Investor ECL) is exercised to
       fund the Aggregate Investment; and

              (f)    the prior or substantially simultaneous consummation of the Restructuring
       Transactions pursuant to the Plan and on the terms and conditions set forth in the Support
       Agreement including the conditions precedent in the Restructuring Term Sheet.

        SECTION 5.         Conditions of the Obligations of the Investor Support Parties. The
obligations of the Investor Support Parties to purchase and pay for the Securities, and solely in the

                                                 21
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                  Desc Main
                               Document    Page 230 of 242



case of Brigade Co-Investor, the Warrants, as provided herein at the Closing shall be subject to the
satisfaction or waiver, in writing, by all of the Investor Support Parties, prior to or at the Closing,
of each of the following additional conditions:

               (a)     Accuracy of Representations and Warranties. (A) The representations and
       warranties (other than the Company Fundamental Representations) of the Company set
       forth in Section 1 hereof (without giving effect to any material, materiality, Material
       Adverse Change or similar qualification contained therein other than in Section 1(d) and
       Section 1(e)) shall be true and correct as of the date hereof and as of the Closing Date with
       the same effect as if made on and as of the Closing Date (except for such representations
       and warranties made as of a specified date, which shall be true and correct only as of the
       specified date), except where the failure to be so true and correct would not, individually
       or in the aggregate, reasonably be expected to have a Material Adverse Change; and (B)
       the Company Fundamental Representations shall be true and correct in all but de minimis
       respects, in each case, as of the date hereof and as of the Closing Date with the same effect
       as if made on and as of the Closing Date (except for such representations and warranties
       made as of a specified date, which shall be true and correct only as of the specified date).

               (b)     Compliance with Obligations. The Company and, if applicable,
       Reorganized Guitar Center shall have performed and complied in all material respects with
       all covenants and agreements required in this Agreement to be performed or complied with
       by it on or prior to the Closing Date.

For purposes of this Section 5(a), “Company Fundamental Representations” shall mean those
representations and warranties contained in Section 1(a) (No Registration Required), Section 1(b)
(Power and Authorization), Section 1(c) (Authorization of Securities and Warrants), Section
1(h)(i), Section 1(h)(ii) (solely with respect to the Company) (other than the last two sentences of
such section), Section 1(h)(iii) and Section 1(h)(iv) (Incorporation and Good Standing of the
Corporation and its Subsidiaries; Capitalization; Subsidiaries) and Section 1(aa) (Brokers and
Finders).

               (c)      Termination of Related Party Agreements. On or prior to the Closing Date,
       each agreement, whether written or oral, direct or indirect, that exists between or among
       any of the Company or any affiliate of the Company, on the one hand, and the Sponsor
       Support Party or any of its affiliates, on the other hand, shall be terminated without any
       further liability to the Company or any of its subsidiaries following the Closing Date.

              (d)    Material Adverse Change. Since the date of this Agreement, there shall not
       have occurred a Material Adverse Change.

        SECTION 6.          Conditions of the Obligations of the Company and Reorganized
Guitar Center. The obligations of Reorganized Guitar Center to issue and sell the Securities, and
solely in the case of Brigade Co-Investor, the Warrants, as provided herein at the Closing shall be
subject to the satisfaction or waiver in writing by the Company, prior to or at the Closing, of each
of the following additional conditions: the representations and warranties of each Investor Support
Party set forth in Section 3 hereof shall be true and correct as of the date hereof and as of the
Closing Date with the same effect as if made on and as of the Closing Date (except for such


                                                  22
Case 20-34656-KRH           Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01              Desc Main
                                 Document    Page 231 of 242



representations and warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on the ability of each
Investor Support Party to consummate the transactions contemplated by this Agreement.

       SECTION 7.      Termination.
              (a)     This Agreement will terminate automatically and immediately upon the
       termination of the Support Agreement;

              (b)     This Agreement will terminate automatically and immediately upon the
       termination of an Investor ECL; provided that, if the Equity Cure is exercised to fund the
       Aggregate Investment, then this Agreement shall not terminate pursuant to this Section
       7(b);

              (c)   This Agreement may be terminated and the transactions contemplated
       hereby may be abandoned at any time prior to the Closing Date:

                      (i)      by mutual written consent of the Company and each of the Investor
       Support Parties;

                      (ii)    by written notice of the Company or an Investor Support Party to
       the other parties, upon the issuance by any governmental entity of an order restraining,
       enjoining, or otherwise prohibiting the consummation of the transactions contemplated by
       this Agreement or declaring unlawful the transactions contemplated by this Agreement,
       and such order having become final, binding and non-appealable; provided that no
       termination may be made by a party under this Section 7(b)(ii) if the issuance of such order
       was caused by the breach of such party with respect to any obligation of such party under
       this Agreement or any other Transaction Document;

                      (iii) by written notice from an Investor Support Party to the Company if
       (A) any representation or warranty of the Company will have become untrue, in each case,
       such that any condition set forth in Section 5(a) would not be satisfied; (B) an Investor
       Support Party shall have provided notice to the Company of such breach; and (C) if such
       breach is curable by the Company, such breach has not been cured by the tenth (10th)
       Business Day after receipt of such notice; or

                       (iv)    by written notice from the Company to each of the Investor Support
       Parties if (A) any representation or warranty of an Investor Support Party will have become
       untrue, in each case, such that any condition set forth in Section 6 would not be satisfied;
       (B) the Company shall have provided notice to each Investor Support Party of such
       breaching Investor Support Party’s breach; and (C) if such breach is curable by such
       Investor Support Party, such breach has not been cured by the tenth (10th) Business Day
       after receipt of such notice.

Upon any termination of this Agreement, none of the parties hereto shall have any further
obligations or liabilities under this Agreement, whether based upon contract, tort or any other claim
or legal theory and whether at law or equity, excluding any claims relating to willful and material

                                                 23
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 232 of 242



breach prior to termination or claims relating to actual and intentional fraud. This Section 7 and
Sections 8-18 shall survive any termination of this Agreement.

        SECTION 8.         Notices. All communications hereunder shall be in writing and shall be
mailed, delivered by electronic transmission, hand delivered or couriered and confirmed to the
parties hereto as follows:

       If to the Investor Support Parties:

               ARES PE Extended Value Fund LP
               2000 Avenue of the Stars
               Suite 1200
               Los Angeles, California 90067
               Attention: Abraham Zilkha; Eric Waxman
               E-Mail:     azilkha@aresmgmt.com; ewaxman@aresmgmt.com

               CSP IV Acquisitions, L.P.
               520 Madison Avenue
               New York, NY 10022
               Attention: Shary Moalemzadeh
               E-Mail:    shary.moalemzadeh@carlyle.com

               Brigade Capital Management, LP
               399 Park Avenue
               New York, NY 10022
               Attention: Aaron Daniels ; Chris Chaice ; Matt Perkal
               E-Mail:     AD@brigadecapital.com; CC@brigadecapital.com;
                           MP@brigadecapital.com


       with a copy (which shall not constitute notice) to:

               Kirkland & Ellis LLP
               2049 Century Park East, 37th Floor
               Los Angeles, California 90067
               Attention: Philippa Bond, P.C.; Michael A. Woronoff, P.C.
               E-Mail:     pippa.bond@kirkland.com; michael.woronoff@kirkland.com

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019-6064
               Attention: Paul Basta; Angelo Bonvino; Jacob Adlerstein
               E-Mail:      pbasta@paulweiss.com; abonvino@paulweiss.com;
               jadlerstein@paulweiss.com




                                                24
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                 Desc Main
                              Document    Page 233 of 242



               Debevoise & Plimpton LLP
               919 Third Avenue
               New York, NY 10022
               Attention: Sidney P. Levinson; Kevin M. Schmidt; Daniel E. Stroik;
                           Emily MacKay
               E-Mail:     slevinson@debevoise.com; kmschmidt@debevoise.com;
                           fdestroik@debevoise.com ; efmackay@debevoise.com

       If to the Company:

               Guitar Center, Inc.
               5795 Lindero Canyon Road
               Westlake Village, California 91362
               Attention: Michael Pendleton, General Counsel
               E-Mail:     mpendleton@guitarcenter.com

       with a copy (which shall not constitute notice) to:

               Milbank LLP
               2029 Century Park East, 33rd Floor
               Los Angeles, California 90067
               Attention: Dennis Dunne; Adam Moses; Michael Price
               E-Mail:     ddunne@milbank.com; amoses@milbank.com;
                           mprice@milbank.com

     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

        SECTION 9.         Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon the parties hereto, and in each case their respective successors, and no other
Person will have any right or obligation hereunder. The term “successors” shall not include any
other purchaser of the Securities or the Warrants from an Investor Support Party merely by reason
of such purchase. Notwithstanding anything to the contrary in this Agreement, no party may
assign, delegate or otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other parties and each of the
Investor Support Parties, and any attempt to do so will be null and void ab initio; provided, that an
Investor Support Party may assign all or any portion of its rights and obligations under this
Agreement to a controlled Affiliate without the prior consent of any other Person; provided further,
that no such assignment shall release such Investor Support Party from any liability or obligation
under this Agreement

       SECTION 10.        No Modification; Entire Agreement. The parties agree that,
notwithstanding anything to the contrary contained in the Investor ECLs or this Agreement, in no
event shall an Investor ECL or this Agreement be amended, modified, supplemented or terminated,
and no waiver may be given, by the parties hereunder or thereunder, in each case, except by an
agreement in writing signed by each of the parties hereto. Together with the Support Agreement,
the Restructuring Term Sheet, the Investor ECLs and the other applicable Definitive Documents,

                                                 25
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                                Document    Page 234 of 242



this Agreement constitutes the sole and entire agreement of the parties with respect to the subject
matter contained in this Agreement. This Agreement supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and oral, with respect to
the subject matter of this Agreement.

         SECTION 11.        Severability. In the event that any provision of this Agreement, or the
application of this Agreement, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, or incapable of being enforced under any applicable law, the
remainder of this Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably to effect the intent
of the parties to this Agreement. The parties to this Agreement further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable provision that will
achieve, to the fullest extent possible, the economic, business and other purposes and effects of
such void or unenforceable provision.

         SECTION 12.        Governing Law Provisions; Consent to Jurisdiction; Waiver of Jury
Trial.

                 (a)     This Agreement and all Actions that in any way is, or may be, directly or
         indirectly based upon, arising out of, or related to, this Agreement or the negotiation,
         execution, performance, non-performance, interpretation, termination or construction of
         this Agreement, or the legal relationships of the parties to this Agreement (whether at law
         or in equity, and whether in contract, tort or otherwise) (each, a “Proceeding”), shall be
         construed in accordance with, governed for all purposes by, and enforced pursuant to the
         internal substantive laws of the State of New York applicable to contracts executed and to
         be wholly performed within New York, without giving effect to any choice of law or
         conflict of law provision or rule (whether of the State of New York or any other
         jurisdiction) that would cause the application of the law of any jurisdiction other than the
         State of New York.

                 (b)     Any Proceeding or judgment entered by any court in respect thereof shall
         be brought exclusively in the United States District Court for the Southern District of New
         York or any New York state court, in each case, sitting in the Borough of Manhattan of the
         City of New York (collectively, the “Designated Courts”). The parties to this Agreement
         irrevocably agree and consent to be subject to the exclusive jurisdiction of the Designated
         Courts for the purpose of any Proceeding. Notwithstanding the foregoing consent to
         jurisdiction, upon commencement of the Chapter 11 Cases, each party to this Agreement
         agrees that it shall bring any action or proceeding in respect of any claim arising out of or
         related to this Agreement, to the extent possible, in the Bankruptcy Court, and solely in
         connection with claims arising under this Agreement: (i) irrevocably submits to the
         exclusive jurisdiction of the Bankruptcy Court; (ii) waives any objection to laying venue
         in any such action or proceeding in the Bankruptcy Court; and (iii) waives any objection
         that the Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
         party to this Agreement.

                 (c)   Each party to this Agreement agrees that service of any process, summons,
         notice or document by United States registered mail addressed to such party at the address

                                                  26
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                Desc Main
                              Document    Page 235 of 242



       of the party set forth above in the manner provided for the giving of notices in Section 19
       of the Support Agreement shall be effective service of process for any Proceeding brought
       against such party in any such court.

                (d)    Each party to this Agreement irrevocably waives, to the fullest extent
       permitted by law, any objection which it may now or after the date of this Agreement have
       to the laying of venue of any Proceeding arising out of or relating to this Agreement in any
       Designated Court or any judgment entered by any of the Designated Courts and also
       irrevocably waives any claim that any Proceedings brought in the Designated Courts has
       been brought in an inconvenient forum. Notwithstanding the foregoing, if the Chapter 11
       Cases are commenced, nothing in this Section 12 shall limit the authority of the Bankruptcy
       Court to hear any matter under or arising out of this Agreement.

               (e)    Each party acknowledges and agrees that any controversy that is, or
       may be, directly or indirectly based upon, arising out of, or related to, this Agreement
       or the negotiation, execution, performance, non-performance, interpretation,
       termination or construction of this Agreement, or the legal relationships of the parties
       to this Agreement, is likely to involve complicated and difficult issues. Therefore, each
       party irrevocably and unconditionally waives to the fullest extent permitted by law
       any right such party may have to a trial by jury in respect of any Proceeding, in each
       case, whether now existing or arising after the date of this Agreement, and whether
       in contract, tort, equity or otherwise. Each party certifies and acknowledges that (i)
       no representative, agent or attorney or any other party has represented, expressly or
       otherwise, that such other party would not, in the event of litigation, seek to enforce
       the foregoing waiver, (ii) such party understands and has considered the implications
       of this waiver, (iii) such party makes this waiver voluntarily and (iv) each party has
       been induced to enter into this Agreement by, among other things, the mutual waivers
       and certifications of this Section 12(e). Any party may file an original counterpart or
       a copy of this Agreement with any court as written evidence of the consent of the
       parties to the waiver of their right to trial by jury.

         SECTION 13.        No Advisory or Fiduciary Responsibility¶. Each of the Company and
the Investor Support Parties acknowledges and agrees that the issuance and sale of the Securities
and the Warrants pursuant to this Agreement is an arm’s-length commercial transaction between
the Company, on the one hand, and the Investor Support Parties, on the other hand, and the
Company and the Investor Support Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions contemplated by this
Agreement. The Company agrees and acknowledges: (i) in connection with each transaction
contemplated hereby and the process leading to such transaction each Investor Support Party is
and has been acting solely as a principal and is not the agent or fiduciary of the Company or its
affiliates, stockholders, creditors or employees or any other party; (ii) No Investor Support Party
has either assumed or will assume an advisory or fiduciary responsibility in favor of the Company
or in favor of any other Investor Support Party with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Investor Support Party has
advised or is currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement; and (iii) the Investor


                                                27
Case 20-34656-KRH         Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                    Desc Main
                               Document    Page 236 of 242



Support Parties and their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, and the Investor Support Parties have no
obligation to disclose any of such interests by virtue of any fiduciary or advisory relationship. No
party to this Agreement has provided any legal, accounting, regulatory or tax advice with respect
to the offering contemplated hereby to another party, and each party to this Agreement has
consulted their own legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
        SECTION 14.        General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by telecopier, facsimile
or other electronic transmission (i.e., a “pdf” or “tif”) shall be as effective as delivery of a manually
executed counterpart thereof. This Agreement may not be amended or modified unless in writing
by all of the parties hereto, and no condition herein (express or implied) may be waived unless
waived in writing by each party whom the condition is meant to benefit. The section headings
herein are for the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

        SECTION 15.       No Survival. None of the representations and warranties of the parties
set forth in this Agreement shall survive the Closing Date.

       SECTION 16.         Specific Performance; Parties in Interest; Third-Party
Beneficiaries.
               (a)    Nothing in this Agreement is intended to, or shall, confer upon any Person,
       other than the parties to this Agreement, any legal or equitable right, benefit or remedy of
       any nature whatsoever. Without limiting the foregoing, creditors of the Company Parties
       shall have no right to cause the Company or the Investor Support Parties to enforce this
       Agreement.

                (b)      The parties hereto agree that irreparable damage would occur if any
        provision of this Agreement were not performed in accordance with the terms hereof and
        that the parties hereto shall be entitled to an injunction or injunctions without the necessity
        of posting a bond to prevent breaches of this Agreement or to enforce specifically the
        performance of the terms and provisions hereof, including the consummation of the
        Closing hereunder, in addition to any other remedy to which they are entitled at law or in
        equity. Unless otherwise expressly stated in this Agreement, no right or remedy described
        or provided in this Agreement is intended to be exclusive or to preclude a party hereto from
        pursuing other rights and remedies to the extent available under this Agreement, at law or
        in equity.

        SECTION 17.       No Reliance. No party hereto shall have any duties or obligations to any
other party to this Agreement in respect of this Agreement or the transactions contemplated hereby,
except those expressly set forth herein. Each party hereto expressly acknowledges that it has,
independently and without reliance upon the other party or any other person, and based on such
documents and information as it has deemed appropriate, made its own analysis and decision to

                                                   28
Case 20-34656-KRH        Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01               Desc Main
                              Document    Page 237 of 242



enter into this Agreement. The Investor Support Parties may not rely, and each confirms that it has
not relied, on any due diligence investigation that any other person may have conducted with
respect to the Company or any of its affiliates or any of their respective securities. Each party
hereto will consult with its own legal counsel and other advisors to the extent that it deems
necessary in connection with this Agreement and the matters and transactions contemplated herein.

        SECTION 18.        Settlement Discussions and Waiver. This Agreement is part of a
proposed settlement of matters that could otherwise be the subject of litigation among the parties
hereto. Nothing herein shall be deemed an admission of any kind. If the Restructuring Transaction
is not consummated, or if this Agreement is terminated for any reason, the parties hereto fully
reserve any and all of their rights. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, all negotiations relating to this Agreement shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this Agreement.

                                    [Signature Pages Follow]




                                                29
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01             Desc Main
                             Document    Page 238 of 242



       If the foregoing is in accordance with your understanding of our agreement, kindly sign
and return to the Company the enclosed copies hereof, whereupon this instrument, along with all
counterparts hereof, shall become a binding agreement in accordance with its terms.

                                             Very truly yours,


                                             Guitar Center, Inc.

                                             By:    ____________________________________
                                             Name: Tim Martin
                                             Title: Chief Financial Officer




                     [Signature Page to New Common Equity Investment Agreement]
Case 20-34656-KRH    Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01           Desc Main
                          Document    Page 239 of 242



       The foregoing New Common Equity Investment Agreement is hereby confirmed and
accepted by the Investor Support Parties as of the date first above written.


By: AEVF Management LP
Its: General Partner
By: AEVF Management GP LLC
Its: General Partner


By:    ______________________________
Name: ______________________________
Title: Authorized Signatory




                  [Signature Page to New Common Equity Investment Agreement]
Case 20-34656-KRH   Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01           Desc Main
                         Document    Page 240 of 242



[Brigade]

By:    ______________________________
Name: ______________________________
Title: ______________________________




                 [Signature Page to New Common Equity Investment Agreement]
Case 20-34656-KRH       Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01           Desc Main
                             Document    Page 241 of 242



CSP IV Acquisitions, L.P.

By: CSP IV (Cayman 1) General Partner, L.P., its general partner
By: TC Group CSP IV, L.L.C., its general partner



By: ___________________________
    Name:
    Title:




                     [Signature Page to New Common Equity Investment Agreement]
Case 20-34656-KRH          Doc 19 Filed 11/22/20 Entered 11/22/20 11:55:01                      Desc Main
                                Document    Page 242 of 242


                                               EXHIBIT E

                                              Form of Joinder

         The undersigned (“Transferee”) acknowledges that it has read and understands the Restructuring
Support Agreement, dated as of November 13, 2020 (the “Agreement”), by and among Guitar Center, Inc.
(the “Company”) and certain holders of claims against and interests in the Company Parties signatory to
the Agreement and other parties in interest, and agrees to be bound by the terms and conditions of the
Agreement, and shall be deemed a “Joining Party” under the terms of the Agreement. The Transferee makes
the representations and warranties of the Support Parties (as defined in the Agreement) set forth in Sections
5 and 6 of the Agreement to the other Parties. This joinder shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving effect to the principles of
conflict of laws that would require the application of the law of any other jurisdiction.

Date Executed: ________________

TRANSFEREE

Name of Institution:

By:_________________________
Name:
Title:

Address:
Attention:
Telephone:
Facsimile:
Email:


PRINCIPAL AMOUNT OF SECURED NOTES OF SUPPORT PARTY:

$______________________________

PRINCIPAL AMOUNT OF SUPERPRIORITY SECURED NOTES OF SUPPORT PARTY:

$______________________________

PRINCIPAL AMOUNT OF 2018 CASH/PIK NOTES OF SUPPORT PARTY:

$______________________________

PRINCIPAL AMOUNT OF 2020 CASH/PIK NOTES OF SUPPORT PARTY:

$______________________________

OTHER HOLDINGS OR INTERESTS OF SUPPORT PARTY:

______________________________
